Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

among

 

AFFINITY GAMING, LLC,

 

VARIOUS LENDERS

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of May 9, 2012

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES LLC, MACQUARIE CAPITAL (USA) INC.
and JEFFERIES FINANCE LLC,

 

as JOINT LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS

 

JEFFERIES FINANCE LLC and MACQUARIE CAPITAL (USA) INC.,

 

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Definitions and Accounting Terms

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

38

1.03

 

Rounding

39

1.04

 

References to Agreements, Laws, Etc.

39

1.05

 

Times of Day

39

1.06

 

Timing of Payment or Performance

39

1.07

 

Cumulative Retained Excess Cash Flow Amount Transactions

39

1.08

 

Pro Forma Calculations

39

1.09

 

Letter of Credit Amounts

40

1.10

 

Certifications

40

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit

41

 

 

 

 

2.01

 

The Commitments

41

2.02

 

Minimum Amount of Each Borrowing

43

2.03

 

Notice of Borrowing

43

2.04

 

Disbursement of Funds

44

2.05

 

Notes

44

2.06

 

Conversions

45

2.07

 

Pro Rata Borrowings

46

2.08

 

Interest

46

2.09

 

Interest Periods

46

2.10

 

Increased Costs, Illegality, etc.

47

2.11

 

Compensation

49

2.12

 

Change of Lending Office

49

2.13

 

Replacement of Lenders

50

2.14

 

Incremental Term Loan Commitments

51

2.15

 

Incremental RL Commitments

54

2.16

 

Extension of Term Loans and Revolving Loan Commitments

55

2.17

 

Reverse Dutch Auction Repurchases

58

2.18

 

Defaulting Lenders

60

 

 

 

 

SECTION 3.

 

Letters of Credit

61

 

 

 

 

3.01

 

Letters of Credit

61

3.02

 

Maximum Letter of Credit Outstandings; Final Maturities

62

3.03

 

Letter of Credit Requests; Minimum Stated Amount

62

3.04

 

Letter of Credit Participations

63

3.05

 

Agreement to Repay Letter of Credit Drawings

64

3.06

 

Increased Costs

65

3.07

 

Extended Revolving Loan Commitments

66

3.08

 

Conflict with Letter of Credit Request

66

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

 

Commitment Commission; Fees; Reductions of Commitment

67

 

 

 

 

4.01

 

Fees

67

4.02

 

Voluntary Termination of Unutilized Revolving Loan Commitments

68

4.03

 

Mandatory Reduction of Commitments

69

 

 

 

 

SECTION 5.

 

Prepayments; Payments; Taxes

69

 

 

 

 

5.01

 

Voluntary Prepayments

69

5.02

 

Mandatory Repayments

71

5.03

 

Method and Place of Payment

75

5.04

 

Net Payments

76

 

 

 

 

SECTION 6.

 

Conditions Precedent to Credit Events on the Initial Borrowing Date

78

 

 

 

 

6.01

 

Effective Date; Notes

78

6.02

 

Officer’s Certificate

78

6.03

 

Opinions of Counsel

78

6.04

 

Corporate Documents; Proceedings; etc.

78

6.05

 

Refinancing; Senior Notes

79

6.06

 

Adverse Change, Approvals

79

6.07

 

Litigation

79

6.08

 

Gaming Pledge Agreement

79

6.09

 

Guaranty and Collateral Agreement

80

6.10

 

Financial Statements; Pro Forma Financials; Projections; etc.

80

6.11

 

Solvency Certificate; Insurance Certificates

81

6.12

 

Fees, etc.

81

6.13

 

Patriot Act

81

 

 

 

 

SECTION 7.

 

Conditions Precedent to All Credit Events

81

 

 

 

 

7.01

 

No Default; Representations and Warranties

81

7.02

 

Notice of Borrowing; Letter of Credit Request

82

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

82

 

 

 

 

8.01

 

Organizational Status

82

8.02

 

Power and Authority

82

8.03

 

No Violation

83

8.04

 

Approvals

83

8.05

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

83

8.06

 

Litigation

84

8.07

 

True and Complete Disclosure

84

8.08

 

Use of Proceeds; Margin Regulations

85

8.09

 

Tax Returns and Payments

85

8.10

 

Compliance with ERISA

85

8.11

 

The Security Documents

86

 

ii

--------------------------------------------------------------------------------


 

8.12

 

Properties

87

8.13

 

Capitalization

87

8.14

 

Subsidiaries

87

8.15

 

Compliance with Statutes, etc.

87

8.16

 

Investment Company Act

87

8.17

 

Environmental Matters

88

8.18

 

Employment and Labor Relations

88

8.19

 

Intellectual Property, etc.

89

8.20

 

Insurance

89

8.21

 

Anti-Terrorism Law

89

 

 

 

 

SECTION 9.

 

Affirmative Covenants

90

 

 

 

 

9.01

 

Information Covenants

90

9.02

 

Books, Records and Inspections; Quarterly Conference Calls

93

9.03

 

Maintenance of Property; Insurance

94

9.04

 

Existence; Franchises

94

9.05

 

Compliance with Statutes, etc.

95

9.06

 

Compliance with Environmental Laws

95

9.07

 

ERISA

95

9.08

 

Maintenance of Company Separateness

96

9.09

 

Interest Rate Protection

96

9.10

 

Payment of Taxes

97

9.11

 

Use of Proceeds

97

9.12

 

Additional Security; Further Assurances; etc.

97

9.13

 

Maintenance of Ratings

98

9.14

 

Permitted Acquisitions

99

9.15

 

End of Fiscal Years; Fiscal Quarters

99

 

 

 

 

SECTION 10.

 

Negative Covenants

100

 

 

 

 

10.01

 

Liens

100

10.02

 

Consolidation, Merger, Purchase or Sale of Assets, etc.

103

10.03

 

Dividends

105

10.04

 

Indebtedness

107

10.05

 

Advances, Investments and Loans

109

10.06

 

Transactions with Affiliates

111

10.07

 

Interest Expense Coverage Ratio; Total Net Leverage Ratio

112

10.08

 

Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitation on Voluntary Payments, etc.

114

10.09

 

Limitation on Certain Restrictions on Subsidiaries

115

10.10

 

Limitation on Issuance of Equity Interests

116

10.11

 

Business, etc.

117

10.12

 

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person

117

10.13

 

Capital Expenditures

117

 

iii

--------------------------------------------------------------------------------


 

SECTION 11.

 

Events of Default

118

 

 

 

 

11.01

 

Payments

118

11.02

 

Representations, etc.

118

11.03

 

Covenants

119

11.04

 

Default Under Other Agreements

119

11.05

 

Bankruptcy, etc.

119

11.06

 

ERISA

119

11.07

 

Security Documents

120

11.08

 

Guaranties

120

11.09

 

Judgments

120

11.10

 

Gaming Authority

121

11.11

 

Change of Control

121

 

 

 

 

SECTION 12.

 

The Administrative Agent

121

 

 

 

 

12.01

 

Appointment

121

12.02

 

Nature of Duties

122

12.03

 

Lack of Reliance on the Administrative Agent

122

12.04

 

Certain Rights of the Administrative Agent

122

12.05

 

Reliance

123

12.06

 

Indemnification

123

12.07

 

The Administrative Agent in its Individual Capacity

123

12.08

 

Holders

123

12.09

 

Resignation by the Administrative Agent

123

12.10

 

Collateral Matters

124

12.11

 

Delivery of Information

125

 

 

 

 

SECTION 13.

 

Miscellaneous

125

 

 

 

 

13.01

 

Payment of Expenses, etc.

125

13.02

 

Right of Setoff

127

13.03

 

Notices

127

13.04

 

Benefit of Agreement; Assignments; Participations

128

13.05

 

No Waiver; Remedies Cumulative

131

13.06

 

Payments Pro Rata

132

13.07

 

Calculations; Computations

132

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

133

13.09

 

Counterparts

134

13.10

 

Effectiveness

134

13.11

 

Headings Descriptive

134

13.12

 

Amendment or Waiver; etc.

134

13.13

 

Survival

137

13.14

 

Domicile of Loans

137

13.15

 

Register

137

13.16

 

Confidentiality

138

 

iv

--------------------------------------------------------------------------------


 

13.17

 

PATRIOT Act

138

13.18

 

No Advisory or Fiduciary Responsibility

139

13.19

 

Interest Rate Limitation

139

13.20

 

Application of Gaming Regulations

139

13.21

 

REVOLVING CREDIT FACILITY PRIORITY

140

13.22

 

Post-Closing Requirements

141

 

SCHEDULES

 

 

 

SCHEDULE 1.01

Commitments

SCHEDULE 2.17

Reverse Dutch Auction Procedures

SCHEDULE 8.12

Real Property

SCHEDULE 8.13

Capitalization

SCHEDULE 8.14

Subsidiaries

SCHEDULE 8.17

Environmental Matters

SCHEDULE 8.20

Insurance

SCHEDULE 10.01

Existing Liens

SCHEDULE 10.04(iv)

Existing Indebtedness

SCHEDULE 10.05

Existing Investments

SCHEDULE 10.06

Existing Affiliate Transactions

SCHEDULE 10.09

Existing Subsidiary Restrictions

SCHEDULE 13.03

Lender Addresses

 

EXHIBITS

 

 

 

EXHIBIT A-1

Notice of Borrowing

EXHIBIT A-2

Notice of Conversion/Continuation

EXHIBIT B-1

Initial Term Note

EXHIBIT B-2

Revolving Note

EXHIBIT B-3

Swingline Note

EXHIBIT B-4

Incremental Term Note

EXHIBIT B-5

Extended Term Note

EXHIBIT C

Letter of Credit Request

EXHIBIT D

Section 5.04(b)(ii) Certificate

EXHIBIT E-1

Incremental Term Loan Commitment Agreement

EXHIBIT E-2

Incremental RL Commitment Agreement

EXHIBIT F

Officers’ Certificate

EXHIBIT G

Pledge Agreement

EXHIBIT H

Guaranty and Collateral Agreement

EXHIBIT I

Solvency Certificate

EXHIBIT J

Compliance Certificate

EXHIBIT K

Assignment and Assumption Agreement

EXHIBIT L

Joinder Agreement

EXHIBIT M

Subordination Provisions

EXHIBIT N

Shareholder Subordinated Note

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 9, 2012, among AFFINITY GAMING, LLC, a Nevada
limited liability company (the “Borrower”), the Lenders party hereto from time
to time, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (in
such capacity, the “Administrative Agent”).  All capitalized terms used herein
and defined in Section 1 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.         Definitions and Accounting Terms.

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Acquired Entity or Business” shall mean either (x) the assets and liabilities
constituting a business, division or product line of any Person not already a
Subsidiary of the Borrower or (y) the Equity Interests of any such Person, which
Person shall, as a result of such stock acquisition, become a Subsidiary of the
Borrower (or shall be merged with and into the Borrower or a Subsidiary of the
Borrower, with (i) the Borrower being the surviving Person of any merger to
which it is a party, (ii) a Subsidiary Guarantor being the surviving Person of
any merger to which it is a party or (iii) a Wholly-Owned Subsidiary of the
Borrower being the surviving person of any merger to which it is a party).

 

“Additional Security Documents” shall have the meaning provided in Section 9.12.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense and non-cash stock or stock option
compensation expense) and net non-cash losses which were included in arriving at
Consolidated Net Income for such period, less the amount of all net non-cash
gains and non-cash credits which were included in arriving at Consolidated Net
Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time; provided that
increases or decreases in Adjusted Consolidated Working Capital shall be
calculated without regard to any changes in Consolidated Current Assets or
Consolidated Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and senior
or executive officers of such Person), controlled by, or under direct or
indirect common control with, such Person.  A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors (or equivalent governing body)

 

--------------------------------------------------------------------------------


 

of such Person or (ii) to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Affiliate thereof shall be considered an Affiliate
of the Borrower or any Subsidiary thereof.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
renewed, increased or restructured from time to time.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.21.

 

“Applicable Commitment Commission Percentage” shall mean, initially, a
percentage per annum equal to 0.50%.  From and after each day of delivery of any
certificate delivered in accordance with the first sentence of the following
paragraph (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Commitment Commission Percentage shall be that
percentage per annum set forth below opposite the Total Net Leverage Ratio
indicated to have been achieved in any certificate delivered in accordance with
the following sentences:

 

Total Net Leverage Ratio

 

Applicable Commitment Commission
Percentage

 

Greater than 3.50 to 1.00

 

0.50

%

Less than or equal to 3.50 to 1.00

 

0.375

%

 

The Total Net Leverage Ratio used in a determination of the Applicable
Commitment Commission Percentage shall be determined based on the delivery of a
certificate (each, a “Quarterly Pricing Certificate”) of an Authorized Financial
Officer of the Borrower to the Administrative Agent (with a copy to be sent by
the Administrative Agent to each Lender) within 45 days after the last day of
each fiscal quarter of the Borrower (or within 90 days after the last day of the
fourth fiscal quarter of the Borrower).  The Quarterly Pricing Certificate shall
set forth the calculation of the Total Net Leverage Ratio as at the last day of
the Test Period ended immediately prior to the relevant Start Date and the
Applicable Commitment Commission Percentage which shall be thereafter applicable
(until such Applicable Commitment Commission Percentage is changed in accordance
with the following sentences).  The Applicable Commitment Commission Percentage
so determined shall apply, except as set forth in the succeeding sentence, from
the relevant Start Date to the earlier of (x) the date on which the next
Quarterly Pricing Certificate is delivered to the Administrative Agent or
(y) the date which is 45 days (or 90 days in the case of the fourth fiscal
quarter of the Borrower) following the last day of the fiscal quarter of the
Borrower for which the Applicable Commitment Commission Percentage was most
recently determined pursuant to this definition (such earlier date, the “End
Date”), at which time, if no Quarterly Pricing Certificate has been delivered to
the Administrative Agent indicating an entitlement to a new Applicable
Commitment Commission Percentage (and thus commencing a new Start Date), the
Applicable Commitment Commission Percentage shall be 0.50%.  Notwithstanding
anything to the contrary contained above in this definition, (A) the Applicable
Commitment Commission Percentage shall be 0.50% (x) at all times during which an
Event of Default shall occur and be continuing (and after any cure or waiver of
such Event of Default (but only so long as no other Event of Default then
exists) the pricing level otherwise determined in accordance with this
definition shall apply) and (y) at all times prior to the date of delivery of
the financial statements of the Borrower pursuant to Section 9.01(b) for the
fiscal quarter of the Borrower ending September 30, 2012 and (B) the Applicable
Commitment Commission Percentage in respect of any Tranche of Extended Revolving
Loan Commitments shall be the applicable percentage per annum set forth in the
relevant Extension Offer accepted by the respective Extending RL Lenders.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement, if it is
subsequently determined that the Total Net Leverage Ratio set forth in any
Quarterly Pricing Certificate delivered to the Administrative Agent is
inaccurate for any reason and, as a result thereof, the RL Lenders received a
Commitment Commission that is less than that which would have been applicable
thereto had the Total Net Leverage Ratio been accurately determined, then the
Borrower shall pay to the Administrative Agent for the account of each RL Lender
such additional Commitment Commission for such period in an amount equal to the
remainder of (x) the amount of Commitment Commission to which such RL Lenders
would have received had the Total Net Leverage Ratio been correctly computed
minus (y) the amount of Commitment Commission actually paid to such RL Lenders
for such period, together with interest on such additional amounts (to the
extent permitted by law) for such period at a rate per annum equal to the Base
Rate that was in effect from to time during such period plus the Applicable
Margin during such period for Revolving Loans maintained as Base Rate Loans. 
Such Commitment Commission and accrued interest shall be due and payable on the
earlier of (i) the occurrence of a Default or an Event of Default under
Section 11.05 with respect to the Borrower and (ii) within five Business Days
after the Borrower obtains knowledge (including by way of notification thereof
from the Administrative Agent or the Required Lenders) that the Total Net
Leverage Ratio was inaccurately computed; provided that in the case of preceding
clause (ii), nonpayment of such Commitment Commission and interest as a result
of any such inaccuracy shall not constitute a Default or Event of Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the applicable default rate),
at any time prior to the date that is five Business Days after the Borrower
obtains knowledge (including by way of notification hereof from the
Administrative Agent or the Required Lenders) that the Total Net Leverage Ratio
was inaccurately calculated.

 

“Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided
that, so long as no Event of Default or Specified Default exists on the
respective Excess Cash Flow Payment Date, (i) if the Total Net Leverage Ratio as
of the last day of the respective Excess Cash Flow Payment Period is less than
or equal to 4:00:1.00 but greater than 3:00:1.00, then the Applicable Excess
Cash Flow Repayment Percentage instead shall be 25% and (ii) if the Total Net
Leverage Ratio as of the last day of the respective Excess Cash Flow Payment
Period is less than or equal to 3:00:1.00, then the Applicable Excess Cash Flow
Repayment Percentage instead shall be 0%.

 

“Applicable Margin” shall mean a percentage per annum equal to: (i) in the case
of Initial Term Loans maintained as (x) Base Rate Loans, 3.25%, and
(y) Eurodollar Loans, 4.25%; (ii) in the case of Revolving Loans maintained as
(x) Base Rate Loans, 3.25%, and (y) Eurodollar Loans, 4.25%; (iii) in the case
of Swingline Loans, 3.25%; (iv) in the case of any Type of Incremental Term Loan
of a given Tranche that is not an Initial Term Loan, that percentage per annum
set forth in, or calculated in accordance with, Section 2.14 and the respective
Incremental Term Loan Commitment Agreement; (v) in the case of any Type of
Revolving Loans or Swingline Loans made pursuant to any Extended Revolving Loan
Commitments, that percentage per annum set forth in the relevant Extension Offer
accepted by the respective Extending RL Lenders; (vi) in the case of any Type of
Extended Term Loans of a given Tranche, that percentage per annum set forth in
the relevant Extension Offer accepted by the respective Extending Term Lenders. 
Notwithstanding anything to the contrary contained above in this definition, the
Applicable Margin shall be increased as and to the extent necessary to comply
with Section 2.14(a) or 2.15(a), as the case may be.

 

“Applicable Threshold Price” shall have the meaning provided in Schedule 2.17.

 

“Asset Sale” shall mean (i) any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to a Credit Party of any asset (including,
without limitation, any Equity Interests in another Person) and (ii) any

 

3

--------------------------------------------------------------------------------


 

issuance by any Subsidiary of the Borrower of its Equity Interests to any Person
other than the Borrower or any Subsidiary thereof, but (x) excluding sales of
assets pursuant to Sections 10.02(ii), (iii), (vi), (vii), (viii), (xi), (xiii),
(xiv), (xv), (xvi), (xvii) and (xviii) and (y) any other sale, transfer or
disposition (for such purpose, treating any series of related sales, transfers
or dispositions as a single such transaction) that generates Net Sale Proceeds
of less than $500,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

 

“Auction” shall have the meaning provided in Section 2.17(a).

 

“Auction Amount” shall have the meaning provided in Schedule 2.17.

 

“Auction Assignment and Assumption” shall have the meaning provided in
Schedule 2.17.

 

“Auction Manager” shall have the meaning provided in Section 2.17(a).

 

“Auction Notice” shall have the meaning provided in Schedule 2.17.

 

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, the vice-president finance, the treasurer or assistant treasurer of
such Person or, if there is no chief financial officer, vice-president finance,
treasurer or assistant treasurer of such Person, any other senior executive
officer of such Person designated by the president of such Person as being a
financial officer authorized to deliver and certify financial information under
this Agreement.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, an Authorized Financial
Officer of the Borrower, and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the Borrower.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, and (iii) the Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing on such day plus 1.00%.  For purposes of this
definition, the Eurodollar Rate shall be determined using the Eurodollar Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto as provided herein.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period; provided, that Base Rate Loans incurred pursuant
to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank Eurodollar market.

 

“Calculation Period” shall mean, with respect to any Specified Transaction, the
Test Period most recently ended on or prior to the date of any such Specified
Transaction for which financial statements have been delivered to the Lenders
pursuant to this Agreement; provided that, with respect to any Specified
Transaction that occurs prior to the date on which financial statements have
been (or are required to be) delivered pursuant to Section 9.01(b) for the
fiscal quarter of the Borrower ending June 30, 2012, the Calculation Period
shall be the period of four consecutive fiscal quarters of the Borrower ended
March 31, 2012 (taken as one accounting period), with (x) Consolidated EBITDA
and Consolidated Interest Expense (prior to giving pro forma effect to the
applicable Specified Transaction required to be calculated on a pro forma basis)
being as set forth in the second sentence of the definition of Test Period and
(y) the applicable Total Net Leverage Ratio and Interest Expense Coverage Ratio
for purposes of determining pro forma compliance with Section 10.07  being the
applicable ratios in effect for the Test Period ending June 30, 2012.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration, repair or improvement of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, substituted restored, repaired or improved
or (y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, in either case, to the extent that
such proceeds or awards are not required to be applied in accordance with
Section 5.02(f), (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment solely to the extent that
the gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not required to be applied pursuant to
Section 5.02(d), (iv) expenditures that are accounted for as capital
expenditures by the Borrower or any Subsidiary of the Borrower and that actually
are paid for by a Person other than the Borrower or any Subsidiary of the
Borrower and for which neither the Borrower nor any Subsidiary of the Borrower
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (v) expenditures that constitute operating lease

 

5

--------------------------------------------------------------------------------


 

expenses in accordance with GAAP, (vi) expenditures that constitute Permitted
Acquisitions, (vii) any capitalized interest expense reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and its Subsidiaries or (viii) any non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and its Subsidiaries.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

 

“Captive Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
subject to regulation as an insurance company.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than 365 days from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (iii)
above, (v) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, (vi) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (i) through (v) above, and (vii) in the case of
Foreign Subsidiaries of the Borrower only (in addition to instruments referred
to in clauses (i) through (vi) above), instruments equivalent to those referred
to in clauses (i) through (vi) above denominated in a foreign currency, which
are substantially equivalent in credit quality and tenor to those referred to
above and customarily used by businesses for short term cash management purposes
in any jurisdiction outside the United States to the extent reasonably required
in connection with any business conducted by any Foreign Subsidiary of the
Borrower organized in such jurisdiction.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“CFC” shall mean a controlled foreign corporation within the meaning of Section
957(a) of the Code.

 

“Change of Control” shall mean any of (i) (x) any “Person” or “Group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Effective Date) (A) is or shall become the “beneficial owners” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the
Effective Date), directly or indirectly, of 40% or more on a fully diluted basis
of the Voting Equity Interests of the Borrower, or (B) shall have obtained the
power (whether or not exercised) to elect a majority of the Borrower’s directors
or (y) the board of directors of the Borrower shall cease to consist of a
majority of Continuing Directors, or (ii) a “change of control” (or similar
term) shall occur pursuant

 

6

--------------------------------------------------------------------------------


 

to, and as defined in, (x) any Senior Notes Document or (y) any Permitted
Unsecured Debt Document evidencing or relating to any Indebtedness in an
outstanding aggregate principal amount of $25,000,000 or more.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests and Liens have been granted pursuant to any
Security Document, including, without limitation, all Gaming Pledge Agreement
Collateral, all GCA Collateral and all cash and Cash Equivalents delivered as
collateral pursuant to Sections 2.18(a), 4.02(c), 5.02 or 11 (in each case,
other than Excluded Property).

 

“Collateral Agent” shall mean the Administrative Agent (together with its
successors in such capacity in accordance with Section 12.09) acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Term Loan Commitment, an Incremental Term Loan Commitment, a Revolving Loan
Commitment or an Extended Revolving Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“Compliance Certificate” shall have the meaning provided in Section 9.01(f).

 

“Confidential Information Memorandum” shall have the meaning provided in the
definition of “Projections” appearing in this Section 1.01.

 

“Consolidated Current Assets” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, all assets
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Subsidiaries as current assets at such date of
determination, other than (a) cash and Cash Equivalents, (b) amounts related to
current or deferred Taxes based on income or profits, (c) assets held for sale,
(d) permitted loans to third parties, (e) Pension Plan assets, (f) deferred bank
fees and (g) derivative financial instruments.

 

“Consolidated Current Liabilities” shall mean, with respect to the Borrower and
its Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue, and (f) the current
portion of pension liabilities.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (v) any extraordinary gains, (w) any
non-cash income or gains, (x) any after-tax effect of income or loss from the
early extinguishment of (i) Indebtedness (including obligations under any
Interest Rate Protection Agreements or Other Hedging Agreements) or (ii) other
derivative instruments, (y) non-cash purchase accounting adjustments and (z) any
gains or losses from sales of assets other than inventory sold in the ordinary
course of business), adjusted by (A) adding thereto (in each case,

 

7

--------------------------------------------------------------------------------


 

other than in respect of clause (x) below, to the extent deducted in determining
Consolidated Net Income for such period and not otherwise excluded from the
calculation of Consolidated EBITDA pursuant to clauses (v), (w), (x), (y) and
(z) above in this definition), without duplication, the amount of:

 

(i)                                     total interest expense (inclusive of
amortization of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit fees and
commitment fees)) of the Borrower and its Subsidiaries determined on a
consolidated basis for such period;

 

(ii)                                  provision for taxes based on income,
profits or capital and foreign withholding taxes for the Borrower and its
Subsidiaries determined on a consolidated basis for such period;

 

(iii)                               all depreciation and amortization expense of
the Borrower and its Subsidiaries determined on a consolidated basis for such
period (including amortization of intangible assets and amortization of deferred
financing fees, debt issuance costs and other financing fees, expenses and
discounts);

 

(iv)                              the amount of all Transaction Expenses for
such period;

 

(v)                                 the amount of all non-cash charges and
non-cash expenses of the Borrower and its Subsidiaries determined on a
consolidated basis for such period;

 

(vi)                              the amount of all prepayment premiums paid in
connection with any retirement of Indebtedness;

 

(vii)                           the amount of cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized for such period in connection with any Specified
Transaction or the implementation of an operational initiative after the Initial
Borrowing Date (calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions, provided that (A) a duly
completed certificate signed by an Authorized Financial Officer of the Borrower
shall have been delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 9.01(f)
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably anticipated to be realized
for such period and are factually supportable in the good faith judgment of the
Borrower, and (y) such actions are to be taken within 18 months after the
consummation of the respective Specified Transaction which is expected to result
in such cost savings, expense reductions, other operating improvements or
synergies for such period, (B) no cost savings, operating expense reductions or
synergies shall be added pursuant to this clause (vii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA pursuant to
this definition, whether through a pro forma adjustment or otherwise, for such
period, (C) to the extent that any cost savings, operating expense reductions,
other operating improvements and synergies are associated with the
implementation of an initiative following the Initial Borrowing Date, all steps
shall have been taken for realizing such savings, operating expense reductions,
other operating improvements and synergies, (D) projected amounts not yet
realized may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (vii) to the extent occurring more than four full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions, other operating improvements and
synergies, and (E) the

 

8

--------------------------------------------------------------------------------


 

aggregate amount of cost savings, operating expense reductions, other operating
improvements and synergies added pursuant to this clause (vii) in determining
Consolidated EBITDA for any Test Period shall not exceed 10.0% of Consolidated
EBITDA for such Test Period (determined before giving effect to any adjustments
made pursuant to this clause (vii);

 

(viii)                        the amount of any net loss for such period from
disposed, abandoned or discontinued operations;

 

(ix)                              the amount of proceeds received in respect of
business interruption insurance for such period to the extent not already
included in the calculation of Consolidated Net Income for such period;

 

(x)                                 the amount of other customary and reasonable
accruals, payments and expenses (including legal, tax, structuring and other
costs and expenses) incurred during such period in connection with any Specified
Transaction, any issuance of Equity Interests or an other incurrence of debt,
disposition or Investment permitted hereunder or any amendment of this
Agreement, the other Credit Documents or any definitive documentation evidencing
any or relating to other Indebtedness permitted hereunder (whether or not any
such transaction undertaken was not completed);

 

(xi)                              all expenses of the Borrower and its
Subsidiaries related to the environmental remediation of contamination
originating at Clark County Assessor’s Parcel No. 237-08-301-002 in Primm,
Nevada in an aggregate amount for all periods not to exceed $5,000,000;

 

(xii)                           the amount of any expenses, charges or losses
for such period that are covered by indemnification or other reimbursement
provisions in connection with any Specified Transaction or any asset sale
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 270 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 270 days);

 

(xiii)                        to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 270
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 270 days), the amount of expenses, charges or losses for such period
with respect to liability or casualty events (but excluding business
interruption);

 

(xiv)                       expense incurred by the Borrower and its
Subsidiaries during such period related to Interest Rate Protection Agreements
arising in connection with interest rate fluctuations; and

 

(xv)                          pre-opening costs for such period that are
required by GAAP to be charged as an expense prior to or upon opening and grand
opening promotional expenses of the type that the Borrower has historically
netted out of its sales in accordance with GAAP, and

 

(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period), without duplication, the amount of:

 

(i)                                     all cash payments and cash charges made
during such period relating to any non-cash

 

9

--------------------------------------------------------------------------------


 

charges taken in a previous period pursuant to preceding clause (A)(v); and

 

(ii)                                  the amount of any net gain for such period
from disposed, abandoned or discontinued operations for such period.

 

For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, add backs to Consolidated Net Income in
determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein.  Notwithstanding anything to the contrary contained
above, for purposes of determining Consolidated EBITDA for any Test Period which
ends prior to the first anniversary of the Initial Borrowing Date, Consolidated
EBITDA for portions of such period occurring on or prior to June 30, 2012 shall
be calculated in accordance with the second sentence of the definition of Test
Period contained herein.

 

“Consolidated Indebtedness” shall mean, at any time, the remainder of (A) the
sum of (without duplication) (i) all Indebtedness of the Borrower and its
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP,
(ii) all Indebtedness of the Borrower and its Subsidiaries of the type described
in clause (ii) of the definition of Indebtedness and (iii) all Contingent
Obligations of the Borrower and its Subsidiaries in respect of Indebtedness of
any third Person of the type referred to in preceding clauses (i) and (ii);
provided that the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar obligations issued for the account of the Borrower or
any of its Subsidiaries (but excluding, for avoidance of doubt, all unpaid
drawings or other matured monetary obligations owing in respect of such letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
obligations which have not been paid within three Business Days of becoming due)
shall not be included in any determination of “Consolidated Indebtedness”, minus
(B) the lesser of (x) the aggregate amount of all Unrestricted cash and Cash
Equivalents on hand of the Borrower and the Subsidiary Guarantors at such time
and (y) $25,000,000.

 

                                                                                               
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period (calculated without regard to any limitations on payment thereof),
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this clause (i)) the amortization of any deferred financing
costs and original issue discount for such period, plus (ii) without
duplication, that portion of Capitalized Lease Obligations of the Borrower and
its Subsidiaries on a consolidated basis representing the interest factor for
such period, minus (iii) the aggregate amount of cash interest income of the
Borrower and its Subsidiaries during such period.  Notwithstanding anything to
the contrary contained above, for purposes of determining the Interest Expense
Coverage Ratio, to the extent Consolidated Interest Expense is to be determined
for any Test Period which ends prior to the one year anniversary of the Initial
Borrowing Date,  Consolidated Interest Expense for all portions of such period
occurring prior to the Initial Borrowing Date shall be calculated in accordance
with the second sentence of the definition of Test Period contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity

 

10

--------------------------------------------------------------------------------


 

method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Borrower or a
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Borrower shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary, (iii) except
for determinations expressly required to be made on a pro forma basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or all or substantially all of the property or assets of such
Person are acquired by a Subsidiary of the Borrower and (iv) for purposes of
calculating the Interest Expense Coverage Ratio, cash interest income of the
Borrower and its Subsidiaries shall be excluded.

 

“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Borrower and its Subsidiaries as set
forth in the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP.

 

“Consolidated Total Tangible Assets” shall mean, at the time of determination
thereof, the aggregate amount of all assets (as reflected on a consolidated
balance sheet of the Borrower and its Subsidiaries) after deducting therefrom
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expenses (to the extent included in said aggregate amount of assets) and other
like intangibles and Intellectual Property, as set forth on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP.

 

“Contingent Obligation” shall mean, as to any Person, without duplication, any
obligation of such Person as a result of such Person being a general partner of
any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director of the Borrower if such director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors.

 

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

 

11

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty and Collateral Agreement, each other Security Document, each Joinder
Agreement, each Incremental Term Loan Commitment Agreement and each Incremental
RL Commitment Agreement.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean an amount (not less
than zero) equal to, initially, $15,000,000, which amount (x) shall be increased
on each Excess Cash Flow Payment Date, so long as any payment required pursuant
to Section 5.02(e) has been made on or prior to such date, by an amount equal to
the remainder of (A) the amount of Excess Cash Flow for the respective Excess
Cash Flow Payment Period minus (B) the sum of (i) the Applicable Excess Cash
Flow Repayment Percentage of Excess Cash Flow for the respective Excess Cash
Flow Payment Period and (ii) the amount by which the required Excess Cash Flow
payment for the respective Excess Cash Flow Payment Period has been reduced
pursuant to clause (B) of Section 5.02(e), and (y) shall be reduced by the sum
of, in each case, without duplication, (I) the aggregate amount of Dividends
theretofore paid or made pursuant to Section 10.03(vii) after the Initial
Borrowing Date, (II) the aggregate amount of Investments theretofore made
pursuant to Section 10.05(xix) after the Initial Borrowing Date, (III) the
aggregate amount of cash payments theretofore made pursuant to Section
10.08(i)(A) after the Initial Borrowing Date and (IV) the aggregate amount of
Capital Expenditures theretofore made pursuant to Section 10.13(c) after the
Initial Borrowing Date.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Declined Proceeds” shall have the meaning provided in Section 5.02(k).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to the last paragraph of Section 2.18,
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within one Business Day of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied or waived in writing by the
Required Lenders prior to the date of funding, or (ii) pay to the Administrative
Agent, any Issuing Lender, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination (in good faith) that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such

 

12

--------------------------------------------------------------------------------


 

Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of any proceeding of the type described in Section 11.05, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to the last paragraph of Section 2.18 upon
delivery of written notice of such determination to the Borrower, each Issuing
Lender, the Swingline Lender and each Lender.

 

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

 

“Deposit Account Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and the Borrower and
containing terms providing “control” (for purposes of the UCC) over the Deposit
Account governed by such Deposit Account Control Agreement.

 

“Discount Range” shall have the meaning provided in Schedule 2.17.

 

“Dividend” shall mean any dividend or other distribution (whether in cash,
securities or other property (other than common Equity Interests of the
respective Person paying such dividend or distribution) with respect to any
Equity Interest of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property (other than common Equity
Interests of the respective Person paying such dividend or distribution))
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the stockholders,
partners or members (or the equivalent Person thereof) of the Borrower or any of
its Subsidiaries.

 

“Documentation Agents” shall mean each of Jefferies Finance LLC and Macquarie
Capital (USA) Inc, in their respective capacity as Co-Documentation Agents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower incorporated or
organized in the United States or any State thereof or the District of Columbia,
but excluding (i) any Domestic Subsidiary of a Foreign Subsidiary that is a CFC
and (ii) any Domestic Subsidiary substantially all of whose assets are the
Equity Interests of one or more Foreign Subsidiaries that are CFCs.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

13

--------------------------------------------------------------------------------


 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but excluding (i) individuals and (ii) the Borrower and its
Subsidiaries (except to the limited extent permitted by Section 2.17) and
Affiliates.

 

“Embargoed Person” shall have the meaning provided in Section 10.12(c).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or adjudicatory
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, legally binding guideline or
policy and rule of common law now or hereafter in effect and in each case as
amended, and any legally binding judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or Hazardous
Materials, including, without limitation, CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

“Equity Interests” of any Person shall mean any and all capital stock, shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest and any limited liability company membership interest;
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Equity Interests shall not be deemed to be Equity Interests unless and until
any such instruments are so converted or exchanged.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA),
trade or business (whether or not incorporated) which together with the Borrower
is deemed to be a “single employer” within the meaning of Section 414(b) or (c)
of the Code or, solely for purposes of Section 302 of ERISA, and/or Section 412,
4971, 4977 and/or each “applicable section” under Section 414(t)(2) of the Code,
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Eurodollar Rate” shall mean, with respect to any Borrowing of Eurodollar Loans
for any Interest Period, the higher of (i) (a) the rate per annum (rounded
upward to the nearest 1/100th of 1%)

 

14

--------------------------------------------------------------------------------


 

determined by the Administrative Agent at approximately 11:00 a.m. (London Time)
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the Reuters Screen LIBOR01 for deposits in Dollar (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period, divided by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D), (ii) with respect to Initial Term Loans only, 1.25%, (iii) with
respect to any Tranche of Incremental Term Loans, such percentage as may be
agreed to in the respective Incremental Term Loan Commitment Agreement, and
(iv) with respect to any Tranche of Extended Term Loans, such percentage as may
be agreed to in the relevant Extension Offer by the respective Extending Term
Lenders.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period,
(ii) to the extent not otherwise included in the calculation of Adjusted
Consolidated Net Income for such period, the aggregate amount of business
interruption insurance proceeds received by the Borrower or any of its
Subsidiaries for such period and (iii) the decrease, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period,
minus (b) the sum of, without duplication, (i) the aggregate amount of all
Capital Expenditures made by the Borrower and its Subsidiaries during such
period (other than Capital Expenditures (1) to the extent financed with equity
proceeds, Equity Interests or Indebtedness (other than Revolving Loans and
Swingline Loans) or (2) to the extent made pursuant to Section 10.13(c)),
(ii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding written contracts (the “Contract
Consideration”) entered into during such period relating to Capital Expenditures
to be made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided, to the extent that the aggregate
amount of internally generated funds actually utilized to finance such Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (iii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the Borrower and its Subsidiaries and the
permanent repayment of the principal component of Capitalized Lease Obligations
of the Borrower and its Subsidiaries during such period (other than
(1) repayments made with the proceeds of asset sales (other than sales of
inventory in the ordinary course of business), sales or issuances of Equity
Interests, insurance or Indebtedness, (2) repayments made pursuant to
Section 10.08(i) and (3) payments of Loans and/or other Obligations, provided
that repayments of Loans shall be deducted in determining Excess Cash Flow to
the extent such repayments were required as a result of a Scheduled Term Loan
Repayment pursuant to Section 5.02(b)), (iv) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period,
(v) the aggregate amount of all cash payments made in respect of all Permitted
Acquisitions consummated by the Borrower and its Subsidiaries during such period
(other than any such payments to the extent financed with equity proceeds, asset
sale proceeds (other than sales of inventory in the ordinary course of
business), insurance

 

15

--------------------------------------------------------------------------------


 

proceeds or Indebtedness), and (vi) the aggregate amount of all cash Dividends
paid pursuant to Section 10.03(iii) during such period.

 

“Excess Cash Flow Payment Date” shall mean the date occurring 95 days after the
last day of each fiscal year of the Borrower (commencing with the fiscal year of
the Borrower ending December 31, 2012).

 

“Excess Cash Flow Payment Period” shall mean (x) with respect to the repayment
required on the first Excess Cash Flow Payment Date, the period from June 1,
2012 to the last day of the Borrower’s fiscal year ending December 31, 2012
(taken as one accounting period), and (y) with respect to the repayment required
on each successive Excess Cash Flow Payment Date, the immediately preceding
fiscal year of the Borrower.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Information” shall have the meaning provided in Section 2.17(e).

 

“Excluded Property” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Excluded Subsidiary” shall mean each (i) Captive Insurance Subsidiary and
(ii) Immaterial Subsidiary.

 

“Excluded Taxes” shall mean, in the case of each Lender and the Administrative
Agent, (i) any Tax imposed on or measured (however denominated) by the net
income or net profits of a Lender or the Administrative Agent pursuant to the
laws of the United States of America or the jurisdiction (or any political
subdivision) in which such Lender or the Administrative Agent is incorporated or
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender or the Administrative Agent is located or any
subdivision thereof or therein or as the result of any other present or former
connection between such party and the jurisdiction imposing such Tax (other than
connections arising from such party having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced under any Credit Document, or sold or assigned an interest in any
Loan, any participation in any Letter of Credit or any Credit Document),
(ii) any franchise taxes or branch profits Taxes imposed by any jurisdiction
described in preceding clause (i), (iii) in the case of a Foreign Lender, any
United States federal withholding Taxes resulting from a requirement of law on
the date such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 5.04(a), (iv) Taxes attributable to a
Lender’s failure to comply with Section 5.04(b) and (v) any Taxes imposed
pursuant to FATCA.

 

“Executive Order” shall have the meaning provided in Section 8.21.

 

“Existing Credit Agreement” shall mean that Credit Agreement, dated as of
December 31, 2010, among the Borrower, Wilmington Trust Company, as
administrative agent, and the lenders party thereto.

 

“Existing Indebtedness” shall have the meaning provided in Section 10.04(iv).

 

16

--------------------------------------------------------------------------------


 

“Expiration Time” shall have the meaning provided in Schedule 2.17.

 

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.16(a)(ii).

 

“Extended Term Loans” shall have the meaning provided in Section 2.16.

 

“Extended Term Note” shall have the meaning provided in Section 2.05(a).

 

“Extending RL Lender” shall have the meaning provided in Section 2.16(a)(ii).

 

“Extending Term Lender” shall have the meaning provided in Section 2.16.

 

“Extension” shall have the meaning provided in Section 2.16(a).

 

“Extension Offer” shall have the meaning provided in Section 2.16.

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Borrower or the
Subsidiary of the Borrower selling such asset.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions).

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates
(rounded upward to the nearest 1/100th of 1%) on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“First Lien Senior Secured Net Leverage Ratio” shall mean, on any date of
determination, the ratio of (a) the aggregate outstanding principal amount of
all Consolidated Indebtedness that is secured by a Lien on any assets or
property of the Borrower or any of its Subsidiaries on such date (other than
Liens that are junior and subordinated to the Liens of the Collateral Agent in
the Collateral pursuant to intercreditor arrangements that are reasonably
satisfactory to the Administrative Agent) to (b) Consolidated EBITDA for the
Calculation Period most recently ended on or prior to such date.

 

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

 

17

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Former Lender” shall have the meaning provided in Section 13.04(c)

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations made pursuant to
this Agreement in accordance with GAAP are subject (to the extent provided
therein) to Section 13.07(a).

 

“Gaming Authorities” shall mean the Governmental Authorities charged with the
administration and enforcement of the Gaming Regulations.

 

“Gaming Business” and “Gaming Businesses” shall mean the businesses and
operations of the Borrower and its Subsidiaries with respect to, and the
properties and assets of the Borrower and its Subsidiaries used in connection
with, any casinos (including riverboat and hotel casinos and all gaming devices
therein), or other gaming businesses and other lines of business incidental
thereto, including, but not limited to, the manufacture, sale or distribution of
liquor or alcoholic beverages related to the foregoing gaming businesses, now or
in the future owned by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries has an interest either through a joint
venture or as a party to a management agreement.

 

“Gaming Permits” shall mean, collectively, every license, permit, consent,
approval, registration, finding of suitability, waiver, exemption or other
authorization required to own, operate or otherwise conduct or own an interest
in an entity or manage an entity which owns, operates or otherwise conducts,
casino, gaming or liquor operations granted or issued by any Gaming Authority
and any other applicable Governmental Authorities.

 

“Gaming Pledge Agreement” shall have the meaning provided in Section 6.08.

 

“Gaming Pledge Agreement Collateral” shall mean all “Collateral” as defined in
the Gaming Pledge Agreement.

 

“Gaming Regulations” shall mean the laws, rules, regulations and orders
applicable to the ownership or conduct of Gaming Businesses or casino and gaming
activities of the Borrower or any of its Subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities, and applicable Liquor Laws.

 

“GCA Collateral” shall mean all “Collateral” as defined in the Guaranty and
Collateral Agreement.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, all Gaming Authorities.

 

“Guarantor” shall mean the Borrower and each Subsidiary Guarantor.

 

“Guaranty” shall mean the guaranty of the Borrower and the Subsidiary Guarantors
pursuant to Article II of the Guaranty and Collateral Agreement.

 

18

--------------------------------------------------------------------------------


 

“Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.09.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary of the Borrower (x) that has not guaranteed any other Indebtedness of
the Borrower, (y) whose consolidated total assets (as set forth in the most
recent consolidated balance sheet of the Borrower and its Subsidiaries delivered
to the Lenders pursuant to this Agreement and computed in accordance with GAAP),
when added to the consolidated total assets of all other Immaterial Subsidiaries
(as set forth in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with GAAP), do not constitute more than 3.0% of the
Consolidated Total Assets and (z) whose portion of Consolidated EBITDA, when
added to the portion of Consolidated EBITDA attributable to all other Immaterial
Subsidiaries, does not constitute more than 3.0% of Consolidated EBITDA (in each
case, as determined for the Test Period most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement).

 

“Incremental Commitment” shall mean either an Incremental Term Loan Commitment
or an Incremental RL Commitment.

 

“Incremental Commitment Requirements” shall mean, with respect to any provision
of Incremental Term Loan Commitments on an Incremental Term Loan Borrowing Date
or Incremental RL Commitments on any Incremental RL Commitment Date, the
satisfaction of each of the following conditions on any such date:  (i) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Term Loan Commitments and/or
Incremental RL Commitments then provided had been incurred, and the proceeds of
such Loans had been applied, on any such date); provided that the Lenders
providing Incremental Term Loan Commitments the proceeds of which are to be used
solely to finance a Permitted Acquisition or an Investment permitted pursuant to
Section 10.05(xix) or (xxii) may agree to waive this requirement as part of
customary “sungard” limitations; (ii) all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (it being understood that (x) any representation
and warranty that is qualified by materiality or Material Adverse Effect shall
be required to be true and correct in all respects and (y) any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (or all respects, as the case
may be) as of such earlier date); provided that the Lenders providing the
Incremental Term Loan Commitments the proceeds of which are used solely to
finance a Permitted Acquisition or an Investment permitted pursuant to
Section 10.05(xix) or (xxii) may agree to a subset of such representations and
warranties as a condition to such borrowing as part of customary “sungard”
limitations; (iii) the Borrower shall be in compliance with (I) the financial
covenants contained in Sections 10.07(a) and (b) (but assuming, for purposes of
determining pro forma compliance with (x) Section 10.07(a) for the respective
Calculation Period, that the minimum Interest Expense Coverage Ratio permitted
pursuant to such Section 10.07(a) for such Calculation Period was 0.25:1.00
higher than the Interest Expense Coverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(a) and
(y) Section 10.07(b) for such Calculation Period, that the maximum Total Net
Leverage Ratio

 

19

--------------------------------------------------------------------------------


 

permitted pursuant to such Section 10.07(b) for such Calculation Period was
0.25:1.00 below the Total Net Leverage Ratio actually required to be maintained
for such Calculation Period pursuant to such Section 10.07(b)) and (II) a First
Lien Senior Secured Net Leverage Ratio of less than 3.00:1.00, in each case for
the Calculation Period most recently ended on or prior to the effectiveness of
such Incremental Term Loan Borrowing Date or Incremental RL Commitment Date, as
the case may be, on a pro forma basis, as if the relevant Loans to be made
pursuant to the Incremental Commitments (assuming the full utilization thereof),
and the proceeds of such Loans had been applied, on the first day of such
Calculation Period; (iv) the delivery by the Borrower to the Administrative
Agent on or prior to such date of an officer’s certificate executed by an
Authorized Financial Officer of the Borrower and certifying as to compliance
with preceding clauses (i), (ii) and (iii) and containing the calculations (in
reasonable detail) required by preceding clause (iii); (v) the delivery by the
Borrower to the Administrative Agent on or prior to such date of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by the Borrower and each Subsidiary Guarantor,
acknowledging that such Incremental Commitments and all Loans to be incurred
pursuant thereto shall constitute “Secured Obligations” under the Gaming Pledge
Agreement and the Guaranty and Collateral Agreement; (vi) to the extent
reasonably requested by the Administrative Agent, the delivery by the Borrower
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties dated such date, covering such of the matters set forth in the opinions
of counsel delivered to the Administrative Agent on the Initial Borrowing Date
pursuant to Section 6.03 or as may otherwise be reasonably satisfactory to the
Administrative Agent; (vii) the delivery by the Borrower to the Administrative
Agent of such officers’ certificates, board of director resolutions and evidence
of good standing as the Administrative Agent shall reasonably request; and
(viii) the completion by the Borrower and the other Credit Parties by such date
of such other actions relating to any Mortgaged Property (or the Mortgages
entered into in connection therewith) as the Administrative Agent may reasonably
request in connection with such Incremental Commitments.

 

“Incremental RL Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans pursuant to Section 2.01(b) as agreed to by such
Lender in the respective Incremental RL Commitment Agreement delivered pursuant
to Section 2.15; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.15.

 

“Incremental RL Commitment Agreement” shall mean each Incremental RL Commitment
Agreement substantially in the form of Exhibit E-2 (appropriately completed)
executed in accordance with Section 2.15.

 

“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.15(b).

 

“Incremental RL Lender” shall have the meaning specified in Section 2.15(b).

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

 

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(c) and as otherwise permitted by
Section 2.14.

 

20

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule 1.01 (as modified in accordance with Section 2.14) directly below the
column entitled “Incremental Term Loan Commitment”, as the same may be
terminated pursuant to Section 4.03 or 11.

 

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement substantially in the form of Exhibit E-1
(appropriately completed) executed in accordance with Section 2.14.

 

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement;
provided, that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

 

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) available to be
drawn under all letters of credit, bankers’ acceptances and similar obligations
issued for the account of such Person and all unpaid drawings in respect of such
letters of credit, bankers’ acceptances and similar obligations, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v) or (vi) of
this definition secured by any Lien on any property owned by such Person,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith), (iv) the aggregate amount of all Capitalized Lease Obligations of
such Person, (v) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i) through (iv) above and clause
(vi) below, and (vi) except for purposes of calculating the Total Net Leverage
Ratio and the First Lien Senior Secured Net Leverage Ratio, the net obligations
under any Interest Rate Protection Agreement, any Other Hedging Agreement or
under any similar type of agreement.  Notwithstanding the
foregoing, Indebtedness shall not include (i) trade payables and accrued
expenses incurred by any Person in the ordinary course of business of such
Person and (ii) any earn-out obligation until such obligation becomes a
non-contingent liability on the balance sheet of such Person in accordance with
GAAP.

 

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under this Agreement or any
Note.

 

“Individual RL Exposure” of any RL Lender shall mean, at any time, the sum of
(x) the aggregate principal amount of all Revolving Loans made by such RL Lender
and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of all then outstanding Swingline Loans.

 

21

--------------------------------------------------------------------------------


 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Initial Revolving Loan Maturity Date” shall mean May 9, 2017.

 

“Initial Term Loan” shall have the meaning provided in Section 2.01(a).

 

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Initial Term Loan Commitment” as the same may be terminated pursuant to Section
4.03 or 11.

 

“Initial Term Loan Maturity Date” shall mean November 9, 2017.

 

“Initial Term Note” shall have the meaning provided in Section 2.05(a).

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case of proceeding under the Bankruptcy Code with respect to any Credit Party,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of its respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Credit Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
general assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Credit Party.

 

“Intellectual Property” shall have the meaning provided in Section 8.19.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“Issuing Lender” shall mean each of DBTCA (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent which agrees to issue Letters of Credit hereunder; provided that, if any
Extension or Extensions of Revolving Loan Commitments is or are effected in
accordance with Section 2.16, then upon the occurrence of the Initial Revolving
Loan Maturity Date and on each later date which is or was at any time a
Revolving Loan Maturity Date with respect to Revolving Loan Commitments (each,
an “Issuing Lender Termination Date”), each Issuing Lender (other than the
Administrative Agent except as otherwise provided below) at such time shall have
the right to resign as an Issuing Lender on, or on any date within 20 Business
Days after, the respective Issuing Lender Termination Date, in each case upon
not less than 30 days’ prior written notice thereof to the Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its

 

22

--------------------------------------------------------------------------------


 

rights hereunder and under the other Credit Documents as an Issuing Lender with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder.  If at any time and for any reason (including as a result
of resignations as contemplated by the proviso to the preceding sentence), each
Issuing Lender has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be an Issuing Lender hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or an
Affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Borrower agrees to act as an Issuing Lender hereunder.  Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by one or more Affiliates of such Issuing Lender (and such Affiliate shall be
deemed to be an “Issuing Lender” for all purposes of the Credit Documents). 
Nothing in this definition shall limit the right of the Administrative Agent to
resign hereunder (including in its capacity as an Issuing Lender) in accordance
with the provisions of Section 12.09.

 

“Issuing Lender Termination Date” shall have the meaning provided in the
definition of “Issuing Lender” contained herein.

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit L (appropriately completed).

 

“L/C Overadvance” shall have the meaning provided in Section 5.02(a).

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers’ compensation, surety bonds and
other similar statutory obligations, (ii) rental obligations of the Borrower or
any of its Subsidiaries under Real Property leases to which the Borrower or any
of its Subsidiaries are a party to and (iii) such other obligations of the
Borrower or any of its Subsidiaries as are permitted to exist pursuant to the
terms of this Agreement (other than obligations in respect of (w) any Senior
Notes, (x) any Permitted Unsecured Debt, (y) any Indebtedness that is
subordinated to any of the Obligations and (z) and any Equity Interests).

 

“Lead Arrangers” shall mean, collectively, Deutsche Bank Securities Inc., J.P.
Morgan Securities LLC, Macquarie Capital (USA) Inc. and Jefferies Finance LLC,
in their capacities as joint Lead Arrangers and Book Running Managers, and any
successor thereto.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee, sublessee or licensee in, to and under leases, subleases or
licenses of land, improvements and/or fixtures.

 

“Lender” shall mean each financial institution or other Person listed on
Schedule 1.01, as well as any Person that becomes a “Lender” hereunder pursuant
to Section 2.13, 13.04(b) or 13.04(c).

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.18(a).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any RL Lender at any time shall be its RL
Percentage of the aggregate Letter of Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“License Revocation” shall mean the revocation, denial, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any material Gaming Permit or other material casino, gambling
or gaming license issued by any Gaming Authority covering any Material Gaming
Facility or relating to the ownership, management or operation thereof.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

“Liquor Laws” shall mean all laws, rules, regulations and ordinances relating to
the manufacture, sale or distribution of liquor or alcoholic beverages.

 

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

 

“Major Default” shall mean any Default or Event of Default under Section 11.01,
11.04 (to the extent resulting from the acceleration of the respective other
Indebtedness) or 11.05.

 

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, business, operations, liabilities or financial condition of
the Borrower and its Subsidiaries taken as a whole or (ii) a material adverse
effect (x) on the rights or remedies of the Lenders or the Administrative Agent
under the Credit Documents or (y) on the ability of the Credit Parties (taken as
a whole) to perform their material obligations to the Lenders or the
Administrative Agent under the Credit Documents.

 

“Material Gaming Facility” shall mean any gaming facility (including any
hotel/casino or other gaming or gambling operation) the absence, loss, closing
or partial closing of which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date, each Incremental Term Loan Maturity Date, the
Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may be;
provided that, with respect to any Tranche of Extended Term Loans, the Maturity
Date with respect thereto shall be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Extending Term Lenders.

 

24

--------------------------------------------------------------------------------

 


 

“Maximum Incremental RL Commitment Amount” shall mean, at any date of
determination, the lesser of (x) $15,000,000 and (y) the Maximum Incremental
Term Loan Commitment Amount on such date.

 

“Maximum Incremental Term Loan Commitment Amount” shall mean, at any date of
determination, the remainder of (a) $80,000,000 minus (b) the sum of (I) the
aggregate principal amount of all Incremental Term Loans incurred pursuant to
Section 2.14 prior to such date and (II) the aggregate amount of all Incremental
RL Commitments incurred pursuant to Section 2.15 on or prior to such date.

 

“Maximum Rate” shall have the meaning provided in Section 13.19.

 

“Maximum Swingline Amount” shall mean $5,000,000.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.

 

“Minimum Hedge Requirement” shall have the meaning provided in Section 9.09.

 

“Minimum Tranche Amount” shall have the meaning provided in Section 2.16(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean a mortgage, leasehold mortgage, debenture, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt, or
similar security instrument.

 

“Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy
(Form 2006).

 

“Mortgaged Property” shall mean any Real Property owned, leased or subleased by
the Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms hereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate has, or
within the past five years has had, an obligation to contribute.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Debt Proceeds” shall mean with respect to any incurrence of Indebtedness
for borrowed money, the cash proceeds (net of underwriting discounts and
commissions, fees and other costs associated therewith, including, without
limitation, those of attorneys, accountants and other professionals) received by
the respective Person from the respective incurrence of such Indebtedness for
borrowed money.

 

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds received by the respective Person in connection with such
Recovery Event, net of (i) costs, expenses and taxes incurred in connection with
such Recovery Event, (ii) in the case of any Recovery Event regarding a
Non-Wholly Owned Subsidiary, the pro rata portion of such proceeds that is
contractually required (including pursuant to the organizational documents of
such Subsidiary) to be paid to third Persons holding minority interests of such
Subsidiary at the time of such Recovery Event (with such portion not to exceed
such third Person’s proportionate share of such proceeds based on its relative
holding of Equity Interests in such Subsidiary) and (iii) any funded escrow
established in connection with

 

25

--------------------------------------------------------------------------------


 

any such Recovery Event (provided that to the extent that any amounts are
released from such escrow to the Borrower or a Subsidiary thereof, such amounts,
net of any related expenses, shall constitute Net Recovery Event Proceeds).

 

“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash or Cash
Equivalent proceeds (including any cash or Cash Equivalents received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets, net of (i) the
costs and expenses of such sale (including fees and commissions, payments of
unassumed liabilities relating to the assets sold), (ii) required payments of
any Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were sold, (iii) in
the case of any Asset Sale consummated by a Non-Wholly Owned Subsidiary of the
Borrower, the portion of such proceeds that is contractually required (including
pursuant to such Subsidiary’s organizational documents) to be paid to third
Persons holding minority interests of such Subsidiary at the time of such Asset
Sale (with such portion not to exceed such third Person’s proportionate share of
such proceeds based on its relative holding of Equity Interests in such
Subsidiary), (iv) taxes paid or reasonably estimated to be payable as a result
thereof, (v) any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition
(provided that to the extent that any amounts are released from such escrow to
the Borrower or a Subsidiary thereof, such amounts, net of any related expenses,
shall constitute Net Sale Proceeds) and (vi) without duplication of clause
(v) above, the amount of any reasonable reserve established in accordance with
GAAP against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (iv) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of its Subsidiaries
including, without limitation, Pension Plan and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Sale Proceeds of such Asset Sale occurring
on the date of such reduction).

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that does not provide for payments pursuant to such Plan of Reorganization in
respect of the Revolving Obligations to be made with the priority specified in
Section 4.02 of the Guaranty and Collateral Agreement and that has not been
approved by the Majority Lenders holding Revolving Loans.

 

“Non-Consenting Lender” shall have the meaning provided in Section 2.13(a).

 

“Non-Core Asset Sale” shall mean any sale, transfer or other disposition of
Non-Core Assets by the Borrower or any of its Subsidiaries to any Person (other
than the Borrower or any of its Subsidiaries or Affiliates).

 

“Non-Core Assets” shall mean assets that comprise or consist of (i) the
Terrible’s Casino & Bowl in Henderson, Nevada, (ii) the Gold Ranch Casino & RV
Resort in Verdi, Nevada, (iii) the Dayton Depot Casino in Dayton, Nevada and
(iv) the Sands Regency Casino Hotel in Reno, Nevada, including, in each case,
all real and personal property related, complementary, incidental or ancillary
to any of the foregoing assets.

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a Subsidiary Guarantor.

 

26

--------------------------------------------------------------------------------


 

“Non-Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary.

 

“Note” shall mean each Initial Term Note, each Incremental Term Note, each
Extended Term Note, each Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Sara Pelton, Telephone No.: (904) 520-5449, and Telecopier No.: (732)
380-3355, and (ii) for operational notices, the office of the Administrative
Agent located at 5022 Gate Parkway, Suite 200, Jacksonville, FL 32256,
Attention: Sara Pelton Telephone No.: (904) 520-5449, and Telecopier No.: (732)
380-3355, or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document, including,
without limitation, all amounts in respect of any principal, premium, interest,
penalties, fees, expenses, indemnifications, reimbursements (including Unpaid
Drawings with respect to Letters of Credit), damages and other liabilities, and
guarantees of the foregoing amounts (including any interest, fees and expenses
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in this Agreement or in the other
Credit Documents, whether or not such interest, fees or expenses are allowed
claims under any such proceeding or under applicable state, federal or foreign
law).

 

“OFAC” shall have the meaning provided in Section 8.21(a)(v).

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Participant Register” shall have the meaning provided in Section 13.04(b).

 

“Patriot Act” shall have the meaning provided in Section 13.17.

 

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 200, Jacksonville, FL 32256 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Plan” shall mean a pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or an ERISA
Affiliate is, or in the past five years has been (or if such pension plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA and that is subject to Title IV of ERISA or
Sections 412 or 430 of the Code or Section 302 of ERISA.

 

27

--------------------------------------------------------------------------------


 

“Permitted Acquired Debt” shall have the meaning provided in Section 10.04(v).

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Subsidiary of an Acquired Entity or Business (including by way of merger of such
Acquired Entity or Business with and into the Borrower (so long as the Borrower
is the surviving Person), a Subsidiary Guarantor (so long as a Subsidiary
Guarantor is the surviving person) or a Subsidiary of the Borrower (so long as a
Subsidiary of the Borrower is the surviving Person, although if a Wholly-Owned
Subsidiary of the Borrower is a party to such merger, such Wholly-Owned
Subsidiary shall be the surviving person)), provided that (in each case) (A) the
consideration paid or to be paid by the Borrower or such Wholly-Owned Subsidiary
consists solely of cash (including proceeds of Incremental Term Loans, Revolving
Loans or Swingline Loans), the issuance of Equity Interests of the Borrower
permitted to be issued hereunder, the issuance or incurrence of Indebtedness
otherwise permitted by Section 10.04 and the assumption/acquisition of any
Indebtedness (calculated at face value) which is permitted to remain outstanding
in accordance with the requirements of Section 10.04 and earnouts agreed to in
the definitive documentation for the respective Permitted Acquisition, (B) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.11, (C) such Permitted
Acquisition shall not be hostile and shall have been approved by the board of
directors (or similar body) and/or the equity holders of the Acquired Entity or
Business, and (D) all requirements of Sections 9.14 and 10.02 applicable to
Permitted Acquisitions are satisfied (or waived in writing by the Required
Lenders prior to the consummation of the respective Permitted Acquisition). 
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal, replacement or extension of any
such Indebtedness; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus fees (including original issue discount) and expenses
incurred in connection with such modification, refinancing, refunding, renewal,
replacement or extension, (b) such modification, refinancing, refunding,
renewal, replacement or extension at the time of incurrence has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) at the time thereof, no Event of Default shall have
occurred and be continuing, and (d) (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations (x) on terms (taken as a whole) at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and (y) on terms
reasonably satisfactory to the Administrative Agent, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness, taken as a
whole, are not materially less favorable to the Borrower and its Subsidiaries or
the Lenders than the terms and conditions

 

28

--------------------------------------------------------------------------------


 

of the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, taken as a whole; provided that a certificate of a Authorized Officer
of the Borrower delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees),
(iii) such modification, refinancing, refunding, renewal, replacement or
extension is incurred by the Person who is the obligor or guarantor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (iv) if the Indebtedness to be so modified, refinanced, renewed,
replaced or extended is unsecured, such modification, refinancing, renewal,
replacement or extension Indebtedness is also unsecured and (v) if the
Indebtedness to be so modified, refinanced, refunded, renewed, replaced or
extended is secured, such modification, refinancing, refunding, renewal or
extension Indebtedness is secured by the same assets (and proceeds thereof).

 

“Permitted Unsecured Debt” shall mean any unsecured Indebtedness of the
Borrower, which may be guaranteed on an unsecured basis by the Borrower or one
or more Subsidiary Guarantors, all of the terms and conditions of which satisfy
the requirements of Section 10.04(xv), as such Indebtedness may be amended,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.

 

“Permitted Unsecured Debt Documents” shall mean, on and after the execution and
delivery thereof, each note, indenture, loan agreement, instrument, agreement,
guaranty and other document relating to each incurrence or issuance of Permitted
Unsecured Debt, as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

“Post-Petition Financing” shall have the meaning provided in Section 13.21(b).

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated April 26, 2012 (the “Confidential Information
Memorandum”) and that were prepared by or on behalf of the Borrower in
connection with the Transaction and delivered to the Administrative Agent and
the Lenders prior to the Initial Borrowing Date.

 

“Qualified Person” shall mean, with respect to any Lender party to this
Agreement on the Initial Borrowing Date or that becomes a Lender pursuant to
Section 2.13, 13.04(b) or 13.04(c), any

 

29

--------------------------------------------------------------------------------


 

Eligible Transferee which shall not have been found unsuitable under the Gaming
Regulations of any Gaming Authority, and which meets the requirements, if any,
of all jurisdictions regulating the Gaming Business of the Borrower and its
Subsidiaries to the extent that the Borrower has so notified the Lenders of such
requirements of such jurisdictions pursuant to Section 13.04(e).

 

“Qualified Preferred Stock” shall mean any preferred stock of the Borrower so
long as in each case the terms of any such preferred stock (i) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision (other than pursuant to a “change of control” redemption exercisable
contingent only on payment in full of the Obligations (other than contingent
obligations not then due and owing) and the termination of all Commitments)
prior to one year following the last Maturity Date then in effect, except to the
extent that the same would be permitted pursuant to Section 10.03, (ii) do not
require cash payment of dividends prior to the date occurring one year following
the last Maturity Date in effect, except to the extent the same would be
permitted pursuant to Section 10.03 and (iii) do not contain any financial
performance “maintenance” covenants (whether stated as a covenant, default or
otherwise, although “incurrence based” financial tests may be included).

 

“Qualifying Bid” shall have the meaning provided in Schedule 2.17.

 

“Quarterly Payment Date” shall mean the last Business Day of each June,
September, December and March occurring after the Initial Borrowing Date,
commencing on June 30, 2012.

 

“Quarterly Pricing Certificate” shall have the meaning set forth in the
definition of “Applicable Commitment Commission Percentage”.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 9.03 (in either case, excluding any business
interruption insurance proceeds).

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.12(e).

 

“Refinancing” shall mean the repayment of all outstanding loans and all other
obligations (and the termination of all commitments) under the Existing Credit
Agreement.

 

“Refund” shall have the meaning provided in Section 5.04(d).

 

“Register” shall have the meaning provided in Section 13.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation S-X” shall mean Regulation S-X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

30

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Rejection Notice” shall have the meaning provided in Section 5.02(k).

 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping,
migrating or the like, into or upon any land or water or air, or otherwise
entering into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.12(e).

 

“Reply Amount” shall have the meaning provided in Schedule 2.17.

 

“Reply Price” shall have the meaning provided in Schedule 2.17.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Pension Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).

 

“Repricing Event” shall mean (i) any prepayment or repayment of Initial Term
Loans with the proceeds of, or any conversion of Initial Term Loans into, any
new or replacement tranche of term loans bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective yield” applicable to the Initial Term Loans (as determined by the
Administrative Agent in its commercially reasonable judgment and consistent with
generally accepted financial practices, after giving effect to, among other
factors, margin, upfront or similar fees, interest rate floors or “original
issue discount”, in each case shared with all lenders or holders of such
Indebtedness or Initial Term Loans, as the case may be, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Indebtedness
or Initial Term Loans, as the case may be, and without taking into account any
fluctuations in LIBOR or comparable rates) and (ii) any amendment or other
modification or waiver to this Agreement which effectively reduces the
Applicable Margin or interest rate floor (as determined by the Administrative
Agent in its commercially reasonable judgment and consistent with generally
accepted financial practices) applicable to the Initial Term Loans. Any such
determination by the Administrative Agent as contemplated by preceding clauses
(i) and (ii) shall be conclusive and binding on the Borrower and all Lenders
holding Initial Term Loans, absent manifest error.  The Administrative Agent
shall not have any liability to any Person with respect to such determination.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders of such time and (ii) the Total
Revolving Loan

 

31

--------------------------------------------------------------------------------


 

Commitment in effect at such time less the Revolving Loan Commitments of all
Defaulting Lenders at such time (or, after the termination thereof, the sum of
then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder) or (ii) are
subject to any Lien in favor of any Person other than (A) those of the
Collateral Agent for the benefit of the Secured Creditors and (B) Liens of the
type described in clauses (i) and (xvii) of Section 10.01.

 

“Return Bid” shall have the meaning provided in Schedule 2.17.

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15 or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).  In addition, the Revolving Loan Commitment of each
Lender shall include, subject to the consent of such Lender, any Extended
Revolving Loan Commitment of such Lender.

 

“Revolving Loan Maturity Date” shall mean the Initial Revolving Loan Maturity
Date; provided that, with respect to any Tranche of Extended Revolving Loan
Commitments (and related outstandings), the Revolving Loan Maturity Date with
respect thereto shall instead be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Extending RL Lenders.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“Revolving Obligations” shall mean (i) all Revolving Loans, Swingline Loans,
Letters of Credit (including Letter of Credit Outstandings) and Revolving Loan
Commitments and (ii) all Obligations relating to the Indebtedness and
Commitments described in preceding clause (i).  For the avoidance of doubt,
Revolving Obligations includes all interest, fees and expenses accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in this Agreement or in the other Credit
Documents, whether or not such interest, fees or expenses are allowed claims
under any such proceeding or under applicable state, federal or foreign law.

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans (or with participations in Letter of Credit
Outstandings or Swingline Loans).

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentage of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination (but otherwise giving effect to
any subsequent assignments of

 

32

--------------------------------------------------------------------------------


 

outstanding Revolving Loans and Letter of Credit Outstandings); provided,
further, that in the case of Section 2.18 when a Defaulting Lender shall exist,
“RL Percentage” shall mean the percentage of the Total Revolving Loan Commitment
(disregarding any Defaulting Lender’s Revolving Loan Commitment) represented by
such Lender’s Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

 

“Scheduled Extended Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(iii).

 

“Scheduled Extended Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(iii).

 

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(ii).

 

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(ii).

 

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term Loan
Repayment, each Scheduled Incremental Term Loan Repayment of a given Tranche and
each Scheduled Extended Term Loan Repayment of a given Tranche, as the context
may require.

 

“Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial Term Loan
Repayment Date, each Scheduled Incremental Term Loan Repayment Date of a given
Tranche and each Scheduled Extended Term Loan Repayment Date of a given Tranche,
as the context may require.

 

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Secured Obligations” shall mean all Obligations (as defined in the Gaming
Pledge Agreement and the Guaranty and Collateral Agreement).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Documents” shall mean and include each of the Guaranty and Collateral
Agreement, the Gaming Pledge Agreement, each Mortgage and, after the execution
and delivery thereof, each Additional Security Document.

 

33

--------------------------------------------------------------------------------


 

“Senior Exchange Notes” shall have the meaning provided in the definition of
“Senior Notes” appearing in this Section 1.01.

 

“Senior Notes” shall mean the Borrower’s 9.0% senior unsecured notes due 2018
and any exchange notes issued in exchange of such initial notes on substantially
identical terms in accordance with the indenture for the Senior Notes (the
“Senior Exchange Notes”).

 

“Senior Notes Documents” shall mean each Senior Note, the indenture pursuant to
which the Senior Notes were issued, and each other instrument, agreement,
guaranty and other document relating to the issuance of the Senior Notes, as in
effect on the Initial Borrowing Date (other than with respect to Senior Exchange
Notes) and as the same may be amended, modified, supplemented, replaced,
increased, extended, renewed or restructured from time to time in accordance
with the terms hereof and thereof.

 

“Shareholder Subordinated Note” shall mean an unsecured subordinated note issued
by the Borrower and not guaranteed in any way by any Subsidiary of the Borrower
in the form of Exhibit N, or such other form as may be agreed to by the
Administrative Agent, in either case, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $5,000,000.

 

“Specified Default” shall mean any Default under Section 11.01 or 11.05.

 

“Specified Transaction” shall mean any Permitted Acquisition, any Investment
made pursuant to Section 10.05(xix), (xxi) or (xxii), any Dividend paid or made
pursuant to Section 10.03(vii), any Capital Expenditure made pursuant to
Section 10.13(c), any permitted non-ordinary course asset sale, any incurrence
of Incremental Term Loans, any incurrence of Revolving Loans or Swingline Loans
to finance a Permitted Acquisition, any Investment made pursuant to
Section 10.05(xix), (xxi) or (xxii), any Dividend paid or made pursuant to
Section 10.03(vii),  any payment made pursuant to Section 10.08(i)(A) or any
Capital Expenditure made pursuant to Section 10.13(c), any incurrence or
issuance of Permitted Unsecured Debt and any payment made pursuant to
Section 10.08(i)(A) or (B).

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Commitment Commission Percentage”.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest (as determined
by ordinary voting control over such partnership, limited liability company,
association, joint venture, or other entity) on such date of determination.

 

34

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower that is party to the Guaranty and Collateral Agreement.

 

“Substitute Lender” shall have the meaning provided in Section 13.04(c).

 

“Supermajority Revolving Lenders” shall mean, at any time, (i) Non-Defaulting
Lenders the sum of whose outstanding Revolving Loan Commitments at such time
(or, after the termination thereof, outstanding Revolving Loans and RL
Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents at least 66 2/3% of the Total
Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time) plus (ii) solely as to Section 13.12(a)(10)(w), at any time there exists
five or fewer RL Lenders, the majority (by number) of such RL Lenders.

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean DBTCA for so long as DBTCA is the Administrative
Agent hereunder and thereafter shall mean the successor Administrative Agent in
its individual capacity.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

 

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Loan” shall mean each Initial Term Loan, each Incremental Term Loan, and
each Extended Term Loan.

 

“Term Loan Commitments” shall mean, collectively, the Initial Term Loan
Commitments and the Incremental Term Loan Commitments.

 

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period); provided
that in the case of any Test Period which includes the fiscal quarter of the
Borrower ending June 30, 2012 and any fiscal quarter of the Borrower prior
thereto, the rules set forth in the immediately succeeding sentence shall apply;
provided further, that in the case of determinations of the Total Net Leverage
Ratio, the First Lien Senior Secured Net Leverage Ratio and the Interest Expense
Coverage Ratio pursuant to this Agreement, such further

 

35

--------------------------------------------------------------------------------


 

adjustments (if any) as described in Section 1.08.  If the respective Test
Period (i) includes the fiscal quarter of the Borrower ended June 30, 2011,
(x) Consolidated EBITDA for such fiscal quarter shall be deemed to be
$21,250,000, and (y) Consolidated Interest Expense for such fiscal quarter shall
be deemed to be $7,750,000, (ii) includes the fiscal quarter of the Borrower
ended September 30, 2011, (x) Consolidated EBITDA for such fiscal quarter shall
be deemed to be $15,854,000, and (y) Consolidated Interest Expense for such
fiscal quarter shall be deemed to be $7,750,000, (iii) includes the fiscal
quarter of the Borrower ended December 31, 2011, (x) Consolidated EBITDA for
such fiscal quarter shall be deemed to be $20,773,000, and (y) Consolidated
Interest Expense for such fiscal quarter shall be deemed to be $7,750,000, (iv) 
includes the fiscal quarter of the Borrower ended March 31, 2012,
(x) Consolidated EBITDA for such fiscal quarter shall be deemed to be
$21,595,000, and (y) Consolidated Interest Expense for such fiscal quarter shall
be deemed to be $7,750,000, and (v) includes the fiscal quarter of the Borrower
ending June 30, 2012, (x) Consolidated EBITDA shall be deemed to be the
Consolidated EBITDA for such fiscal quarter calculated in accordance with the
definition thereof and on a pro forma basis as if the Transaction had occurred
on April 1, 2012 and (y) Consolidated Interest Expense shall be deemed to be the
sum of actual Consolidated Interest Expense for the period from and including
the Initial Borrowing Date to and including the last day of such fiscal quarter
plus an amount equal to $7,750,000 multiplied by a fraction the numerator of
which is the number of days in said fiscal quarter to but excluding the Initial
Borrowing Date and the denominator of which is the number of days in said fiscal
quarter; provided that further adjustments may be made to the amounts specified
above to the extent provided in Section 1.08.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.

 

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

 

“Total Net Leverage Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the
Test Period or Calculation Period, as the case may be, last ended on or prior to
such date; provided that for purposes of any calculation of the Total Net
Leverage Ratio pursuant to this Agreement, Consolidated EBITDA and Consolidated
Indebtedness shall be determined on a pro forma basis in accordance with
Section 1.08.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the sum of the aggregate principal amount of all Revolving Loans and
Swingline Loans then outstanding plus the aggregate amount of all Letter of
Credit Outstandings.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Effective Date
(i.e., Initial Term Loans, Revolving Loans and Swingline Loans); provided that,
for purposes of Sections 2.13, 13.04(b) and 13.12(a) and (b) and the definition
of “Majority Lenders”, Revolving Loans and Swingline Loans shall be deemed to
constitute part of a single “Tranche”.  In addition, and notwithstanding the
foregoing, any Incremental Term Loans extended after the Initial Borrowing Date
shall, except to the extent provided in

 

36

--------------------------------------------------------------------------------


 

Section 2.14(c), be made pursuant to one or more additional Tranches of Term
Loans which shall be designated pursuant to the respective Incremental Term Loan
Commitment Agreement in accordance with the relevant requirements specified in
Section 2.14.  Furthermore, after giving effect to an Extension pursuant to
Section 2.16, (x) any Revolving Loans pursuant to Extended Revolving Loan
Commitments shall constitute a separate Tranche of Revolving Loans from the
Tranche of Revolving Loans from which they were converted and (y) any Extended
Term Loans shall constitute a separate Tranche of Term Loans from the Tranche of
Term Loans from which they were converted.

 

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Credit Documents on the Initial Borrowing Date and
the incurrence of Initial Term Loans on such date, (iii) the issuance of the
Senior Notes on the Initial Borrowing Date and (iv) the payment of all fees and
expenses in connection with the foregoing.

 

“Transaction Expenses” shall mean all costs, fees and expenses incurred in
connection with, and payable prior to or in connection with the closing of, the
Transaction and the transactions contemplated in connection with the
Transaction, including all closing fees paid to any of the Lenders and the
Administrative Agent hereunder, attorney’s fees, accountants’ fees, placement
agents’ fees, discounts, commissions and brokerage fees and consultant fees.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any relevant jurisdiction.

 

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated benefits under the Plan
as of the close of its most recent plan year exceeds the fair market value of
the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Pension Plan’s actuary in the most recent annual valuation of the Pension
Plan.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors or equivalent governing body of such
Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining

 

37

--------------------------------------------------------------------------------


 

installment or other required scheduled payments of principal, including payment
at final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than director’s qualifying shares and nominal
amounts of shares held by another Person, in each case to the extent required by
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest (other than nominal amounts of Equity Interests required to be
held by another Person to the extent required by applicable law) at such time. 
Unless otherwise indicated herein, or the context otherwise requires, all
references herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
shall mean and be deemed to be references to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries, as the case may be, of the Borrower.

 

“Withdrawal Period” shall have the meaning provided in Section 13.04(d).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Credit Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(g)                                  Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

38

--------------------------------------------------------------------------------


 

(h)                                 All references to “knowledge” of any Credit
Party or a Subsidiary of the Borrower means the actual knowledge of an
Authorized Officer, an Authorized Financial Officer or other senior or executive
officer or manager of such Credit Party or Subsidiary.

 

(i)                                     The words “asset” and “property” shall
be construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(j)                                    All references to any Person shall be
constructed to include such Person’s successors and assigns (subject to any
restriction on assignment set forth herein and in the other Credit Documents)
and, in the case of any Governmental Authority, any other Governmental Authority
that shall have succeeded to any or all of the functions thereof.

 

1.03        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

 

1.04        References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other contractual instruments shall be
deemed to include all subsequent amendments, amendments and restatements,
restatements, extensions, increases, supplements, refinancings, renewals,
replacements and other modifications thereto, but only to the extent that such
amendments, amendments and restatements, restatements, extensions, refinancings,
renewals, replacements, supplements, increases and other modifications are
permitted by the Credit Documents, and (b) references to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law (including by succession of comparable
successor laws).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as provided in Section 2.09) or performance shall
extend to the immediately succeeding Business Day.

 

1.07        Cumulative Retained Excess Cash Flow Amount Transactions.  If more
than one action occurs on any given date the permissibility of the taking of
which is determined hereunder by reference to the amount of the Cumulative
Retained Excess Cash Flow Amount immediately prior to the taking of such action,
the permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

1.08        Pro Forma Calculations.  (a) Notwithstanding anything to the
contrary herein, the Total Net Leverage Ratio, the First Lien Senior Secured Net
Leverage Ratio and the Interest Expense Coverage Ratio shall be calculated in
the manner prescribed by this Section 1.08; provided that, notwithstanding
anything to the contrary in clause (b), (c) or (d) of this Section 1.08, when
calculating the Total Net Leverage Ratio and the Interest Expense Coverage
Ratio, as applicable, for purposes of (i) the Applicable Excess Cash Flow
Repayment Percentage and the Applicable Commitment Commission Percentage and
(ii) determining actual compliance (and not compliance on a pro forma basis)
with

 

39

--------------------------------------------------------------------------------


 

Section 10.07, the events described in this Section 1.08 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

(b)                                 For purposes of calculating the Total Net
Leverage Ratio, the First Lien Senior Secured Net Leverage Ratio and the
Interest Expense Coverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period or Calculation Period (as applicable) and
(ii) subsequent to such Test Period or Calculation Period (as applicable) and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period or
Calculation Period (as applicable).  If since the beginning of any applicable
Test Period or Calculation Period (as applicable) any Person that subsequently
became a Subsidiary or was merged, amalgamated or consolidated with or into the
Borrower or any of its Subsidiaries since the beginning of such Test Period or
Calculation Period (as applicable) shall have made any Specified Transaction
that would have required adjustment pursuant to this Section 1.08, then the
Total Net Leverage Ratio, the First Lien Senior Secured Net Leverage Ratio and
the Interest Expense Coverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.08.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by an Authorized Financial Officer of the Borrower in accordance with the terms
of this Agreement.

 

(d)                                 In the event that the Borrower or any
Subsidiary of the Borrower incurs (including by assumption or guarantees) or
repays (including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Total Net Leverage Ratio, the
First Lien Senior Secured Net Leverage Ratio and the Interest Expense Coverage
Ratio, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (i) during the applicable Test Period or
Calculation Period (as applicable) and (ii) subsequent to the end of the
applicable Test Period or Calculation Period (as applicable) and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Net Leverage Ratio, the First Lien Senior Secured Net
Leverage Ratio and the Interest Expense Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day (or, in the case of
the Interest Expense Coverage Ratio, the first day) of the applicable Test
Period or Calculation Period (as applicable).

 

1.09        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.10        Certifications.  All certifications to be made hereunder by an
officer or representative of a Credit Party shall be made by such person in his
or her capacity solely as an officer or a representative of such Credit Party,
on such Credit Party’s behalf and not in such Person’s individual capacity.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.         Amount and Terms of Credit.

 

2.01        The Commitments.  (a)  Subject to and upon the terms and conditions
set forth herein, each Lender with an Initial Term Loan Commitment severally
agrees to make a term loan or term loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, except as otherwise specifically provided in Section 2.10(b), all
Initial Term Loans comprising the same Borrowing shall at all times be of the
same Type, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial Term Loan Commitment of such
Lender on the Initial Borrowing Date.  Once repaid, Initial Term Loans incurred
hereunder may not be reborrowed.

 

(b)        Subject to and upon the terms and conditions set forth herein, each
Lender with a Revolving Loan Commitment severally agrees to make, at any time
and from time to time on or after the Initial Borrowing Date and prior to the
Revolving Loan Maturity Date, a revolving loan or revolving loans (each a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that, except as otherwise
specifically provided in Section 2.10(b), all Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, and (iv) shall not exceed
for any such Lender at any time outstanding that aggregate principal amount
which, when added to the product of (x) such Lender’s RL Percentage and (y) the
sum of (I) the aggregate amount of all Letter of Credit Outstandings (exclusive
of Unpaid Drawings which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Revolving Loans) at such
time and (II) the aggregate principal amount of all Swingline Loans (exclusive
of Swingline Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Revolving Loans) then
outstanding, equals the Revolving Loan Commitment of such Lender at such time.

 

(c)                          Subject to and upon the terms and conditions set
forth herein, each Lender with an Incremental Term Loan Commitment for a given
Tranche of Incremental Term Loans severally agrees to make a term loan or term
loans (each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”) to the Borrower, which Incremental Term Loans (i) shall be incurred
pursuant to a single drawing of such Tranche on the applicable Incremental Term
Loan Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, except as otherwise specifically provided in Section 2.10(b), all
Incremental Term Loans of a given Tranche made as part of the same Borrowing
shall at all times consist of Incremental Term Loans of the same Type, and
(iv) shall not exceed for any such Incremental Term Loan Lender at any time of
any incurrence thereof, the Incremental Term Loan Commitment of such Incremental
Term Loan Lender for such Tranche on the respective Incremental Term Loan
Borrowing Date.  Once repaid, Incremental Term Loans incurred hereunder may not
be reborrowed.

 

(d)        Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time

 

41

--------------------------------------------------------------------------------


 

outstanding, when combined with the aggregate principal amount of all Revolving
Loans then outstanding and the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Swingline Loans) at such time, an amount equal to the Total Revolving Loan
Commitment at such time, and (v) shall not exceed in aggregate principal amount
at any time outstanding the Maximum Swingline Amount.  Notwithstanding anything
to the contrary contained in this Section 2.01(d), the Swingline Lender shall
not make any Swingline Loan after it has received written notice from the
Borrower, any other Credit Party, the Required Lenders or the Majority Lenders
with Revolving Loans and/or Revolving Loan Commitments stating that a Default or
an Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (A) of rescission of all such notices
from the party or parties originally delivering such notice or notices or (B) of
the waiver of such Default or Event of Default by the Required Lenders or the
Majority Lenders with Revolving Loans and/or Revolving Loan Commitments, as
applicable.

 

(e)         On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of Revolving
Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all RL
Lenders pro rata based on each such RL Lender’s RL Percentage (determined before
giving effect to any termination of the Revolving Loan Commitments pursuant to
the last paragraph of Section 11) and the proceeds thereof shall be applied
directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans.  Each RL Lender hereby irrevocably agrees to make
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 7 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory Borrowing, and (v) the
amount of the Total Revolving Loan Commitment at such time.  In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.

 

(f)         If the Initial Revolving Loan Maturity Date shall have occurred at a
time when Extended Revolving Loan Commitments are in effect, then on the Initial
Revolving Loan Maturity Date

 

42

--------------------------------------------------------------------------------


 

all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of the Initial Revolving Loan Maturity Date); provided
that, if on the occurrence of the Initial Revolving Loan Maturity Date (after
giving effect to any repayments of Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 3.07), there shall
exist sufficient unutilized Extended Revolving Loan Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to Extended
Revolving Loan Commitments which will remain in effect after the occurrence of
the Initial Revolving Loan Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Initial Revolving Loan Maturity Date.

 

2.02        Minimum Amount of Each Borrowing.  The aggregate principal amount of
each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche.  More than one Borrowing
may occur on the same date, but at no time shall there be outstanding more than
eight Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).

 

2.03        Notice of Borrowing.  (a)  Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, it shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Eurodollar Loan
to be incurred hereunder or (y) Base Rate Loans hereunder (excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing), it shall give
the Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 2:00 P.M. (New York time) on such day.  Each such notice (each a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, substantially in the form of Exhibit A-1, appropriately completed to
specify:  (i) the aggregate principal amount of the Loans to be incurred
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the Loans being incurred pursuant to such Borrowing
shall constitute Initial Term Loans, Revolving Loans or Incremental Term Loans,
and if Incremental Term Loans, the specific Tranche thereof, and (iv) whether
the Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or, to the extent permitted hereunder, Eurodollar
Loans and, if Eurodollar Loans, the initial Interest Period to be applicable
thereto.  The Administrative Agent shall promptly give each Lender which is
required to make Loans of the Tranche specified in the respective Notice of
Borrowing, written notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

(b)        (i)  Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 2:00 P.M.
(New York time) on the date that a Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder.  Each such notice shall be irrevocable and specify in
each case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

 

(ii)                                  Mandatory Borrowings shall be made upon
the notice specified in Section 2.01(e), with the Borrower irrevocably agreeing,
by its incurrence of any Swingline Loan, to the making of the Mandatory
Borrowings as set forth in Section 2.01(e).

 

43

--------------------------------------------------------------------------------


 

(c)                          Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice of any Borrowing or
prepayment of Loans, the Administrative Agent or the Swingline Lender, as the
case may be, may act without liability upon the basis of telephonic notice of
such Borrowing or prepayment, as the case may be, believed by the Administrative
Agent or the Swingline Lender, as the case may be, in good faith to be from an
Authorized Officer of the Borrower, prior to receipt of written confirmation. 
In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s or the Swingline Lender’s record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error or willful misconduct.

 

2.04        Disbursement of Funds.  No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York time) on the date specified pursuant to
Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 2.01(e)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof).  All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders.  Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately following such notification pay such corresponding
amount to the Administrative Agent.  The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08.  Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05        Notes.  (a)  The Borrower’s obligations to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, promptly following request also be evidenced (i) in
the case of Initial Term Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-1, with blanks
appropriately completed in conformity herewith (each an “Initial Term Note” and,
collectively, the “Initial Term Notes”), (ii) in the case of Revolving Loans
(including any Revolving Loans to be made pursuant to an Extended Revolving Loan
Commitment), by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each a “Revolving

 

44

--------------------------------------------------------------------------------


 

Note” and, collectively, the “Revolving Notes”), (iii) in the case of Swingline
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-3, with blanks appropriately completed in
conformity herewith (the “Swingline Note”), (iv) in the case of Incremental Term
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (each, an “Incremental Term Note” and, collectively, the
“Incremental Term Notes”), and (v) in the case of Extended Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-5, with blanks appropriately completed in conformity herewith
(each an “Extended Term Note” and, collectively, the “Extended Term Notes”).

 

(b)                         Each Lender will note on its internal records the
amount of each Loan made by it and each payment in respect thereof and prior to
any transfer of any of its Notes will endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation or any error in such notation shall not affect the Borrower’s
obligations in respect of such Loans.

 

(c)                          Notwithstanding anything to the contrary contained
above in this Section 2.05 or elsewhere in this Agreement, Notes shall only be
delivered to Lenders which at any time specifically request the delivery of such
Notes.  No failure of any Lender to request or obtain a Note evidencing its
Loans to the Borrower shall affect or in any manner impair the obligations of
the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents.  Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(b).  At any time when any Lender requests the delivery of a Note to evidence
any of its Loans, the Borrower shall (at its expense) promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Loans.

 

2.06                        Conversions.  The Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Loans (other than
Swingline Loans which may not be converted pursuant to this Section 2.06) made
pursuant to one or more Borrowings (so long as of the same Tranche) of one or
more Types of Loans into a Borrowing (of the same Tranche) of another Type of
Loan; provided that (i) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted unless the Borrower
pays any amounts due under Section 2.11 and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be converted
into Eurodollar Loans if any Event of Default is in existence on the proposed
date of conversion and either the Administrative Agent or the Required Lenders
have elected to not permit such conversion in its or their sole discretion and
(iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of Eurodollar Loans than is permitted under Section 2.02. 
Each such conversion shall be effected by the Borrower by giving the
Administrative Agent at the Notice Office prior to 2:00 P.M. (New York time)
(x) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) in the case of a conversion into Eurodollar Loans
and (y) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) in the case of a conversion into Base Rate Loans
(in each case, a “Notice of Conversion/Continuation”) substantially in the form
of Exhibit A-2, appropriately completed to specify the Loans to be so converted,
the Borrowing or Borrowings pursuant to which such Loans were incurred and, if
to be converted into Eurodollar Loans,

 

45

--------------------------------------------------------------------------------


 

the Interest Period to be initially applicable thereto.  The Administrative
Agent shall give each Lender prompt notice of any such proposed conversion
affecting any of its Loans.

 

2.07                        Pro Rata Borrowings.  All Borrowings of Initial Term
Loans, Incremental Term Loans and Revolving Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Initial Term Loan
Commitments, applicable Incremental Term Loan Commitments or Revolving Loan
Commitments, as the case may be, provided that all Mandatory Borrowings shall be
incurred from the RL Lenders pro rata on the basis of their RL Percentages.  It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

2.08                        Interest.  (a)  The Borrower agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
of Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per
annum which shall be equal to the sum of the relevant Applicable Margin plus the
Base Rate, each as in effect from time to time.

 

(b)                         The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Eurodollar Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate
Loan hereunder, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Eurodollar Rate
for such Interest Period.

 

(c)                          Overdue principal and, to the extent permitted by
law, overdue interest in respect of each Loan shall, in each case, bear interest
at a rate per annum equal to the rate which is 2% in excess of the rate then
borne by such Loans, and all other overdue amounts payable hereunder and under
any other Credit Document shall bear interest at a rate per annum equal to the
rate which is 2% in excess of the rate applicable to Revolving Loans that are
maintained as Base Rate Loans from time to time.  Interest that accrues under
this Section 2.08(c) shall be payable on written demand.

 

(d)                         Accrued (and theretofore unpaid) interest shall be
payable (i) in respect of each Base Rate Loan, (x) quarterly in arrears on each
Quarterly Payment Date, (y) on the date of (A) any repayment or prepayment in
full of all outstanding Term Loans of any Tranche and (B) in the case of
Revolving Loans, the termination of the Total Revolving Loan Commitment, and (z)
at maturity (whether by acceleration or otherwise) and, after such maturity, on
demand, and (ii) in respect of each Eurodollar Loan, (x) on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(e)                          Upon each Interest Determination Date, the
Administrative Agent shall determine the Eurodollar Rate for each Interest
Period applicable to the respective Eurodollar Loans and shall promptly notify
the Borrower and the Lenders thereof.  Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

 

2.09                        Interest Periods.  At the time the Borrower gives
any Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Eurodollar Loan (in the case of the initial
Interest Period applicable thereto) or prior to 2:00 P.M. (New York time) on the

 

46

--------------------------------------------------------------------------------


 

third Business Day prior to the expiration of an Interest Period applicable to
such Eurodollar Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such Eurodollar Loan, which Interest Period shall, at the
option of the Borrower, be a one, two, three or six month period, or, to the
extent agreed to by all Lenders with Commitments and/or Loans under the relevant
Tranche, a nine or twelve month period, provided that (in each case):

 

(i)                                     all Eurodollar Loans comprising a
Borrowing shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any
Eurodollar Loan shall commence on the date of Borrowing of such Eurodollar Loan
(including the date of any conversion thereto from a Base Rate Loan) and each
Interest Period occurring thereafter in respect of such Eurodollar Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

 

(iii)                               if any Interest Period for a Eurodollar Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period for a Eurodollar Loan
would otherwise expire on a day which is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided, however, that
if any Interest Period for a Eurodollar Loan would otherwise expire on a day
which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(v)                                 at the election of the Administrative Agent
or the Required Lenders in its or their sole discretion, no Interest Period may
be selected at any time if an Event of Default is then in existence; and

 

(vi)                              no Interest Period in respect of any Borrowing
of any Tranche of Loans shall be selected which extends beyond the Maturity Date
for such Tranche of Loans.

 

If by 2:00 P.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

2.10                        Increased Costs, Illegality, etc.  (a)  In the event
that any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loan because of (x) any change since the
Effective Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or

 

47

--------------------------------------------------------------------------------


 

administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to (A) a change that shall subject any Lender to any Taxes (other than
(1) Indemnified Taxes exclusively covered by Section 5.04(a) and (2) Excluded
Taxes) on its Loans, loan principal, Letters of Credit, Commitments or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (B) a change in official reserve requirements, but, in
all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (y) other
circumstances arising since the Effective Date affecting the interbank
Eurodollar market; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan has been made (x) unlawful by any law or governmental
rule, regulation or order, (y) impossible by compliance by any Lender in good
faith with any governmental request (whether or not having force of law) or (z)
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, promptly following such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b)                         At any time that any Eurodollar Loan is affected by
the circumstances described in Section 2.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in Section
2.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar Loan is
then being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) within
one Business Day of the date that the Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such Eurodollar Loan into a Base Rate Loan, provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 2.10(b).

 

(c)                          If any Lender determines that after the Effective
Date the introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such

 

48

--------------------------------------------------------------------------------


 

Lender’s Commitments hereunder or its obligations hereunder, then the Borrower
agrees to pay to such Lender, promptly following its written demand therefor
(together with the reasonable detail described in the last sentence of this
clause (c)) such additional amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable and customary,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.  Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

 

(d)                         Notwithstanding anything in this Agreement to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Effective Date in a requirement of law or
governmental rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for all purposes under or in connection with this
Agreement (including this Section 2.10 and Section 3.06).

 

(e)                          Notwithstanding anything to the contrary in this
Section 2.10, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.10 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect.

 

2.11                        Compensation.  The Borrower agrees to compensate
each Lender, promptly following its written request (which request shall set
forth in reasonable detail the basis for requesting such compensation), for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its Eurodollar Loans
but excluding loss of anticipated profits) which such Lender may sustain:  (i)
if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of, or conversion from or into, Eurodollar Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 2.10(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 5.01, Section
5.02 or as a result of an acceleration of the Loans pursuant to Section 11) or
conversion of any of its Eurodollar Loans, or assignment of any of its
Eurodollar Loans pursuant to Section 2.13, occurs on a date which is not the
last day of an Interest Period with respect thereto; (iii) if any prepayment of
any of its Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay Eurodollar Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).

 

2.12                        Change of Lending Office.  Each Lender agrees that
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans

 

49

--------------------------------------------------------------------------------


 

or Letters of Credit affected by such event, provided that such designation is
made on such terms that, in the reasonable judgment of such Lender, such Lender
and its lending office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section.  Nothing in this Section 2.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10, 3.06 and 5.04.

 

2.13                        Replacement of Lenders.  (a)  If any Lender becomes
a Defaulting Lender, (b) if any Lender is incurring or is reasonably expected to
incur costs which are or would be material in amount and are associated with a
Gaming Authority’s investigation of whether or not such Lender is a Qualified
Person, (c) upon the occurrence of an event giving rise to the operation of
Section 2.10(a), Section 2.10(c), Section 3.06 or Section 5.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
under any such Section, (d) in the case of a refusal by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b) (a “Non-Consenting Lender”), or (e) a
Lender rejects (or is deemed to reject) the Extension requested of it under
Section 2.16 which Extension has been accepted under Section 2.16 by at least
the Majority Lenders of the respective Tranche of Loans whose Loans and
Commitments are to be extended pursuant to such Extension, the Borrower shall
have the right to replace such Lender (the “Replaced Lender”) with one or more
other Qualified Persons, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent and, in the case of a replacement of Revolving Loan Commitments, each
Issuing Lender and the Swingline Lender or, in the case of a replacement as
provided in Section 13.12(b), where the consent of the respective Lender is
required with respect to less than all Tranches of its Loans or Commitments, to
replace the Commitments and/or outstanding Loans of such Lender in respect of
each Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender, provided that:

 

(a)                                 at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall be obligated to enter into one
or more Assignment and Assumption Agreements pursuant to Section 13.04(b) (and
with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender or the Borrower) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans (or, in the case of
the replacement of only (a) the Revolving Loan Commitment, the Revolving Loan
Commitment and outstanding Revolving Loans and participations in Letter of
Credit Outstandings and/or (b) the outstanding Term Loans of a Tranche or
Tranches, the outstanding Term Loans of such Tranche or Tranches with respect to
which such Lender is being replaced) of, and in each case (except for the
replacement of only the outstanding Term Loans of the respective Lender) all
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued and
unpaid interest on, all outstanding Loans of the respective Replaced Lender
under each Tranche with respect to which such Replaced Lender is being replaced,
(II) an amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings
with respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then accrued and unpaid
interest with respect thereto at such time and (III) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender (but only
with respect to the relevant Tranche, in the case of the replacement of less
than all Tranches of Loans then held by the respective Replaced Lender) pursuant
to Section 4.01 (other than pursuant to Section 4.01(h)), (y) except in the case
of the replacement of only the outstanding Term Loans of a Replaced Lender, each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by

 

50

--------------------------------------------------------------------------------


 

such Issuing Lender (which at such time remains an Unpaid Drawing) to the extent
such amount was not theretofore funded by such Replaced Lender to such Issuing
Lender, together with all then accrued and unpaid interest with respect thereto
at such time, and (z) in the case of any replacement of Revolving Loan
Commitments, the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender, together
with all then accrued and unpaid interest thereon at such time; and

 

(b)                                 all obligations of the Borrower due and
owing to the Replaced Lender at such time (other than those (x) specifically
described in clause (a) above in respect of which the assignment purchase price
has been, or is concurrently being, paid, but including all amounts, if any,
owing under Sections 2.11 and 4.01(h) or (y) relating to any Tranche of Loans
and/or Commitments of the respective Replaced Lender which will remain
outstanding after giving effect to the respective replacement) shall be paid in
full to such Replaced Lender concurrently with such replacement.

 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (a) and (b) above and, if so requested
by the Replacement Lender, prompt delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder and,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and
13.01), which shall survive as to such Replaced Lender and (y) except in the
case of the replacement of only outstanding Term Loans pursuant to this Section
2.13, the RL Percentages of the Lenders shall be automatically adjusted at such
time to give effect to such replacement.  In connection with any such
replacement, if any such Non-Consenting Lender or Defaulting Lender does not
execute and deliver to the Administrative Agent a duly executed Assignment and
Assumption Agreement effecting such replacement within five Business Days after
the date on which the assignee Lender executes and delivers such Assignment and
Assumption Agreement to such Non-Consenting Lender or Defaulting Lender, then
such Non-Consenting Lender or Defaulting Lender, as the case may be, shall be
deemed to have executed and delivered such Assignment and Assumption Agreement
without any action on the part of the Non-Consenting Lender or Defaulting
Lender.

 

2.14                        Incremental Term Loan Commitments.  (a)  The
Borrower shall have the right to request, at any time after the Initial
Borrowing Date, that one or more Lenders (and/or one or more other Persons which
are Qualified Persons and which will become Lenders) provide Incremental Term
Loan Commitments to the Borrower and, subject to the terms and conditions
contained in this Agreement and in the respective Incremental Term Loan
Commitment Agreement, make Incremental Term Loans pursuant thereto; it being
understood and agreed, however, that (i) no Lender shall be obligated to provide
an Incremental Term Loan Commitment as a result of any such request by the
Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Term Loan Commitment and executed and
delivered to the Administrative Agent and the Borrower an Incremental Term Loan
Commitment Agreement as provided in clause (b) of this Section 2.14, such Lender
shall not be obligated to fund any Incremental Term Loans, (ii) any Lender
(including any Qualified Person who will become a Lender) may so provide an
Incremental Term Loan Commitment without the consent of any other Lender, (iii)
each Tranche of Incremental Term Loan Commitments, and all Incremental Term
Loans to be made pursuant thereto, shall be denominated in Dollars, (iv) the
amount of each Tranche of Incremental Term Loan Commitments (whether
constituting a new Tranche of Incremental Term Loans or being added to (and
thereafter constituting a part of) a then outstanding Tranche of Term Loans)
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Term Loan

 

51

--------------------------------------------------------------------------------


 

Commitment under such Tranche of Incremental Term Loans (including Qualified
Persons who will become Lenders) of at least $25,000,000 (or such lower amount
as may be reasonably acceptable to the Administrative Agent) and in integral
multiples of $5,000,000 in excess thereof (or such other integral multiple as
may be reasonably acceptable to the Administrative Agent), (v) the aggregate
amount of all Incremental Term Loan Commitments provided pursuant to this
Section 2.14 and the aggregate principal amount of all Incremental Term Loans to
be made pursuant thereto shall not exceed the Maximum Incremental Term Loan
Commitment Amount at such time, (vi) the up-front fees and, if applicable, any
unutilized commitment fees and/or other fees, payable to each Incremental Term
Loan Lender in respect of each Incremental Term Loan Commitment shall be
separately agreed to by the Borrower and each such Incremental Term Loan Lender,
(vii) each Tranche of Incremental Term Loans shall (A) have an Incremental Term
Loan Maturity Date of no earlier than the Initial Term Loan Maturity Date, (B)
have a Weighted Average Life to Maturity of no less than the Weighted Average
Life to Maturity as then in effect for the Initial Term Loans and (C) be subject
to the Applicable Margins as are set forth in the Incremental Term Loan
Commitment Agreement governing such Tranche of Incremental Term Loans; provided
that, if the Applicable Margins for such Tranche of Incremental Term Loans
(which, for such purposes only, shall be deemed to include all up-front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Tranche of Incremental Term Loans and (y) four years) payable to
all Incremental Term Loan Lenders providing such Tranche of Incremental Term
Loans and any Eurodollar Rate floor or Base Rate floor applicable to such
Incremental Term Loans, but exclusive of any arrangement, structuring or other
fees payable in connection therewith that are not shared generally with all
Incremental Term Loan Lenders providing such Tranche of Incremental Term Loans)
determined as of the initial funding date for such Tranche of Incremental Term
Loans exceeds the Applicable Margins (which, for such purposes only, shall be
deemed to include all up-front or similar fees or original issue discount
originally payable to all Lenders providing the Initial Term Loans or any
Incremental Term Loans theretofore incurred and any Eurodollar Rate floor or
Base Rate floor applicable to the Initial Term Loans or such Incremental Term
Loans) relating to the Initial Term Loans or such Incremental Term Loans
immediately prior to the effectiveness of the respective Incremental Term Loan
Commitment Agreement by more than 0.50%, then the Applicable Margins relating to
the Initial Term Loans and any Incremental Term Loans thereto incurred shall be
adjusted to be equal to the Applicable Margins (determined as provided above)
relating to such Tranche of Incremental Term Loans minus 0.50%, (viii) the
proceeds of all Incremental Term Loans shall be used only for the purposes
permitted by Section 8.08(c), (ix) each Incremental Term Loan Commitment
Agreement shall specifically designate the Tranche or Tranches of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche (i.e., not the same as the Initial Term Loans or any other then
existing Tranche of Term Loans) unless the requirements of Section 2.14(c) are
satisfied), (x) all Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranties, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Guaranties, (xi) each Lender (including any Qualified Person who will become a
Lender) agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 2.01(c) and such Incremental Term Loans shall thereafter
be deemed to be Incremental Term Loans under such Tranche for all purposes of
this Agreement and the other applicable Credit Documents, and (xii) other terms
may differ if reasonably satisfactory to the Administrative Agent and the
Borrower.

 

(b)                         At the time of the provision of Incremental Term
Loan Commitments pursuant to this Section 2.14, the Borrower, the Administrative
Agent and each such Lender or other Qualified Person which agrees to provide an
Incremental Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall
execute and deliver to the Administrative Agent an Incremental Term Loan

 

52

--------------------------------------------------------------------------------


 

Commitment Agreement, with the effectiveness of the Incremental Term Loan
Commitment provided therein (and the making of the respective Incremental Term
Loans thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Commitment Requirements are
satisfied, (y) all other conditions set forth in this Section 2.14 shall have
been satisfied (or waived in writing by the Required Lenders prior to the
incurrence of such Incremental Term Loan Commitments), and (z) all other
conditions precedent that may be set forth in such Incremental Term Loan
Commitment Agreement shall have been satisfied (or waived in writing by the
Lenders providing such Incremental Term Loan Commitments).  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Commitment Agreement, and at such time, (i) Schedule 1.01
shall be deemed modified to reflect the Incremental Term Loan Commitments of the
affected Lenders and (ii) to the extent requested by any Incremental Term Loan
Lender, Incremental Term Notes will be issued, at the Borrower’s expense, to
such Incremental Term Loan Lender in conformity with the requirements of Section
2.05.

 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.14, the Incremental Term Loan Commitments
provided by an Incremental Term Loan Lender or Incremental Term Loan Lenders, as
the case may be, pursuant to each Incremental Term Loan Commitment Agreement
shall constitute a new Tranche, which shall be separate and distinct from the
existing Tranches pursuant to this Agreement (with a designation which may be
made in letters (i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination
thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided
that, with the consent of the Administrative Agent, the parties to a given
Incremental Term Loan Commitment Agreement may specify therein that the
respective Incremental Term Loans made pursuant thereto shall constitute part
of, and be added to, a then outstanding Tranche of Term Loans so long as the
following requirements are satisfied:

 

(i)                                     the Incremental Term Loans to be made
pursuant to such Incremental Term Loan Commitment Agreement shall have the same
Maturity Date and shall have the same Applicable Margins as the Tranche of Term
Loans to which the new Incremental Term Loans are being added; provided,
however, if the up-front fees and/or original issue discount (amortized over the
shorter of (x) the life of such Tranche of Incremental Term Loans and (y) four
years) payable to each Incremental Term Loan Lender providing such Tranche of
Incremental Term Loans exceeds the up-front fees and/or original issue discount
(amortized over the shorter of (x) the life of such Tranche of Term Loans and
(y) four years) originally payable to the Lenders that provided the Tranche of
Term Loans to which such Incremental Term Loans are to be added by more than
0.50%, then the Applicable Margins for such Tranche of Term Loans shall be
increased as, and to the extent, necessary to eliminate any such deficiency in
excess of 0.50%;

 

(ii)                                  the new Incremental Term Loans to be made
pursuant to such Incremental Term Loan Commitment Agreement shall have the same
Scheduled Term Loan Repayment Dates as then remain with respect to the Tranche
of Term Loans to which such new Incremental Term Loans are being added (with the
amount of each Scheduled Term Loan Repayment applicable to such new Incremental
Term Loans to be the same (on a proportionate basis) as is theretofore
applicable to the Tranche of Term Loans to which such new Incremental Term Loans
are being added, thereby increasing the amount of each then remaining Scheduled
Term Loan Repayments of the respective Tranche of Term Loans proportionately);
and

 

(iii)                               on the date of the making of such new
Incremental Term Loans, and notwithstanding anything to the contrary set forth
in Section 2.09, such new Incremental Term

 

53

--------------------------------------------------------------------------------


 

Loans shall be added to (and form part of) each Borrowing of outstanding Term
Loans of the respective Tranche on a pro rata basis (based on the relative sizes
of the various outstanding Borrowings), so that each Lender will participate
proportionately in each then outstanding Borrowing of Term Loans of the
respective Tranche.

 

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of the respective Tranche of Term
Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period).  In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders as
may be provided in the respective Incremental Term Loan Commitment Agreement.

 

The Incremental Term Loan Agreement may, with the consent of the Borrower and
the Administrative Agent, but without the consent of any other Credit Party or
the Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14.

 

2.15                        Incremental RL Commitments.  (a)  The Borrower shall
have the right to request, at any time after the Initial Borrowing Date, that
one or more Lenders (and/or one or more other Persons which are Qualified
Persons and which will become Lenders) provide Incremental RL Commitments and,
subject to the terms and conditions contained in this Agreement and in the
respective Incremental RL Commitment Agreement, make Revolving Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental RL Commitment as a result of any such
request by the Borrower, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental RL Commitment and executed and
delivered to the Administrative Agent an Incremental RL Commitment Agreement as
provided in clause (b) of this Section 2.15, such Lender shall not be obligated
to fund any Revolving Loans in excess of its Revolving Loan Commitment as in
effect prior to giving effect to such Incremental RL Commitment incurred
pursuant to this Section 2.15, (ii) any Lender (including any Qualified Persons
who will become a Lender) may so provide an Incremental RL Commitment without
the consent of any other Lender, (iii) each incurrence of Incremental RL
Commitments on a given Incremental RL Commitment Date pursuant to this Section
2.15 shall be in a minimum aggregate amount for all Lenders which provide an
Incremental RL Commitment (including any Eligible Transferee who will become
Lenders) of at least $5,000,000 (or such lower amount as may be acceptable to
the Administrative Agent) and in integral multiples of $1,000,000 in excess
thereof (or such other integral multiple as may be acceptable to the
Administrative Agent, (iv) the aggregate amount of Incremental RL Commitments to
be incurred pursuant to this Section 2.15 at any time shall not exceed the
Maximum Incremental RL Commitment Amount at such time, (v) the up-front fees
and, if applicable, any unutilized commitment fees and/or other fees, payable to
each Incremental RL Lender in respect of each Incremental RL Commitment shall be
separately agreed to by the Borrower and each such Incremental RL Lender, (vi)
if the Applicable Margins with respect to Revolving Loans to be incurred
pursuant to an Incremental RL Commitment shall be higher in any respect than
those applicable to any other Revolving Loans, the Applicable Margins for such
other Revolving Loans and extension of credit hereunder shall be automatically
increased as and to the extent needed to eliminate any deficiencies in
accordance with the definition of “Applicable Margin” contained herein, (vii)
the proceeds of all Revolving Loans to be made pursuant to any Incremental RL
Commitments shall be used only for the purposes permitted by Section 8.08(b),
and (viii) all Loans subsequently incurred pursuant to such

 

54

--------------------------------------------------------------------------------


 

Incremental RL Commitment (and all interest, fees and other amounts payable
thereon) shall be Obligations under this Agreement and the other applicable
Credit Documents and shall be secured by the Security Documents, and guaranteed
under the Guaranties, on a pari passu basis with all other Obligations secured
by the Security Documents and guaranteed under the Guaranties.

 

(b)                         At the time of the provision of Incremental RL
Commitments pursuant to this Section 2.15, the Borrower, the Administrative
Agent and each such Lender or other Qualified Person which agrees to provide an
Incremental RL Commitment (each, an “Incremental RL Lender”) shall execute and
deliver to the Administrative Agent an Incremental RL Commitment Agreement, with
the effectiveness of such Incremental RL Lender’s Incremental RL Commitment to
occur on the date set forth in such Incremental RL Commitment Agreement, which
date in any event shall be no earlier than the date on which (w) all fees
required to be paid in connection therewith at the time of such effectiveness
shall have been paid (including, without limitation, any agreed upon up-front or
arrangement fees owing to the Administrative Agent (or any affiliate thereof)),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied (or waived
in writing by the Required Lenders prior to the incurrence of such Incremental
RL Commitments), and (z) all other conditions precedent that may be set forth in
such Incremental RL Commitment Agreement shall have been satisfied (or waived in
writing by the Lenders providing such Incremental RL Commitments).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental RL Commitment Agreement, and at such time (A) the Total
Revolving Loan Commitment under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Incremental RL Commitments, (B)
Schedule 1.01 shall be deemed modified to reflect the revised Revolving Loan
Commitments of the affected Lenders and (C) to the extent requested by any
Incremental RL Lender, Revolving Notes will be issued, at the Borrower’s
expense, to such Incremental RL Lender in conformity with the requirements of
Section 2.05.

 

(c)                          At the time of any provision of Incremental RL
Commitments pursuant to this Section 2.15, the Borrower shall, in coordination
with the Administrative Agent, repay outstanding Revolving Loans of certain of
the RL Lenders, and incur additional Revolving Loans from certain other RL
Lenders (including the Incremental RL Lenders), in each case to the extent
necessary so that all of the RL Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Loan Commitments (after giving effect to any increase in the Total Revolving
Loan Commitment pursuant to this Section 2.15) and with the Borrower being
obligated to pay to the respective RL Lenders any costs of the type referred to
in Section 2.11 in connection with any such repayment and/or Borrowing.

 

2.16                        Extension of Term Loans and Revolving Loan
Commitments.  (a)  Notwithstanding anything to the contrary in this Agreement,
subject to the terms of this Section 2.16, pursuant to one or more offers (each,
an “Extension Offer”) made from time to time by the Borrower to all Lenders of
Term Loans with a like Maturity Date or Revolving Loan Commitments with a like
Maturity Date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans with a like Maturity
Date or Revolving Loan Commitments with a like Maturity Date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time following the Initial Borrowing Date
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the Maturity Date of each such Lender’s Term Loans
and/or Revolving Loan Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Loan Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Loan Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans)) (each, an “Extension”, any Extended Term Loans
shall constitute a separate Tranche of Term Loans from the Tranche of Term Loans
from which they were

 

55

--------------------------------------------------------------------------------


 

converted, and any Extended Revolving Loan Commitments shall constitute a
separate Tranche of Revolving Loan Commitments from the Tranche of Revolving
Loan Commitments from which they were converted), so long as the following terms
are satisfied:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
an Extension Offer is delivered to the Lenders;

 

(ii)                                  except as to interest rates, fees and
final maturity, the Revolving Loan Commitment of any RL Lender (an “Extending RL
Lender”) extended pursuant to an Extension (an “Extended Revolving Loan
Commitment”), and the related outstandings, shall be a Revolving Loan Commitment
(or related outstandings, as the case may be) with the same terms as the
original Revolving Loan Commitments (and related outstandings) (except for
covenants or other provisions contained herein applicable only to periods after
the then latest Maturity Date then in effect); provided that (x) subject to the
provisions of Sections 2.01(f) and 3.07 to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after the Initial Revolving
Loan Maturity Date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Loan
Commitments in accordance with their RL Percentages (and, except as provided in
Sections 2.01(f) and 3.07, without giving effect to changes thereto on the
Initial Revolving Loan Maturity Date, with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued) and all borrowings and
commitment reductions under Revolving Loan Commitments and repayments thereunder
shall be made on a pro rata basis (except for (A) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (B) repayments required upon the Revolving Loan Maturity Date
of the non-extending Revolving Loan Commitments) and (y) at no time shall there
be Revolving Loan Commitments hereunder (including extended Revolving Loan
Commitments and any original Revolving Loan Commitments) which have more than
three different Revolving Loan Maturity Dates;

 

(iii)                               except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Lender that agrees to an
extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the Tranche of Term Loans subject to such Extension Offer (except for covenants
or other provisions contained herein applicable only to periods after the then
latest Maturity Date then in effect);

 

(iv)                              the final maturity date of any Extended Term
Loans shall be no earlier than the latest Maturity Date then in effect hereunder
and the amortization schedule applicable to Term Loans pursuant to
Section 5.02(b) for periods prior to the Initial Term Loan Maturity Date may not
be increased;

 

(v)                                 the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby;

 

(vi)                              any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer;

 

56

--------------------------------------------------------------------------------


 

(vii)                           if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Loan Commitments, as the
case may be, in respect of which Lenders with Term Loans or Revolving Loan
Commitments, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans or
Revolving Loan Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving Loan
Commitments, as the case may be, of such Lenders with Term Loans or Revolving
Loan Commitments, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders with Term Loans or
Revolving Loan Commitments, as the case may be, have accepted such Extension
Offer;

 

(viii)                        all documentation in respect of such Extension
shall be consistent with the foregoing;

 

(ix)                              the Minimum Tranche Amount shall be satisfied
unless waived by the Administrative Agent;

 

(x)                                 no more than two Extensions may be effected
in respect of Revolving Loan Commitments and no more than two Extensions may be
effected in respect of Term Loans; and

 

(xi)                              the Extension shall not become effective
unless, on the proposed effective date of the Extension, (x) the Borrower shall
have delivered to the Administrative Agent a certificate of an Authorized
Officer of each Credit Party dated the applicable date of the Extension and
executed by an Authorized Officer of such Credit Party certifying and attaching
the resolutions adopted by such Credit Party approving or consenting to such
Extension and (y) the conditions set forth in Section 7 shall be satisfied (or
waived in writing by the Required Lenders prior to the effective date of such
Extension) (with all references in such Section to any Credit Event being deemed
to be references to the Extension on the applicable date of the Extension) and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of the Extension and executed by an Authorized Officer of
the Borrower.  In connection with each Extension Offer, each relevant Lender,
acting in its sole and individual discretion, shall determine whether it wishes
to participate in the respective Extension contemplated by such Extension
Offer.  Any relevant Lender that does not respond to an Extension Offer within
the time period contemplated by the applicable Extension Offer shall be deemed
to have rejected such Extension Offer.  The election of any relevant Lender to
agree to an Extension shall not obligate any other Lender to so agree.

 

(b)                         With respect to all Extensions consummated by the
Borrower pursuant to this Section 2.16, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 5.01,
5.02, or 13.06 and (ii) no Tranche of Extended Term Loans shall be in an amount
of less than $25,000,000 and no Tranche of Extended Revolving Loan Commitments
shall be in an amount less than $5,000,000 (in either case, the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent.  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Loan Commitments
on the such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (but otherwise
subject to Section 13.12(a)) or any other Credit Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.16, provided that such consent shall not be deemed to be an acceptance
of an Extension Offer.

 

57

--------------------------------------------------------------------------------


 

(c)                          The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Credit Documents with the Borrower (and the other applicable Credit Parties) as
(and to the extent) may be necessary in order establish new Tranches in respect
of Revolving Loan Commitments or Term Loans so extended and such technical
amendments as may be necessary, in the reasonable discretion of the
Administrative Agent and the Borrower, in connection with the establishment of
such new Tranches, in each case on terms consistent with this Section 2.16.
Without limiting the foregoing, in connection with any Extensions the respective
Credit Parties shall (at their expense) amend (and the Collateral Agent is
hereby directed to amend) any Mortgage that has a Maturity Date prior to the
then latest Maturity Date so that such maturity date is extended to the then
latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).

 

(d)                         In connection with any Extension, the Borrower shall
provide the Administrative Agent at least 10 Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.16.

 

2.17                        Reverse Dutch Auction Repurchases.  (a) 
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the Borrower may, at any time and from time to time after the
occurrence of the Initial Borrowing Date, conduct reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction” and each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with the Administrative Agent, such investment
bank in such capacity, the “Auction Manager”), so long as the following
conditions are satisfied (or waived in writing by the Required Lenders prior to
the commencement of any Auction):

 

(i)                                     each Auction shall be conducted in
accordance with the procedures, terms and conditions set forth in this
Section 2.17 and Schedule 2.17 or such other procedures, terms and conditions
established by the Borrower and the Auction Manager and consented to (acting
reasonably) by the Administrative Agent;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice
and at the time of purchase of any Term Loans in connection with any Auction;

 

(iii)                               the minimum principal amount (calculated on
the face amount thereof) of all Term Loans that the Borrower offers to purchase
in any such Auction shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent) and the offered purchase price shall be
at a discount to par;

 

(iv)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans purchased pursuant to this
Section 2.17 shall not exceed $50,000,000;

 

(v)                                 after giving effect to any purchase of Term
Loans pursuant to this Section 2.17, the sum of (x) the Total Unutilized
Revolving Loan Commitment plus (y) the aggregate amount of all Unrestricted cash
and Cash Equivalents of the Borrower and the other Credit Parties shall equal or
exceed $35,000,000;

 

58

--------------------------------------------------------------------------------


 

(vi)                              the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold);

 

(vii)                           no more than one Auction may be ongoing at any
one time;

 

(viii)                        no more than three Auctions may be effected in any
twelve month period unless otherwise agreed by the Administrative Agent in its
reasonable discretion;

 

(ix)                              each Auction shall be open and offered to all
Lenders of the relevant Tranche of Term Loans on a pro rata basis;

 

(x)                                 no purchase of Term Loans pursuant to this
Section 2.17 shall be made with proceeds received from the incurrence of
Revolving Loans or Swingline Loans; and

 

(xi)                              at the time of each purchase of Term Loans
through an Auction, the Borrower shall have delivered to the Auction Manager and
the Administrative Agent an officer’s certificate of an Authorized Officer of
the Borrower certifying as to compliance with preceding clauses (ii), (iv), and
(v) (and containing the calculations (in reasonable detail) required by
preceding clauses (iv) and (v)).

 

(b)                         The Borrower must terminate an Auction if it fails
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to the respective Auction.  The Borrower shall have no liability
to any Lender for any termination of the respective Auction as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to the respective Auction, and any such failure
shall not result in any Default or Event of Default hereunder.  With respect to
all purchases of Term Loans made by the Borrower pursuant to this Section 2.17,
(x) the Borrower shall pay on the settlement date of each such purchase all
accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the Borrower and the cancellation of the purchased Term Loans, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 5.01, 5.02 or 13.06 (although the par
principal amount of Term Loans of the respective Tranche so purchased pursuant
to this Section 2.17 shall be applied to reduce the remaining Scheduled Term
Loan Repayments of such Tranche of Term Loans of the applicable Lenders being
repaid on a pro rata basis).

 

(c)                          The Administrative Agent and the Lenders hereby
consent to the Auctions and the other transactions contemplated by this
Section 2.17 (provided that no Lender shall have an obligation to participate in
any such Auctions) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 5.01, 5.02 and 13.06 (it
being understood and acknowledged that purchases of the Term Loans by the
Borrower contemplated by this Section 2.17 shall not constitute Investments by
the Borrower)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.17.  The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Auction.

 

59

--------------------------------------------------------------------------------


 

(d)                                 Upon written notice to the Administrative
Agent, the Borrower may withdraw its offer for any Auction under this
Section 2.17 prior to the completion thereof.

 

(e)                                  Each Lender participating in any Auction
acknowledges and agrees that in connection with such Auction, (i) the Borrower
then may have, and later may come into possession of, information regarding the
Loans or the Credit Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to participate in such Auction
(“Excluded Information”), (2) such Lender has independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in such Auction notwithstanding such Lender’s lack of knowledge
of the Excluded Information and (3) none of the Borrower, its Subsidiaries, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
its Subsidiaries, the Administrative Agent and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information.  Each Lender participating in any Auction further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

2.18                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any RL Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such RL Lender is a
Defaulting Lender:

 

(a)                         if any Swingline Loan Exposure or Letter of Credit
Exposure exists at the time an RL Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline Loan
Exposure and Letter of Credit Exposure shall be reallocated among the RL Lenders
that are Non-Defaulting RL Lenders in accordance with their respective RL
Percentages but only to the extent (x) the sum of all RL Lenders’ that are
Non-Defaulting RL Lenders Individual RL Exposures plus such Defaulting Lender’s
Swingline Loan Exposure and Letter of Credit Exposure does not exceed the
aggregate amount of all Non-Defaulting RL Lenders’ Revolving Loan Commitments
and (y) immediately following the reallocation to an RL Lender that is a
Non-Defaulting Lender, the Individual RL Exposure of such RL Lender does not
exceed its Revolving Loan Commitment at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Business Days following written notice by the Administrative Agent
(x) first, prepay such Swingline Loan Exposure (without any permanent reduction
in the Total Revolving Loan Commitment) and (y) second, cash collateralize in a
manner reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in aggregate amount equal to 100% of
such Defaulting Lender’s Letter of Credit Exposure for so long as such Letter of
Credit Exposure is outstanding (the “Letter of Credit Back-Stop Arrangements”);

 

(iii)                               the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.01(b) with respect to
such Defaulting Lender’s Letter of Credit Exposure;

 

(iv)                              if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.18(a), then the
fees payable to the RL Lenders

 

60

--------------------------------------------------------------------------------


 

pursuant to Section 4.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and

 

(v)                                 if any Defaulting Lender’s Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this
Section 2.18(a), then, without prejudice to any rights or remedies of any
Issuing Lender or any RL Lender hereunder, all letter of credit fees payable
under Section 4.01(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to each Issuing Lender until such Letter of Credit
Exposure is cash collateralized and/or reallocated; and

 

(b)                         notwithstanding anything to the contrary contained
in Section 2.01(d) or Section 3, so long as any RL Lender is a Defaulting Lender
(i) the Swingline Lender shall not fund any Swingline Loan and no Issuing Lender
shall issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Revolving Loan Commitments of
the Non-Defaulting Lenders and/or cash collateral has been provided by the
Borrower in accordance with Section 2.18(a), and (ii) participating interests in
any such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among RL Lenders that are Non-Defaulting Lenders in a manner
consistent with Section 2.18(a)(i) (and Defaulting Lenders shall not participate
therein).

 

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such RL Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the RL Lenders
shall be readjusted to reflect the inclusion of such RL Lender’s Revolving Loan
Commitments and on such date such RL Lender shall purchase at par such of the
Revolving Loans of the other RL Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such RL
Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Default or Event of Default then exists, all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be returned to the Borrower within five Business Days.  If the
Revolving Loan Commitments have been terminated, all Obligations in respect of
the Total Revolving Loan Commitment (or related outstandings) have been paid in
full (other than contingent indemnification obligations which are not then due
and payable) and no Letters of Credit are outstanding, then, so long as no
Default or Event of Default then exists, all funds held as cash collateral
pursuant to the Letter of Credit Back-Stop Arrangements shall thereafter be
returned to the Borrower within five Business Days.

 

SECTION 3.                            Letters of Credit.

 

3.01                        Letters of Credit.  (a)  Subject to and upon the
terms and conditions set forth herein, the Borrower may request that an Issuing
Lender issue, at any time and from time to time on and after the Initial
Borrowing Date and prior to the 10th day prior to the Revolving Loan Maturity
Date, for the account of the Borrower and for the benefit of (x) any holder (or
any trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations, an irrevocable standby letter of credit, in a form
customarily used by such Issuing Lender or in such other form as is reasonably
acceptable to such Issuing Lender, and (y) sellers of goods to the Borrower or
any of its Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender and the Borrower (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”).  All Letters of
Credit shall be denominated in Dollars and shall be issued on a sight basis
only.

 

(b)                         Subject to and upon the terms and conditions set
forth herein, each Issuing Lender agrees that it will, at any time and from time
to time on and after the Initial Borrowing Date and

 

61

--------------------------------------------------------------------------------


 

prior to the 10th day prior to the Revolving Loan Maturity Date, following its
receipt of the respective Letter of Credit Request, issue for account of the
Borrower, one or more Letters of Credit as are permitted to remain outstanding
hereunder without giving rise to a Default or an Event of Default, provided that
no Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit or any
requirement of law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect with respect to such Issuing Lender on the date hereof,
or any unreimbursed loss, cost or expense which was not applicable or in effect
with respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or

 

(ii)                                  such Issuing Lender shall have received
from the Borrower, any other Credit Party or the Required Lenders prior to the
issuance of such Letter of Credit notice of the type described in the second
sentence of Section 3.03(b).

 

3.02                        Maximum Letter of Credit Outstandings; Final
Maturities.  Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $10,000,000 or (y) when
added to the sum of (I) the aggregate principal amount of all Revolving Loans
then outstanding and (II) the aggregate principal amount of all Swingline Loans
then outstanding, an amount equal to the Total Revolving Loan Commitment at such
time, and (ii) each Letter of Credit shall by its terms terminate (x) in the
case of standby Letters of Credit, on or before the earlier of (A) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit shall be extendible for successive periods of up to 12
months, but, in each case, not beyond the fifth Business Day prior to the
Revolving Loan Maturity Date) and (B) five Business Days prior to the Revolving
Loan Maturity Date, and (y) in the case of trade Letters of Credit, on or before
the earlier of (A) the date which occurs 180 days after the date of issuance
thereof and (B) 15 days prior to the Revolving Loan Maturity Date.

 

3.03                        Letter of Credit Requests; Minimum Stated Amount. 
(a)  Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the respective
Issuing Lender at least three Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile).  Each notice shall be substantially in the form of Exhibit C,
appropriately completed (each a “Letter of Credit Request”).

 

(b)                         The making of each Letter of Credit Request shall be
deemed to be a representation and warranty by the Borrower to the Lenders that
such Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02.  Unless the respective Issuing Lender has
received notice from the Borrower, any other Credit Party or the Required
Lenders before it issues a Letter of Credit that one or more of the conditions
specified in Section 6 or 7 are not then satisfied (or waived in writing by the
Required Lenders prior to the issuance of such Letter of Credit), or that the
issuance of such Letter of Credit would violate Section 3.02, then such Issuing
Lender shall,

 

62

--------------------------------------------------------------------------------


 

subject to the terms and conditions of this Agreement, issue the requested
Letter of Credit for the account of the Borrower in accordance with such Issuing
Lender’s usual and customary practices.  Upon the issuance of or modification or
amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the Borrower and the Administrative Agent, in writing of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be.  Promptly after receipt of such notice the Administrative Agent
shall notify the Participants, in writing, of such issuance, modification or
amendment.  On the first Business Day of each week, each Issuing Lender shall
furnish the Administrative Agent with a written report (which may be transmitted
via facsimile) of the daily aggregate outstandings of trade Letters of Credit
issued by such Issuing Lender for the immediately preceding week.

 

(c)                          The initial Stated Amount of each Letter of Credit
shall not be less than $20,000 or such lesser amount as is reasonably acceptable
to the respective Issuing Lender.

 

3.04                        Letter of Credit Participations.  (a)  Immediately
upon the issuance by an Issuing Lender of any Letter of Credit, such Issuing
Lender shall be deemed to have sold and transferred to each RL Lender, and each
such RL Lender (in its capacity under this Section 3.04, a “Participant”) shall
be deemed irrevocably and unconditionally to have purchased and received from
such Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 

(b)                         In determining whether to pay under any Letter of
Credit, no Issuing Lender shall have any obligation relative to the other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrower, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence, willful misconduct, bad faith or material breach of
this Agreement on the part of such Issuing Lender (in each case, as determined
by a court of competent jurisdiction in a final and non-appealable decision).

 

(c)                          In the event that any Issuing Lender makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to
Section 3.05(a), such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to such Issuing Lender the
amount of such Participant’s RL Percentage of such unreimbursed payment in
Dollars and in same day funds.  If the Administrative Agent so notifies, on or
prior to 1:00 P.M. (New York time) on any Business Day, any Participant required
to fund a payment under a Letter of Credit, such Participant shall make
available to the respective Issuing Lender in Dollars such Participant’s RL
Percentage of the amount of such payment on such Business Day (or to the extent
that the Administrative Agent so notifies such Participant after 1:00 P.M. (New
York time) on such Business Day, on the immediately succeeding Business Day, in
either case) in same day funds.  If and to the extent such Participant shall not
have so made its RL Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing

 

63

--------------------------------------------------------------------------------


 

Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter.  The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.

 

(d)                         Whenever an Issuing Lender receives a payment of a
reimbursement obligation as to which it has received any payments from the
Participants pursuant to clause (c) above, such Issuing Lender shall pay to each
such Participant which has paid its RL Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(e)                          Upon the request of any Participant, each Issuing
Lender shall furnish to such Participant copies of any standby Letter of Credit
issued by it and such other documentation as may reasonably be requested by such
Participant.

 

(f)                           The obligations of the Participants to make
payments to each Issuing Lender with respect to Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever (except
in the case of an Issuing Lender’s gross negligence, willful misconduct or
material breach of this Agreement (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision)) and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Borrower or any of its Subsidiaries may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any Subsidiary of the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

3.05                        Agreement to Repay Letter of Credit Drawings. 
(a)  The Borrower agrees to reimburse each Issuing Lender, by making payment to
the Administrative Agent in immediately available

 

64

--------------------------------------------------------------------------------


 

funds at the Payment Office, for any payment or disbursement made by such
Issuing Lender under any Letter of Credit issued by it (each such amount, so
paid until reimbursed by the Borrower, an “Unpaid Drawing”), not later than one
Business Day following receipt by the Borrower of written notice of such payment
or disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.05 with respect to the Borrower
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower to the extent permitted
by applicable law), with interest on the amount so paid or disbursed by such
Issuing Lender, to the extent not reimbursed prior to 2:00 P.M. (New York time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Issuing Lender was reimbursed by the
Borrower therefor at a rate per annum equal to the Base Rate in effect from time
to time plus the Applicable Margin as in effect from time to time for Revolving
Loans that are maintained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 2:00 P.M. (New York time) on the third
Business Day following the receipt by the Borrower of notice of such payment or
disbursement or following the occurrence of a Default under Section 11.05 or an
Event of Default under Section 11.05 with respect to the Borrower, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on written demand.  Each Issuing
Lender shall give the Borrower prompt written notice of each Drawing under any
Letter of Credit issued by it, provided that the failure to give any such notice
shall in no way affect, impair or diminish the Borrower’s obligations hereunder.

 

(b)        The obligations of the Borrower under this Section 3.05 to reimburse
each Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment (other than payment or performance) which the Borrower or any Subsidiary
of the Borrower may have or have had against any Lender (including in its
capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct, gross negligence, bad faith or material breach of this Agreement on
the part of such Issuing Lender (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

3.06        Increased Costs.  If at any time after the Effective Date and
without duplication of any amounts payable under Section 2.10(c), the
introduction or effectiveness of or any change in any applicable law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such Governmental Authority (whether or not having the force of law), shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Participant, or (ii) impose on any Issuing
Lender or any Participant any other conditions relating, directly or indirectly,
to this Agreement or any Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (other than (1) Indemnified Taxes exclusively covered by
Section 5.04(a) and (2) Excluded Taxes), then, promptly following the delivery
of the

 

65

--------------------------------------------------------------------------------


 

certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital.  Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 3.06, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant.  The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.  Notwithstanding anything to
the contrary in this Section 3.06, the Borrower shall not be required to
compensate any Issuing Lender or Participant pursuant to this Section 3.06 for
any amounts incurred more than 180 days prior to the date that such Person
notifies the Borrower of such Person’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180-day period shall be extended to include the period of such
retroactive effect.

 

3.07        Extended Revolving Loan Commitments.  If the Initial Revolving Loan
Maturity Date shall have occurred at a time when Extended Revolving Loan
Commitments are in effect, then such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the RL
Lenders under the applicable Tranche to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Sections 3.04
and 3.05) under (and ratably participated in by Lenders under the applicable
Tranche pursuant to) the Extended Revolving Loan Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Revolving Loan Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated).  Except to
the extent of reallocations of participations pursuant to the prior sentence,
the occurrence of the Initial Revolving Loan Maturity Date with respect to a
given Tranche of Revolving Loan Commitments shall have no effect upon (and shall
not diminish) the percentage participations of the Lenders under a Tranche in
any Letter of Credit under such Tranche issued before the Initial Revolving Loan
Maturity Date.

 

3.08        Conflict with Letter of Credit Request.  Notwithstanding anything
else to the contrary in this Agreement, any Letter of Credit Request or any
other document related to issuing a Letter of Credit, (i) in the event of any
conflict between the terms hereof and the terms of any Letter of Credit Request
or such other document, the terms hereof shall control in all respects and
(ii) any grant of a security interest in any Letter of Credit Request shall be
null and void.

 

66

--------------------------------------------------------------------------------


 

SECTION 4.         Commitment Commission; Fees; Reductions of Commitment.

 

4.01        Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to the Applicable Commitment Commission Percentage of the Unutilized
Revolving Loan Commitment of such Non-Defaulting RL Lender as in effect from
time to time.  Accrued Commitment Commission shall be due and payable quarterly
in arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.  Notwithstanding the foregoing,
Commitment Commission in respect of any Extended Revolving Loan Commitments
shall be the rate set forth in the relevant Extension Offer.

 

(b)        Subject to Section 2.18, the Borrower agrees to pay to the
Administrative Agent for distribution to each RL Lender (based on such RL
Lender’s respective RL Percentage) a fee in respect of each Letter of Credit
(the “Letter of Credit Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin as in effect from time to time during such period with respect
to Revolving Loans that are maintained as Eurodollar Loans on the daily Stated
Amount of each such Letter of Credit.  Accrued Letter of Credit Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
first day on or after the termination of the Total Revolving Loan Commitment
upon which no Letters of Credit remain outstanding.  Notwithstanding the
foregoing, the Letter of Credit Fee in respect of any Extended Revolving Loan
Commitments shall be the rate set forth in the relevant Extension Offer.

 

(c)         The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/4 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof.  Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.

 

(d)        The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable and customary expenses which such
Issuing Lender is generally imposing in connection with such occurrence with
respect to letters of credit.

 

(e)         The Borrower agrees to pay to the Administrative Agent for
distribution to the respective Incremental Term Loan Lenders such fees as may be
agreed to as provided in Section 2.14(a).

 

(f)         The Borrower agrees to pay to the Administrative Agent for
distribution to the respective Incremental RL Lenders such fees as may be agreed
to as provided in Section 2.15(a).

 

67

--------------------------------------------------------------------------------


 

(g)         The Borrower agrees to pay to the Administrative Agent and its
Affiliates such fees as may be agreed to in writing from time to time by the
Borrower and/or any of its Subsidiaries and the Administrative Agent and such
Affiliates.

 

(h)        At the time of the effectiveness of any Repricing Event that is
consummated prior to the first anniversary of the Initial Borrowing Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with Initial Term Loans that are either repaid, converted or
subjected to a pricing reduction in connection with such Repricing Event
(including each Lender that withholds its consent to such Repricing Event and is
replaced as a Replaced Lender under Section 2.13), a fee in an amount equal to
1.0% of (x) in the case of a Repricing Event described in clause (i) of the
definition thereof, the aggregate principal amount of all Initial Term Loans
prepaid or converted in connection with such Repricing Event and (y) in the case
of a Repricing Event described in clause (ii) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding on such date
that are subject to an effective pricing reduction pursuant to such Repricing
Event.  Such fees shall be earned, due and payable upon the date of the
effectiveness of such Repricing Event.

 

4.02        Voluntary Termination of Unutilized Revolving Loan Commitments. 
(a)  Upon at least two Business Days’ prior written notice to the Administrative
Agent at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.02(a), in an integral multiple of $1,000,000 in the case of
partial reductions to the Total Unutilized Revolving Loan Commitment, provided
that each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each RL Lender.

 

(b)        In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination pursuant to Section 5.01(b) (at which time Schedule 1.01 shall
be deemed modified to reflect such changed amounts) and such Lender’s RL
Percentage of all outstanding Letters of Credit is reallocated and/or cash
collateralized in the manner set forth in clause (c) below, and at such time,
unless the respective Lender continues to have outstanding Term Loans hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and
13.01), which shall survive as to such repaid Lender.

 

(c)         If any Letter of Credit Exposure exists at the time that an RL
Lender’s Revolving Loan Commitment is terminated as provided in Section 4.02(b),
then:

 

(i)            all or any part of such Letter of Credit Exposure shall be
reallocated among the RL Lenders that are Non-Defaulting RL Lenders in
accordance with their respective RL Percentages but only to the extent (x) the
sum of the Individual RL Exposures of all RL Lenders that are Non-Defaulting RL
Lenders plus such terminated RL Lender’s Letter of Credit Exposure that is to be
reallocated does not exceed the aggregate amount of all Non-Defaulting RL
Lenders’

 

68

--------------------------------------------------------------------------------


 

Revolving Loan Commitments and (y) immediately following the reallocation to an
RL Lender that is a Non-Defaulting Lender, the Individual RL Exposure of such RL
Lender does not exceed its Revolving Loan Commitment at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent (unless the Administrative Agent
rescinds such notice in writing) cash collateralize in a manner reasonably
satisfactory to the applicable Issuing Lender such terminated RL Lender’s Letter
of Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in an aggregate amount equal to 100% of such terminated RL
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Letter of Credit
Exposure is outstanding.

 

4.03        Mandatory Reduction of Commitments.  (a)  The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety at 5:00 P.M. on
May 9, 2012, unless the Initial Borrowing Date has occurred on or prior to such
date.

 

(b)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Initial Term Loan Commitment (and the Initial
Term Loan Commitment of each Lender) shall terminate in its entirety on the
Initial Borrowing Date (after giving effect to the incurrence of Initial Term
Loans on such date).

 

(c)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Incremental Term Loan Commitment under a given
Tranche shall terminate in its entirety on the Incremental Term Loan Borrowing
Date for such Tranche of Incremental Term Loans (after giving effect to the
incurrence of Incremental Term Loans of such Tranche on such date).

 

(d)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, (i) the Total Revolving Loan Commitment (and the Revolving
Loan Commitment of each RL Lender) (other than Extended Revolving Loan
Commitments) shall terminate in its entirety upon the Initial Revolving Loan
Maturity Date and (ii) the Total Revolving Loan Commitment remaining in effect
after the Initial Revolving Loan Maturity Date shall terminate in its entirety
upon the Revolving Loan Maturity Date applicable to any Extended Revolving Loan
Commitments.

 

(e)           In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Revolving Loan Commitment shall be permanently
reduced from time to time to the extent required by Section 5.02(j).  Each
reduction of the Total Revolving Loan Commitment pursuant to this
Section 4.03(e) shall be applied to proportionately reduce the Revolving Loan
Commitment of each Lender.

 

SECTION 5.         Prepayments; Payments; Taxes.

 

5.01        Voluntary Prepayments.  (a)  Subject to Section 5.02(j), the
Borrower shall have the right to prepay the Loans, without premium or penalty
(except as set forth in clause (vi) of this Section 5.01(a)), in whole or in
part at any time and from time to time on the following terms and conditions: 
(i) the Borrower shall give the Administrative Agent prior to 2:00 P.M.
(New York time) at the Notice Office (x) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans (or same day notice in the case of a prepayment
of Swingline Loans) and (y) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
Eurodollar Loans, which notice (in each case) shall specify (I) whether Initial
Term Loans, Incremental Term Loans under a given Tranche, Extended Term Loans
under

 

69

--------------------------------------------------------------------------------


 

a given Tranche, Revolving Loans or Swingline Loans shall be prepaid, (II) the
amount of such prepayment, (III) the Types of Loans to be prepaid, and (IV) in
the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to
which such Eurodollar Loans were made, and which notice the Administrative Agent
shall, except in the case of a prepayment of Swingline Loans, promptly transmit
to each of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant
to this Section 5.01(a) shall be in an aggregate principal amount of at least
$500,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent), (y) each partial prepayment of Revolving Loans pursuant
to this Section 5.01(a) shall be in an aggregate principal amount of at least
$500,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent) and (z) each partial prepayment of Swingline Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $50,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender; (iv) each prepayment in
respect of any Tranche of Term Loans made pursuant to this Section 5.01(a) shall
be allocated among each of the outstanding Tranches of Term Loans on a pro rata
basis, with each Tranche of Term Loans to be allocated its Term Loan Percentage
of the amount of such prepayment; (v) each prepayment of any Tranche of Term
Loans pursuant to this Section 5.01(a) shall reduce the then remaining Scheduled
Term Loan Repayments of such Tranche of Term Loans in the order designated in
writing by the Borrower to the Administrative Agent at the time that the
Borrower delivers its respective notice of prepayment or, in the absence of such
designation, in direct order of maturity; and (vi) any prepayment of Initial
Term Loans made on or prior to the one year anniversary date of the Initial
Borrowing Date in connection with a Repricing Event shall be accompanied by the
payment by the Borrower of the fee described in Section 4.01(h).

 

(b)        In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right (subject to
Section 5.02(j)), upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), to repay all Loans of such
Lender, together with accrued and unpaid interest, Fees, and all other amounts
(including all amounts, if any, owing under Section 2.11) then owing to such
Lender (or owing to such Lender with respect to each Tranche which gave rise to
the need to obtain such Lender’s individual consent) in accordance with, and
subject to the requirements of, said Section 13.12(b), so long as (A) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(b), (x) the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule 1.01
shall be deemed modified to reflect the changed Revolving Loan Commitments), and
(y) such Lender’s RL Percentage of all outstanding Letters of Credit is
reallocated and/or cash collateralized in the manner provided in
Section 4.02(c) and (B) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.  Each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(b) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans on a pro rata basis (based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment of such Tranche of
Term Loans after giving effect to all prior reductions thereto).

 

70

--------------------------------------------------------------------------------


 

5.02        Mandatory Repayments.  (a)  On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans (without a reduction to the Total Revolving Loan Commitment) and, after
all Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loan (without a reduction to the Total Revolving Loan
Commitment) in an amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Loans, the aggregate
amount of the Letter of Credit Outstandings exceeds the Total Revolving Loan
Commitment at such time (an “L/C Overadvance”), the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established and controlled by the Administrative Agent solely until such time as
the L/C Overadvance no longer exists and then only so long as no Default or
Event of Default then exists.

 

(b)        (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 2.17, 5.01(a), 5.01(b) or 5.02(g) or (y) increased as
provided in Section 2.14(c), a “Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

 

Amount

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2012

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2012

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2012

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2013

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2013

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2013

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2013

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2014

 

$500,000

 

 

71

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan Repayment Date

 

Amount

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2014

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2014

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2014

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2015

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2015

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2015

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2015

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2016

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2016

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2016

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2016

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2017

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2017

 

$500,000

 

 

 

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2017

 

$500,000

 

 

 

 

 

Initial Term Loan Maturity Date

 

$189,000,000 (or, if less, the then remaining aggregate outstanding principal
amount of Initial Term Loans)

 

 

 

 

 

 

72

--------------------------------------------------------------------------------


 

(ii)           In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be (x) reduced as
provided in Section 2.17, 5.01(a), 5.01(b) or 5.02(g) or (y) increased as
provided in Section 2.14(c), a “Scheduled Incremental Term Loan Repayment”).

 

(iii)          In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Extended Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Extended Term Loans on the dates and in
the principal amounts set forth in the respective Extension Offer accepted by
the respective Extending Term Lenders (each such date, a “Scheduled Extended
Term Loan Repayment Date”, and each such repayment, as the same may be
(x) reduced as provided in Section 2.17, 5.01(a), 5.01(b) or 5.02(g) or
(y) increased as provided in Section 2.14(c), a “Scheduled Extended Term Loan
Repayment”).

 

(c)         In addition to any other mandatory repayments pursuant to this
Section 5.02, within one Business Day after the date on which the Borrower or
any of its Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 10.04), an amount equal to 100% of the Net Debt
Proceeds of the respective incurrence of Indebtedness shall be applied on such
date as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).

 

(d)        In addition to any other mandatory repayments pursuant to this
Section 5.02, within five Business Days after the date on which the Borrower or
any of its Subsidiaries receives any cash proceeds from any Asset Sale, an
amount equal to 100% of the Net Sale Proceeds therefrom shall be applied on such
date as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h); provided, however, such Net Sale Proceeds shall not be
required to be so applied on such date so long as no Event of Default or
Specified Default then exists and such Net Sale Proceeds shall be used to
purchase assets (other than working capital) used or useful in the businesses
permitted pursuant to Section 10.11 within (x) 365 days following receipt of
such Net Sale Proceeds or (y) if the Borrower or a Subsidiary of the Borrower
enters into a legally binding commitment to use such Net Sale Proceeds before
the expiration of the 365 day period referred to in preceding clause (x), within
180 days after the end of such 365 day period; and provided further, however,
that if all or any portion of such Net Sale Proceeds not required to be so
applied as provided above in this Section 5.02(d) are not so reinvested within
the applicable time period (or such earlier date, if any, as the Borrower or the
relevant Subsidiary determines not to reinvest the Net Sale Proceeds from such
Asset Sale as set forth above), such remaining portion shall be applied on the
last day of such period (or such earlier date, as the case may be) as provided
above in this Section 5.02(d) without regard to the preceding proviso.

 

(e)         In addition to any other mandatory repayments pursuant to this
Section 5.02, on each Excess Cash Flow Payment Date, an amount equal to the
remainder (if positive) of (A) the Applicable Excess Cash Flow Repayment
Percentage of the Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (B) the aggregate amount of principal repayments of Loans (other
than any Term Loans (calculated at the face amount thereof) purchased or repaid
pursuant to an Auction) to the extent (and only to the extent) that such
repayments were made as a voluntary prepayment pursuant to Section 5.01 with
internally generated funds (but in a case of a voluntary prepayment of Revolving
Loans or Swingline Loans, only to the extent accompanied by a voluntary
reduction to the Total Revolving Loan Commitment in an amount equal to such
prepayment) during the

 

73

--------------------------------------------------------------------------------


 

relevant Excess Cash Flow Payment Period, shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h).

 

(f)         In addition to any other mandatory repayments pursuant to this
Section 5.02, within 30 days following each date on or after the Initial
Borrowing Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any Recovery Event (other than Recovery Events where the Net
Recovery Event Proceeds therefrom do not exceed $500,000), an amount equal to
100% of the Net Recovery Event Proceeds from such Recovery Event shall be
applied within such 30 day period as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however that, so long as
no Event of Default of Specified Default then exists, such Net Recovery Event
Proceeds shall not be required to be so applied within such 30 day period to the
extent that such Net Recovery Event Proceeds shall be used to purchase assets
used or useful in the businesses permitted pursuant to Section 10.11 within
(x) 365 days following the date of the receipt of such Net Recovery Event
Proceeds or (y) if the Borrower or a Subsidiary of the Borrower enters into a
legally binding commitment to use such Net Recovery Event Proceeds before the
expiration of the 365 day period referred to in preceding clause (x), within 180
days after the end of such 365 day period; and provided further, that if all or
any portion of such Net Recovery Event Proceeds not required to be so applied
pursuant to the preceding proviso are not so used within the applicable period
after the date of the receipt of such Net Recovery Event Proceeds (or such
earlier date, if any, as the Borrower or the relevant Subsidiary determines not
to reinvest the Net Recovery Event Proceeds relating to such Recovery Event as
set forth above), such remaining portion shall be applied on the last day of
such period (or such earlier date, as the case may be) as provided above in this
Section 5.02(f) without regard to the immediately preceding proviso.

 

(g)         Subject to Section 5.02(j), each amount required to be applied
pursuant to Sections 5.02(c), (d), (e) and (f) in accordance with this
Section 5.02(g) shall be applied (i) first, to repay the outstanding principal
amount of Term Loans and shall be allocated among each Tranche of outstanding
Term Loans on a pro rata basis, with each Tranche of Term Loans to be allocated
its Term Loan Percentage of the amount of the respective repayment and
(ii) second, to the extent in excess of the amounts required to be applied
pursuant to preceding clause (i), to repay the outstanding principal amount of
Revolving Loans and/or Swingline Loans (with no corresponding reduction to the
Total Revolving Loan Commitment). The amount of each principal repayment of each
Tranche of Term Loans made as required by Sections 5.02(c), 5.02(d), 5.02(e) and
5.02(f) shall be applied to reduce the then remaining Scheduled Term Loan
Repayments in direct order of maturity.

 

(h)        With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans of the respective
Tranche which are to be repaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings of the respective Tranche pursuant to which
such Eurodollar Loans were made, provided that:  (i) if any repayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (ii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but not an obligation,
to minimize breakage cost owing under Section 2.11.

 

(i)          In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) notwithstanding anything to the contrary contained herein, all
then outstanding Loans of a respective Tranche (other than Swingline Loans)
shall be repaid in full on the respective Maturity Date for such Tranche of
Loans, and (ii) outstanding Swingline Loans shall be repaid in full on the
earlier of (x) the

 

74

--------------------------------------------------------------------------------


 

seventh Business Day following the date of the incurrence of such Swingline
Loans and (y) the Swingline Expiry Date.

 

(j)          Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document, unless the Supermajority Revolving
Lenders otherwise agree, (x) if any RL Lender has any Individual RL Exposure or
any other outstanding Revolving Obligations and any Default or Event of Default
then exists, no voluntary prepayment of Term Loans shall be permitted pursuant
to Section 5.01 and (y) if any Default or Event of Default exists at the time
any mandatory repayment of Terms Loans is otherwise required to be made pursuant
to this Section 5.02 (but, in the case of any Scheduled Term Loan Repayment,
only if any Event of Default exists), then (i) (x) Swingline Loans, and if no
Swingline Loans are or remain outstanding, Revolving Loans, and if no Swingline
Loans or Revolving Loans are or remain outstanding, Letter of Credit
Outstandings, shall first be repaid in full in cash or, in the case of Letters
of Credit, cash collateralized on terms reasonably satisfactory to the
Administrative Agent, as applicable, in the amount otherwise required to be
applied to the repayment of Term Loans pursuant to Section 5.02 in the absence
of this Section 5.02(j) and (y) if a Major Default then exists, the Total
Revolving Loan Commitment also shall be permanently reduced by the amount of any
required payment pursuant to preceding sub-clause (x) (determined as if
Revolving Loans and Swingline Loans were outstanding in such amount) and
(ii) after application pursuant to preceding clause (i), any excess portion of
such mandatory repayment of Term Loans not so applied shall be applied to the
repayment of Term Loans as otherwise required by Section 5.02 in the absence of
this Section 5.02(j).  If any Lender collects or receives any amounts received
on account of the Obligations to which it is not entitled as a result of the
application of this Section 5.02(j), such Lender shall hold the same in trust
for the RL Lenders and shall forthwith deliver the same to the Administrative
Agent and/or the Collateral Agent, for the account of the applicable RL Lenders,
to be applied in accordance with this Section 5.02(j) or, if then applicable,
Section 13.06(d).  Without limiting the generality of the foregoing, this
Section 5.02(j) is intended to constitute and shall be deemed to constitute a
“subordination agreement” within the meaning of Section 510(a) of the Bankruptcy
Code and is intended to be and shall be interpreted to be enforceable to the
maximum extent permitted pursuant to applicable non-bankruptcy law.

 

(k)         The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(c), (d), (e) or (f) at least three Business Days prior to the date
of such repayment.  Each such notice shall specify the date of such repayment
and provide a reasonably detailed calculation of the amount of such repayment. 
The Administrative Agent will promptly notify each Lender holding Term Loans of
the contents of the Borrower’s repayment notice and of such Lender’s pro rata
share of any repayment.  Each such Lender may reject all or a portion of its pro
rata share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 5.02(c), (d),
(e) or (f) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 P.M. (New York time) on
the Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender.  If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled.  Any Declined Proceeds shall be retained by the Borrower;
provided that the Borrower shall not be permitted to use any such Declined
Proceeds to pay or make Dividends.

 

5.03         Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the

 

75

--------------------------------------------------------------------------------


 

account of the Lender or Lenders entitled thereto not later than 2:00 P.M.
(New York time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office; provided that, written notice by the
Borrower to the Administrative Agent regarding the making of any payment from
the Borrower’s account at the Payment Office shall be deemed the making of such
payment to the extent that a sufficient amount of funds are available to be
withdrawn from such account and such funds are in fact transferred to the
Payment Office.  Any payments under this Agreement or under any Note which are
made later than 2:00 P.M. (New York time) on any day shall be deemed to have
been made on the next succeeding Business Day.  Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

 

5.04         Net Payments.  (a)  All payments made by any Credit Party hereunder
and under any Note will be made without setoff, counterclaim or other defense.
All such payments will be made free and clear of, and without deduction or
withholding for Taxes, unless such deduction or withholding is required by any
law.  If any deduction or withholding of Taxes is required (as determined by the
applicable withholding agent), the relevant Credit Party agrees to (i) with
respect to any Indemnified Taxes, pay the full amount of such Indemnified Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any such Indemnified Taxes, will not be less than
the amount provided for herein or in such Note had no such withholding or
deduction been made; (ii) make such deductions or withholdings; and (iii) timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.  The Credit Parties will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts (or such other
evidence reasonably satisfactory to the Administrative Agent) evidencing such
payment by the Borrower (to the extent Borrower is responsible for making such
withholding or deduction).  The relevant Credit Party agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Indemnified Taxes so levied or imposed (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.04(a) and payable or paid by such Lender.

 

(b)        Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees
to deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, and from time to time thereafter upon request of the Borrower or the
Administrative Agent, two original copies of a properly completed and executed
Internal Revenue Service Form W-9.  Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes (“Foreign Lender”) and not described in the
succeeding sentence (regarding Internal Revenue Service Form W-8IMY) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption or
reduction under an income tax treaty) (or successor forms) certifying to such
Lender’s entitlement as of such date to a complete exemption or reduction in
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) a certificate substantially in the
form of Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”)
and two accurate and complete original signed copies of Internal

 

76

--------------------------------------------------------------------------------


 

Revenue Service Form W-8BEN (with respect to the portfolio interest exemption)
(or successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. In the case of a
Foreign Lender that is not the beneficial owner of payments made under this
Agreement or any Note (including a partnership or a participating Lender), such
Foreign Lender shall deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY on behalf of itself and
(ii) the relevant forms prescribed in the preceding two sentences as applicable
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender. In addition, each
Foreign Lender agrees that from time to time after the Effective Date, when a
lapse in time or change in circumstances renders the certification or forms in
the preceding two sentences obsolete or inaccurate in any material respect, such
Foreign Lender will deliver to the Borrower and the Administrative Agent two new
accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 5.04(b)(ii) Certificate or Internal Revenue Service Form W-8IMY
(together with all underlying forms), as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Foreign Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
such Foreign Lender shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such Form or Certificate, in which case
such Foreign Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b).  Any Foreign Lender that is
entitled to an exemption from or reduction of U.S. federal withholding Tax with
respect to payments made under this Agreement shall deliver to the Borrower and
the Administrative Agent, promptly following any reasonable request by the
Borrower or the Administrative Agent, executed originals of such other forms
reasonably requested by the Borrower or the Administrative Agent and prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate of withholding, or promptly notify Borrower and the
Administrative Agent of its inability to do so.  Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such form shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(c)         If a payment made to a Lender under this Agreement or any Note would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) to enable the
Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements or to determine the amount to deduct and withhold from
such payment.

 

(d)        If the Borrower pays any additional amount under this Section 5.04 to
a Lender and such Lender determines in its sole discretion, exercised in good
faith, that it has actually received in connection therewith any refund of its
Tax liabilities in or with respect to the taxable year in which the additional
amount is paid (a “Refund”), such Lender shall pay to the Borrower an amount
that the

 

77

--------------------------------------------------------------------------------


 

Lender shall, in its sole discretion, exercised in good faith, determine is
equal to the net benefit, after tax, which was obtained by such Lender in such
year as a consequence of such Refund; provided, however, that (i) any Taxes that
are imposed on a Lender as a result of a disallowance or reduction of any Refund
with respect to which such Lender has made a payment to the Borrower pursuant to
this Section 5.04(c) shall be treated as a Tax for which the Borrower is
obligated to indemnify such Lender pursuant to this Section 5.04 without any
exclusions or defenses, (ii) nothing in this Section 5.04(d) shall require any
Lender to disclose any confidential information to the Borrower (including,
without limitation, its tax returns or their calculations), and (iii) no Lender
shall be required to pay any amounts pursuant to this Section 5.04(c) at any
time when a Default or an Event of Default exists.

 

SECTION 6.           Conditions Precedent to Credit Events on the Initial
Borrowing Date.  The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, are subject at the time of the making of such Loans or the issuance of
such Letters of Credit to the satisfaction (or waiver in writing by the Required
Lenders prior to the incurrence of the Loans or Letters of Credit on the Initial
Borrowing Date) of the following conditions:

 

6.01         Effective Date; Notes.  On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and
(ii) there shall have been delivered to the Administrative Agent for the account
of each of the Lenders that has requested the same (at least two Business Days
prior to the Initial Borrowing Date) the appropriate Initial Term Note and/or
Revolving Note executed by the Borrower and, if requested by the Swingline
Lender, the Swingline Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.

 

6.02         Officer’s Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate in the form Exhibit F,
dated the Initial Borrowing Date and signed on behalf of the Borrower by the
chairman of the board, the chief executive officer, the president, the chief
financial officer or any vice president of the Borrower, certifying on behalf of
the Borrower that all of the conditions in Sections 6.05, 6.06, 6.07 and 7.01
have been satisfied substantially concurrently with the occurrence of the
Initial Borrower Date.

 

6.03         Opinions of Counsel.  On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Kirkland & Ellis LLP, special
counsel to the Credit Parties, an opinion addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Initial Borrowing
Date in form and substance reasonably satisfactory to the Administrative Agent,
(ii) without duplication of the opinion delivered pursuant to preceding clause
(i), from such local counsel, reasonably satisfactory to the Administrative
Agent, in each jurisdiction where a Credit Party is “located” for purposes of
Section 9-307 of the UCC and/or organized, in each case, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date and (iii) from local gaming counsel reasonably
satisfactory to the Administrative Agent, opinions which in each case shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall cover Nevada, Iowa, Missouri and Colorado Gaming Regulations and Gaming
Permits and such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request.

 

6.04         Corporate Documents; Proceedings; etc.  (a)  On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Initial Borrowing Date, signed by the chairman of
the board, the chief executive officer, the president, the chief financial
officer or any vice president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, in a form reasonably
acceptable to the Administrative Agent with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or

 

78

--------------------------------------------------------------------------------


 

other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

 

(b)        On the Initial Borrowing Date, the Administrative Agent shall have
received good standing certificates and bringdown certificates in the
jurisdiction of organization of each Credit Party and each jurisdiction where
such Credit Party conducts business.

 

6.05         Refinancing; Senior Notes.  (a)  On the Initial Borrowing Date and
concurrently with the funding of the Initial Term Loans hereunder and the
issuance of the Senior Notes, all Indebtedness under the Existing Credit
Agreement shall have been repaid in full and all commitments in respect thereof
shall have been terminated and all Liens and guaranties in connection therewith
shall have been terminated (and all appropriate releases, termination statements
or other instruments of assignment with respect thereto shall have been
obtained).  The Administrative Agent shall have received reasonably satisfactory
evidence (including reasonably satisfactory pay-off letters, mortgage
releases, Intellectual Property releases and UCC-3 termination statements) that
the matters set forth in the immediately preceding sentence have been satisfied
as of the Initial Borrowing Date.

 

(b)        On or prior to the Initial Borrowing Date, the Borrower shall have
received gross cash proceeds (calculated before underwriting fees) from the
issuance of the Senior Notes in an aggregate amount equal to $200,000,000 and a
portion of the Net Cash Proceeds therefrom shall have been used on the Initial
Borrowing Date to finance the Transaction.

 

6.06         Adverse Change, Approvals.  (a)  Since December 31, 2011, there
shall not have occurred any event, change, condition, occurrence or circumstance
which, either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(b)        On or prior to the Initial Borrowing Date, (i) all necessary
governmental (domestic and foreign) and material Gaming Permits, third party
approvals and/or consents (including, in any event, all required Gaming
Authority notices, approvals and consents, except as otherwise contemplated in
Section 13.22) required in connection with the Transaction, and the granting of
Liens under the Credit Documents shall have been provided and/or obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein, and (ii) the
Administrative Agent shall have received copies of all such permits, notices,
approvals and/or consents of the applicable Gaming Authorities.  On the Initial
Borrowing Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.

 

6.07         Litigation.  On the Initial Borrowing Date, there shall be no
actions, suits, investigations or proceedings pending or threatened (i) with
respect to the Transaction, this Agreement or any other Credit Document or
(ii) which has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

6.08         Gaming Pledge Agreement.  On the Initial Borrowing Date, the
Borrower and each Wholly-Owned Domestic Subsidiary of the Borrower (other than
any Excluded Subsidiary) shall have duly authorized, executed and delivered the
Pledge Agreement in the form of Exhibit G (as amended, modified, restated,
waived or supplemented from time to time, the “Gaming Pledge

 

79

--------------------------------------------------------------------------------


 

Agreement”) and subject to the receipt of any approvals required by the
applicable Gaming Authorities (including those described in Section 13.22(ii))
in order to pledge the Equity Interests of any entity licensed by or registered
with such Gaming Authorities, shall deliver to the Collateral Agent, as pledgee
thereunder (or its designated custodian), all of the Gaming Pledge Agreement
Collateral, if any, referred to therein and then owned by the Borrower and each
such Wholly-Owned Domestic Subsidiary, (x) endorsed in blank in the case of
promissory notes constituting Gaming Pledge Agreement Collateral and
(y) together with executed and undated endorsements for transfer in the case of
Equity Interests constituting certificated Gaming Pledge Agreement Collateral,
along with evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent desirable, to perfect (if and to the extent
perfection is required by the Gaming Pledge Agreement) the security interests
purported to be created by the Gaming Pledge Agreement have been taken and the
Gaming Pledge Agreement shall be in full force and effect.

 

6.09         Guaranty and Collateral Agreement.  On the Initial Borrowing Date,
the Borrower and each Wholly-Owned Domestic Subsidiary of the Borrower (other
than any Excluded Subsidiary) shall have duly authorized, executed and delivered
a Guaranty and Collateral Agreement in the form of Exhibit H (as amended,
modified, restated, waived or supplemented from time to time, the “Guaranty and
Collateral Agreement”) covering all of the Borrower’s and each such Wholly-Owned
Domestic Subsidiary’s GCA Collateral, together with:

 

(i)            proper financing statements (Form UCC-1 or the equivalent) fully
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent advisable, to perfect (if and to the extent perfection is required by the
Guaranty and Collateral Agreement) the security interests purported to be
created by the Guaranty and Collateral Agreement;

 

(ii)           certified copies of requests for information or copies
(Form UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any of its Subsidiaries as debtor
and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any of its Subsidiaries as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or such other termination statements as shall be required by local
law fully executed for filing);

 

(iii)          delivery of all other recordings and filings of, or with respect
to, the Guaranty and Collateral Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent advisable, to perfect (if and to the
extent perfection is required by the Guaranty and Collateral Agreement) the
security interests intended to be created by the Guaranty and Collateral
Agreement; and

 

(iv)          evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent advisable to perfect (if and to the extent
perfection is required by the Guaranty and Collateral Agreement) and protect the
security interests purported to be created by the Guaranty and Collateral
Agreement have been taken, and the Guaranty and Collateral Agreement shall be in
full force and effect.

 

6.10         Financial Statements; Pro Forma Financials; Projections; etc.  On
or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections
8.05(a) and (c).

 

80

--------------------------------------------------------------------------------


 

6.11         Solvency Certificate; Insurance Certificates.  On the Initial
Borrowing Date, the Administrative Agent shall have received:

 

(i)            a solvency certificate from the chief financial officer of the
Borrower in the form of Exhibit I; and

 

(ii)           certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and naming the Collateral Agent as an additional insured
and/or as loss payee.

 

6.12         Fees, etc.  On the Initial Borrowing Date, the Borrower shall have
paid to the Administrative Agent (and its relevant affiliates) and each Lender
all invoiced reasonable costs, fees and out-of-pocket expenses (including,
without limitation, reasonable legal fees and expenses) and other compensation
payable to the Administrative Agent pursuant to the terms of this Agreement and
the related (i) Commitment Letter, dated April 26, 2012, among the
Administrative Agent, the Borrower and the Lead Arrangers to the extent then due
and owing, (ii) Fee Letter, dated April 26, 2012 among the Administrative Agent,
the Borrower and the Lead Arrangers to the extent then due and owing and
(iii) Fee Letter, dated April 26, 2012 between the Administrative Agent and the
Borrower to the extent then due and owing.

 

6.13         Patriot Act.  On or prior to the Initial Borrowing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least five Business Days
prior to the Initial Borrowing Date.

 

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(y) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Material
Adverse Effect or a material adverse condition of the type described in
Section 6.06, each Lender which has not notified the Administrative Agent in
writing prior to the occurrence of the Initial Borrowing Date of such fact,
condition or event shall be deemed not to be aware of any such fact, condition
or event on the Initial Borrowing Date.

 

SECTION 7.           Conditions Precedent to All Credit Events.  The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing
Date), and the obligation of each Issuing Lender to issue Letters of Credit
(including Letters of Credit issued on the Initial Borrowing Date), are subject,
at the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction (or waiver in writing by the Required Lenders prior to the
occurrence of the respective Credit Event) of the following conditions:

 

7.01         No Default; Representations and Warranties.  At the time of each
such Credit Event and also immediately after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that (x) any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be required to be true
and correct in all respects and (y) any representation or warranty which by its
terms is made as of

 

81

--------------------------------------------------------------------------------


 

a specified date shall be required to be true and correct in all material
respects (or all respects, as the case may be) only as of such specified date).

 

7.02         Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a).  Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice referred to in Section 2.03(b)(i).

 

(b)        Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 3.03(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 6 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time.  All of the Notes, certificates,
legal opinions and other documents and papers referred to in Section 6 and in
this Section 7 unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders.

 

SECTION 8.           Representations, Warranties and Agreements.  In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, the Borrower makes
the following representations and warranties to the Administrative Agent and
each of the Lenders, in each case after giving effect to the Transaction, all of
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Initial Borrowing Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 8 are true and correct in all material respects on and as of the
Initial Borrowing Date and on the date of each such other Credit Event (it being
understood and agreed that (x) any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be required to be true and
correct in all respects and (y) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (or all respects, as the case may be) only as of such
specified date).

 

8.01         Organizational Status.  Each of the Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its material property and assets and to transact the business in
which it is engaged and presently proposes to engage, and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications, except for failures to be
so qualified and authorized which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

8.02         Power and Authority.  Each Credit Party has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is a party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents

 

82

--------------------------------------------------------------------------------


 

constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

8.03         No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation (including any Gaming Regulation) or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or otherwise permitted herein) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other agreement, contract or instrument, in
each case to which any Credit Party or any of its Subsidiaries is a party or by
which it or any its property or assets is bound or to which it may be subject,
except, in the case of preceding clauses (i) and (ii), to the extent that any
such contravention, conflict, breach, default, or creation of a Lien, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, or (iii) will violate any provision of the
certificate or articles of incorporation or organization, certificate of
formation, limited liability company or operating agreement, partnership
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party or any of its Subsidiaries.

 

8.04         Approvals.  No order, consent, approval, license, permit,
authorization or validation of, notice or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to be given, obtained or made by, or on behalf
of, any Credit Party to authorize, or is required to be obtained or made by, or
on behalf of, any Credit Party in connection with, (i) the execution, delivery
and performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any such Credit Document (except (in each case) for
(A) those that have otherwise been obtained or made, (B) filings which are
necessary to perfect (if and to the extent required by the Gaming Pledge
Agreement and the Guaranty and Collateral Agreement) the security interests
created under the Security Documents or release existing Liens in connection
with the Refinancing, (C) the consent or approval of the applicable Gaming
Authorities of the pledge of the Equity Interests of Affinity Gaming, LLC, The
Sands Regent, LLC, The Primadonna Company, LLC, Flamingo Paradise Gaming, LLC,
Plantation Investments, LLC, Zante, LLC, Dayton Gaming, LLC, and Last Chance,
LLC pursuant to the Gaming Pledge Agreement and other informational filings with
and under Nevada Gaming Commission Regulation 8.130 and other notices required
to be delivered to the applicable Gaming Authorities pursuant to applicable
Gaming Regulations in connection with such pledge of such Equity Interests, and
(D) the approval of one or more Gaming Authorities that may be required in
connection with foreclosure and the exercise of rights and remedies under the
Security Documents).

 

8.05         Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.  (a)  (i) The audited consolidated balance sheet of the Borrower
and its Subsidiaries at December 31, 2009, December 31, 2010 and December 31,
2011, and the related consolidated statements of income and cash flows and
changes in shareholders’ equity of the Borrower and its Subsidiaries for the
fiscal years ended on such dates, in each case furnished to the Lenders on or
prior to the Effective Date, present fairly in all material respects the
consolidated financial position of the Borrower and its Subsidiaries at the
dates of said financial statements and the results for the respective periods
covered thereby.  All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements.

 

83

--------------------------------------------------------------------------------


 

(ii)           The pro forma consolidated financial statements of the Borrower
and its Subsidiaries at December 31, 2011 after giving effect to the Transaction
and the financing therefor, copies of which have been furnished to the Lenders
on or prior to the Effective Date, present fairly in all material respects the
pro forma consolidated financial position of the Borrower and its Subsidiaries
as of December 31, 2011 and the pro forma consolidated results of operations of
the Borrower and its Subsidiaries for the twelve-month period ended on
December 31, 2011.  Such pro forma financial statements have been prepared on a
basis consistent with the historical financial statements set forth in clause
(i) of this Section 8.05(a).

 

(b)        On and as of the Initial Borrowing Date and the date of each Credit
Event thereafter, and after giving effect to the Transaction and to all
Indebtedness (including the Loans and the Senior Notes) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of the Borrower and its Subsidiaries
taken as a whole will exceed their respective debts, (ii) the Borrower and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond its or their respective
ability to pay such debts as such debts mature in the ordinary course of
business, and (iii) the Borrower and its Subsidiaries taken as a whole will have
sufficient capital with which to conduct their respective businesses.  For
purposes of this Section 8.05(b), “debt” means any liability on a claim, and
“claim” means right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

(c)         The Projections delivered to the Administrative Agent and the
Lenders on or prior to the Effective Date have been prepared in good faith and
are based on assumptions believed by the Borrower at the time prepared and on
the date of delivery thereof to be reasonable, are based in all material
respects on the information reasonably available to the Borrower as of the date
of delivery thereof, reflect in all material respects the adjustments required
to be made to give effect to the Transactions, it being understood and agreed by
the Lenders that actual adjustments may vary from the pro forma adjustments and
actual results may vary from such projected results and, in each case, such
variations may be material.

 

(d)        After giving effect to the Transaction (but for this purpose assuming
that the Transaction and the related financing had occurred prior to
December 31, 2011), since December 31, 2011, there has been no change in the
property, assets, business, operations, liabilities or financial condition of
the Borrower or any of its Subsidiaries that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

8.06         Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

 

8.07         True and Complete Disclosure.  All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents and in the Confidential
Information Memorandum) for purposes of or in connection with the Transaction,
this Agreement or the other Credit Documents, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower pursuant to the Credit Documents in writing to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information

 

84

--------------------------------------------------------------------------------


 

(taken as a whole) not materially misleading at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 8.07, such factual information shall
not include the Projections, forward looking statements, budgets, estimates, or
general market data.

 

8.08        Use of Proceeds; Margin Regulations.  (a)  All proceeds of the
Initial Term Loans will be used by the Borrower to (i) finance the Refinancing
and (ii) pay the Transaction Expenses.

 

(b)        All proceeds of the Revolving Loans and the Swingline Loans will be
used for the working capital, capital expenditures and other general corporate
purposes of the Borrower and its Subsidiaries (including for
Dividends, Investments and Permitted Acquisitions); provided that (i) not more
than $15,000,000 of proceeds of Revolving Loans and Swingline Loans in the
aggregate may be used to effect the Transaction and to pay any Transaction
Expenses, and (ii) no proceeds of Swingline Loans will be used to refinance then
outstanding Swingline Loans.

 

(c)         All proceeds of Incremental Term Loans will be used for the working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries (including for Dividends, Investments and
Permitted Acquisitions).

 

(d)        Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock.  Neither the making of any Loan, the issuance of any Letter of
Credit nor the use of the proceeds thereof will violate with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

8.09        Tax Returns and Payments.  Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal income tax returns and other material tax returns
(the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Borrower and/or any of its Subsidiaries.  The
Returns accurately reflect in all material respects all liability for material
taxes of the Borrower and its Subsidiaries for the periods covered thereby. 
Each of the Borrower and each of its Subsidiaries has paid all material taxes
and assessments due and payable by it, other than those that are being contested
in good faith and are adequately disclosed and fully provided for on the
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP.

 

8.10        Compliance with ERISA.  Except to the extent that a breach of any of
the following representations or warranties in this Section 8.10, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) each Pension Plan is in compliance with its terms
and with all applicable laws, including, without limitation, ERISA and the Code;
(ii) each Pension Plan (and each related trust, if any) that is intended to be
qualified under Section 401(a) of the Code has received a determination letter
from the Internal Revenue Service, or has submitted or is within the remedial
amendment period for submitting an application for a determination letter with
the Internal Revenue Service, or is a prototype plan that has received an
Internal Revenue Service opinion letter with respect to the prototype plan
document, to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code, and, to the Borrower’s knowledge, no event has occurred and
no condition or circumstance has existed that has resulted, or could be
reasonably likely to result, in the revocation of any such determination or
opinion, rejection of such an application or the failure to issue such a
favorable determination letter; (iii) no Reportable Event has occurred; (iv) no
Pension Plan has an Unfunded Current Liability; (v) no Pension Plan has failed
to satisfy the minimum funding standard within the meaning of, and no Pension
Plan has applied for or received a waiver of the minimum funding standard or an
extension of any amortization period within the meaning of, Section 412 of the
Code or Section 302 or

 

85

--------------------------------------------------------------------------------


 

304 of ERISA; (vi) no determination has been received that any Pension Plan is,
or is expected to be, considered an “at-risk” plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (vii) all contributions
required to be made by the Borrower with respect to a Pension Plan or
Multiemployer Plan have been timely made; (viii) neither the Borrower nor any
Subsidiary Guarantor nor any ERISA Affiliate has incurred (or, to the Borrower’s
knowledge, reasonably expects to incur) any liability to or on account of a
Pension Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, or
4069 of ERISA or Section 436(f), 4971 or 4975 of the Code; (ix) no proceedings
have been instituted to terminate or appoint a trustee to administer any Pension
Plan; (x) no lien imposed under the Code or ERISA on the assets of the Borrower
or any Subsidiary Guarantor or any ERISA Affiliate exists or is reasonably
likely to arise on account of any Pension Plan; (xi) no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Pension Plan (other than routine
claims for benefits) is pending, or, to the Borrower’s knowledge, expected or
threatened; (xii) neither the Borrower nor any Subsidiary Guarantor nor any
ERISA Affiliate has incurred (or, to the Borrower’s knowledge, reasonably
expects to incur) any liability to or on account of a Multiemployer Plan
pursuant to Sections 4201, 4204 or 4212 of ERISA; and (xiii) neither the
Borrower nor any Subsidiary Guarantor nor any ERISA Affiliate has received any
notice that a Multiemployer Plan is “insolvent” or in “reorganization” (as such
terms are defined in Title IV of ERISA) or in “endangered” or “critical” status
under Section 305 of ERISA.

 

8.11        The Security Documents.  (a)  The provisions of the Guaranty and
Collateral Agreement (taken as a whole) are effective, upon execution and
delivery thereof, to create in favor of the Collateral Agent for the benefit of
the Secured Creditors a legal, valid and enforceable (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law) security interest in all right, title and interest of the
respective Credit Parties in the GCA Collateral described therein, and the
Collateral Agent, for the benefit of the Secured Creditors, will have a
perfected (if and to the extent perfection is required by the Guaranty and
Collateral Agreement) security interest in all right, title and interest in all
of the GCA Collateral described therein, subject to no other Liens other than
Permitted Liens, (i) when financing statements and other filings in appropriate
form are filed in the respective jurisdiction of organization of each Credit
Party and in the United States Patent and Trademark Office and United States
Copyright Office, as required by the Guaranty and Collateral Agreement, and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Guaranty and Collateral Agreement) (to the extent intended to be
created thereby and to the extent such perfection is governed by the laws of the
United States, any state thereof or the District of Columbia).

 

(b)        Subject to applicable Gaming Regulations (including the receipt of
the approvals of the applicable Gaming Authorities described in
Section 13.22(ii)), upon execution and delivery of the Gaming Pledge Agreement,
the filing of financing statements and the taking possession or control by the
Collateral Agent of the Gaming Pledge Agreement Collateral, the security
interests created under the Gaming Pledge Agreement in favor of the Collateral
Agent for the benefit of the Secured Creditors, constitute perfected (if and to
the extent such perfection is required by the Gaming Pledge Agreement) security
interests in the Gaming Pledge Agreement Collateral described in the Gaming
Pledge Agreement, subject to no security interests of any other Person, other
than non-consensual Permitted Liens of the type permitted under
Section 10.01(i).  No filings or recordings are required in order to perfect (or
maintain the perfection or priority of (if and to the extent such perfection is
required by the Gaming Pledge Agreement)) the security interests created in the
Gaming Pledge Agreement Collateral under the Gaming Pledge Agreement other than
with respect to that portion of the Gaming Pledge

 

86

--------------------------------------------------------------------------------


 

Agreement Collateral constituting a “general intangible” under the UCC which is
not also a “certificated security” (as defined in the UCC as in effect with New
York).

 

(c)                          Each Mortgage, upon its execution, delivery and
filing thereof, creates, as security for the Obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and Lien on the
respective Mortgaged Property in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors, superior and prior to the rights of all third Persons (except
that the security interest in and Lien created on such Mortgaged Property may be
subject to the Permitted Liens related thereto) and subject to no other Liens
(other than Permitted Liens related thereto).

 

8.12        Properties.  All Real Property owned, leased or subleased by the
Borrower or any of its Subsidiaries as of the Initial Borrowing Date, and the
nature of the interest therein, is set forth in Schedule 8.12.  Each of the
Borrower and each of its Subsidiaries has good and marketable title, in the case
of Real Property, and good and valid title, license (or other) rights to use, in
the case of tangible personal property, in all material properties owned by it,
valid easement rights in all material easements affecting all material Real
Properties, and a valid leasehold or subleasehold interest in all material Real
Property or tangible pesonal leased or subleased by it (except as sold or
otherwise disposed of as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

 

8.13        Capitalization.  On the Initial Borrowing Date, the authorized
Equity Interests of the Borrower consists of 21,000,001 units.  All outstanding
Equity Interests of the Borrower have been duly and validly issued, are fully
paid and non-assessable (to the extent applicable) and (except as otherwise
described on Part A of Schedule 8.13) have been issued free of preemptive rights
as of the Initial Borrowing Date.  On the Initial Borrowing Date, the Borrower
does not have outstanding securities convertible into or exchangeable for its
Equity Interests or outstanding any rights to subscribe for or to purchase, or
any options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its Equity Interests, except as described on Part B of
Schedule 8.13.

 

8.14        Subsidiaries.  As of the Initial Borrowing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14 (which
Schedule identifies the direct owner of each such Subsidiary on the Initial
Borrowing Date and their percentage ownership interest therein).

 

8.15        Compliance with Statutes, etc.  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Gaming Regulations and Gaming
Permits), except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries has received any written notice or
other written communications from any Gaming Authority regarding (i) any
revocation, withdrawal, suspension, termination or modification of, or the
imposition of any material conditions with respect to, any Gaming Permit, or
(ii) any other limitations on the conduct of business by the Borrower or any of
its Subsidiaries, except, in each case, where any such revocation, withdrawal,
suspension, termination, modification, imposition or limitation could not
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

 

8.16        Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” required to register as such under the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

 

87

--------------------------------------------------------------------------------


 

8.17        Environmental Matters.  (a) Except as set forth on Schedule 8.17,
each of the Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws.  Except as set forth on Schedule 8.17, there are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property currently
owned, leased or operated by the Borrower or any of its Subsidiaries (or to the
knowledge of the Borrower, any such claim arising out of the ownership, lease or
operation by the Borrower or any of its Subsidiaries of any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries).  Except as set forth on Schedule 8.17, there are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
currently owned, leased or operated by the Borrower or any of its Subsidiaries
(or to the knowledge of the Borrower, any Real Property formerly owned, leased
or operated by the Borrower or any of its Subsidiaries but no longer owned,
leased or operated by the Borrower or any of its Subsidiaries) or, to the
knowledge of the Borrower, any property adjoining or adjacent to any such Real
Property that could be reasonably expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Property currently owned, leased or operated by the Borrower or any of its
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by the
Borrower or any of its Subsidiaries under any applicable Environmental Law.

 

(b)        Except as set forth on Schedule 8.17,  Hazardous Materials have not
at any time been generated, used, treated or stored on, or transported to or
from, or Released on or from, any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any
property adjoining or adjacent to any Real Property, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to constitute a violation of any applicable Environmental
Law by, or give rise to an Environmental Claim against, the Borrower or any of
its Subsidiaries.

 

(c)         Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(d)        The representations and warranties contained in this Section 8.17 are
the sole representations and warranties of the Borrower and its Subsidiaries
with respect to Environmental Laws and Hazardous Materials.

 

8.18        Employment and Labor Relations.  Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.  There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened in writing against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened in writing against
any of them, (ii) no strike, labor dispute, slowdown or stoppage pending against
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries, (iii) no
union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries, and (iv) no violation of the Fair Labor
Standards Act or any other applicable federal, state or foreign wage and hour
laws, except (with respect to any matter specified in

 

88

--------------------------------------------------------------------------------


 

clause (i), (ii), (iii) or (iv) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.

 

8.19        Intellectual Property, etc.  Except as, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each of the Borrower and each of its Subsidiaries owns or has the right
to use all the domestic and foreign patents, trademarks, domain names, service
marks, trade names, copyrights, inventions, trade secrets, proprietary
information, know-how and other intellectual property of any type, whether or
not written (including, but not limited to, rights in computer programs,
databases and data collections) and formulas, or has rights with respect to the
foregoing (collectively “Intellectual Property”) necessary for the present
conduct of its business, without any known conflict with the rights of others. 
The conduct of the business of the Borrower and its Subsidiaries does not
infringe the Intellectual Property rights of others, except for such
infringements which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

8.20        Insurance.  Schedule 8.20 sets forth a true and complete listing of
all insurance maintained by the Borrower and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.

 

8.21        Anti-Terrorism Law.  Neither the Borrower nor any of its
Subsidiaries is in violation of any material legal requirement relating to any
laws with respect to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the Patriot Act.  Neither the
Borrower nor any of its Subsidiaries and, to the knowledge of the Borrower, no
agent of the Borrower or any of its Subsidiaries acting on behalf of the
Borrower or any of its Subsidiaries, as the case may be, is any of the
following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

(b)        Neither the Borrower nor any of its Subsidiaries and, to the
knowledge of the Borrower, no agent of the Borrower or any of its Subsidiaries
acting on behalf of the Borrower or any of its respective Subsidiaries, as the
case may be, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of a Person
described in Section 8.21(a), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage

 

89

--------------------------------------------------------------------------------


 

in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

SECTION 9.         Affirmative Covenants.  The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in stated amount equal to at
least 105% of the aggregate Stated Amount of all Letters of Credit outstanding
at such time)) and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

 

9.01        Information Covenants.  The Borrower will furnish to the
Administrative Agent (for distribution to each Lender):

 

(a)        Monthly Reports.  Within 30 days after the end of each fiscal month
of the Borrower (commencing with the fiscal month ending May 30, 2012 and other
than the last fiscal month of any fiscal quarter of the Borrower), the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of income and retained
earnings and statement of cash flows for such fiscal month and for the elapsed
portion of the fiscal year of the Borrower ended with the last day of such
fiscal month, in each case setting forth comparative figures for the
corresponding fiscal month in the prior fiscal year of the Borrower and
comparable budgeted figures for such fiscal month as set forth in the respective
budget delivered pursuant to Section 9.01(e), all of which shall be certified by
an Authorized Financial Officer of the Borrower that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(b)        Quarterly Financial Statements.  Within 45 days after the close of
each of the first three quarterly accounting periods in each fiscal year of the
Borrower (commencing with its fiscal quarter ended on March 31, 2012), (i) the
consolidated balance sheet of the Borrower and its Subsidiaries at the end of
such quarterly accounting period and the related consolidated statements of
income and retained earnings (or accumulated deficit, as the case may be) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year of the Borrower ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior fiscal year of the
Borrower and comparable budgeted figures for such quarterly accounting period as
set forth in the respective budget delivered pursuant to Section 9.01(e), all of
which shall be certified by an Authorized Financial Officer of the Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period in a form
consistent with the Borrower’s historical practice.

 

(c)                          Annual Financial Statements.  Within 90 days after
the close of each fiscal year of the Borrower, (i) the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings (or
accumulated deficit, as the case may be) and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing or otherwise reasonably acceptable
to the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent, together with a report of such accounting firm (which
report shall be without a “going concern” or like qualification (other than,
with respect to any report delivered within one year prior to a Maturity Date,
any such qualification made due to such Maturity Date occurring within one year
after such report) or exception and without any qualification or exception as to
scope of audit) stating that (unless it is such accounting firm’s policy not to
issue such statements) in the course of its regular audit of the financial
statements of the Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Event of Default under Section 10.07 which has
occurred and is continuing or, if in the opinion of such accounting firm such an
Event of Default has occurred and is continuing, a statement as to the nature
thereof, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year in a form
consistent with the Borrower’s historical practice.

 

(d)           Management Letters.  Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any final “management letter” received
from its certified public accountants and management’s response thereto.

 

(e)           Budgets.  No later than 60 days following the first day of each
fiscal year of the Borrower, a budget in form reasonably satisfactory to the
Administrative Agent or otherwise consistent in form with the budget delivered
to the Administrative Agent prior to the Effective Date (including budgeted
statements of income, sources and uses of cash and balance sheets for the
Borrower and its Subsidiaries on a consolidated basis) for each of the twelve
months of such fiscal year prepared in reasonable detail setting forth, with
appropriate discussion, the principal assumptions upon which such budget is
based.

 

(f)            Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.01(b) and (c), a compliance
certificate from an Authorized Financial Officer of the Borrower substantially
in the form of Exhibit J (each a “Compliance Certificate”) certifying on behalf
of the Borrower that, to such officer’s knowledge after due inquiry, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying in reasonable detail the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 10.07 and 10.13
at the end of such fiscal quarter or fiscal year, as the case may be, (ii) if
delivered with the financial statements required by Section 9.01(c), set forth
in reasonable detail the amount of (and the calculations required to establish
the amount of) (x) Excess Cash Flow for the respective Excess Cash Flow Payment
Period as well as the Applicable Excess Cash Flow Repayment Percentage and
(y) the Cumulative Retained Excess Cash Flow Amount as of the Excess Cash Flow
Payment Date in respect of the respective Excess Cash Flow Payment Period, and
(iii) certify that there have been no changes to Schedules 3.02(b) through
3.06(c), inclusive, of the Guaranty and Collateral Agreement since the Initial
Borrowing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(f), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (iii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents).

 

(g)           Notice of Default, Litigation and Material Adverse Effect. 
Promptly, and in any event within five Business Days after the Borrower obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, (ii) any litigation or governmental investigation or proceeding
(including, without limitation, any investigation by any Gaming Authority)
pending against the Borrower or any of its Subsidiaries (x) which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (y) with respect to any Credit Document, or (iii) any

 

91

--------------------------------------------------------------------------------


 

other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(h)           Environmental Matters.  Promptly after the Borrower obtains
knowledge thereof, notice of one or more of the following environmental matters
to the extent that such environmental matters, either individually or when
aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:

 

(i)                                     any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries that (a) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such Real Property;

 

(iii)                               any condition or occurrence on any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
that could reasonably be expected to cause such Real Property to be subject to
any restrictions on the ownership, lease, occupancy, use or transferability by
the Borrower or any of its Subsidiaries of such Real Property under any
Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
administrative agency and receipt of all notices by the Borrower or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA which identify the Borrower or any of its Subsidiaries as potentially
responsible parties for remediation costs or which otherwise notify the Borrower
or any of its Subsidiaries of potential liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

 

(i)                                     Patriot Act.  Promptly following the
Administrative Agent’s or any Lender’s request therefor, all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

(j)                                    Other Information.  From time to time,
such other information or documents (financial or otherwise) with respect to the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request; provided that, the Borrower shall not be required to
deliver any information pursuant to this Section 9.01(j) to the extent it (i) is
subject to third party confidentiality agreements with Persons that are not
Affiliates of the Borrower or attorney/client privilege, (ii) constitutes
non-financial trade secrets or non-financial proprietary information or (iii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by applicable law.

 

92

--------------------------------------------------------------------------------


 

Financial information required to be delivered pursuant to Sections 9.01(a),
(b) and (c) (in each case, solely to the extent such financial information is
included in materials filed with the SEC or posted on the relevant website, as
the case may be) shall be deemed to have been delivered to the Administrative
Agent on the date on which such information has been posted on the Borrower’s
behalf on IntraLinks (or another relevant website identified by the Borrower to
the Administrative Agent and reasonably acceptable to the Administrative Agent)
or is available via the EDGAR system of the SEC on the Internet; provided that
in each case the Borrower shall (i) notify the Administrative Agent of the
posting of any such information, (ii) to the extent such information is in lieu
of information required to be provided under Section 9.01(c), the Borrower
separately delivers to the Administrative Agent a report of
PricewaterhouseCoopers LLP or other independent certified public accountants of
national recognized standing or otherwise reasonably acceptable to the
Administrative Agent, which report shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (except as otherwise expressly
permitted under Section 9.01(c)) or to any qualification or exception as to the
scope of such audit and (iii) promptly deliver paper copies of any such
documents to the Administrative Agent if the Administrative Agent or any Lender
requests the Borrower to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

9.02        Books, Records and Inspections; Quarterly Conference Calls. 
(a)  The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and accounts in which full, true and correct entries in all
material respects in conformity in all material respects with (and to the extent
required by) generally accepted accounting principles and all applicable
requirements of law shall be made in relation to its business and activities. 
The Borrower will, and will cause each of its Subsidiaries to, permit, upon
reasonable notice to the Borrower, officers and designated representatives of
the Administrative Agent or the Required Lenders to visit and inspect, under
guidance of officers of the Borrower or such Subsidiary, any of the properties
of the Borrower or such Subsidiary, and to examine the books of account of the
Borrower or such Subsidiary and discuss the affairs, finances and accounts of
the Borrower or such Subsidiary with its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may reasonably request and subject to compliance with
applicable Gaming Regulations; provided that the Borrower and its Subsidiaries
shall not be required to disclose any information to the Administrative Agent or
any Lender to the extent it (i) is subject to third party confidentiality
agreements with Persons that are not Affiliates of the Borrower or
attorney/client privilege, (ii) constitutes non-financial trade secrets or
non-financial proprietary information or (iii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law; provided further that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.02(a) and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year; provided, however, that when an Event of Default
exists, the Administrative Agent or the Required Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

(b)        The Borrower will, within 30 days after the date of the delivery (or,
if later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(b) and (c), hold a conference call or teleconference,
at a time selected by the Borrower and its Subsidiaries and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter or
fiscal year, as the case may be, of the

 

93

--------------------------------------------------------------------------------


 

Borrower and the financial condition of the Borrower and its Subsidiaries and
the budgets presented for the current fiscal year of the Borrower.

 

9.03        Maintenance of Property; Insurance.  (a)  The Borrower will, and
will cause each of its Subsidiaries to, (i) keep all material tangible property
necessary to the business of the Borrower and its Subsidiaries in good working
order and condition, ordinary wear and tear, casualty or condemnation excepted,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Borrower and its
Subsidiaries (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries), and (iii) furnish to the Administrative Agent,
promptly following its written request therefor (but in no event more frequently
than annually), full information as to the insurance carried.  The provisions of
this Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

 

(b)        If at any time the improvements on a Mortgaged Property are located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Borrower will, and will cause each of its Subsidiaries to, at all times keep and
maintain flood insurance in an amount reasonably satisfactory to the
Administrative Agent but in no event less than the amount sufficient to comply
with the rules and regulations promulgated under the National Flood Insurance
Act of 1968 and Flood Disaster Protection Act of 1973, each as amended from time
to time.

 

(c)                          The Borrower will, and will cause each of its
Subsidiaries to, at all times keep its property constituting Collateral insured
in favor of the Collateral Agent as loss payee and/or additional insured, as
applicable, and all policies or certificates (or certified copies thereof) with
respect to such insurance (and any other insurance maintained by the Borrower
and/or such Subsidiaries) as to any Collateral (i) shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Collateral
Agent (including, without limitation, by naming the Collateral Agent as loss
payee and/or additional insured, as applicable), (ii) shall state that such
insurance policies shall not be cancelled without at least 30 days’ prior
written notice thereof by the respective insurer to the Collateral Agent (unless
it is such insurer’s policy not to provide such a statement) and (iii) shall be
deposited with the Collateral Agent.

 

(d)        If the Borrower or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) following five Business Days’ prior written notice to
the Borrower to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent promptly following written demand for all reasonable costs
and expenses of procuring such insurance.

 

9.04        Existence; Franchises.  The Borrower will, and will cause each of
its Subsidiaries to, take or cause to be taken, (A) all actions necessary to
preserve and keep in full force and effect its existence and (B) all reasonable
actions necessary to maintain its franchises, rights, licenses, permits,
privileges, registered copyrights, registered trademarks, trademark
applications, issued patents, patent applications and other Intellectual
Property; provided, however, that nothing in this Section 9.04 shall (i) prevent
(x) sales of assets and other transactions by the Borrower or any of its
Subsidiaries in accordance with this Agreement (including dispositions permitted
by Section 10.02), or (y) the withdrawal by the Borrower or any of its
Subsidiaries of its qualification as a foreign corporation, partnership or
limited liability company, as the case may be, in any jurisdiction if such
withdrawal could not, either individually

 

94

--------------------------------------------------------------------------------


 

or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) require the maintenance of any franchises, rights, licenses, permits,
privileges, registered copyrights, registered trademarks, trademark
applications, issued patents, patent applications and other Intellectual
Property to the extent that the failure to so maintain, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

9.05         Compliance with Statutes, etc.  The Borrower will, and will cause
each of its Subsidiaries to, (a) comply with all applicable statutes,
regulations (including Gaming Regulations) and orders of, and all applicable
restrictions imposed by, all governmental bodies (including, without limitation,
all Gaming Authorities), domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including all applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(b) take, or cause to be taken, all action necessary to obtain and maintain in
full force and effect and in good standing any and all Gaming Permits and
approvals or other entitlements allowing for the conduct, either currently or in
the future, of their gaming activities, except where the failure to take such
action, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

9.06         Compliance with Environmental Laws.  (a)  The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, except for such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance.  Neither the Borrower nor any of
its Subsidiaries will generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, except for such of the
foregoing as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)        (i) After the receipt by the Administrative Agent or any Lender of
any notice pursuant to Section 9.01(h), (ii) at any time that the Borrower or
any of its Subsidiaries are not in compliance with Section 9.06(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 11, the Borrower will (in
each case) provide, at the sole expense of the Borrower and at the request of
the Administrative Agent, an environmental site assessment report concerning any
Mortgaged Property, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, reasonable in scope under the
circumstances of the request, indicating, where relevant, the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Mortgaged Property. 
If the Borrower fails to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the cost of which shall be
borne by the Borrower, and the Borrower shall grant and hereby grant to the
Administrative Agent and the Lenders and their respective agents reasonable
access to such Mortgaged Property and specifically grant the Administrative
Agent and the Lenders an irrevocable non-exclusive temporary license, subject to
the rights of tenants, to undertake such an assessment at any reasonable time
upon reasonable notice to the Borrower, all at the sole expense of the Borrower.

 

9.07         ERISA.  As soon as possible and, in any event, within 15 Business
Days after the Borrower, any Subsidiary Guarantor or any ERISA Affiliate knows
of the occurrence of any of the following, to the extent that same, either
individually or (to the extent such occurrence is ongoing and has

 

95

--------------------------------------------------------------------------------


 

not been satisfied) in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Financial Officer of the Borrower setting forth the
full details as to such occurrence and the action, if any, that the Borrower,
such Subsidiary Guarantor or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by the
Borrower, such Subsidiary Guarantor, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other governmental agency and any notices
received by the Borrower, such Subsidiary Guarantor or such ERISA Affiliate from
the PBGC or any other government agency with respect thereto:  (a)  that a
Reportable Event has occurred; (b) that the Borrower, with respect to a Pension
Plan, is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61, and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 is reasonably expected to occur with
respect to such Pension Plan within the following 30 days; (c) that a Pension
Plan has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA; (d) that a determination has
been received that any Pension Plan is, or is expected to be, considered an
“at-risk” plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; (e) that a Pension Plan has an Unfunded Current Liability; (f) that
proceedings, under Title IV of ERISA, have been or are reasonably expected to be
instituted to terminate or appoint a trustee to administer a Pension Plan;
(g) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Pension Plan; (h) that any contribution
required to be made with respect to a Pension Plan or Multiemployer Plan has not
been timely made; (i) that notice has been received that a Multiemployer Plan
has been “terminated”, or is in “reorganization” or “insolvent” (all within the
meaning of Title IV of ERISA) or is in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA); or (j) that the Borrower, any Subsidiary
Guarantor or any ERISA Affiliate will or is reasonably likely to incur (A) any
liability with respect to a Pension Plan under Sections 409, 502(i), 502(l),
4062, 4063, 4064 or 4069 of ERISA or Sections 436(f), 4971, 4975 or 4980 of the
Code, or (B) any liability under Sections 4201, 4204 or 4212 of ERISA with
respect to a Multiemployer Plan.  In addition, at the request of any Lender,
within 30 days following the later of the date of the request or the date of
filing or receipt (as applicable), the Borrower will deliver to the
Administrative Agent for delivery to such Lender (i) a complete copy of the most
recent annual report (on Internal Revenue Service Form 5500-series) of each
Pension Plan specified (including, to the extent required, the related financial
and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) any material notices furnished or received by
the Borrower, any Subsidiary Guarantor or any ERISA Affiliate to or from, as
applicable, either the plan administrator or an applicable governmental agency
with respect to a Pension Plan or Multiemployer Plan.

 

9.08         Maintenance of Company Separateness.  The Borrower will, and will
cause each of its Subsidiaries to, satisfy customary corporate formalities,
including, as applicable, (i) the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting,
(ii) the maintenance of separate offices and records and (iii) the maintenance
of separate bank accounts in its own name.  Neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the existence of the Borrower or any of its Subsidiaries
being ignored, or in the assets and liabilities of the Borrower or any of its
Subsidiaries being substantively consolidated with those of any other such
Person in a bankruptcy, reorganization or other insolvency proceeding.

 

9.09         Interest Rate Protection.  If at any time during the period from
the Initial Borrowing Date to the third anniversary thereof, less than 40% of
the aggregate principal amount of the Borrower’s outstanding Indebtedness for
borrowed money (other than Revolving Loans and Swingline Loans) is not either
bearing interest at a fixed rate or subject to one or more Interest Rate
Protection Agreements (the “Minimum Hedge Requirement”), the Borrower will,
within 90 days thereafter (or such later date as agreed by the Administrative
Agent), enter into Interest Rate Protection Agreements

 

96

--------------------------------------------------------------------------------


 

mutually acceptable to the Borrower and the Administrative Agent such that the
Minimum Hedge Requirement is satisfied at all times prior to the third
anniversary of the Initial Borrowing Date.

 

9.10         Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries not
otherwise permitted under Section 10.01(i); provided that neither the Borrower
nor any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

 

9.11         Use of Proceeds.  The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.

 

9.12         Additional Security; Further Assurances; etc.  (a)  Subject to
applicable Gaming Regulations and the terms herein, the Borrower will, and will
cause each other Credit Party to, grant to the Collateral Agent for the benefit
of the Secured Creditors security interests and Mortgages in such assets and
Collateral of the Borrower and such other Credit Party as are not covered by the
original Security Documents and as may be reasonably requested from time to time
by the Administrative Agent or the Required Lenders (in the case of Real
Property, Mortgages and such other documentation as set forth in Section 13.22,
as may be reasonably requested by the Collateral Agent) (collectively, the
“Additional Security Documents”).  All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and the Borrower and shall constitute valid
and enforceable perfected security interests, hypothecations and Mortgages (if
and to the extent perfection is required by the Security Documents)  superior to
and prior to the rights of all third Persons and enforceable against third
parties (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and subject
to no other Liens except for Permitted Liens.  The Additional Security Documents
or instruments related thereto shall have been duly recorded or filed (if and to
the extent perfection is required by the Security Documents) in such manner and
in such places as are required by law to establish, perfect (if and to the
extent perfection is required by the Security Documents), preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges then
due, owing and payable in connection therewith shall have been paid in full. 
Notwithstanding the foregoing, (i) this Section 9.12(a) shall not apply to (and
the Borrower and the other Credit Parties shall not be required to grant a
Mortgage in) any fee owned Real Property the Fair Market Value of which is less
than $500,000, any Leasehold subject to a ground lease, the Fair Market Value of
which is less than $500,000, any Leasehold (other than ground leases) for which
the aggregate annual rental payments are less than $500,000 or any Leasehold
with respect to which the respective Credit Party has not obtained (after using
commercially reasonable efforts to obtain same) the consent of the lessor to
grant a mortgage in such Leasehold and (ii) this Section 9.12(a) shall not
require any Credit Party to grant any security interest in any Excluded
Property.

 

(b)           The Borrower will, and will cause each of the other Credit Parties
to, at the expense of the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys, reports, landlord waivers, bailee
agreements, control agreements and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require

 

97

--------------------------------------------------------------------------------


 

pursuant to this Section 9.12 to perfect (and maintain the perfection and
priority), if and to the extent perfection is required by the Security
Documents, of the security interests in the Collateral (but otherwise subject to
any limitations set forth in the Security Documents).  Furthermore, the Borrower
will cause to be delivered to the Collateral Agent such opinions of counsel,
title insurance, surveys, and, if applicable, flood certifications as may be
reasonably requested by the Collateral Agent to assure itself that this
Section 9.12 has been complied with.

 

(c)           The Borrower agrees to use its commercially reasonable efforts to
promptly obtain any and all approvals necessary to consummate the transactions
contemplated by this Agreement and the other Credit Documents and to assist the
Secured Creditors in obtaining any approvals of any Gaming Authority or other
Governmental Authority that are required by law for or in connection with any
action or transaction contemplated by this Agreement and the other Credit
Documents.

 

(d)           If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the Borrower and the other Credit
Parties constituting Collateral, the Borrower will, at its own expense, provide
to the Administrative Agent appraisals which satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of the Financial Institution
Reform, Recovery and Enforcement Act of 1989, as amended, and which shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.

 

(e)           Subject to the receipt of any requisite approvals under applicable
Gaming Regulations, the Borrower agrees that each action required by clauses
(a) through (d) of this Section 9.12 shall be completed no later than the later
of (i) the receipt of all requisite approvals under the applicable Gaming
Regulations and (ii) 60 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders (as such date may be extended by
the Administrative Agent in its sole discretion); provided that, in no event
will the Borrower or any of its Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

 

(f)            Within 15 Business Days (as such date may be extended by the
Administrative Agent in its sole discretion) (i) after the establishment,
creation or acquisition of a Wholly-Owned Domestic Subsidiary (other than a
Excluded Subsidiary), the Borrower will cause such Wholly-Owned Domestic
Subsidiary (x) to execute and deliver to the Administrative Agent a Joinder
Agreement and (y) to deliver to the Administrative Agent such other relevant
documentation of the type described in Section 6 as such Wholly-Owned Domestic
Subsidiary would have had to deliver on the Initial Borrowing Date if it were a
Credit Party on such date to the extent requested by the Administrative Agent
and (ii) after any Credit Party acquires any additional Equity Interests of any
Subsidiary, such Equity Interests shall be promptly pledged and delivered
pursuant to (and to the extent required by) the Gaming Pledge Agreement;
provided that if the pledge of the Equity Interests of any Subsidiary acquired
or created after the Initial Borrowing Date requires approval under applicable
Gaming Regulations, the Borrower shall be required to pledge such Equity
Interests only if the requisite approvals from the applicable Gaming Authorities
are obtained after the exercise of its commercially reasonable efforts to obtain
such approvals (and the Borrower agrees to use its commercially reasonable
efforts to obtain such approvals); provided further that, with respect to a
Foreign Subsidiary of the Borrower that is a CFC, in no event shall more than
65% of the voting stock (and 100% of the non-voting stock) of each first tier
Foreign Subsidiary that is a CFC owned directly by the Borrower or a Subsidiary
of a Borrower be pledged.

 

9.13         Maintenance of Ratings.  The Borrower will use its commercially
reasonable efforts to maintain at all times (i) monitored public debt ratings
(of any level) from S&P and Moody’s in

 

98

--------------------------------------------------------------------------------


 

respect of each Tranche of Loans and (ii) a monitored public corporate rating
and a monitored public corporate family rating (in each case, of any level) from
S&P and Moody’s.

 

9.14         Permitted Acquisitions.  Subject to the provisions of this
Section 9.14 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and its Subsidiaries may from time to time effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition):  (i) no Event of Default shall have occurred
and be continuing at the time of the consummation of the proposed Permitted
Acquisition or immediately after giving effect thereto; (ii) the Borrower shall
have given to the Administrative Agent at least 10 Business Days’ (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent) prior written notice of any Permitted Acquisition, which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) the Administrative Agent shall have received (x) in
the case of each proposed Permitted Acquisition in which the aggregate
consideration is at least $20,000,000, audited year end financial statements for
at least the most recent fiscal year (for which such financial statements are
available) and, to the extent available, interim unaudited quarterly financial
statements for the then current fiscal year of the Acquired Entity or Business
being acquired pursuant to such proposed Permitted Acquisition and (y) in the
case of each proposed Permitted Acquisition, a pro forma consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the most
recently ended fiscal quarter of the Borrower and a pro forma consolidated
statement of income of the Borrower and its Subsidiaries for the most recently
ended four fiscal quarter period, in each case on a pro forma basis after giving
effect to such proposed Permitted Acquisition; (iv) the Borrower shall be in
compliance with the financial covenants contained in Sections 10.07(a) and
10.07(b) on a pro forma basis as if the respective Permitted Acquisition (as
well as all other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred on the first day of such
Calculation Period (but assuming, for purposes of determining pro forma
compliance with (x) Section 10.07(a) for such Calculation Period, that the
minimum Interest Expense Coverage Ratio permitted pursuant to such
Section 10.07(a) for such Calculation Period was 0.25:1.00 higher than the
Interest Expense Coverage Ratio actually required to be maintained for such
Calculation Period pursuant to such Section 10.07(a) and
(y) Section 10.07(b) for such Calculation Period, that the maximum Total Net
Leverage Ratio permitted pursuant to such Section 10.07(b) for such Calculation
Period was 0.25:1.00 below the Total Net Leverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(b));
(v) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of the respective Permitted Acquisition (both before and after giving
effect thereto) (it being understood that any representation and warranty that
is qualified by materiality or Material Adverse Effect shall be required to be
true and correct in all respects), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or all respects, or as the case may be) as of
such earlier date; (vi) any newly created or acquired direct or indirect
Subsidiary of the Borrower shall be a Subsidiary Guarantor and shall have
complied with the requirements of Section 9.12, within the time periods
specified therein, provided, however, notwithstanding the foregoing requirements
of this clause (vi), the aggregate amount of consideration paid in respect of
Permitted Acquisitions of Acquired Entities or Businesses that do not become
Subsidiary Guarantors or the assets of which are not subject to the Security
Documents shall not exceed $5,000,000; and (vii) the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Financial Officer thereof, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iv) and (vi).

 

9.15         End of Fiscal Years; Fiscal Quarters.  The Borrower will cause
(i) its and each of its Subsidiaries’ fiscal years to end on December 31 of each
calendar year and (ii) its and each of its

 

99

--------------------------------------------------------------------------------


 

Subsidiaries’ fiscal quarters to end on the last day of each three month period
ending on March 31, June 30, September 30 and December 31.

 

SECTION 10.         Negative Covenants.  The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in stated amount equal to at
least 105% of the aggregate Stated Amount of all Letters of Credit outstanding
at such time)) and the Loans, Notes and Unpaid Drawings (in each case, together
with interest thereon), Fees and all other Obligations (other than any
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

10.01       Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 10.01 shall not prevent
the creation, incurrence, assumption or existence of the following (Liens
described below are herein referred to as “Permitted Liens”):

 

(i)            Liens for taxes, assessments or governmental charges or levies
which are not required to be paid pursuant to Section 9.10;

 

(ii)           Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’, construction contractor’s liens
and other similar Liens arising in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of the
Borrower’s or such Subsidiary’s property or assets or materially impair the use
thereof in the operation of the business of the Borrower or such Subsidiary or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

 

(iii)          Liens in existence on the Initial Borrowing Date and described on
Schedule 10.01, plus renewals, refinancings, restructurings, replacements and
extensions of such Liens, subject to any limitations set forth on Schedule
10.01, provided that (x) the aggregate principal amount of the Indebtedness, if
any, secured by such Liens does not increase from that amount outstanding at the
time of any such renewal, refinancing, restructuring, replacement or extension
other than as permitted by Section 10.04(iv) and (y) any such renewal,
refinancing, restructuring, replacement or extension does not encumber any
additional assets or properties of the Borrower or any of its Subsidiaries
(other than proceeds thereof);

 

(iv)          Liens created pursuant to this Agreement and the Security
Documents;

 

(v)           licenses (including of Intellectual Property), sublicenses
(including of Intellectual Property), leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower and its Subsidiaries taken as a whole;

 

(vi)          Liens upon assets of the Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 10.04, provided that (x) such Liens only
serve to secure the payment of Indebtedness

 

100

--------------------------------------------------------------------------------


 

arising under such Capitalized Lease Obligation and (y) the Lien encumbering the
asset giving rise to the Capitalized Lease Obligation does not encumber any
other asset of the Borrower or any Subsidiary of the Borrower (other than
proceeds and accessions thereof);

 

(vii)         Liens placed upon equipment, machinery or fixed or capital assets
acquired by the Borrower or any of its Subsidiaries after the Initial Borrowing
Date and placed at the time of the acquisition thereof by the Borrower or such
Subsidiary or within 180 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, machinery, fixed or capital assets or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iii) and (y) in all events, the Lien encumbering the equipment,
machinery or fixed or capital assets so acquired does not encumber any other
asset of the Borrower or any Subsidiary of the Borrower (other than proceeds and
accessions thereof);

 

(viii)        easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, defects or
irregularities affecting Real Property that do not materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries and in
each case not securing Indebtedness;

 

(ix)           Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(x)            Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 11.09 in respect of which the
Borrower or any of its Subsidiaries shall in good faith be prosecuting an appeal
or proceedings for review and in respect of which there shall have been secured
a subsisting stay of execution pending such appeal or proceedings;

 

(xi)           statutory and common law landlords’ liens under leases to which
the Borrower or any of its Subsidiaries is a party;

 

(xii)          Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers’ compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, tenders, government contracts, leases and contracts in the
ordinary course of business, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of appeal bonds and
obligations in respect of the payment for borrowed money);

 

(xiii)         Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition or an Investment permitted by Section 10.05(xix), (xxi) or (xxii),
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 10.04(v), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition or
Investment and do not attach to any other asset of the Borrower or any of its
Subsidiaries (other than proceeds and accessions thereof);

 

(xiv)        Permitted Encumbrances;

 

101

--------------------------------------------------------------------------------


 

(xv)         Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;

 

(xvi)        Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

 

(xvii)       (A) bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Subsidiary, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements, (B) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection and (C) Liens encumbering reasonable customary initial deposits and
margin deposits attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(xviii)      pledges and deposits made in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;

 

(xix)         Liens (i) on cash advances in favor of the seller of any property
to be acquired in Permitted Acquisitions and other Investments permitted by
Sections 10.05(xix) and (xxii) (which cash advances may be applied against the
purchase price for such Permitted Acquisition or other Investment), and
(ii) consisting of an agreement to dispose of any property in a disposition
permitted under Section 10.02 so long as such Lien is limited to the property to
be so disposed of, in each case solely to the extent such Permitted Acquisition,
other Investment or disposition, as the case may be, would have been permitted
on the date of the creation of such Lien;

 

(xx)          any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses not prohibited by
this Agreement to which the Borrower or any of its Subsidiaries is a party;

 

(xxi)         Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(xxii)        in the case of any Non-Wholly Owned Subsidiary of the Borrower or
any joint venture, any customary put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

(xxiii)       Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

102

--------------------------------------------------------------------------------


 

(xxiv)       Liens on property of any Non-Guarantor Subsidiary securing
Indebtedness of the applicable Non-Guarantor Subsidiary permitted under
Section 10.04;

 

(xxv)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and

 

(xxvi)       Liens not otherwise permitted pursuant to this Section 10.01 which
secure obligations of the Borrower or any of its Subsidiaries permitted under
this Agreement not exceeding $7,500,000 in the aggregate at any time
outstanding.

 

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii) and (xiii) of this Section 10.01 by the Borrower or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the assets subject to such Liens).

 

10.02       Consolidation, Merger, Purchase or Sale of Assets, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or merger or consolidation, or convey, sell, lease or otherwise dispose of all
or any part of its property or assets, or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of Intellectual Property, inventory, materials, equipment, goods
and services in the ordinary course of business) of any Person, except that:

 

(i)            Capital Expenditures by the Borrower and its Subsidiaries shall
be permitted to the extent not in violation of Section 10.13;

 

(ii)           each of the Borrower and its Subsidiaries may make sales of
inventory in the ordinary course of business;

 

(iii)          Investments may be made to the extent permitted by Section 10.05;

 

(iv)          the Borrower and its Subsidiaries may sell assets (including
Equity Interests of any Subsidiary but otherwise subject to the proviso to this
clause (iv) in the case of a Subsidiary Guarantor), so long as (v) no Event of
Default then exists or would result therefrom, (w) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value, (x) the consideration received by the Borrower or
such Subsidiary consists of at least 75% cash or Cash Equivalents and is paid at
the time of the closing of such sale, (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 5.02(d) and
(z) the aggregate amount of the proceeds received from all assets sold pursuant
to this clause (iv) shall not exceed $5,000,000 in any fiscal year of the
Borrower, provided that the sale of the Equity Interests of any Subsidiary
Guarantor shall not be permitted pursuant to this clause (iv) unless such sale
is for all of the outstanding Equity Interests of such Subsidiary Guarantor;

 

(v)           each of the Borrower and its Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04);

 

(vi)          each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the

 

103

--------------------------------------------------------------------------------


 

ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

 

(vii)         each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower and its Subsidiaries taken as a
whole;

 

(viii)        (A) any Subsidiary of the Borrower may merge or consolidate with
and into, or be dissolved or liquidated into, the Borrower or any Subsidiary
Guarantor so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
Person of any such merger, consolidation, dissolution or liquidation, (ii) in
all other cases, a Subsidiary Guarantor is the surviving Person of any such
merger, consolidation, dissolution or liquidation, and (iii) in all cases, the
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation), and (B) any Non-Guarantor Subsidiary may merge or
consolidate with and into, or be dissolved or liquidated into, or dispose of any
of its property to, any other Non-Guarantor Subsidiary and (C) any Subsidiary of
the Borrower may dispose of any of its property to any Credit Party so long as
in the case of a disposition by a Subsidiary Guarantor to another Credit Party,
the security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets so disposed
of shall remain in full force and effect and perfected (to at least the same
extent as in effect immediately prior to such disposition); it being understood
and agreed that any filings with the United States Patent and Trademark Office
or the United States Copyright Office with respect to the disposed assets may be
made up to 30 days after the date of such disposition (as such date may be
extended by the Administrative Agent in its sole discretion);

 

(ix)           Permitted Acquisitions may be made to the extent permitted by
Section 9.14;

 

(x)            the Borrower and its Subsidiaries may consummate Non-Core Asset
Sales, so long as (w) no Event of Default then exists or would result therefrom,
(x) each such sale is in an arm’s length transaction and the Borrower or the
respective Subsidiary receives at least Fair Market Value, (y) the Fair Market
Value of all Non-Core Assets sold pursuant to this clause (x) does not exceed
$30,000,000 and (z) the Net Sale Proceeds therefrom (I) are applied and/or
reinvested as (and to the extent) required by Section 5.02(d) and (II) pending
such application or reinvestment, are deposited into a Deposit Account with the
Collateral Agent over which an Deposit Account Control Agreement is in full
force and effect pursuant to cash collateral arrangements reasonably
satisfactory to the Administrative Agent;

 

(xi)           the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of assets which, in the reasonable judgment of the Borrower or such
Subsidiary, are determined to be uneconomical, surplus, worn out, immaterial or
obsolete in the conduct of its ordinary course business;

 

(xii)          the Borrower and its Subsidiaries may cancel Intellectual
Property, allow the expiration of Intellectual Property in accordance with its
statutory term or allow the abandonment or lapse of Intellectual Property;
provided that Borrower or the applicable Subsidiary of the Borrower obtains any
available renewals, extensions and the like except where, in the reasonable
judgment of the Borrower or such Subsidiary in the conduct of its ordinary
course business (A),

 

104

--------------------------------------------------------------------------------


 

to do so would be uneconomical or impracticable or (B) the Intellectual Property
in question is surplus, worn out, immaterial or obsolete;

 

(xiii)        the Borrower and its Subsidiaries may dispose of equipment to the
extent that (A) such equipment is exchanged for credit against the purchase
price of similar replacement equipment or (B) the proceeds of such disposition
are promptly applied to the purchase price of such replacement equipment;

 

(xiv)        to the extent constituting dispositions, the granting of Permitted
Liens and Dividends permitted by Section 10.03;

 

(xv)         transfers of property subject to Recovery Events;

 

(xvi)        the Borrower and its Subsidiaries may lease (as lessor) assets to a
third party following the acquisition thereof pursuant to a Permitted
Acquisition or an Investment pursuant to Section 10.05(xix) or (xxii) during the
period of time the Borrower or the respective Subsidiary is diligently pursuing
obtaining any necessary Gaming Permits for the Borrower or such Subsidiary to
operate such assets in compliance with the applicable Gaming Regulations;

 

(xvii)       the Borrower and its Subsidiaries may unwind any Interest Rate
Protection Agreements or Other Hedging Agreements permitted hereunder pursuant
to the terms thereof;

 

(xviii)      the Borrower and its Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash or other Cash Equivalents at Fair Market Value; and

 

(xix)        dispositions of Investments in Non-Wholly-Owned Subsidiaries and
joint ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between, the joint venture parties set forth in the joint
venture arrangements and similar binding arrangements; provided that the Net
Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(d).

 

To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 10.02 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 10.02 (other
than to the Borrower or another Credit Party), such Collateral shall be sold
free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

10.03      Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to declare or pay any Dividends with respect to the Borrower or any
of its Subsidiaries, except that:

 

(i)            any Subsidiary of the Borrower may pay Dividends to the Borrower
or to any Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign
Subsidiary of the Borrower also may pay Dividends to any Wholly-Owned Subsidiary
of the Borrower;

 

(ii)           any Non-Wholly Owned Subsidiary of the Borrower may pay cash
Dividends to its shareholders, partners or members generally so long as the
Borrower or its respective Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

105

--------------------------------------------------------------------------------


 

(iii)          the Borrower may make Dividends solely to redeem or repurchase
outstanding shares of the Borrower’s common stock (or options to purchase such
common stock) following the death, disability, retirement or termination of
employment of officers, directors or employees of the Borrower or any of its
Subsidiaries, provided that (x) at the time of any Dividend (including any such
redemption or repurchase) permitted to be made pursuant to this
Section 10.03(iii) and including any payment made on a Shareholder Subordinated
Note, no Specified Default or Event of Default shall then exist or result
therefrom, (y) the only consideration paid by the Borrower in respect of such
redemptions and repurchases shall be cash and Shareholder Subordinated Notes and
(z) the sum of (I) the aggregate amount of cash Dividends pursuant to this
Section 10.03(iii) plus (II) the aggregate amount of all cash payments (whether
in respect of principal, interest or otherwise) made on all Shareholder
Subordinated Notes in any fiscal year of the Borrower shall not exceed
$2,000,000; provided that unused amounts in any fiscal year of the Borrower may
be used in the immediately succeeding fiscal year of the Borrower; provided,
further that no such amounts carried forward into a subsequent fiscal year of
the Borrower may be used until all cash Dividends permitted pursuant to this
Section 10.03(iii) for such subsequent fiscal year without regard to this
proviso are first used in full;

 

(iv)          the Borrower may acquire shares of its Equity Interests in
connection with the exercise of stock options, warrants or other convertible or
exchangeable securities to the extent such Equity Interests represent a portion
of the exercise price of those stock options, warrants or other convertible or
exchangeable securities by way of cashless exercise;

 

(v)           redemptions, repurchases, defeasances, repayments or other
acquisitions or retirements for value of Equity Interests of the Borrower to the
extent required by any Gaming Authority having jurisdiction over the Borrower or
any of its Subsidiaries;

 

(vi)          the Borrower may pay or make Dividends so long as such Dividends
are paid or made solely with Equity Interests of the Borrower otherwise
permitted to be issued by the Borrower hereunder;

 

(vii)         the Borrower may pay or make additional cash Dividends (including
to purchase, redeem or otherwise acquire for cash any Equity Interests issued by
the Borrower), so long as (i) the aggregate amount of all cash Dividends paid or
made pursuant to this clause (vii) does not exceed the Cumulative Retained
Excess Cash Flow Amount as in effect immediately before the respective Dividend,
(ii) no Default or Event of Default then exists or would result therefrom,
(iii) at the time that any such Dividend is paid or made (and immediately after
giving effect thereto), the Borrower shall be in compliance, on a pro forma
basis, with (x) the financial covenants contained in Sections 10.07(a) and (b),
in each case for the respective Calculation Period (but assuming, for purposes
of determining pro forma compliance with (x) Section 10.07(a) for such
Calculation Period, that the minimum Interest Expense Coverage Ratio permitted
pursuant to such Section 10.07(a) for such Calculation Period was 0.25:1.00
higher than the Interest Expense Coverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(a) and
(y) Section 10.07(b) for such Calculation Period, that the maximum Total Net
Leverage Ratio permitted pursuant to such Section 10.07(b) for such Calculation
Period was 0.25:1.00 below the Total Net Leverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(b)), (y) a
First Lien Senior Secured Net Leverage Ratio of less than 3.00:1.00, and
(iv) prior to the making of such Dividend, the Borrower shall have delivered to
the Administrative Agent a certificate executed by an Authorized Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i), (ii), and (iii), and containing the
calculations (in reasonable detail) required by preceding clauses (i) and (iii);

 

106

--------------------------------------------------------------------------------


 

(viii)        cash Dividends to holders of the Equity Interests of the Borrower
in lieu of the issuance of fractional shares of such Equity Interests; provided,
however, that any such Dividend shall not be for the purpose of evading any
covenants or restrictions set forth in this Section 10.03 or otherwise to
facilitate any Dividend or other return of capital to the holders of such Equity
Interests (as determined in good faith by the board of directors of the
Borrower); and

 

(ix)          the Borrower may pay or make Dividends so long as such Dividends
are paid or made (x) solely with net proceeds received from an issuance of
Equity Interests of the Borrower permitted to be issued hereunder and (y) within
90 days of the date of such receipt of such net proceeds.

 

10.04      Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)            Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(ii)           Indebtedness of the Borrower under Interest Rate Protection
Agreements entered into with respect to other Indebtedness permitted under this
Section 10.04 so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;

 

(iii)          Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted by Section 10.13) and
purchase money Indebtedness described in Section 10.01(vii), provided that in no
event shall the sum of the outstanding aggregate principal amount of all
Capitalized Lease Obligations and outstanding purchase money Indebtedness
permitted by this clause (iii) exceed at any time 3.0% of Consolidated Total
Tangible Assets;

 

(iv)          Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule 10.04(iv) (the “Existing Indebtedness”) (as reduced by any
repayments thereof on or after the Initial Borrowing Date other than as part of
a Permitted Refinancing thereof), and any Permitted Refinancing thereof subject
to any limitations set forth on Schedule 10.04(iv);

 

(v)           Indebtedness of a Subsidiary of the Borrower acquired pursuant to
a Permitted Acquisition or Indebtedness of the Borrower or a Subsidiary of the
Borrower assumed at the time of a Permitted Acquisition or an Investment
permitted under Section 10.05(xix) or (xxi) involving the purchase of an asset
or assets securing such Indebtedness) and any Permitted Refinancing thereof
(such Indebtedness, in either case, “Permitted Acquired Debt”), provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Investment and (y) the aggregate
principal amount of all Indebtedness permitted by this clause (v) shall not
exceed $5,000,000 at any one time outstanding;

 

(vi)          intercompany Indebtedness among the Borrower and its Subsidiaries
to the extent permitted by Section 10.05, provided that (i) any note evidencing
any such Indebtedness, to the extent held by a Credit Party, shall be pledged to
the Collateral Agent pursuant to the applicable Security Documents (to the
extent required thereby) and (ii) any such Indebtedness owed by a Credit Party
to a Non-Guarantor Subsidiary shall be subject to the subordination provisions
set forth on Exhibit M and the Administrative Agent shall have received
reasonably satisfactory evidence thereof;

 

107

--------------------------------------------------------------------------------


 

(vii)         unsecured Indebtedness of the Borrower represented by the Senior
Notes, and unsecured guaranties thereof by the Subsidiary Guarantors, in an
aggregate principal amount not to exceed $200,000,000 (as reduced by any
repayments or prepayments of principal thereof other than as part of a Permitted
Refinancing) and any Permitted Refinancing thereof;

 

(viii)        (A) Contingent Obligations of the Borrower or any Subsidiary
Guarantor with respect to Indebtedness (other than under any Shareholder
Subordinated Note) and obligations of the Borrower or any Subsidiary Guarantor
otherwise permitted under this Agreement and (B) Contingent Obligations of any
Non-Guarantor Subsidiary with respect to Indebtedness and obligations of any
other Non-Guarantor Subsidiary;

 

(ix)          Indebtedness of the Borrower or any of its Subsidiaries under any
foreign exchange contracts or currency swap agreements constituting Other
Hedging Agreements entered into in connection with the Borrower’s or any of its
Subsidiaries foreign operations so long as entering into of such Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

 

(x)           Indebtedness of the Borrower or any of its Subsidiaries arising
from customary cash management services, netting arrangements, automated
clearing house transfers, or the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

 

(xi)          Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, customs bonds or similar
obligations required in the ordinary course of business or in connection with
the enforcement of rights or claims of the Borrower or any of its Subsidiaries
or in connection with judgments that do not result in a Default or an Event of
Default;

 

(xii)         unsecured subordinated Indebtedness of the Borrower under
Shareholder Subordinated Notes issued in connection with any redemption or
repurchase of common Equity Interests of the Borrower pursuant to
Section 10.03(iii);

 

(xiii)        Indebtedness of the Borrower or any of its Subsidiaries which may
be deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with Permitted
Acquisitions, Investments permitted pursuant to Section 10.05(xix), (xxi) or
(xxii) and permitted asset sales, so long as any such obligations are those of
the Person making the respective Permitted Acquisition, Investment or asset
sale;

 

(xiv)        Indebtedness of the Borrower or any of its Subsidiaries consisting
of the financing of insurance premiums in the ordinary course of business;

 

(xv)         additional unsecured Indebtedness incurred by the Borrower
constituting Permitted Unsecured Debt, and unsecured guaranties thereof by the
Subsidiary Guarantors, so long as (I) no Specified Default or Event of Default
exists at the time of incurrence thereof or would result therefrom; (II) the
Borrower shall be in compliance, on a pro forma basis, with the financial
covenants contained in Sections 10.07(a) and 10.07(b), in each case for the
respective Calculation Period (but assuming, for purposes of determining pro
forma compliance with (x) Section 10.07(a) for such Calculation Period, that the
minimum Interest Expense Coverage Ratio permitted pursuant to such
Section 10.07(a) for such Calculation Period was 0.25:1.00 higher

 

108

--------------------------------------------------------------------------------


 

than the Interest Expense Coverage Ratio actually required to be maintained for
such Calculation Period pursuant to such Section 10.07(a) and
(y) Section 10.07(b) for such Calculation Period, that the maximum Total Net
Leverage Ratio permitted pursuant to such Section 10.07(b) for such Calculation
Period was 0.25:1.00 below the Total Net Leverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(b));
(III) such Indebtedness is not subject to any scheduled amortization, mandatory
redemption, mandatory repayment or mandatory prepayment, sinking fund or similar
payment (other than, in each case, offers to repurchase upon a change of
control, asset sale or event of loss and acceleration rights after an event of
default) or have a final maturity date, in either case prior to the date
occurring six months following the latest Maturity Date then in effect; (IV) the
indenture or other applicable agreement governing such Indebtedness (including
any related guaranties and other related Permitted Unsecured Debt Document)
shall not include any financial performance “maintenance” covenants (whether
stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or cross-defaults (but may include
cross-acceleration); (V) the Net Debt Proceeds therefrom are used solely to
finance a Permitted Acquisition and to pay any related fees and expenses; and
(VI) the Borrower shall have furnished to the Administrative Agent a certificate
from an Authorized Officer of the Borrower certifying as to compliance with the
requirements of preceding clauses (I) through (V) and containing the
calculations (in reasonable detail) required by preceding clause (II); and

 

(xvi)        so long as no Specified Default or Event of Default then exists or
would result therefrom, additional Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $15,000,000 at any
one time outstanding.

 

10.05      Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or make any capital contribution to, any other Person (each of
the foregoing an “Investment” and, collectively, “Investments”), except that the
following shall be permitted:

 

(i)            the Borrower and its Subsidiaries may acquire and hold accounts
receivables and notes receivable owing to any of them or otherwise extend credit
to customers and suppliers, in each case, if created or acquired in the ordinary
course of business;

 

(ii)           the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents;

 

(iii)          the Borrower and its Subsidiaries may hold the Investments held
by them on the Initial Borrowing Date and described on Schedule 10.05, provided
that any additional Investments made with respect thereto shall be permitted
only if permitted under the other provisions of this Section 10.05;

 

(iv)          the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers;

 

(v)           the Borrower and its Subsidiaries may make loans and advances to
their officers and employees for moving, relocation, travel and entertainment
expenses and other similar expenditures, in each case in the ordinary course of
business;

 

109

--------------------------------------------------------------------------------


 

(vi)          the Borrower may enter into Interest Rate Protection Agreements to
the extent permitted by Section 10.04(ii);

 

(vii)         (A) the Borrower and the Subsidiary Guarantors may make
Investments (I) between and among (or for the benefit of) one another and
(II) to (or for the benefit of) Non-Guarantor Subsidiaries in an aggregate
amount not at any time to exceed, when added to the aggregate amount of
Investments made pursuant to Section 10.05(xxi), $25,000,000, and
(B) Non-Guarantor Subsidiaries may make Investments to (or for the benefit of)
any other Non-Guarantor Subsidiaries and any Credit Party;

 

(viii)        Permitted Acquisitions shall be permitted in accordance with
Section 9.14;

 

(ix)          the Borrower and its Subsidiaries may acquire and hold non-cash
consideration received from asset sales to the extent permitted pursuant to
Section 10.02;

 

(x)           the Borrower may acquire and hold obligations of one or more
officers, directors or employees of the Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of the Borrower so long as no cash is paid by the Borrower or
any of its Subsidiaries to such officers, directors or employees in connection
with the acquisition of any such obligations;

 

(xi)          the Borrower and its Subsidiaries may enter into Other Hedging
Agreements to the extent permitted by Section 10.04(ix);

 

(xii)         the Borrower and its Subsidiaries may own the Equity Interests of
their respective Subsidiaries created or acquired in accordance with the terms
of this Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);

 

(xiii)        Contingent Obligations of the Borrower and its Subsidiaries
permitted by Section 10.04, to the extent constituting an Investment, shall be
permitted;

 

(xiv)        Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit;

 

(xv)         Investments to the extent that payment for such Investments is made
solely with Equity Interests of the Borrower permitted to be issued hereunder;

 

(xvi)        Investments consisting of licensing of Intellectual Property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business;

 

(xvii)       Investments consisting of the opening of deposit accounts and
securities accounts in the ordinary course of business;

 

(xviii)      Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;

 

(xix)        the Borrower and its Subsidiaries may make additional Investments
to or in a Person, so long as (i) the aggregate amount of all Investments made
pursuant to this clause (xix) does not exceed the Cumulative Retained Excess
Cash Flow Amount as in effect immediately before the respective Investment,
(ii) no Default or Event of Default then exists or would result

 

110

--------------------------------------------------------------------------------


 

therefrom, (iii) at the time that any such Investment is made (and immediately
after giving effect thereto), the Borrower shall be in compliance, on a pro
forma basis, with (x) the financial covenants contained in Sections 10.07(a) and
(b), in each case for the respective Calculation Period (but assuming, for
purposes of determining pro forma compliance with (x) Section 10.07(a) for such
Calculation Period, that the minimum Interest Expense Coverage Ratio permitted
pursuant to such Section 10.07(a) for such Calculation Period was 0.25:1.00
higher than the Interest Expense Coverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(a) and
(y) Section 10.07(b) for such Calculation Period, that the maximum Total Net
Leverage Ratio permitted pursuant to such Section 10.07(b) for such Calculation
Period was 0.25:1.00 below the Total Net Leverage Ratio actually required to be
maintained for such Calculation Period pursuant to such Section 10.07(b)), and
(y) a First Lien Senior Secured Net Leverage Ratio of less than 3.00:1.00, and
(iv) prior to the making of such Investment, the Borrower shall have delivered
to the Administrative Agent a certificate executed by an Authorized Officer of
the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i), (ii), and (iii), and containing
the calculations (in reasonable detail) required by preceding clauses (i) and
(iii);

 

(xx)         Investments consisting of repayments or other acquisitions of
Indebtedness of the Borrower or any of its Subsidiaries that are expressly
permitted pursuant to Section 10.08(i);

 

(xxi)        the Borrower and its Subsidiaries may make Investments in joint
ventures in an aggregate amount not to exceed at any time, when added to the
aggregate amount of Investments made pursuant to Section 10.05(vii)(A)(II),
$25,000,000; provided that the Borrower or a Subsidiary thereof is party to a
management agreement with such joint venture; and

 

(xxii)       in addition to Investments permitted by clauses (i) through
(xxi) of this Section 10.05, so long as no Specified Default or Event of Default
then exists or would result therefrom, the Borrower and its Subsidiaries may
make additional Investments to or in a Person in an aggregate amount for all
Investments made pursuant to this clause (xxii), not to exceed $15,000,000.

 

For purposes of this Section 10.05, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (including any write-downs or
write-offs thereof) but giving effect to any cash returns or cash distributions
received by such Person with respect thereto in an amount not to exceed the
original amount of such Investment.

 

10.06      Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than on terms and conditions substantially as favorable to
the Borrower or such Subsidiary as would reasonably be obtained by the Borrower
or such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the following in any event shall be
permitted:

 

(i)            Dividends may be paid to the extent provided in Section 10.03;

 

(ii)           loans may be made and repaid and other transactions may be
entered into by the Borrower and its Subsidiaries to the extent permitted by
Sections 10.02, 10.04 and 10.05;

 

(iii)          customary fees, indemnities and reimbursements may be paid to
directors and officers of the Borrower and its Subsidiaries;

 

111

--------------------------------------------------------------------------------


 

(iv)          the Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of the Borrower and its Subsidiaries in the ordinary course of
business;

 

(v)           transactions between or among (i) the Borrower and the Subsidiary
Guarantors to the extent that such transactions are not otherwise prohibited
under this Agreement and (ii) Non-Guarantor Subsidiaries to the extent that such
transactions are not otherwise prohibited under this Agreement;

 

(vi)          Subsidiaries of the Borrower may pay fees to the Borrower or any
Subsidiary Guarantor in exchange for management or other services provided to
such Subsidiaries;

 

(vii)         transactions pursuant to agreements in existence on the Initial
Borrowing Date and set forth on Schedule 10.06 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect;
and

 

(viii)        the issuance of Equity Interests of the Borrower permitted to be
issued hereunder.

 

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Borrower or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (vi) of this Section 10.06.

 

10.07      Interest Expense Coverage Ratio; Total Net Leverage Ratio.  (a)  The
Borrower will not permit the Interest Expense Coverage Ratio for any Test Period
ending on the last day of any fiscal quarter of the Borrower set forth below to
be less than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

 

 

June 30, 2012

 

1.80:1.00

 

 

 

 

 

September 30, 2012

 

1.80:1.00

 

 

 

 

 

December 31, 2012

 

1.80:1.00

 

 

 

 

 

March 31, 2013

 

1.90:1.00

 

 

 

 

 

June 30, 2013

 

1.90:1.00

 

 

 

 

 

September 30, 2013

 

1.90:1.00

 

 

 

 

 

December 31, 2013

 

1.90:1.00

 

 

 

 

 

March 31, 2014

 

2.00:1.00

 

 

 

 

 

June 30, 2014

 

2.00:1.00

 

 

 

 

 

September 30, 2014

 

2.00:1.00

 

 

 

 

 

December 31, 2014

 

2.00:1.00

 

 

 

 

 

March 31, 2015

 

2.15:1.00

 

 

 

 

 

June 30, 2015

 

2.15:1.00

 

 

112

--------------------------------------------------------------------------------


 

September 30, 2015

 

2.15:1.00

 

 

 

 

 

December 31, 2015

 

2.15:1.00

 

 

 

 

 

March 31, 2016

 

2.15:1.00

 

 

 

 

 

June 30, 2016

 

2.15:1.00

 

 

 

 

 

September 30, 2016

 

2.15:1.00

 

 

 

 

 

December 31, 2016

 

2.15:1.00

 

 

 

 

 

March 31, 2017

 

2.15:1.00

 

 

 

 

 

June 30, 2017

 

2.15:1.00

 

 

 

 

 

September 30, 2017 and the last day of each fiscal quarter thereafter

 

2.15:1.00

 

 

(b)        The Borrower will not permit the Total Net Leverage Ratio on the last
day of any fiscal quarter of the Borrower set forth below to be greater than the
ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

 

 

June 30, 2012

 

6.75:1.00

 

 

 

 

 

September 30, 2012

 

6.75:1.00

 

 

 

 

 

December 31, 2012

 

6.75:1.00

 

 

 

 

 

March 31, 2013

 

6.75:1.00

 

 

 

 

 

June 30, 2013

 

6.75:1.00

 

 

 

 

 

September 30, 2013

 

6.75:1.00

 

 

 

 

 

December 31, 2013

 

6.50:1.00

 

 

 

 

 

March 31, 2014

 

6.50:1.00

 

 

 

 

 

June 30, 2014

 

6.50:1.00

 

 

 

 

 

September 30, 2014

 

6.25:1.00

 

 

 

 

 

December 31, 2014

 

6.25:1.00

 

 

 

 

 

March 31, 2015

 

6.25:1.00

 

 

 

 

 

June 30, 2015

 

6.00:1.00

 

 

 

 

 

September 30, 2015

 

6.00:1.00

 

 

 

 

 

December 31, 2015

 

6.00:1.00

 

 

 

 

 

March 31, 2016

 

6.00:1.00

 

 

 

 

 

June 30, 2016

 

6.00:1.00

 

 

 

 

 

September 30, 2016

 

6.00:1.00

 

 

 

 

 

December 31, 2016

 

6.00:1.00

 

 

 

 

 

March 31, 2017

 

6.00:1.00

 

 

113

--------------------------------------------------------------------------------


 

June 30, 2017

 

6.00:1.00

 

 

 

 

 

September 30, 2017 and the last day of each fiscal quarter thereafter

 

6.00:1.00

 

 

10.08      Limitations on Modifications of Certificate of Incorporation, By-Laws
and Certain Other Agreements; Limitation on Voluntary Payments, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to:

 

(i)            on and after the execution and delivery of any Senior Note
Document or any Permitted Unsecured Debt Document, make (or give any notice
(other than any such notice that is expressly contingent upon the repayment in
full in cash of all Obligations (other than contingent obligations not then due
and payable) and the termination of the Total Revolving Loan Commitment) any
voluntary or optional payment or prepayment on or redemption, repurchase or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Senior Note or Permitted Unsecured Debt; provided, however, the
Borrower may make voluntary or optional payments, prepayments, redemptions,
repurchases or acquisitions of or with respect to any Senior Notes or Permitted
Unsecured Debt:

 

(A) so long as (i) the aggregate amount of all such payments, prepayments,
redemptions, repurchases and acquisitions does not to exceed the Cumulative
Retained Excess Cash Flow Amount as in effect immediately before the respective
payment, prepayment, redemption, repurchase or acquisition, (ii) no Default or
Event of Default then exists or would result therefrom, (iii) at the time that
any such payment, prepayment, redemption, repurchase or acquisition is paid or
made (and immediately after giving effect thereto), the Borrower shall be in
compliance, on a pro forma basis, with (x) the financial covenants contained in
Sections 10.07(a) and (b), in each case for the respective Calculation Period
(but assuming, for purposes of determining pro forma compliance with (x)
Section 10.07(a) for such Calculation Period, that the minimum Interest Expense
Coverage Ratio permitted pursuant to such Section 10.07(a) for such Calculation
Period was 0.25:1.00 higher than the Interest Expense Coverage Ratio actually
required to be maintained for such Calculation Period pursuant to such
Section 10.07(a) and (y) Section 10.07(b) for such Calculation Period, that the
maximum Total Net Leverage Ratio permitted pursuant to such Section 10.07(b) for
such Calculation Period was 0.25:1.00 below the Total Net Leverage Ratio
actually required to be maintained for such Calculation Period pursuant to such
Section 10.07(b)), and (y) a First Lien Senior Secured Net Leverage Ratio of
less than 3.00:1.00, and (iv) prior to the payment or making of such payment,
prepayment, redemption, repurchase or acquisition the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i), (ii) and (iii), and
containing the calculations (in reasonable detail) required by preceding clauses
(i) and (iii);

 

(B)          in the case of the Senior Notes, (i) with proceeds of Permitted
Refinancings thereof and (ii) exchanges thereof for Senior Exchange Notes; and

 

(C)          to extent consisting solely of the conversion or exchange of such
Senior Notes or Permitted Unsecured Debt into Equity Interests of the Borrower
permitted to be issued hereunder;

 

114

--------------------------------------------------------------------------------


 

(ii)           make (or give any notice in respect of) any principal, interest
or other payment on, or any redemption or acquisition for value of, any
Shareholder Subordinated Note, except to the extent permitted by
Section 10.03(iii);

 

(iii)          on and after the execution and delivery of any Permitted
Unsecured Debt Document, amend, modify or change, or permit the amendment,
modification or change of, any provision of any Permitted Unsecured Debt
Document to the extent that the Permitted Unsecured Debt Document in the
amended, modified or changed form would not be able to be incurred at such in
accordance with the terms of Section 10.04(xv);

 

(iv)          amend, modify or change, or permit the amendment, modification or
change of, any provision of any Senior Notes Document to the extent that any
such amendment, modification or change could reasonably be expected to be
adverse to the interests of the Lenders in any material respect; it being
understood that this clause (iv) shall not prohibit Permitted Refinancings
consummated in accordance with the requirements of the definition thereof;

 

(v)           amend, modify or waive, or permit the amendment, modification or
waiver of, any provision of any Shareholder Subordinated Note, other than any
amendment, modification or waiver that extends the maturity thereof or reduces
the rate of interest thereon or other modifications which are not adverse to the
interests of the Lenders in any material respect and have been consented to by
the Administrative Agent; or

 

(vi)          amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, in any manner that could reasonably be expected to be
materially adverse to the interests of the Lenders; provided that amendments
necessary to convert the Borrower from a limited liability company to a
corporation are permitted.

 

10.09      Limitation on Certain Restrictions on Subsidiaries.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) the Senior Notes Documents and, on and after the
execution and delivery thereof, the Permitted Unsecured Debt Documents,
(iv) customary provisions restricting subletting, subleasing, transferring,
assignment or transfer of any lease governing any leasehold interest of the
Borrower or any of its Subsidiaries, (v) customary provisions restricting
assignment of any licensing agreement or other contract entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business,
(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset, (vii) restrictions on the transfer of any asset subject to a Lien
permitted by Sections 10.01(iii), (v), (vi), (vii), (xiii), (xviii), (xix)(i),
(xxi), (xxiii), (xxiv), (xv),and (xxvi) and (viii) restrictions or encumbrances
with respect to a Subsidiary of the Borrower imposed pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Equity Interests or all or substantially all of the assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement and the other Credit Documents, (ix) restrictions and encumbrances in
a contractual obligation which exist on the Initial Borrowing Date and (to the
extent not otherwise permitted by this Section 10.09) are listed on Schedule
10.09, and any modification, replacement, renewal, extension or refinancing of
such contractual

 

115

--------------------------------------------------------------------------------


 

obligation so long as such modification, replacement, renewal, extension or
refinancing is not (taken as a whole) materially less favorable to the Lenders
or materially more restrictive on the Borrower and its Subsidiaries,
(x) restrictions and encumbrances binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower pursuant to a Permitted
Acquisition or an Investment made under Section 10.05(xix), (xxi) or (xxii), so
long as such restrictions and encumbrances were not created (or made more
restrictive) in connection with or in anticipation of the respective Permitted
Acquisition or Investment and do not apply to any Person other than the
Subsidiary so acquired, (xi) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture (and its assets or Equity Interest
issued by such Person) entered into in the ordinary course of business,
(xii) restrictions and encumbrances on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, and (xiii) restrictions and encumbrances arise in connection with cash
or other deposits permitted under Section 10.01 and 10.05 and limited to such
cash or deposit are restrictions on cash earnest money deposits in favor of
sellers in connection with Permitted Acquisitions and Investments permitted
under Sections 10.05(xix), (xxi) and (xxii).

 

10.10      Limitation on Issuance of Equity Interests.  (a)  The Borrower will
not, and will not permit any of its Subsidiaries to, issue (i) any preferred
stock or other preferred Equity Interests other than (x) Qualified Preferred
Stock of the Borrower and, in connection with issuances of Equity Interests
permitted under Section 10.10(b)(v), of Non-Wholly Owned Subsidiaries of the
Borrower, (y) preferred Equity Interests issued by a Subsidiary of the Borrower
to the Borrower or a Subsidiary Guarantor and (z) preferred Equity Interests
issued by a Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary, or
(ii) any redeemable common stock or other redeemable common Equity Interests
other than common stock or other common Equity Interests that are redeemable at
the sole option of the Borrower or such Subsidiary, as the case may be, or that
are not mandatorily redeemable prior to the date occurring 91 days following the
latest Maturity Date then in effect (except to the extent the same would be
permitted pursuant to Section 10.03).

 

(b)        The Borrower will not permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower and its Subsidiaries in
any class of the capital stock or other equity interests of such Subsidiary,
(iii) in the case of Foreign Subsidiaries of the Borrower, to qualify directors
and for nominal shares required to be held by local nationals, in each case to
the extent required by applicable law, (iv) for issuances by Subsidiaries of the
Borrower which are newly created or acquired in accordance with the terms of
this Agreement or (v) issuances by Non-Wholly Owned Subsidiaries of their
respective Equity Interests to the Borrower, its Subsidiaries and to other third
Persons, so long as (x) the Investment made by the Borrower or such Subsidiary
as a result of such Issuance is permitted under Section 10.05(vii), (xix),
(xxi) or (xxii) and (y) any such issuances to third Persons are at fair market
value and the Net Sale Proceeds received from such third Persons in connection
with such issuances are applied and/or reinvested as (and to the extent)
required by Section 5.02(d).

 

116

--------------------------------------------------------------------------------


 

10.11      Business, etc.  The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
the Borrower and its Subsidiaries as of the Initial Borrowing Date, any
reasonable extensions thereof (including internet gaming) and any business
reasonably related to, necessary for, in support or anticipation of, ancillary
or complementary to or in preparation for (or required by a Gaming Authority to
be developed, constructed, improved or acquired in connection with licensing
approval for) any such business.

 

10.12      Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person.  (a) The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 8.21(a), (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that violates, or attempts to violate, any
of the material prohibitions set forth in any Anti-Terrorism Law (and the
Borrower shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender, confirming the Borrower’s
and its Subsidiaries’ compliance with this Section 10.12).

 

(b)        The Borrower will not, and will not permit any of its Subsidiaries
to, cause or permit any of the funds of the Borrower or any of its Subsidiaries
that are used to repay the Loans to be derived from any unlawful activity with
the result that the making of the Loans would be in material violation of any
applicable law.

 

(c)         The Borrower will not, and will not permit any of its Subsidiaries
to, cause or permit (x) any of the funds or properties of the Borrower or any of
its Subsidiaries that are used to repay the Loans to constitute property of, or
be beneficially owned directly or indirectly by, any Person subject to sanctions
or trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or any applicable law promulgated thereunder, with the result
that the investment in the Borrower or any of its Subsidiaries (whether directly
or indirectly) is prohibited by any applicable law, or the Loans made by the
Lenders would be in violation of any applicable law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders or
(y) any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of its Subsidiaries, with the result that the investment in the
Borrower or any of its Subsidiaries (whether directly or indirectly) is
prohibited by any applicable law or the Loans are in violation of any applicable
law.

 

10.13      Capital Expenditures.  (a)  The Borrower will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures, except that
during any fiscal year of Borrower, the Borrower and its Subsidiaries may make
Capital Expenditures so long as the aggregate amount of all such Capital
Expenditures does not exceed in any fiscal year of the Borrower the sum of
(x) $40,000,000 (or, in respect of the period from the Initial Borrowing Date
through December 31, 2012, $30,000,000) and (y) a percentage of the acquisition
price of each Acquired Entity or Business acquired after the Initial Borrowing
Date pursuant to a Permitted Acquisition, which percentage shall equal either 5%
at any time prior to the first anniversary of the Initial Borrowing Date or 3%
thereafter; provided that, in the case of the respective fiscal year in which
such Permitted Acquisition of an Acquired Entity or Business is consummated
(commencing with any such Permitted Acquisition consummated in the Borrower’s
fiscal year ending December 31, 2012), such amount shall be prorated by
multiplying the amount specified for such Acquired Entity or Business in
preceding clause (y) by a percentage, the numerator of which is the

 

117

--------------------------------------------------------------------------------


 

number of days in such fiscal year after the date of the respective Permitted
Acquisition and the denominator of which is 365.

 

(b)           In addition to the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the Borrower and its Subsidiaries
pursuant to clause (a) above in any fiscal year of the Borrower (before giving
effect to any increase in such permitted Capital Expenditure amount pursuant to
this clause (b)) is greater than the amount of Capital Expenditures actually
made by the Borrower and its Subsidiaries during such fiscal year, such excess
may be carried forward and utilized to make Capital Expenditures in the
immediately succeeding fiscal year of the Borrower, provided that (x) no amounts
once carried forward pursuant to this Section 10.07(b) may be carried forward to
any fiscal year of the Borrower thereafter and (y) no amounts carried forward
into a subsequent fiscal year of the Borrower may be used until all Capital
Expenditures permitted pursuant to clause (a) above for such subsequent fiscal
year are first used in full.

 

(c)           In addition to the foregoing, the Borrower and its Subsidiaries
may make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 10.13(a) or (b)), so long as (i) the
aggregate amount for all such Capital Expenditures does not exceed the
Cumulative Retained Excess Cash Flow Amount as in effect immediately before the
respective Capital Expenditure, (ii) no Default or Event of Default then exists
or would result therefrom, (iii) at the time that any such Capital Expenditure
is made (and immediately after giving effect thereto), the Borrower shall be in
compliance, on a pro forma basis, with (x) the financial covenants contained in
Sections 10.07(a) and (b), in each case for the respective Calculation Period
(but assuming, for purposes of determining pro forma compliance with
(x) Section 10.07(a) for such Calculation Period, that the minimum Interest
Expense Coverage Ratio permitted pursuant to such Section 10.07(a) for such
Calculation Period was 0.25:1.00 higher than the Interest Expense Coverage Ratio
actually required to be maintained for such Calculation Period pursuant to such
Section 10.07(a) and (y) Section 10.07(b) for such Calculation Period, that the
maximum Total Net Leverage Ratio permitted pursuant to such Section 10.07(b) for
such Calculation Period was 0.25:1.00 below the Total Net Leverage Ratio
actually required to be maintained for such Calculation Period pursuant to such
Section 10.07(b)), and (y) a First Lien Senior Secured Net Leverage Ratio of
less than 3.00:1.00, and (iv) prior to the making of such Capital Expenditure,
the Borrower shall have delivered to the Administrative Agent a certificate
executed by an Authorized Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clauses
(i), (ii) and (iii), and containing the calculations (in reasonable detail)
required by preceding clauses (i) and (iii).

 

SECTION 11.       Events of Default.  Upon the occurrence of any of the
following specified events (each, an “Event of Default”):

 

11.01      Payments.  The Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or any Unpaid Drawing or (ii) default, and
such default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan, Note or Unpaid Drawing or any Fees
or any other amounts owing hereunder or under any other Credit Document; or

 

11.02      Representations, etc.  Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect (or in any
respect to the extent qualified by materiality or Material Adverse Effect) on
the date as of which made or deemed made; or

 

118

--------------------------------------------------------------------------------


 

11.03      Covenants.  The Borrower or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(g)(i), 9.11, 9.12(e), 9.14, 9.15 or Section 10 or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02) and such
default shall continue unremedied for a period of 30 days after written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders; or

 

11.04      Default Under Other Agreements.  (i)  The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required but after giving effect to any
grace or cure period), any such Indebtedness to become due prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the Borrower
or any of its Subsidiaries shall be declared to be (or shall become) due and
payable prior to the stated maturity thereof (other than, in the case of this
clause (ii), (x) any secured Indebtedness that is required to be prepaid as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness and (y) any Indebtedness that is required to be converted into
common Equity Interests or Qualified Preferred Stock upon the occurrence of
certain designated events so long as no payments (other than such conversion and
Dividends paid in lieu of fractional shares permitted under Section 10.03(viii))
in cash or otherwise are required to be made in accordance with such conversion
and the issuance of such Equity Interests is otherwise permitted under
Section 10.10), provided that it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; or

 

11.05      Bankruptcy, etc.  (i) The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); (ii) or an involuntary case is commenced
against the Borrower or any of its Subsidiaries, and the petition is not
dismissed within 60 days, after commencement of the case; (iii) or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, or
the Borrower or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries,
(iv) there is commenced against the Borrower or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 consecutive days, or the
Borrower or any of its Subsidiaries is adjudicated insolvent or bankrupt;
(v) any order of relief or other order approving any such case or proceeding is
entered; (vi) the Borrower or any of its Subsidiaries suffers any appointment of
any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 consecutive days; (vi) the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or (viii) any corporate, limited liability company or similar
action is taken by the Borrower or any of its Subsidiaries for the purpose of
authorizing any of the foregoing; or

 

11.06      ERISA.  (a)  (i) Any Pension Plan shall have failed to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is granted under Section 412 of the Code or
Section 302 or 304 of ERISA, (ii) a determination shall have been made that any
Pension Plan is, or is expected to be, considered an “at-risk” plan within the
meaning of Section 430 of

 

119

--------------------------------------------------------------------------------


 

the Code or Section 303 of ERISA, (iii) a Reportable Event shall have occurred,
(iv) the Borrower, with respect to a Pension Plan, shall be subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 shall be reasonably expected to occur with respect to such Pension
Plan within the following 30 days, (v) any Pension Plan shall have had or is
likely to have a trustee appointed under Title IV of ERISA to administer such
Pension Plan, (vi) any Pension Plan is, shall have been or is reasonably likely
to be terminated or to be the subject of termination proceedings under ERISA,
(vii) any Pension Plan shall have an Unfunded Current Liability, (viii) a
contribution required to be made with respect to a Pension Plan or a
Multiemployer Plan shall not have been timely made, (ix) the Borrower, any
Subsidiary Guarantor or any ERISA Affiliate shall have received a notice that a
Multiemployer Plan has been terminated (within the meaning of Title IV of ERISA)
or is in “endangered” or “critical” status (under Section 305 of ERISA), (x) the
Borrower or any Subsidiary Guarantor or any ERISA Affiliate shall have incurred
or shall be reasonably likely to incur (A) liability to or on account of a
Pension Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, or 4069
of ERISA or Section 436(f), 4971 or 4975 of the Code or (B) liability under
Sections 4201, 4204 or 4212 of ERISA with respect to a Multiemployer Plan, or
(xi) a “default” by the Borrower within the meaning of Section 4219(c)(5) of
ERISA shall have occurred with respect to any Multiemployer Plan; (b) there
shall result from any such event or events set forth in clause (a) the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability individually has had, or would reasonably be expected to have, a
Material Adverse Effect, or to the extent any such lien, security interest or
liability has not been satisfied and remains outstanding, when aggregated with
all such other liens, security interests or liabilities that have not been
satisfied and remain outstanding, would reasonably be expected to have a
Material Adverse Effect; or

 

11.07      Security Documents.  Any of the Security Documents shall cease to be
in full force and effect (other than in accordance with its terms), or shall
cease to give the Collateral Agent for the benefit of the Secured Creditors the
Liens, rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected (if and to the extent perfection is required by
the Security Documents) security interest in, and Lien on, all of the Collateral
(other than (i) immaterial portions of the Collateral or (ii) as a result of the
failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Documents or to file Uniform Commercial Code
continuation statements after notice from the Borrower to file same), in favor
of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01)), or any Credit Party shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any such Security Document and such
default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document or, if no
such period of grace is provided in such Security Document, such default shall
continue unremedied for a period of 30 days after written notice to the Borrower
by the Administrative Agent or the Required Lenders; or

 

11.08      Guaranties.  The Guaranty or any provision thereof shall cease to be
in full force or effect as to any Guarantor (other than in accordance with its
terms), or any Guarantor or any Person acting for or on behalf of such Guarantor
shall deny or disaffirm such Guarantor’s obligations under the Guaranty; or

 

11.09      Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any Subsidiary of the Borrower involving in the aggregate for
the Borrower and its Subsidiaries a liability (to the extent not paid or covered
by a reputable and solvent third party insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be

 

120

--------------------------------------------------------------------------------


 

vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments or decrees
equals or exceeds $10,000,000; or

 

11.10      Gaming Authority.  Any License Revocation occurs with respect to any
Material Gaming Facility; or a disciplinary complaint is filed by any Gaming
Authority seeking a License Revocation with respect to any material Gaming
Permit issued to or held by the Borrower or any of its Subsidiaries, provided
that the Borrower or such Subsidiary shall have 90 days from the date of the
filing of such disciplinary complaint (or such longer period expressly permitted
by the applicable Gaming Authority not to exceed 180 days from the date of the
filing of the disciplinary complaint) to cure any issue or deficiency giving
rise to the filing of the disciplinary complaint such that the disciplinary
complaint is dismissed or settled without a revocation, denial, non-renewal or
suspension of any such Gaming Permit or license; or

 

11.11      Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Total Commitment terminated, whereupon the Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash collateral held by the
Administrative Agent pursuant to Sections 2.18 and/or 5.02 to the repayment of
the Obligations.

 

SECTION 12.       The Administrative Agent.

 

12.01      Appointment.  The Lenders hereby irrevocably designate and appoint
DBTCA as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include DBTCA in its
capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

 

121

--------------------------------------------------------------------------------


 

12.02      Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence, willful misconduct or material breach (as determined by a
court of competent jurisdiction in a final and non-appealable decision).  The
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Lender or
the holder of any Note; and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

 

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, each Lead Arranger and each
Documentation Agent is named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that each Lead
Arranger and each Documentation Agent shall be entitled to all indemnification
and reimbursement rights in favor of the Administrative Agent as, and to the
extent, provided for under Sections 12.06 and 13.01.  Without limitation of the
foregoing, no Lead Arranger and no Documentation Agent shall, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
in respect of any Lender or any other Person.

 

12.03      Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default.

 

12.04      Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining.  Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

122

--------------------------------------------------------------------------------


 

12.05      Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06      Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature (including, without limitation, any customary indemnifications
provided to a deposit account bank pursuant to a “control agreement” referred to
in the Guaranty and Collateral Agreement) which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document (including
with respect to any agreements or other instruments referred to herein or
therein) or in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence, willful
misconduct or material breach (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

12.07      The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Majority Lenders,” “Superpriority Revolving
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities.  The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

12.08      Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent in accordance with the terms
hereof.  Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

 

12.09      Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 30 days’
prior written notice to the Lenders and, unless an Event of Default under
Section 11.05 with respect to the Borrower then exists, the Borrower.  Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing

 

123

--------------------------------------------------------------------------------


 

Lender and the Swingline Lender, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit or make
any additional Swingline Loans hereunder and (y) shall maintain all of its
rights as Issuing Lender or Swingline Lender, as the case may be, with respect
to any Letters of Credit issued by it, or Swingline Loans made by it, in either
case, prior to the date of such resignation.  Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 30 day period, the Administrative Agent, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed,
provided that the Borrower’s consent shall not be required if an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 40th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e)           Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

 

12.10      Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents (including any
subordination agreement) for the benefit of the Lenders and the other Secured
Creditors.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders or the Collateral Agent (at the
direction of the Required Lenders) in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders or
the Collateral Agent (at the direction of the Required Lenders) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Collateral Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to create, take any action with
respect to any Collateral or Security Documents which may be necessary to
create, perfect (if and to the extent perfection is required by the Security
Documents) and maintain perfected (if and to the extent perfection is required
by the Security Documents) the security interest in and Liens upon the
Collateral granted pursuant to the Security Documents.

 

(b)           The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than

 

124

--------------------------------------------------------------------------------


 

contingent indemnification obligations not then due and payable) at any time
arising under or in respect of this Agreement or the other Credit Documents or
the transactions contemplated hereby or thereby, (ii) constituting property
being sold or otherwise disposed of (to Persons other than the Borrower and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents or the last sentence of each of Sections 10.01 and 10.02. 
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 12.10.

 

(c)           The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence,
willful misconduct or material breach (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

12.11      Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

 

SECTION 13.       Miscellaneous.

 

13.01      Payment of Expenses, etc.  (a)  The Borrower hereby agrees
to:  (i) pay all reasonable documented out-of-pocket costs and expenses of the
Administrative Agent (limited, in the case of legal fees and expenses, to the
reasonable and documented fees and disbursements of White & Case LLP and one
local counsel to the Administrative Agent in each relevant jurisdiction and one
regulatory counsel to the Administrative Agent in each relevant jurisdiction) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent and its Affiliates in connection
with its or their syndication efforts with respect to this Agreement and of the
Administrative Agent, of each Issuing Lender and the Swingline Lender in
connection with the Letter of Credit Back-Stop Arrangements entered into by such
Persons and, during the continuance of an Event of Default, the Administrative
Agent, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or during such Event of Default
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel, one

125

--------------------------------------------------------------------------------


 

investment advisor, one other consultant and agents for the Administrative Agent
and one additional firm of counsel for the Lenders taken as a whole); (ii) pay
and hold the Administrative Agent, each of the Issuing Lenders and each of the
Lenders harmless from and against any and all present and future stamp, excise
and other similar documentary taxes with respect to the foregoing matters and
save the Administrative Agent, each of the Issuing Lenders and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Administrative Agent, such Issuing Lender or such Lender) to pay such taxes;
and (iii) indemnify the Administrative Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable fees and disbursements of one consultant and
of one primary counsel, one local counsel in each relevant jurisdiction and one
regulatory counsel in each relevant jurisdiction to the Administrative Agent and
the Lenders and, solely in the case of an actual or perceived conflict of
interest as determined by the affected Indemnified Person, one additional
primary counsel, one additional local counsel in each relevant jurisdiction and
one additional regulatory counsel in each relevant jurisdiction to each group of
similarly affected Indemnified Persons, taken as a whole) incurred by, imposed
on or assessed against any of them as a result of, or arising out of, or in any
way related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Issuing Lender or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights, duties or
remedies provided herein or in the other Credit Documents (including the
performance by the Administrative Agent of its duties under Section 13.15), or
(b) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property at any
time owned, leased or operated by the Borrower or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by the Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, the
non-compliance by the Borrower or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim, asserted against the Borrower, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel, investment
advisors, other consultants and agents incurred in connection with any such
investigation, litigation or other proceeding; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnified Person, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, reasonable out-of-pocket
costs, expenses or disbursements resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnified Person or of any affiliate,
director, officer, employee, representative, counsel, trustee, investment
advisor, agent or attorney-in-fact of such Indemnified Person, as determined by
the final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of its obligations under the Credit Documents by such
Indemnified Person or of any affiliate, director, officer, employee,
representative, counsel, trustee, investment advisor, agent or attorney-in-fact
of such Indemnified Person as determined by the final non-appealable judgment of
a court of competent jurisdiction and (z) any dispute solely among Indemnified
Persons other than claims (i) against the Administrative Agent, any Lead
Arranger or any of their Affiliates in its capacity or in fulfilling its role as
Administrative Agent, Lead Arranger or any other similar role hereunder and
under any of the other Credit Documents or (ii) arising out of any act or
omission of the Borrower or any of its Subsidiaries or Affiliates.  To the
extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Lead Arranger, any Issuing Lender, any Lender or any
of their respective Affiliates set forth in

 

126

--------------------------------------------------------------------------------


 

the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

(b)           Without duplication of clause (a) above, the Borrower further
agrees to pay the reasonable legal fees of gaming counsel for the Administrative
Agent in Missouri, Nevada, Colorado and Iowa and any other relevant state or
other jurisdiction and all reasonable costs (including reasonable documented
out-of-pocket costs of investigation) associated with any qualification (or
exemption or waiver therefrom) of any Lender under, or compliance of any Lender
with, the Gaming Regulations in connection with this Agreement or the other
Credit Documents.

 

(c)           To the full extent permitted by applicable law, each party hereto
agrees that it shall not assert, and hereby waives, any claim against any each
other party hereto, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the transactions contemplated hereby or thereby, any Letter of Credit, any Loan
or the use of the proceeds thereof; provided, however, that the foregoing
provisions shall not relieve the Borrower of its indemnification obligations as
provided in Section 13.01(a).  No Indemnified Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence, bad faith, willful misconduct or material
breach (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

13.02      Right of Setoff.  In addition to any rights and remedies now or
hereafter granted under applicable law, the Security Documents or otherwise, and
not by way of limitation of any such rights or remedies, upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent, and,
with the written consent of the Administrative Agent, each Issuing Lender and
each Lender, is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes or fiduciary, escrow
and trust purposes) and any other Indebtedness at any time held or owing by the
Administrative Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
the Borrower or any of its Subsidiaries against and on account of the
Obligations of the Credit Parties under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations
purchased by such Lender pursuant to Section 13.06(b), irrespective of whether
or not the Administrative Agent, such Issuing Lender or such Lender shall have
made any demand hereunder and although said Obligations, shall be contingent or
unmatured.

 

13.03      Notices.  (a) Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered:  if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule 13.03;
and if to the Administrative Agent, at the Notice Office; or, as to any Credit
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent.  All

 

127

--------------------------------------------------------------------------------


 

such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by overnight courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Administrative Agent and the Borrower (in either case)
shall not be effective until received by such Lender, the Administrative Agent
or the Borrower, as the case may be.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Each of the Administrative
Agent and the Borrower may, in such Person’s respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by such Person; provided that
approval of such procedures may be limited to particular notices or
communications.

 

13.04      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective permitted successors and assigns of the parties hereto;
provided, however, the Borrower may not assign or transfer any of its rights,
obligations or interest hereunder or under the other Credit Documents without
the prior written consent of the Lenders and, provided further, that, although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments and outstanding Loans
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement, (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating or (iv) release
all or substantially all of the Subsidiary Guarantors under the Guaranty (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating.  In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

 

(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to (i)(A) its parent company and/or any affiliate of such Lender which
is at least

 

128

--------------------------------------------------------------------------------


 

50% owned by such Lender or its parent company or (B) to one or more other
Lenders or any affiliate of any such other Lender which is at least 50% owned by
such other Lender or its parent company (provided that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule 1.01 shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such new Lender and of the existing Lenders, (ii) upon the surrender of
the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender promptly following the written
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Event of Default then exists, the consent of the
Borrower in each case shall be required in connection with any such assignment
pursuant to clause (y) above (each of which consents shall not be unreasonably
withheld or delayed), provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after a financial
officer of the Borrower shall have received written notice thereof, (iv) the
consent of each Issuing Lender, the Swingline Lender and the Administrative
Agent shall be required in connection with any assignment of Revolving Loan
Commitments (and related Obligations) pursuant to this Section 13.04(b) (such
consent not to be unreasonably withheld or delayed), (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and (vi) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15.  To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans.  At
the time of each assignment pursuant to this Section 13.04(b) to a Person which
is not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) as described in Section 5.04(b).  To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10,
3.06 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Commitment or Obligation (the “Participant Register”); provided that no Lender
shall have any obligation

 

129

--------------------------------------------------------------------------------


 

to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Obligations) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment or
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(c)           It is hereby agreed and understood that the Administrative Agent,
the Lenders and their respective assignees may be required by certain Gaming
Authorities to obtain a license or a finding of suitability in order to remain
or become a Lender under this Agreement. If any Gaming Authority shall determine
that any Lender is not qualified as an approved financial source or otherwise
does not meet the standards pursuant to the Gaming Regulations in the relevant
jurisdiction, or any Gaming Authority with jurisdiction over the Gaming Business
shall determine that any Lender does not meet its suitability standards (in any
such case, a “Former Lender”), the Administrative Agent or the Borrower shall
have the right (but not the duty) to designate a lender or lenders (in each
case, a “Substitute Lender”, which may be any Lender or Lenders that agree to
become a Substitute Lender and with the consent of the Administrative Agent, the
Swingline Lender, each Issuing Lender and the Borrower to the extent any such
consent is provided for in Section 13.04(b)) that has agreed to assume the
rights and obligations of the Former Lender, subject to receipt by the
Administrative Agent of evidence satisfactory to the Administrative Agent that
such Substitute Lender is a Qualified Person, or has a reasonable basis for a
belief that the Substitute Lender is eligible to be a Qualified Person, and in
compliance with Gaming Regulations.  The Substitute Lender shall assume the
rights and obligations of the Former Lender under this Agreement pursuant to an
Assignment and Assumption Agreement, which assumption shall be required to
comply with, and shall become effective in accordance with, the provisions of
Section 13.04(b); provided that the purchase price to be paid by the Substitute
Lender to the Administrative Agent for the account of the Former Lender for such
assumption shall equal the sum of (i) the unpaid principal amount of any Notes
held or Loans made by the Former Lender plus accrued interest thereon plus
(ii) the Former Lender’s pro rata share of the aggregate amount of Drawings
under all Letters of Credit that have not been reimbursed by the Borrower, plus
accrued interest thereon, plus (iii) such Former Lender’s pro rata share of
accrued Fees to the date of the assumption, and, provided, further, the Borrower
shall pay all obligations owing to the Former Lender under the Credit Documents
(including all obligations, if any, owing pursuant to Section 2.11, but
excluding those amounts in respect of which the purchase price is being paid as
provided above).  Each Lender agrees that if it becomes a Former Lender, upon
payment to it by the Borrower of all such amounts, if any, owing to it under the
Credit Documents, it will execute and deliver an Assignment and Assumption
Agreement upon payment of such purchase price.

 

(d)           Notwithstanding the provisions of clause (c) of this
Section 13.04, but subject to applicable Gaming Regulations, if any Lender
becomes a Former Lender, and if the Administrative Agent or the Borrower fails
to find a Substitute Lender pursuant to clause (c) of this Section 13.04 within
any time period specified by the appropriate Gaming Authority for the withdrawal
of a Former Lender (the “Withdrawal Period”), the Borrower shall immediately
(i) prepay in full the outstanding principal amount of each Note held or Loan
made by such Former Lender, together with accrued interest thereon to the
earlier of (x) the date of payment or (y) the last day of any Withdrawal Period,
and (ii) at the option of the Borrower either (A) place an amount equal to such
Former Lender’s RL Percentage in each Letter of Credit in a separate cash
collateral account with the Administrative Agent for each outstanding Letter of
Credit, which amount will be applied by the Administrative Agent to satisfy the
Borrower’s reimbursement obligations to the respective Issuing Lender in respect
of Drawings under the applicable

 

130

--------------------------------------------------------------------------------


 

Letter of Credit or (B) if no Default or Event of Default then exists, terminate
the Revolving Loan Commitment of such Former Lender at which time the other
Lenders’ RL Percentages will be automatically adjusted as a result thereof;
provided that the option specified in this clause (B) may only be exercised if,
immediately after giving effect thereto no Lender’s outstanding Revolving Loans,
when added to the product of (a) such Lender’s RL Percentage and (b) the sum of
(I) the aggregate amount of all Letter of Credit Outstandings and (II) the
aggregate principal amount of all Swingline Loans then outstanding, would exceed
such Lender’s Revolving Loan Commitment at such time.

 

(e)           Subject to the last sentence of this Section 13.04(e), each Lender
agrees that all participations and assignments made hereunder shall be subject
to, and made in compliance with, all Gaming Regulations applicable to lenders. 
Each Lender agrees further that it will not grant participations or assignments
(other than to funds that invest in bank loans and are managed by the same
investment advisor of such assigning Lender) prior to receiving notice from the
Administrative Agent that it has completed the primary syndication of the
Commitments and Loans.  The Administrative Agent shall provide such notice to
the Lenders and the Borrower promptly after completing such primary
syndication.  The Borrower hereby acknowledges that unless the Borrower has
provided the Lenders with a written opinion of counsel as to the suitability
standards applicable to lenders of any relevant Gaming Authority with
jurisdiction over the Gaming Business, no Lender shall have the responsibility
of determining whether or not a potential assignee of such Lender would be a
Qualified Person under the Gaming Regulations of any such jurisdiction (provided
that any relevant Gaming Authority may nonetheless determine such assignee not
to be a Qualified Person).

 

(f)            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank, any Lender
which is a fund may pledge all or any portion of its Loans and Notes to its
trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be.  No pledge pursuant to this
clause (f) shall release the transferor Lender from any of its obligations
hereunder.

 

(g)           Any Lender which assigns all of its Commitments and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.

 

13.05      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

131

--------------------------------------------------------------------------------


 

13.06      Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which (i) require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) permit differing payments to be made to Lenders pursuant to Extensions
in accordance with Section 2.16 and Auctions pursuant to Section 2.17.

 

13.07      Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that (i) notwithstanding anything to
the contrary contained herein, all such financial statements shall be prepared,
and all financial covenants contained herein or in any other Credit Document
shall be calculated, in each case, without giving effect to any election under
FASB ASC 825 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof, (ii) to the extent
expressly provided herein, certain calculations shall be made on a pro forma
basis, and (iii) for the avoidance of doubt, all operating lease expense and
other liabilities with respect to leases of the Borrower and its Subsidiaries
that would constitute operating leases under GAAP as of the Initial Borrowing
Date shall not be included in the calculations of Indebtedness, Capital
Expenditures or Consolidated Interest Expense hereunder. The Borrower and the
Administrative Agent, on behalf of the Lenders, agree that in the event of any
material change in GAAP (any such change, for the purpose of this Section 13.07,
an “Accounting Change”) that occurs after the date of this Agreement, then
following the written request of any of the Borrower, the Administrative Agent
or the Required Lenders, the Borrower and the Administrative Agent shall enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect any such Accounting Change with the desired result
that the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same after such Accounting Change as if such
Accounting Change had not been made, and until such time as such an amendment
shall have been executed and delivered by the Borrower and the Required Lenders,
(a) all financial covenants, standards and terms in this Agreement shall be
calculated and/or construed as if such Accounting Change had not been made, and
(b) the Borrower shall prepare footnotes to each certificate and the financial
statements required to be delivered pursuant to Sections 9.01(a), (b), (c) and
(f) that show the material differences

 

132

--------------------------------------------------------------------------------


 

between the financial statements delivered (which reflect such Accounting
Change) and the basis for calculating financial covenant compliance (without
reflecting such Accounting Change).

 

(b)           All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to the Prime Lending Rate, which shall be based on a
year of 365 or 366 days, as applicable) for the actual number of days (including
the first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Commission or Fees are payable.

 

13.08      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE AND SUBJECT TO THE APPLICATION OF THE GAMING
REGULATIONS, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN
SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY
HERETO IN ANY OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN
THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY

 

133

--------------------------------------------------------------------------------


 

APPLICABLE LAW, AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.09      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.  Delivery of an executed counterpart hereof by facsimile
or other electronic transmission shall be as effective as delivery of any
original executed counterpart hereof.

 

13.10      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent and each
of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it.  The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.

 

13.11      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12      Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties (other than foreign borrowers)
may be added to (and annexes may be modified to reflect such additions), and
Subsidiaries of the Borrower may be released from the Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to following clause
(i), a Defaulting Lender) (with Obligations being directly adversely affected in
the case of following clause (i) or whose Obligations are being extended in the
case of following clause (i)(x)), (i)(x) extend the final scheduled maturity of
any Loan or Note or extend the stated expiration date of any Letter of Credit
beyond the Revolving Loan Maturity Date, (y) reduce the amount of, or extend the
date of, any Scheduled Term Loan Repayment in respect of the applicable Tranche
of Term Loans, or (z) reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under all the Security Documents,
(iii) release all or substantially all of the Guarantors (except as expressly
provided in the Credit Documents) from the Guaranty, (iv) amend, modify or waive
any provision of this Section 13.12(a) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which

 

134

--------------------------------------------------------------------------------


 

afford the protections to such additional extensions of credit of the type
provided to the Term Loans and the Revolving Loan Commitments on the Effective
Date), (v) reduce the “majority” voting threshold specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit or other credit facilities pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans and Revolving Loan
Commitments are included on the Effective Date), or (vi) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement; provided, further, that no such change, waiver, discharge
or termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of each Issuing Lender, amend, modify or waive
any provision of Section 3 or alter its rights or obligations with respect to
Letters of Credit, (3) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (6) except in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the Term Loans and Revolving Loans pursuant to
this Agreement on the Effective Date, without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Section 5.02(g) (it being
understood, however, that (x) the Required Lenders may waive, in whole or in
part, any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered and
(y) any conversion of any Tranche of Loans into another Tranche of Loans
hereunder in like principal amount shall not be considered a “prepayment” or
“repayment” for purposes of this clause (6)), (7) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date), (8) except as otherwise provided in this Agreement (including,
without limitation, pursuant to Section 2.16, 2.17, 2.18, 4.02(b), 4.02(c), and
5.01(b)), with respect to any voluntary or mandatory prepayment or repayment of
the Loans of any Tranche pursuant to Section 5.01, 5.02(c), 5.02(d), 5.02(e), or
5.02(f), effect a non-pro rata prepayment or repayment of such Loans of any
Lender under such Tranche which would result in any such lender receiving less
than its pro rata share thereof without the consent of such Lender, (9) without
the written consent of the Majority Lenders with Revolving Loans and/or
Revolving Loan Commitments, amend, modify or waive any condition precedent set
forth in Section 7 with respect to the making of Revolving Loans or Swingline
Loans or the issuance of Letters of Credit or (10) without consent of the
Supermajority Revolving Lenders, (w) amend, modify or waive (i) the provisions
of Section 4.02 of the Guaranty and Collateral Agreement or Section 5.02(j) of
this Agreement, in each case, in a manner adversely affecting the priority
status of the Revolving Obligations or (ii) the provisions of Section 13.21 of
this Agreement, (x) permit any sale, transfer, disposition or other transaction
or series of sales, transfers, dispositions or other transaction that would
reduce the Total Consolidated Assets to less than $150,000,000, (y) increase the
amount of the Total Revolving Loan Commitment except as permitted under
Section 2.15 (as in effect on the Initial Borrowing Date) or (z) permit the
Borrower or any of its Subsidiaries to incur any Indebtedness that is secured by
a Lien on the Collateral (whether such Lien is senior or pari passu to the Lien
on the Collateral

 

135

--------------------------------------------------------------------------------


 

pursuant to the Security Documents) other than pursuant to Section 10.01 (as in
effect on the Initial Borrowing Date).

 

(b)           If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower, if the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related Commitments), to
replace only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the Commitments
which are terminated and Loans which are repaid pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Commitment or repay its Loans solely as a result
of the exercise of such Lender’s rights (and the withholding of any required
consent by such Lender) pursuant to the further proviso to Section 13.12(a).

 

(c)           Notwithstanding anything to the contrary contained in this
Section 13.12,  (x) Security Documents (including any Additional Security
Documents) and related documents executed by the Credit Parties in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local or gaming law or advice of local or gaming counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Credit Documents and (y) if following the Effective Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, mistake, inconsistency, obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Credit
Documents, then the Administrative Agent and the Credit Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.

 

(d)           Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Lender and the Swingline Lender)
if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a Substitute Lender in accordance with
Section 13.04) in full of

 

136

--------------------------------------------------------------------------------


 

this principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

 

(e)           In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all outstanding Term Loans (the “Refinanced Term Loans”) with a
replacement “B” term loan tranche denominated in Dollars (the “Replacement Term
Loans”), hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the “effective yield” with respect to such
Replacement Term Loans shall not be greater than the “effective yield” with
respect to such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 13.12, the Borrower and the Administrative Agent may without the input
or consent of the Lenders, effect amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate in the opinion of the
Administrative Agent to effect the provisions of Sections 2.14, 2.15 and 2.16.

 

13.13      Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

13.14      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15      Register.  The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans.  With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon

 

137

--------------------------------------------------------------------------------


 

thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.  The
Register shall be available for inspection by the Borrower and, upon the written
request of the Borrower to the Administrative Agent, any Gaming Authority
specified by the Borrower in such notice, in each case at any reasonable time
and from time to time upon reasonable prior notice.  The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15, provided that the Borrower will not be liable for any
portion of such losses, claims, damages or liabilities to the extent resulting
from the Administrative Agent’s gross negligence, bad faith, willful misconduct
or material breach of this Agreement (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

13.16      Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, auditors, advisors
or counsel or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the extent such information is received by the Administrative Agent or
Lender from a third party that is not known by the Administrative Agent or such
Lender to be subject to confidentiality arrangements to the Borrower or any of
its Subsidiaries, (vi) to the Administrative Agent or the Collateral Agent,
(vii) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.16, (viii) to
any prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender otherwise permitted by this Agreement, provided
that such prospective transferee agrees to be bound by the confidentiality
provisions contained in this Section 13.16, (ix) for purposes of establishing a
“due diligence” defense and (x) solely to the extent that such information is
independently developed by the Administrative Agent or such Lender.

 

(b)           The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates that are directly and/or indirectly involved
with any Credit Document or any transactions contemplated hereby or thereby, and
such affiliates may share with such Lender, any information related to the
Borrower or any of its Subsidiaries (including, without limitation, any
non-public customer information regarding the creditworthiness of the Borrower
and its Subsidiaries), provided such Persons shall be subject to the provisions
of this Section 13.16 to the same extent as such Lender.

 

13.17      PATRIOT Act.  Each Lender subject to the USA PATRIOT ACT (Title III
of Pub. Law 107-56 (signed into law October 26, 2001) (as amended from time to
time, the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain,

 

138

--------------------------------------------------------------------------------


 

verify and record information that identifies the Borrower and the other Credit
Parties and other information that will allow such Lender to identify the
Borrower and the other Credit Parties in accordance with the Patriot Act.

 

13.18      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the Lead
Arrangers and the Documentation Agents are arms-length commercial transactions
between the Borrower, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent,  the Lead Arrangers and the
Documentation Agents on the other hand, (B) each of the Borrower and each other
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent, the Lead Arrangers
and the Documentation Agents are, and have been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Credit Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lead Arranger nor any
Documentation Agent has any obligation to the Borrower, any other Credit Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent,  the Lead
Arrangers and the Documentation Agents and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Credit Parties and their respective Affiliates,
and none of the Administrative Agent, any Lead Arranger nor any Documentation
Agent has any obligation to disclose any of such interests to the Borrower, any
other Credit Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Credit Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lead Arrangers and the Documentation Agents with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

13.19      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 

13.20      Application of Gaming Regulations.  This Agreement and the Security
Documents are subject to the Gaming Regulations, including Liquor Laws.  Without
limiting the foregoing, the Administrative Agent and the Lenders acknowledge
that rights, remedies and powers in or under this Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provisions of the Gaming Regulations and Liquor Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Gaming Authorities and such other Governmental Authorities.  Each of the Lenders
and the Administrative Agent agrees, at the request of the

 

139

--------------------------------------------------------------------------------


 

Borrower or the respective Gaming Authority, to cooperate with the applicable
Gaming Authorities in connection with the administration of their regulatory
jurisdiction over the Borrower, including to the extent not inconsistent with
the internal policies of such Lender or Administrative Agent and any applicable
legal or regulatory restrictions, the provision of such documents or other
information as may be requested by any such Gaming Authorities relating to the
Borrower, any of its Affiliates or the Credit Documents. Notwithstanding any
other provision of this Agreement, the Borrower expressly authorizes, and will
cause each other Credit Party to authorize, the Administrative Agent and each
Lender to cooperate with the applicable Gaming Authorities as described above
and releases the Administrative Agent and each Lender from any liability for any
such cooperation or related disclosure. Notwithstanding anything to the
contrary, all actions taken by each Lender and the Administrative Agent pursuant
to this Section 13.20 shall be at sole reasonable expense of the Borrower, who
hereby agrees to reimburse all reasonable expenses, including attorneys’ fees,
incurred by each Lender and the Administrative Agent in connection with such
actions in accordance with Section 13.01.

 

13.21      REVOLVING CREDIT FACILITY PRIORITY.  (a) EACH LENDER WITH OUTSTANDING
TERM LOANS ACKNOWLEDGES AND AGREES THAT THE REVOLVING OBLIGATIONS (INCLUDING
OUTSTANDING REVOLVING LOANS, SWINGLINE LOANS AND LETTER OF CREDIT OUTSTANDINGS)
ARE ENTITLED TO DISTRIBUTIONS PURSUANT TO SECTION 5.02(j) AND 13.21(f) OF THIS
AGREEMENT AND SECTION 4.02 OF THE GUARANTY AND COLLATERAL AGREEMENT (INCLUDING
DISTRIBUTIONS PURSUANT TO AN INSOLVENCY OR LIQUIDATION PROCEEDING) PRIOR TO ANY
DISTRIBUTIONS BEING APPLIED TO THE OBLIGATIONS IN RESPECT OF OUTSTANDING TERM
LOANS.

 

(b) Each Lender holding Term Loans hereby agrees that it will not provide the
Borrower or any other Credit Party Post-Petition Financing (or support any third
party providing any Post-Petition Financing) unless upon the effectiveness of
such Post-Petition Financing, all outstanding Revolving Obligations (other than
contingent indemnification obligations not then due and payable) shall have been
paid in full in cash and the Total Revolving Loan Commitment and all Letters of
Credit shall have been terminated (or shall have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in stated amount equal to at
least 105% of the aggregate Stated Amount of all Letters of Credit outstanding
at such time) or the Majority Lenders holding Revolving Obligations have
consented to such Post-Petition Financing.

 

(c) Each Lender holding Term Loans agrees that it will raise no objection to,
oppose or contest (or join with or support any third party opposing, objecting
to or contesting), a sale or other disposition of any Collateral free and clear
of its Liens or other claims under Section 363 of the Bankruptcy Code if the
Majority Lenders holding Revolving Obligations have consented to such sale or
disposition of such assets.

 

(d) The provisions of preceding clause (c) shall not prohibit Lenders holding
Term Loans from agreeing to or supporting a sale or other disposition of any
Collateral free and clear of the Secured Creditors’ Liens or other claims under
Section 363 of the Bankruptcy Code so long as all outstanding Revolving
Obligations (other than contingent indemnification obligations not then due and
payable) are paid in full in cash and the Total Revolving Loan Commitment and
all Letters of Credit are terminated (or cash collateralized or backstopped by
another letter of credit, in either case on terms and pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the respective Issuing
Lenders (which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in stated amount equal to at least 105% of the
aggregate Stated Amount of all Letters of Credit outstanding

 

140

--------------------------------------------------------------------------------


 

at such time) at the time of the consummation of such sale or other disposition
unless the Majority Lenders holding Revolving Obligations otherwise agree to
such sale or other disposition.

 

(e) Each Lender holding Term Loans agrees that it will not support or agree to
any Non-Conforming Plan of Reorganization.

 

(f) Notwithstanding the provisions of Sections 13.06(a), (b) and (c) or anything
to the contrary contained in this Agreement, after the exercise of remedies
(including rights of setoff) provided for in Section 11 (or after the Loans have
automatically become immediately due and payable as contemplated by the proviso
appearing in the last paragraph of Section 11), any amounts received on account
of the Secured Obligations (whether as a result of a payment under a Guaranty,
any realization on the Collateral, any setoff rights, any distribution in
connection with any insolvency or liquidation proceeding under the Bankruptcy
Code or otherwise) shall be applied as provided in Section 4.02 of the Guaranty
and Collateral Agreement, in any such case until the prior payment in full in
cash of all Revolving Obligations (other than contingent indemnification
obligations not then due and payable).  If any Secured Creditor collects or
receives any amounts on account of the Secured Obligations to which it is not
entitled under Section 4.02 of the Guaranty and Collateral Agreement, such
Secured Creditor shall hold the same in trust for the Secured Creditors and
shall forthwith deliver the same to the Administrative Agent, for the account of
the Secured Creditors, to be applied in accordance with this clause (f).

 

(g) Without limiting the generality of the foregoing provisions of this
Section 13.21, (i) this Section 13.21 is intended to constitute and shall be
deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law and (ii) it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the Revolving Obligations (and the security therefor) constitute a separate and
distinct class (and separate and distinct claims) from the other Secured
Obligations (and security therefor).

 

13.22      Post-Closing Requirements.  Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that:

 

(i)            the Borrower shall have delivered to the Collateral Agent the
following items within 90 days after the Initial Borrowing Date (as such date
may be extended (with respect to a given action or actions) at the sole
discretion of the Administrative Agent):

 

(A)          fully executed counterparts of Mortgages and corresponding UCC
fixture filings, in form and substance reasonably satisfactory to the Collateral
Agent, which Mortgages and UCC Fixture Filings shall cover each Real Property
owned or leased by the Borrower or any of its Subsidiaries and designated as a
“Mortgaged Property” on Schedule 8.12, together with evidence that counterparts
of such Mortgages and UCC Fixture Filings have been delivered to the title
insurance company insuring the Lien of such Mortgage for recording;

 

(B)          a Mortgage Policy relating to each Mortgage of the Mortgaged
Property referred to above, issued by a title insurer reasonably satisfactory to
the Collateral Agent, in an insured amount reasonably satisfactory to the
Collateral Agent and insuring the Collateral Agent that the Mortgage on each
such Mortgaged Property is a valid and enforceable first priority mortgage lien
on such Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Encumbrances, with each such Mortgage Policy (1) to be in form
and substance reasonably satisfactory to the Collateral Agent, (2) to include,
to the

 

141

--------------------------------------------------------------------------------


 

extent available in the applicable jurisdiction, supplemental endorsements
(including, without limitation, endorsements relating to future advances under
this Agreement and the Loans, usury, first loss, tax parcel, subdivision,
zoning, contiguity, variable rate, doing business, public road access, survey,
environmental lien, mortgage tax and so-called comprehensive coverage over
covenants and restrictions and for any other matters that the Collateral Agent
in its discretion may reasonably request), (3) to not include the “standard”
title exceptions, a survey exception or an exception for mechanics’ liens, and
(4) to provide for affirmative insurance and such reinsurance or coinsurance as
the Collateral Agent in its discretion may reasonably request;

 

(C)          to induce the title company to issue the Mortgage Policies referred
to in subsection (B) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

 

(D)          either: (i) a survey of each Mortgaged Property (and all
improvements thereon) (1) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (2) dated not
earlier than six months prior to the date of delivery thereof, (3) certified by
the surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Collateral Agent in its capacity as such, White & Case LLP and the title company
and (4) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
or preparation of such survey or (ii) an existing ALTA survery, together with
such other documentation (including a so-called “no change” affidavit), in
either instance, sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements required pursuant to the provisions of subsection
(B) above;

 

(E)           to the extent obtainable after utilizing commercially reasonable
efforts, (i) fully executed landlord waivers, collateral access agreement,
and/or bailee agreements in respect of those Leaseholds of the Borrower or any
of its Subsidiaries designated as “Leaseholds Subject to Landlord Waivers” on
Schedule 8.12, and (ii) fully executed landlord consents, estoppels, assignments
and such other documentation and certifications in each case as may be
reasonably required by the Collateral Agent or necessary in order to create a
valid and perfected first Lien against the applicable Mortgaged Property, and in
each case, in form and substance reasonably satisfactory to the Collateral
Agent;

 

(F)           to the extent requested by the Administrative Agent, copies of all
leases and subleases in which the Borrower or any of its Subsidiaries holds the
lessor’s interest or other agreements relating to possessory interests, if any;
provided that, to the extent any of the foregoing affect such Mortgaged
Property, to the extent requested by the Administrative Agent, such agreements
shall be subordinate to the Lien of the Mortgage to be recorded against such
Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent);

 

(G)          a “life of loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with
notice about

 

142

--------------------------------------------------------------------------------


 

special flood hazard area status and flood disaster assistance, duly executed by
the Borrower and any applicable Subsidiary) and evidence of flood insurance, in
the event any improved parcel of Mortgaged Property is located in a special
flood hazard area as indicated in such “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination); and

 

(H)          from local counsel in each state in which a Mortgaged Property is
located, an opinion in form and substance reasonably satisfactory to the
Collateral Agent addressed to the Collateral Agent in its capacity as such, each
of the Lenders and the other Secured Creditors; and

 

(ii)           the Borrower shall (x) obtain as promptly as possible, but in any
event within 120 days after the Initial Borrowing Date,  all approvals of any
Gaming Authority (collectively, the “Gaming Commission Approvals”) required to
pledge, or cause to be pledged, the Equity Interests of Affinity Gaming, LLC,
The Sands Regent, LLC, The Primadonna Company, LLC, Flamingo Paradise Gaming,
LLC, Plantation Investments, LLC, Zante, LLC, Dayton Gaming, LLC, and Last
Chance, LLC pursuant to the Gaming Pledge Agreement and (y) upon receipt of the
Gaming Commission Approvals, be required as promptly as possible, but in any
event within five Business Days after such date of receipt, to pledge, and cause
to be pledged, the Equity Interests of Affinity Gaming, LLC, The Sands Regent,
LLC, The Primadonna Company, LLC, Flamingo Paradise Gaming, LLC, Plantation
Investments, LLC, Zante, LLC, Dayton Gaming, LLC, and Last Chance, LLC in
accordance with the terms of the Gaming Pledge Agreement;

 

*     *     *

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

3755 Breakthrough Way, Suite 300,

AFFINITY GAMING, LLC

Las Vegas, NV 89135

 

 

 

 

 

Attention:

Marc H. Rubinstein

By:

/s/ David D. Ross

Tel No.:

702.341.2400

Name:

David D. Ross

Fax No.:

702.341.2581

Title:

Chief Executive Officer

 

Signature page to Affinity Credit Agreement - 2012

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ MaryKay Coyle

 

Name:

MaryKay Coyle

 

Title:

Managing Director

 

 

 

 

By:

/s/ Erin Morrissey

 

Name:

Erin Morrissey

 

Title:

Director

 

Signature page to Affinity Credit Agreement - 2012

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

Name:

Mohammad S. Hasan

 

Title:

Vice President

 

Signature page to Affinity Credit Agreement - 2012

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC, as Lender

 

 

 

 

 

 

 

By:

/s/ E.J. Hess

 

Name:

E. J. Hess

 

Title:

Managing Director

 

Signature page to Affinity Credit Agreement - 2012

 

--------------------------------------------------------------------------------


 

 

MIHI LLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Kevin S. Smith

 

Name:

Kevin S. Smith

 

Title:

Authorized Signatory

 

 

By:

/s/ T. Morgan Edwards II

 

Name:

T. Morgan Edwards II

 

Title:

Authorized Signatory

 

Signature page to Affinity Credit Agreement - 2012

 

--------------------------------------------------------------------------------


 

Execution Version

 

 

FORM OF

 

PLEDGE AGREEMENT

 

among

 

AFFINITY GAMING, LLC,

 

VARIOUS SUBSIDIARIES OF AFFINITY GAMING, LLC,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

Dated as of May 9, 2012

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

1. SECURITY FOR OBLIGATIONS

2

 

 

2. DEFINITIONS

3

 

 

3. PLEDGE OF SECURITIES, ETC.

7

 

 

3.1 Pledge

7

3.2 Procedures

10

3.3 Subsequently Acquired Collateral

11

3.4 Transfer Taxes

11

3.5 Certain Representations and Warranties Regarding the Collateral

11

 

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

12

 

 

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT

12

 

 

6. DIVIDENDS AND OTHER DISTRIBUTIONS

12

 

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT

13

 

 

8. REMEDIES, CUMULATIVE, ETC.

14

 

 

9. APPLICATION OF PROCEEDS

15

 

 

10. PURCHASERS OF COLLATERAL

15

 

 

11. INDEMNITY

15

 

 

12. COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

15

 

 

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY

16

 

 

14. THE COLLATERAL AGENT

17

 

 

15. TRANSFER BY THE PLEDGORS

17

 

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

17

 

 

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.

19

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

 

20

 

 

 

19. TERMINATION; RELEASE

 

20

 

 

 

20. NOTICES, ETC.

 

21

 

 

 

21. WAIVER; AMENDMENT

 

22

 

 

 

22. MISCELLANEOUS

 

22

 

 

 

23. GAMING REGULATORY MATTERS

 

22

 

 

 

24. HEADINGS DESCRIPTIVE

 

23

 

 

 

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

23

 

 

 

26. PLEDGOR’S DUTIES

 

24

 

 

 

27. COUNTERPARTS

 

25

 

 

 

28. SEVERABILITY

 

25

 

 

 

29. RECOURSE

 

25

 

 

 

30. ADDITIONAL PLEDGORS

 

25

 

 

 

31. LIMITED OBLIGATIONS

 

25

 

 

 

32. RELEASE OF PLEDGORS

 

25

 

 

 

33. ACKNOWLEDGEMENT OF LIENS

 

26

 

ANNEX A

 

-

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBERS

ANNEX B

 

-

 

SCHEDULE OF SUBSIDIARIES

ANNEX C

 

-

 

SCHEDULE OF STOCK

ANNEX D

 

-

 

SCHEDULE OF NOTES

ANNEX E

 

-

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX F

 

-

 

SCHEDULE OF PARTNERSHIP INTERESTS

ANNEX G

 

-

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

ANNEX H

 

-

 

FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

 

ii

--------------------------------------------------------------------------------


 

FORM OF PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, restated, amended and restated, modified or
supplemented from time to time, this “Agreement”), dated as of May 9, 2012,
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 30 hereof, the
“Pledgors”) and Deutsche Bank Trust Company Americas, as collateral agent and
pledgee (together with any permitted successor collateral agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below).  Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Affinity Gaming, LLC (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
May 9, 2012 (as amended, modified, restated (including any amendment and
restatement thereof), extended, refinanced, restructured and/or supplemented
from time to time, together with any agreement refinancing in full the
Indebtedness under such agreement or successor agreements to the extent such
agreement provides that it is to be the “Credit Agreement” hereunder, the
“Credit Agreement”), providing for the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account, of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Collateral Agent are herein called the “Lender Creditors”);

 

WHEREAS, pursuant to the Guaranty and Collateral Agreement, each Pledgor has
jointly and severally guaranteed the payment and performance when due of all
Secured Obligations as described (and defined) therein;

 

WHEREAS, the Borrower and/or one or more Subsidiary Guarantors may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
or Other Hedging Agreements with one or more Lender Creditors or any affiliate
thereof (each such Lender Creditor or affiliate, even if the respective Lender
Creditor subsequently ceases to be a Lender under the Credit Agreement for any
reason, together with such Lender Creditor’s or affiliate’s successors and
assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Pledgor shall have executed and delivered to the Collateral Agent this
Agreement; and

 

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the

 

--------------------------------------------------------------------------------


 

Borrower under the Credit Agreement and the entering into by the Borrower and/or
one or more Subsidiary Guarantors of Interest Rate Protection Agreements or
Other Hedging Agreements and, accordingly, desires to enter into this Agreement
in order to satisfy the conditions described in the preceding recital and to
induce the Lenders to make Loans to the Borrower and issue, and/or participate
in, Letters of Credit for the account of the Borrower and the Other Creditors to
enter into Interest Rate Protection Agreements or Other Hedging Agreements with
the Borrower and/or one or more Subsidiary Guarantors;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

 

1.  SECURITY FOR OBLIGATIONS.  This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i)            the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest,
reimbursement obligations (both actual and contingent) under Letters of Credit,
fees, costs, and indemnities (including in each case, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor or any Subsidiary thereof at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) of such Pledgor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Pledgor is a party (including, in the case of each Pledgor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under its Guaranty) and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained in the Credit Agreement
and in such other Credit Documents (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);

 

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor or any of its Subsidiaries at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Pledgor to the Other Creditors under, or with
respect to (including, in the case of each Pledgor that is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under its Guaranty),
each Interest Rate Protection Agreement and Other Hedging Agreement, whether
such Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter

 

--------------------------------------------------------------------------------


 

arising (all such obligations, liabilities and indebtedness described in this
clause (ii) being herein collectively called the “Other Obligations”);

 

(iii)          any and all sums advanced by the Collateral Agent in order to
preserve the Collateral (as hereinafter defined) or preserve its security
interest in the Collateral;

 

(iv)          in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and

 

(v)           all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

 

(b)           Sections 1.02. 1.04, 1.05, 1.06, 1.09 and 1.10 of the Credit
Agreement are incorporated herein by reference mutatis mutandis.

 

(c)           The following capitalized terms used herein shall have the
definitions specified below:

 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

--------------------------------------------------------------------------------


 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Collateral Agent in the name of any Pledgor at any time while an Event of
Default shall have occurred and be continuing to which Collateral may be
credited after the occurrence and during the continuance of an Event of Default.

 

“Collateral Agent” shall have the meaning set forth in the first paragraph
hereof.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement or, after the Credit Document Obligations have been paid in
full and all Letters of Credit and Commitments have terminated (or, in the case
of Letters of Credit, have been cash collateralized or backstopped by another
letter of credit, in either case on terms and pursuant to arrangements
reasonably satisfactory to the Collateral Agent and the respective Issuing
Lenders (which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in stated amount equal to at least 105% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time)), an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with an Other Creditor.

 

“Excluded Property” shall have the meaning given such term in in the Guaranty
and Collateral Agreement.

 

“Exempted Foreign Entity” shall mean any Foreign Subsidiary of the Borrower that
is treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.

 

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

“Gaming Stock” has the meaning set forth in Section 23 hereof.

 

 “Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

--------------------------------------------------------------------------------


 

“Lenders” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest or member’s interest at any time owned by any
Pledgor in any limited liability company.

 

“Non-Revolving Obligations” means the Obligations whether now existing or
hereafter arising, other than the Revolving Obligations.

 

“Non-Revolving Secured Parties” means the Secured Parties other than the
Revolving Secured Parties.

 

“Non-Voting Equity Interests” shall mean all Equity Interests of any Foreign
Subsidiary of the Borrower which are not Voting Equity Interests.

 

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Hedging Agreements” shall have the meaning given such term the Credit
Agreement.

 

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Person” shall have the meaning given such term the Credit Agreement.

 

“Pledged Equity Interests” shall mean all Stock, Limited Liability Company
Interests and Partnership Interests at any time pledged or required to be
pledged hereunder.

 

“Pledged Equity Interests Requisite Gaming Approvals” shall mean any approvals
and consents required under any Gaming Regulations in connection with the pledge
of any of the Pledged Equity Interests of a gaming licensee or registered
company under applicable Gaming Regulations and the transactions contemplated by
the Credit Documents.

 

“Pledged Notes” shall have the meaning set forth in Section 3.2(a)(iv) hereof.

 

“Pledged Securities” shall mean all Securities at any time pledged or required
to be pledged hereunder.

 

 “Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

--------------------------------------------------------------------------------


 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Collateral Agent or any Pledgor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

“Registered Organization” shall mean a “registered organization” as such term is
defined in Section 9-102 (a) (70) of the UCC.

 

“Required Secured Creditors” shall have the meaning given such term in the
Guaranty and Collateral Agreement.

 

“Revolving Secured Parties” means the RL Lenders, the Swingline Lender and the
Issuing Lenders.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” shall mean and include (x) this Agreement, (y) the
other Credit Documents, and (z) the Interest Rate Protection Agreements and
Other Hedging Agreements entered into with any Other Creditor.

 

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Stock” shall mean all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor of any corporation.

 

“Termination Date” shall have the meaning set forth in the Guaranty and
Collateral Agreement.

 

“Transmitting Utility” shall mean a “transmitting utility” as such term is
defined in Section 9-102(a)(80) of the UCC.

 

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

 

“Voting Equity Interests” of any Foreign Subsidiary of the Borrower shall mean
all classes of Equity Interests of such Foreign Subsidiary entitled to vote
(including, for the avoidance of doubt, any interest in an entity that is
treated for United States federal income tax purposes as a voting equity
interest).

 

3.  PLEDGE OF SECURITIES, ETC.

 

3.1  Pledge.  To (i) secure the Revolving Obligations now or hereafter owed,
guaranteed or to be performed by such Pledgor, and subject to compliance with
all Gaming Regulations, each Pledgor does hereby grant, pledge and collaterally
assign to the Collateral Agent for the benefit of the Revolving Secured
Creditors, and does hereby create a continuing security interest in favor of the
Collateral Agent for the benefit of the Revolving Secured Creditors in all of
such Pledgor’s right, title and interest in and to the Collateral, whether now
existing or hereafter from time to time acquired, and (ii) secure the
Non-Revolving Obligations now or hereafter owed or to be performed by such
Pledgor, and subject to compliance with all Gaming Regulations, each Pledgor
does hereby grant, pledge and collaterally assign to the Collateral Agent for
the benefit of the Non-Revolving Secured Creditors, and does hereby create a
continuing security interest in favor of the Collateral Agent for the benefit of
the Non-Revolving Secured Creditors in, all of such Pledgor’s right, title and
interest in and to the Collateral, whether now existing or hereafter from time
to time acquired.  “Collateral” shall mean (subject to the proviso at the end of
this Section 3.1), collectively, any and all right, title and interest of the
Pledgors in and to the following:

 

(a)                                 each of the Collateral Accounts, including
any and all assets of whatever type or kind deposited by such Pledgor in each
such Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, monies, checks, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Secured Debt Agreement to be deposited in each such Collateral Account, and all
investments and all certificates and other Instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;

 

(b)                                 all Securities owned or held by such Pledgor
from time to time and all options and warrants owned by such Pledgor from time
to time to purchase Securities;

 

(c)                                  all Limited Liability Company Interests
owned by such Pledgor from time to time and all of its right, title and interest
in each limited liability company to which

 

--------------------------------------------------------------------------------


 

each such Limited Liability Company Interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

 

(A)                               all the capital thereof and its interest in
all profits, income, surpluses, losses and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

 

(B)                               all other payments due or to become due to
such Pledgor in respect of Limited Liability Company Interests, whether under
any limited liability company agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise;

 

(C)                               all of its claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
limited liability company agreement or operating agreement, or at law or
otherwise in respect of such Limited Liability Company Interests;

 

(D)                               all present and future claims, if any, of such
Pledgor against any such limited liability company for monies loaned or
advanced, for services rendered or otherwise;

 

(E)                                all of such Pledgor’s rights under any
limited liability company agreement or operating agreement or at law to exercise
and enforce every right, power, remedy, authority, option and privilege of such
Pledgor relating to such Limited Liability Company Interests, including any
power to terminate, cancel or modify any such limited liability company
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Limited Liability Company Interests and any such limited liability company, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(F)                                 all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof;

 

(d)                                 all Partnership Interests owned by such
Pledgor from time to time and all of its right, title and interest in each
partnership to which each such Partnership Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the

 

--------------------------------------------------------------------------------


 

fullest extent permitted under the terms and provisions of the documents and
agreements governing such Partnership Interests and applicable law:

 

(A)                               all the capital thereof and its interest in
all profits, income, surpluses, losses and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;

 

(B)                               all other payments due or to become due to
such Pledgor in respect of Partnership Interests, whether under any partnership
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

(C)                               all of its claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
partnership agreement or operating agreement, or at law or otherwise in respect
of such Partnership Interests;

 

(D)                               all present and future claims, if any, of such
Pledgor against any such partnership for monies loaned or advanced, for services
rendered or otherwise;

 

(E)                                all of such Pledgor’s rights under any
partnership agreement or operating agreement or at law to exercise and enforce
every right, power, remedy, authority, option and privilege of such Pledgor
relating to such Partnership Interests, including any power to terminate, cancel
or modify any partnership agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
such Pledgor in respect of such Partnership Interests and any such partnership,
to make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(F)                                 all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof;

 

(e)                                  all Security Entitlements owned by such
Pledgor from time to time in any and all of the foregoing;

 

(f)                                   all Financial Assets and Investment
Property owned by such Pledgor from time to time; and

 

(g)                                  all Proceeds of any and all of the
foregoing;

 

--------------------------------------------------------------------------------


 

provided that (i) no Pledgor shall be required at any time to pledge hereunder
more than 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, (ii) each Pledgor shall be required to
pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Pledgor, which
Non-Voting Equity Interests shall not be subject to the limitations described in
preceding clause (i), and (iii) no Pledgor shall be required at any time to
pledge hereunder any asset or other interest in Excluded Property (it being
understood that (A) each item not required to be pledge pursuant to this proviso
shall be excluded from “Collateral” and (B) all defined terms in Collateral
exclude such items so not required to be pledged.

 

3.2  Procedures.  (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, subject to applicable Gaming Regulations and the receipt of any
approvals required thereunder, such Collateral shall automatically (and without
the taking of any action by the respective Pledgor) be pledged pursuant to
Section 3.1 of this Agreement and, in addition thereto, the respective Pledgor
shall (to the extent provided below) take the following actions as set forth
below (as promptly as practicable and, in any event, within 15 Business Days
after it obtains such Collateral (as such period may be extended by the
Collateral Agent in its sole discretion)) for the benefit of the Collateral
Agent and the other Secured Creditors:

 

(i)                                     with respect to a Certificated Security
representing an Equity Interest (other than a Certificated Security credited on
the books of a Clearing Corporation or Securities Intermediary), the respective
Pledgor shall physically deliver such Certificated Security to the Collateral
Agent, endorsed to the Collateral Agent or endorsed in blank;

 

(ii)                                  with respect to an Uncertificated Security
(other than an Uncertificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the respective Pledgor shall cause the
issuer of such Uncertificated Security (unless the issuer of such Uncertificated
Security is not a Subsidiary of such Pledgor) to duly authorize, execute, and
deliver to the Collateral Agent, an agreement for the benefit of the Collateral
Agent and the other Secured Creditors substantially in the form of Annex H
hereto (appropriately completed to the reasonable satisfaction of the Collateral
Agent and with such modifications, if any, as shall be reasonably satisfactory
to the Collateral Agent) pursuant to which such issuer agrees to comply with any
and all instructions originated by the Collateral Agent without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;

 

(iii)                               with respect to a Partnership Interest or a
Limited Liability Company Interest (other than a Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), if such Partnership Interest or Limited Liability
Company Interest is represented by a certificate and is a Security for purposes
of the UCC, the procedure set forth in Section 3.2(a)(i) hereof;

 

(iv)                              with respect to each Note of the Borrower or
any other Pledgor in a principal amount in excess of $500,000 (the “Pledged
Notes”), physical delivery of such

 

--------------------------------------------------------------------------------


 

Pledged Note to the Collateral Agent, endorsed to the Collateral Agent or
endorsed in blank; and

 

(v)                                 with respect to cash proceeds from any of
the Collateral described in Section 3.1 hereof which the Collateral Agent is
entitled to retain after the occurrence and during the continuance of an Event
of Default pursuant to the terms of this Agreement, establishment by the
Collateral Agent of a Collateral Account.

 

(b)         In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:

 

(i)                                     with respect to all Collateral of such
Pledgor whereby or with respect to which the Collateral Agent may obtain
“control” thereof within the meaning of Section 8-106 of the UCC (or under any
other provision of the UCC or under the laws of any relevant State other than
the State of New York), subject to receipt of the Pledged Equity Interests
Requisite Gaming Approvals, such Pledgor shall take all actions as may be
requested from time to time by the Collateral Agent so that “control” of such
Collateral is obtained and at all time held by the Collateral Agent; and

 

(ii)                                  each Pledgor shall from time to time cause
appropriate financing statements (on Form UCC-1 or other appropriate form) under
the Uniform Commercial Code as in effect in the various relevant States,
covering all Collateral hereunder (with the form of such financing statements to
be reasonably satisfactory to the Collateral Agent), to be filed in the relevant
filing offices so that at all times the Collateral Agent has a security interest
in all Investment Property and other Collateral which is perfected by the filing
of such financing statements (in each case to the maximum extent perfection by
filing may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC).

 

3.3  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, subject to
compliance with applicable Gaming Regulations, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will, within 15 Business Days after such
acquisition, (a) take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and (b) deliver to the Collateral Agent such supplements to Annexes A through G
hereto as are reasonably necessary to cause such annexes to be complete and
accurate at such time.

 

3.4  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

 

3.5  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the date hereof: (i) the exact legal
name of such Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered

 

--------------------------------------------------------------------------------


 

Organization, the jurisdiction of organization of such Pledgor, the
organizational identification number (if any) of such Pledgor, and whether or
not such Pledgor is a Transmitting Utility, is listed on Annex A hereto; (ii)
each Subsidiary of such Pledgor, and the direct ownership thereof, is listed in
Annex B hereto; (iii) the Stock (and any warrants or options to purchase Stock)
held by such Pledgor consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of the corporations as described in
Annex C hereto; (iv) such Stock constitutes that percentage of the issued and
outstanding capital stock of the issuing corporation as is set forth in Annex C
hereto; (v) the Notes held by such Pledgor consist of the promissory notes
described in Annex D hereto where such Pledgor is listed as the lender; (vi) the
Limited Liability Company Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex E hereto; (vii) each
such Limited Liability Company Interest constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (viii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(ix) each such Partnership Interest constitutes that percentage or portion of
the entire partnership interest of the Partnership as set forth in Annex F
hereto; (x) the exact address of the chief executive office of such Pledgor is
listed on Annex G hereto; (xi) the Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes B through F hereto; and (xi) on the date hereof,
such Pledgor owns no other Securities, Stock, Notes, Limited Liability Company
Interests or Partnership Interests.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Collateral Agent to perfect its security interest in any
of the Collateral or to exercise any of its remedies hereunder, the Collateral
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Collateral Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent or any nominee
or nominees of the Collateral Agent or a sub-agent appointed by the Collateral
Agent.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Debt Agreement. 
Notwithstanding the foregoing, all such rights of each Pledgor to vote and to
give consents, waivers and ratifications shall cease in case either (x) an Event
of Default under Section 11.05 of the Credit Agreement has occurred and is
continuing or (y) any other Event of Default has occurred and is continuing and
the Collateral Agent has notified the Borrower thereof, and Section 7 hereof
shall become applicable.

 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing either (x) an Event of Default under Section 11.05 of
the Credit Agreement or (y) any other Event of Default and the Collateral Agent
has notified the Borrower thereof, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the respective Pledgor.  The Collateral Agent shall be

 

--------------------------------------------------------------------------------


 

entitled to a perfected security interest in the following Collateral (and all
steps in respect of such Collateral required by Section 3.2 shall be taken):

 

(i)                                     all other or additional stock, notes,
certificates, limited liability company interests, partnership interests,
instruments or other securities or property (including, but not limited to, cash
dividends other than as set forth above) paid or distributed by way of dividend
or otherwise in respect of the Collateral;

 

(ii)                                  all other or additional stock, notes,
certificates, limited liability company interests, partnership interests,
instruments or other securities or property (including, but not limited to, cash
(although such cash may be paid directly to the respective Pledgor so long as no
Event of Default then exists)) paid or distributed in respect of the Collateral
by way of stock-split, spin-off, split-up, reclassification, combination of
shares or similar rearrangement; and

 

(iii)                               all other or additional stock, notes,
certificates, limited liability company interests, partnership interests,
instruments or other securities or property (including, but not limited to, cash
but only if an Event of Default then exists) which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate or other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Collateral Agent’s right to receive the proceeds of the Collateral in any form
in accordance with Section 3 of this Agreement.  All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement) for application
to the Secured Obligations in accordance with Section 4.02 of the Guaranty and
Collateral Agreement.  After any and all Events of Default have been cured and
waived, each Pledgor shall have the right to receive the payments, proceeds,
dividends, distribution, monies, compensation, property, assets, instruments or
rights that it would be authorized to receive and retain pursuant to this
Agreement absent an Event of Default.

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  Subject to compliance with
applicable Gaming Regulations, in the event an Event of Default shall have
occurred and be continuing, then and in every such case, the Collateral Agent
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement, any other Secured Debt Agreement or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Collateral Agent shall be entitled to exercise all the rights and remedies
of a secured party under the UCC as in effect in any relevant jurisdiction and
also shall be entitled, without limitation, to exercise the following rights,
which each Pledgor hereby agrees to be commercially reasonable:

 

(i)                                     to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 hereof to the
respective Pledgor;

 

--------------------------------------------------------------------------------


 

(ii)           to transfer all or any part of the Collateral into the Collateral
Agent’s name or the name of its nominee or nominees;

 

(iii)          to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);

 

(iv)          to vote (and exercise all rights and powers in respect of voting)
all or any part of the Collateral (whether or not transferred into the name of
the Collateral Agent) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Collateral Agent the proxy and attorney-in-fact of such
Pledgor, with full power of substitution to do so);

 

(v)           at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or, notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise purchase or dispose (all of which
are hereby waived by each Pledgor to the extent permitted by applicable law),
for cash, on credit or for other property, for immediate or future delivery
without any assumption of credit risk, and for such price or prices and on such
terms as the Collateral Agent may, in compliance with any mandatory requirements
of applicable law, determine to be commercially reasonable, provided that at
least 10 days’ prior written notice of the time and place of any such sale shall
be given to the respective Pledgor.  The Collateral Agent shall not be obligated
to make any such sale of Collateral regardless of whether any such notice of
sale has theretofore been given.  Each Pledgor hereby waives and releases to the
fullest extent permitted by law any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling the Collateral and any other security or the Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Collateral
Agent on behalf of the Secured Creditors may bid for and purchase all or any
part of the Collateral so sold free from any such right or equity of redemption.
Neither the Collateral Agent nor any other Secured Creditor shall be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall any of them be under any obligation to take any action
whatsoever with regard thereto; and

 

(vi)          to set-off any and all Collateral against any and all Obligations,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations in accordance with the Guaranty and Collateral Agreement.

 

8.  REMEDIES, CUMULATIVE, ETC.  Each and every right, power and remedy of the
Collateral Agent provided for in this Agreement or in any other Secured Debt
Agreement, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Collateral
Agent or any other Secured Creditor of any one or more of the rights, powers or
remedies provided for in this Agreement or any other Secured Debt Agreement

 

--------------------------------------------------------------------------------


 

or now or hereafter existing at law or in equity or by statute or otherwise
shall not preclude the simultaneous or later exercise by the Collateral Agent or
any other Secured Creditor of all such other rights, powers or remedies, and no
failure or delay on the part of the Collateral Agent or any other Secured
Creditor to exercise any such right, power or remedy shall operate as a waiver
thereof.  No notice to or demand on any Pledgor in any case shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Collateral Agent or any other
Secured Creditor to any other or further action in any circumstances without
notice or demand.  The Secured Creditors agree that this Agreement may be
enforced only by the action of the Collateral Agent, in each case, acting upon
the instructions of the Required Secured Creditors, and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Creditors upon the terms of this
Agreement and the Guaranty and Collateral Agreement.

 

9.   APPLICATION OF PROCEEDS.  (a)  All monies collected by the Collateral Agent
upon any sale or other disposition of the Collateral pursuant to the terms of
this Agreement, together with all other monies received by the Collateral Agent
hereunder, shall be applied in the manner provided in the Guaranty and
Collateral Agreement.

 

(b)           It is understood and agreed that each Pledgor shall remain jointly
and severally liable with respect to its Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of such Obligations.

 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the
Collateral Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Collateral Agent or the officer making such sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication or nonapplication thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees to indemnify the
Collateral Agent and each other Indemnified Person as provided in Section 13.01
of the Credit Agreement.

 

12.  COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a) 
Nothing herein shall be construed to make the Collateral Agent or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Collateral Agent nor any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership.  The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Collateral consisting of a Limited
Liability Company Interest or a Partnership Interest pursuant hereto and is
admitted as a member or partner of the respective Limited Liability Company or
Partnership, this Agreement shall not be construed as creating a

 

--------------------------------------------------------------------------------


 

partnership or joint venture among the Collateral Agent, any other Secured
Creditor, any Pledgor and/or any other Person.

 

(b)           Except as provided in the last sentence of paragraph (a) of this
Section 12, the Collateral Agent, by accepting this Agreement, did not intend to
become a member of any limited liability company or a partner of any partnership
or otherwise be deemed to be a co-venturer with respect to any Pledgor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred.  The Collateral Agent shall have
only those powers set forth herein and the Secured Creditors shall assume none
of the duties, obligations or liabilities of a member of any limited liability
company or as a partner of any partnership or any Pledgor except as provided in
the last sentence of paragraph (a) of this Section 12.

 

(c)           The Collateral Agent and the other Secured Creditors shall not be
obligated to perform or discharge any obligation of any Pledgor as a result of
the pledge hereby effected.

 

(d)           The acceptance by the Collateral Agent of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Collateral Agent or any other Secured Creditor to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral.

 

13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Collateral Agent in executing or authorizing and, at such
Pledgor’s own expense, filing and/or refiling under the UCC or other applicable
law such financing statements, continuation statements and other documents, in
form reasonably acceptable to the Collateral Agent, in such offices as the
Collateral Agent may deem reasonably necessary or appropriate and wherever
required in order to perfect and preserve the Collateral Agent’s security
interest in the Collateral hereunder (to the extent permitted by applicable law)
and hereby authorizes the Collateral Agent to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, financing statements which list the Collateral specifically
and/or “all assets” as collateral) without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Collateral Agent such additional conveyances, assignments,
agreements and instruments as the Collateral Agent may reasonably require or
deem reasonably necessary to carry into effect the purposes of this Agreement or
to further assure and confirm unto the Collateral Agent its rights, powers and
remedies hereunder or thereunder, in each case, in accordance with the terms of
this Agreement.

 

(b)           Subject to applicable Gaming Regulations, each Pledgor hereby
constitutes and appoints the Collateral Agent its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Collateral Agent’s discretion, to act, require, demand, receive and give
acquittance for any and all monies and claims for monies due or to become due to
such Pledgor

 

--------------------------------------------------------------------------------


 

under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.

 

14.  THE COLLATERAL AGENT.  The Collateral Agent will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement, each such Secured
Creditor acknowledges and agrees that the obligations of the Collateral Agent as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit
Agreement.  The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in Section 12 of the Credit Agreement.

 

15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein, except as permitted by the Credit
Agreement.

 

16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  (a)  Each
Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:

 

(i)            it is the legal, beneficial and record owner of, and has good
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement and Permitted Liens);

 

(ii)           subject to the gaming regulatory matters contemplated in
Section 23, it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;

 

(iii)          this Agreement has been duly authorized, executed and delivered
by such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(iv)          subject to the gaming regulatory matters contemplated in
Section 23, and except to the extent already obtained or made, and except for
the filing of UCC-1 financing statements in the filing office of each applicable
jurisdiction, no consent of any other party (including, without limitation, any
stockholder, partner, member or creditor of

 

--------------------------------------------------------------------------------


 

such Pledgor or any of its Subsidiaries) and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Collateral
Agent’s security interest in such Pledgor’s Collateral, or (d) except for
applicable Gaming Regulations and compliance with or as may be required by
applicable securities laws, the exercise by the Collateral Agent of any of its
rights or remedies provided herein;

 

(v)           neither the execution, delivery or performance by such Pledgor of
this Agreement, nor compliance by it with the terms and provisions hereof nor
the consummation of the transactions contemplated herein:  (i) will contravene
in any material respect any provision of any applicable law, statute, rule or
regulation, or any applicable order, writ, injunction or decree of any court,
arbitrator or governmental instrumentality, domestic or foreign, applicable to
such Pledgor; (ii) will conflict or be inconsistent in any material respect with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than Permitted Liens or
Liens pursuant to the Security Documents) upon any of the properties or assets
of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is otherwise bound, or by which it or
any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Pledgor or any of its Subsidiaries;

 

(vi)          all of such Pledgor’s Collateral (consisting of Securities,
Limited Liability Company Interests or Partnership Interests) has been duly and
validly issued and acquired, is fully paid and non-assessable and is subject to
no options to purchase or similar rights, except pursuant to a sale or other
disposition transaction permitted by the Credit Agreement;

 

(vii)         each of such Pledgor’s Pledged Notes constitutes, or when executed
by the obligor thereof will constitute, the legal, valid and binding obligation
of such obligor, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

(viii)        the pledge, collateral assignment and delivery to the Collateral
Agent of such Pledgor’s Collateral consisting of Certificated Securities and
Pledged Notes pursuant to this Agreement (and the continued possession by the
Collateral Agent thereof) creates a valid and perfected first priority security
interest in such Certificated

 

--------------------------------------------------------------------------------


 

Securities and Pledged Notes, and the proceeds thereof, subject, in each case,
to no prior Lien or encumbrance or to any agreement purporting to grant to any
third party a Lien or encumbrance on the property or assets of such Pledgor
which would include the Securities and the Collateral Agent is entitled to all
the rights, priorities and benefits afforded by the UCC or other relevant law as
enacted in any relevant jurisdiction to perfect security interests in respect of
such Collateral; and

 

(ix)          to the extent required by Section 3.2 hereof, “control” (as
defined in Section 8-106 of the UCC) has been obtained by the Collateral Agent
over all of such Pledgor’s Collateral consisting of Securities (including,
without limitation, the Pledged Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC except
to the extent that the obligation of the applicable Pledgor to provide the
Collateral Agent with “control” of such Collateral has not yet arisen under this
Agreement.

 

(b)           Except as permitted under the Credit Agreement, each Pledgor
covenants and agrees that it will exercise commercially reasonable efforts to
defend the Collateral Agent’s right, title and security interest in and to such
Pledgor’s material Collateral, whether now existing or hereafter acquired, and
the proceeds thereof against the claims and demands of all persons whomsoever.

 

(c)           Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.

 

17.  LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.  No Pledgor shall change its legal
name, its type of organization (including without limitation its status as (x) a
Registered Organization, in the case of each Registered Organization or (y) a
Transmitting Utility or a Person which is not a Transmitting Utility, as the
case may be), its jurisdiction of organization, or its organizational
identification number (if any) from that listed on Annex A hereto for such
Pledgor (or those that may have been established after the date of this
Agreement in accordance with this Section 17) except that any such changes shall
be permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) any Pledgor changing its
jurisdiction of organization from the United States or a State thereof to a
jurisdiction of organization outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than five Business
Days’ prior written notice of each change to the information listed on Annex A
(or such shorter notice as is acceptable to the Collateral Agent) (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex A which shall correct all
information contained therein for the respective Pledgor, and (ii) in connection
with such respective change or changes, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interests
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.  In addition, to the extent
that any Pledgor does not have an organizational identification number on the
date hereof and later obtains one, such Pledgor shall promptly thereafter notify
the Collateral Agent

 

--------------------------------------------------------------------------------


 

of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

18.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  Prior to the Termination Date, the
obligations of each Pledgor under this Agreement, unless released pursuant to
Section 19 or 32, shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by any circumstance or occurrence
whatsoever, including, without limitation:  (i) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
Secured Debt Agreement or any other instrument or agreement referred to therein,
or any assignment or transfer of any thereof (except to the extent that any such
modification expressly and directly relates to such Pledgor’s obligations under
this Agreement); (ii) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (iii) any furnishing of any additional
security to the Collateral Agent or its assignee or any acceptance thereof or
any release of any security by the Collateral Agent or its assignee; (iv) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (v) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Pledgor or any Subsidiary of any Pledgor,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not such Pledgor shall have
notice or knowledge of any of the foregoing.

 

19.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall automatically terminate (provided
that all indemnities set forth herein including, without limitation, in
Section 11 hereof shall survive any such termination), and the Collateral Agent,
at the request and expense of such Pledgor, will execute and deliver to such
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will duly release from the security interest created hereby and, and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Collateral Agent or any of its sub-agents hereunder and, with
respect to any Collateral consisting of an Uncertificated Security, a
Partnership Interest or a Limited Liability Company Interest (other than an
Uncertificated Security, Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii).

 

(b)           In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the
Termination Date or (y) at any time thereafter, to the extent permitted by the
other Secured Debt Agreements, and in the case

 

--------------------------------------------------------------------------------


 

of clauses (x) and (y), the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement or
such other Secured Debt Agreement, as the case may be, to the extent required to
be so applied, the Collateral Agent, at the request and expense of such Pledgor,
will duly release from the security interest created hereby (and will execute
and deliver such documentation, including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and as may be in the possession of the Collateral Agent (or, in the
case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement.

 

(c)           At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 19(a) or (b), it shall deliver to the
Collateral Agent (and the relevant sub-agent, if any, designated pursuant to
Section 4 hereof) a certificate signed by an authorized officer of such Pledgor
stating that the release of the respective Collateral is permitted pursuant to
Section 19(a) or (b) hereof.

 

(d)           The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Section 19.

 

20.  NOTICES, ETC.  All notices and communications hereunder shall be in writing
and sent or delivered by mail, telecopy or overnight courier service and all
such notices and communications shall, when mailed, telecopied or sent by
overnight courier, be effective when deposited in the mails, delivered to the
overnight courier or sent by telecopier, except that notices and communications
to the Collateral Agent or any Pledgor shall not be effective until received by
the Collateral Agent or such Pledgor, as the case may be.  All such notices and
other communications shall be in writing and addressed as follows:

 

(a)           if to any Pledgor, at:

 

 

 c/o Affinity Gaming, LLC

 

 3755 Breakthrough Way, Suite 300

 

 Las Vegas, NV 89135

 

 Attention:  Chief Financial Officer/General Counsel

 

 Fax No.:  (702) 341-2581

 

(b)           if to the Collateral Agent, at:

 

 

 60 Wall Street

 

 New York, New York 10005

 

 Attention:  Sara Pelton

 

 Telephone No.:  (904) 520-5449

 

 Telecopier No.:  (732) 380-3355

 

 

--------------------------------------------------------------------------------


 

(c)           if to any Lender Creditor, at such address as such Lender Creditor
shall have specified in the Credit Agreement;

 

(d)           if to any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Borrower and the Collateral Agent;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

21.  WAIVER; AMENDMENT.  Except as provided in Sections 30 and 32 hereof, none
of the terms and conditions of this Agreement may be changed, waived, modified
or varied in any manner whatsoever except in accordance with the requirements
specified in Section 13.12 of the Credit Agreement.

 

22.  MISCELLANEOUS.  This Agreement shall and shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and their respective
successors and assigns, provided that no Pledgor may assign any of its rights or
obligations hereunder in a manner not permitted under the Secured Debt Documents
without the prior written consent of the Collateral Agent (with the prior
written consent of the Required Secured Creditors).  All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Secured Debt Agreements regardless of any investigation made by the Secured
Creditors or on their behalf.

 

23.  GAMING REGULATORY MATTERS.  The Collateral Agent, on behalf of the Secured
Creditors, acknowledges and agrees that, notwithstanding anything to the
contrary contained herein:

 

(a)           In the event that a Secured Creditor exercises one or more of the
remedies set forth in this Agreement or any other Credit Document with respect
to any Pledged Equity Interests that are subject to the Pledged Equity Interests
Requisite Gaming Approvals (the “Gaming Stock”), including foreclosure, sale,
transfer or other disposition of such Gaming Stock, or of the possessory
security therein (except a transfer back to the applicable Pledgor) and the
exercise of any of the voting and consensual rights afforded the Collateral
Agent hereunder or thereunder, such exercise of remedies may be deemed a
separate transfer of the Gaming Stock and may require the separate and prior
approval of the applicable Gaming Authorities pursuant to applicable Gaming
Regulations and/or the licensing of the Collateral Agent and Secured Creditors,
unless such licensing requirement is waived by the Gaming Authorities.

 

(b)           The pledge of the Gaming Stock hereunder is not effective without
the prior approval of the applicable Gaming Authorities.  Any amendment of this
Agreement may require the approval of the Nevada Gaming Authorities and/or Iowa
Gaming Authorities in order to become effective.

 

--------------------------------------------------------------------------------


 

(c)           The approval by the applicable Gaming Authority of this Agreement
shall not be, and shall not be construed as, the approval, either express or
implied, for the Secured Creditors to take any actions or steps provided for in
this Agreement for which approval by the Gaming Authorities is required, without
first obtaining such prior and separate approval of such Gaming Authority, to
the extent required by the applicable Gaming Regulations.

 

(d)           The Collateral Agent and each sub-agent of the Collateral Agent
shall comply with the conditions, if any, imposed by any Gaming Authority in
connection with the approvals of the security interests granted hereunder by the
Pledgors, including, without limitation, any conditions requiring the Collateral
Agent or sub-agent of the Collateral Agent to maintain the certificates
representing certain Pledged Securities at a location within the applicable
jurisdiction provided to the applicable Gaming Authority and to permit
representatives of the Gaming Authorities to inspect such Pledged Securities and
certificates thereof during normal business hours.  Neither the Collateral Agent
nor any sub-agent of the Collateral Agent shall surrender possession of any
Pledged Securities to any Person other than to the respective Pledgor without
prior notice to or approval of the applicable Gaming Authorities or as otherwise
permitted by applicable Gaming Regulations.

 

(e)           In connection with the foregoing provisions of this Section 23, it
is acknowledged and agreed that (i) neither the Collateral Agent, nor any
Secured Creditor, shall have any liability to any Pledgor for any non-compliance
or failure to meet obligations as otherwise provided above in this Section 23,
except to the extent of the gross negligence, bad faith or willful misconduct of
the Collateral Agent or the respective Secured Creditor or, with respect to the
Collateral Agent, material breach of any obligation of the Collateral Agent
under this Agreement (in each case, as determined by a court of competent
jurisdiction in a final and non-appealable decision); and (ii) neither the
Collateral Agent, nor any Secured Creditor, shall transfer any Limited Liability
Company Interests in the Pledgors, HGI-ST. JO, LLC and HGI-MARK TWAIN, LLC,
without compliance with Sections 313.800-313.850 RSMo. and 11 CSR
45-10.040(3)(B).

 

24.  HEADINGS DESCRIPTIVE.  The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

25.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL, SUBJECT TO THE APPLICABLE GAMING REGULATIONS, BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,

 

--------------------------------------------------------------------------------


 

GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD
OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PARTY AT ITS ADDRESS
FOR NOTICES AS PROVIDED IN SECTION 20 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR
ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY
OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN
THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

26.  PLEDGOR’S DUTIES.  It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in the Collateral Agent’s

 

--------------------------------------------------------------------------------


 

possession, nor shall the Collateral Agent be required or obligated in any
manner to perform or fulfill any of the obligations of any Pledgor under or with
respect to any Collateral.

 

27.  COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.  Delivery of an executed counterpart hereof by facsimile or other
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

 

28.  SEVERABILITY.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

29.  RECOURSE.  This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

30.  ADDITIONAL PLEDGORS.  It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Borrower, which is not an Excluded Subsidiary, that
is required pursuant to Section 9.12 of the Credit Agreement to execute a
counterpart of this Agreement after the date hereof shall become a Pledgor
hereunder by (x) executing a counterpart hereof or a Joinder Agreement and
delivering the same to the Collateral Agent, (y) delivering supplements to
Annexes A through G hereto as are necessary to cause such annexes to be complete
and accurate with respect to such additional Pledgor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Collateral Agent.

 

31.  LIMITED OBLIGATIONS.  It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.  Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Guarantor have been limited as provided in the
Guaranty and Collateral Agreement.

 

32.  RELEASE OF PLEDGORS.  If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold to a Person
other than a Credit Party in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or

 

--------------------------------------------------------------------------------


 

indirectly, all of the Equity Interests in any Pledgor shall be deemed to be a
sale of all of the Equity Interests in such Pledgor for purposes of this
Section), and the Collateral Agent is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it.  At
any time that the Borrower desires that a Pledgor be released from this
Agreement as provided in this Section 32, the Borrower shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of the
Borrower stating that the release of such Pledgor is permitted pursuant to this
Section 32.  The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as a result of the release of any Pledgor by it in
accordance with, or which it believes to be in accordance with, this Section 32.

 

33.  ACKNOWLEDGEMENT OF LIENS.  Each Pledgor, the Collateral Agent, each
Revolving Secured Party, and each Non-Revolving Secured Party agrees and
acknowledges that (i) the grants of Liens pursuant to the Credit Documents
constitute two separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral or all other collateral,
the Revolving Obligations are fundamentally different from the Non-Revolving
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in any proceeding under any Debtor Relief Law.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Secured Parties and
Non-Revolving Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Revolving Secured Parties shall be entitled to receive, in
addition to amounts distributed to them from, or in respect of, the Collateral
in respect of principal, prepetition interest, and other claims, all amounts
owing in respect of post-petition interest, fees, costs, expenses, premiums, and
other charges, irrespective of whether a claim for such amounts is allowed or
allowable in such proceeding under any Debtor Relief Law, before any
distribution from, or in respect of, any Collateral is made in respect of the
claims held by the Non-Revolving Secured Parties), with the Non-Revolving
Secured Parties hereby acknowledging and agreeing to turn over to the Revolving
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Non-Revolving Secured
Parties.

 

* * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

AFFINITY GAMING, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

AFFINITY GAMING BLACK HAWK, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HGI-ST. JO, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HGI-MARK TWAIN, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HGI-LAKESIDE, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

THE SANDS REGENT, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

THE PRIMADONNA COMPANY, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

FLAMINGO PARADISE GAMING, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

PLANTATION INVESTMENTS, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

ZANTE, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

DAYTON GAMING, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

LAST CHANCE, LLC, as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

CALIFORNIA PROSPECTORS, LTD., as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

AFFINITY GAMING FINANCE CORP., as a Pledgor

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ MaryKay Coyle

 

Name:

MaryKay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

Name:

Erin Morrissey

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Execution Version

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of

 

May 9, 2012

 

among

 

AFFINITY GAMING, LLC,

CERTAIN DOMESTIC SUBSIDIARIES OF AFFINITY GAMING, LLC

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as COLLATERAL AGENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

 

Section 1.01.

Credit Agreement; UCC

1

Section 1.02.

Other Defined Terms

2

 

 

ARTICLE II Guaranty

7

 

 

 

Section 2.01.

Guaranty

7

Section 2.02.

Amendments, etc. with respect to the Secured Obligations

7

Section 2.03.

Guaranty Absolute and Unconditional

8

Section 2.04.

Reinstatement

9

Section 2.05.

Payments

9

Section 2.06.

Information

9

 

 

ARTICLE III Security Interests in Personal Property

10

 

 

Section 3.01.

Security Interest

10

Section 3.02.

Representations and Warranties

13

Section 3.03.

Covenants

15

Section 3.04.

Other Actions

17

Section 3.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

18

Section 3.06.

Cash Management System and Securities Accounts

20

 

 

 

ARTICLE IV Remedies

21

 

 

Section 4.01.

Remedies upon Default

21

Section 4.02.

Application of Proceeds

23

Section 4.03.

Assignment of Intellectual Property Upon an Event of Default

26

 

 

 

ARTICLE V Indemnity, Subrogation and Subordination

26

 

 

 

Section 5.01.

 Indemnity and Subrogation

26

Section 5.02.

Contribution and Subrogation

27

Section 5.03.

Subordination

27

 

 

ARTICLE VI Miscellaneous

28

 

 

 

Section 6.01.

Notices

28

Section 6.02.

Waivers; Amendment

28

Section 6.03.

 Collateral Agent’s Fees and Expenses; Indemnification

28

Section 6.04.

Successors and Assigns

29

Section 6.05.

Survival of Agreement

29

Section 6.06.

Counterparts; Effectiveness; Several Agreement

29

Section 6.07.

Severability

30

Section 6.08.

Right of Set-Off

30

Section 6.09.

Governing Law; Jurisdiction; Consent to Service of Process

30

Section 6.10.

WAIVER OF JURY TRIAL

31

Section 6.11.

Headings

31

Section 6.12.

Security Interest Absolute

31

Section 6.13.

Termination or Release

31

Section 6.14.

Additional Subsidiaries

33

Section 6.15.

Collateral Agent Appointed Attorney-in-Fact

33

Section 6.16.

Further Assurances

34

 

i

--------------------------------------------------------------------------------


 

Section 6.17.

Collateral Agent

34

Section 6.18.

Acknowledgement of Liens

34

Section 6.19.

 Compliance with Gaming Regulations

34

 

Schedules

 

 

 

 

 

Schedule 3.02(b)

 

Grantor Legal Name

Schedule 3.02(c)

 

Mergers and Acquisitions

Schedule 3.02(d)

 

Grantor Organizational Information

Schedule 3.02(e)

 

Collateral Address

Schedule 3.02(f)

 

Commercial Tort Claims

Schedule 3.02(g)

 

Offices

Schedule 3.02(i)

 

Intellectual Property

Schedule 3.06(a)

 

Deposit Accounts

Schedule 3.06(b)

 

Securities Accounts

Schedule 3.06(c)

 

Commodities Accounts

 

Exhibits

 

Exhibit I

Form of Grant of Security Interest in United States Trademarks

Exhibit II

Form of Grant of Security Interest in United States Patents

Exhibit III

Form of Grant of Security Interest in United States Copyrights

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AND COLLATERAL AGREEMENT dated as of May 9, 2012, among AFFINITY
GAMING, LLC, a Nevada limited liability company (the “Borrower”), the other
Subsidiaries of the Borrower from time to time party hereto (whether as original
signatories or as additional parties as contemplated by Section 6.14 hereof)
(each a “Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for the Lenders
and the other Secured Creditors pursuant to the Credit Agreement (as defined
below) (in such capacity, together with any successor collateral agent, the
“Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders party thereto from time to time and Deutsche
Bank Trust Company Americas, as administrative agent (in such capacity, together
with any successor administrative agent, the “Administrative Agent”) have
entered into the Credit Agreement dated as of May 9, 2012 (as amended, restated,
amended and restated, refinanced, extended, supplemented and/or modified from
time to time, the “Credit Agreement”), providing for the making of Loans to, and
the issuance of, and participation in Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent and the Collateral Agent are herein called the “Lender
Creditors”);

 

WHEREAS, the Borrower and/or one or more other Credit Parties may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
and/or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Hedging Creditors”, and, together with the Lender Creditors
and their respective successors and permitted assigns, the “Secured Creditors”,
with each such Interest Rate Protection Agreement and/or Other Hedging Agreement
with a Hedging Creditor being herein called a “Secured Hedging Agreement”);

 

WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement; and

 

WHEREAS, the Subsidiary Guarantors are Subsidiaries of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.  Credit Agreement; UCC.  Capitalized terms used in this Agreement
(including the introductory paragraph and recitals hereof) and not otherwise
defined in this Agreement shall have the meanings specified in the Credit
Agreement; provided that all terms defined in the New York UCC (as defined in
this Agreement) and not defined in this Agreement or the Credit Agreement shall
have the meanings specified therein.

 

Section 1.02.  Interpretive Provisions.  Sections 1.02, 1.04, 1.05, 1.06, 1.09
and 1.10 of the Credit Agreement are incorporated herein by reference mutatis
mutandis.

 

--------------------------------------------------------------------------------


 

Section 1.03.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to, or on account of, an Account.

 

“Adjusted Net Worth” of any Guarantor at any time shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement, any other Secured Debt Agreement
or the Senior Notes).

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement in this Agreement.

 

“Agreement” means this Guaranty and Collateral Agreement, as the same may be
amended, modified, restated (including any amendment and restatement hereof)
and/or supplemented from time to time in accordance with its terms.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement in this Agreement.

 

“Commodities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower establishing
the Collateral Agent’s Control with respect to any Commodities Account.

 

“Commodities Account” means all “commodities accounts” as such term is defined
in the New York UCC.

 

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance and to exercise remedies under any or all Contracts and
(iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

 

“Contracts”  means, with respect to any Grantor, all contracts, agreements,
instruments and documents in any form and portions thereof (including, without
limitation, any Interest Rate Protection Agreements, Other Hedging Agreements,
Licenses and any partnership agreements, joint venture agreements and limited
liability company or operating agreements) to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified.

 

“Control” means (i) in the case of each Deposit Account, “control”, as such term
is defined in Section 9-104 of the New York UCC, (ii) in the case of any
Securities Account, “control” as such term is defined in Section 8-106 of the
New York UCC, and (iii) in the case of any Commodity Account, “control”, as such
term is defined in Section 9-106 of the New York UCC.

 

2

--------------------------------------------------------------------------------


 

“Control Agreements” means, collectively, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Commodities
Account Control Agreements.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Copyrights” means all copyright rights in any works of authorship or any other
work subject to the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Deposit Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower establishing
the Collateral Agent’s Control with respect to any Deposit Account.

 

“Domain Names” means all Internet domain names and associated uniform resource
locator addresses in or to which any Grantor now or hereafter has any right,
title or interest.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement or, after the Obligations owing to the Lender Creditors have
been paid in full (other than contingent obligations not yet due and payable)
and all Letters of Credit and Commitments have terminated (or, in the case of
Letters of Credit, have been cash collateralized or backstopped by another
letter of credit, in either case on terms and pursuant to arrangements
reasonably satisfactory to the Collateral Agent and the respective Issuing
Lenders (which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in stated amount equal to at least 105% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time)), an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with a Hedging Creditor.

 

“Excess Exempted Foreign Subsidiary Voting Equity Interests” means the Voting
Equity Interests of a Foreign Subsidiary in excess of 65% of the total combined
voting power of all classes of Voting Equity Interests of such Foreign
Subsidiary.

 

“Excluded Deposit Accounts” means, collectively, (i) payroll and payroll taxes
accounts and fiduciary, workers’ compensation accounts and other employee wage
and benefit payment accounts, escrow and trust accounts, in each case the
proceeds of which are used solely to fund such purposes and (ii) any other
deposit accounts, so long as the aggregate amount on deposit in all such deposit
accounts does not exceed $250,000 in the aggregate at any time.

 

“Excluded Property” has the meaning assigned to such term in Section 3.01(a).

 

3

--------------------------------------------------------------------------------


 

“Excluded Securities Accounts” means, collectively, (i) payroll and payroll
taxes accounts and fiduciary, workers’ compensation accounts and other employee
wage and benefit payment accounts, escrow and trust accounts, in each case, the
proceeds of which are used solely to fund such purposes and (ii) any other
securities accounts, so long as the aggregate amount on deposit in all such
securities accounts does not exceed $250,000 in the aggregate at any time.

 

“Grantors” means the Borrower and the Subsidiary Guarantors.

 

“Guarantor” means the Borrower and each Subsidiary Guarantor.

 

“Hedging Creditors” has the meaning assigned to such term in the recitals of
this Agreement.

 

“Hedging Obligations” means the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest, fees and expenses accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
respective Secured Hedging Agreement, whether or not such interest, fees or
expenses are an allowed claim in any such proceeding) of the Borrower and/or one
or more other Credit Parties owing under any Secured Hedging Agreement entered
into by the Borrower and/or one or more other Credit Parties with any Hedging
Creditor so long as such Hedging Creditor participates in such Secured Hedging
Agreement, whether now in existence or hereafter arising, and the due
performance and compliance with all terms, conditions and agreements contained
therein.

 

“Intellectual Property” means all intellectual and similar intangible property,
including Patents, Copyrights, Licenses, Trademarks, Domain Names, trade
secrets, confidential or proprietary technical and business information,
know-how or other confidential or proprietary data or information, Software and
databases and all embodiments or fixations thereof and related documentation and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

 

“Lender Creditors” has the meaning assigned to such term in the recitals of this
Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement pertaining to Intellectual Property to
which any Grantor is a party as a licensee or licensor of Intellectual Property.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Excluded Deposit Accounts” means all Deposit Accounts of such Grantor other
than Excluded Deposit Accounts.

 

“Non-Excluded Securities Accounts” means all Securities Accounts of such Grantor
other than Excluded Securities Accounts.

 

“Non-Revolving Obligations” means the Secured Obligations, whether now existing
or hereafter arising, other than the Revolving Obligations.

 

4

--------------------------------------------------------------------------------


 

“Non-Revolving Secured Parties” means the Secured Parties other than the
Revolving Secured Parties.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country and all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein.

 

“Permits” means, to the extent permitted to be assigned by the terms thereof or
by applicable law, all licenses, permits, rights, orders, variances, franchises
or authorizations of or from any Governmental Authority.

 

“Primary Obligations” has the meaning assigned to such term in Section 4.02(b).

 

“Pro Rata Share” has the meaning assigned to such term in Section 4.02(b).

 

“Representative” shall have the meaning assigned to such term in
Section 4.02(e).

 

“Required Secured Creditors” means (i) at any time when any Obligations or any
Letters of Credit are outstanding or any Commitments under the Credit Agreement
exist, the Required Lenders (or to the extent provided in Section 13.12 of the
Credit Agreement, each of the Lenders) and to the extent required by
Section 13.12 or 13.21 of the Credit Agreement, the Supermajority Revolving
Lenders and (ii) at any time after all of the Obligations (other than contingent
obligations that are not then due and payable) have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated (or, in the case of Letters of Credit, have been cash collateralized
or backstopped by another letter of credit, in either case on terms and pursuant
to arrangements reasonably satisfactory to the Collateral Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in stated amount equal to at
least 105% of the aggregate Stated Amount of all Letters of Credit outstanding
at such time)) and no further Commitments may be provided thereunder, the
holders of a majority of the aggregate outstanding amount of the Hedging
Obligations.

 

“Revolving Secured Parties” means the RL Lenders, the Swingline Lender and the
Issuing Lenders.

 

“Secondary Obligations” has the meaning assigned to such term in
Section 4.02(b).

 

“Secured Creditors” has the meaning assigned to such term in the recitals of
this Agreement.

 

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and each Secured Hedging Agreement.

 

5

--------------------------------------------------------------------------------


 

“Secured Hedging Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

 

“Secured Obligations” means all Obligations and all Hedging Obligations.

 

“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower establishing
the Collateral Agent’s Control with respect to any Securities Account.

 

“Security Interest” means each of the security interests granted pursuant to
Section 3.01.

 

“Software” means computer programs, object code, source code, supporting
documentation, License rights to any of the foregoing and all media that may
contain any of the foregoing, including, without limitation, “software” as such
term is defined in the New York UCC and computer programs that may be construed
as included in the definition of “goods” under the New York UCC.

 

“Subsidiary Guarantor” and “Subsidiary Guarantors” have the meanings assigned to
such terms in the introductory paragraph of this Agreement.

 

“Termination Date” has the meaning assigned to such term in Section 6.13(a).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source indicators or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States, and all extensions or
renewals thereof and (b) all goodwill associated therewith or symbolized
thereby.

 

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote (including, for the avoidance of
doubt, any interest in an entity that is treated for United States federal
income tax purposes as a voting equity interest).

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

Guaranty

 

Section 2.01.  Guaranty.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees as a primary obligor and
not merely as surety to the Collateral Agent, for the ratable benefit of the
Secured Creditors, and to the Secured Creditors, the prompt and complete payment
and performance when due and payable (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations of the Borrower and each
other Credit Party; provided that notwithstanding anything to the contrary in
this Article II, the Borrower shall not guaranty Secured Obligations directly
incurred by it (as opposed to Secured Obligations incurred by another Credit
Party and guaranteed by the Borrower hereunder).

 

(b)           Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Agreement) hereby confirms that it is its intention that the
guaranty made by the Guarantors not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law.  To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Agreement) hereby irrevocably agrees that the Secured
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor (other than such liabilities in respect
of (i) the Senior Notes and (ii) intercompany Indebtedness among or between the
Borrower and/or its Subsidiaries, which liabilities shall be deemed to be $0 for
the purpose of any reduction to the liabilities as contemplated by this clause
(b)) that are relevant under such laws, not constitute a fraudulent transfer or
conveyance for purposes of such laws.

 

(c)           Each Guarantor agrees that the Secured Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guaranty contained
in this Article II or affecting the rights and remedies of the Collateral Agent
or any other Secured Creditor hereunder.

 

(d)           No payment made by the Borrower, any of the Subsidiary Guarantors
or any other Person or received or collected by the Collateral Agent or any
other Secured Creditor from the Borrower, any of the Subsidiary Guarantors or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
payment of any of the Secured Obligations shall be deemed to modify, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in cash in respect of the Secured Obligations or any payment received or
collected from such Guarantor in cash in respect of any of the Secured
Obligations), remain liable for the Secured Obligations guaranteed by it
hereunder up to the maximum liability of such Guarantor hereunder until (but
subject to Section 2.04 in the case of following clause (i)) the earlier to
occur of (i) the Termination Date or (ii) the release of such Guarantor from
this Agreement in accordance with the express provisions of Section 6.13(b).

 

Section 2.02.  Amendments, etc. with respect to the Secured Obligations.  To the
maximum extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Secured Obligations made by the Collateral Agent or any other
Secured Creditor may be rescinded by the Collateral Agent or such other Secured
Creditor and any of the Secured Obligations continued, and the Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with

 

7

--------------------------------------------------------------------------------


 

respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the Collateral Agent or any other Secured Creditor,
and this Agreement, the Credit Agreement and the other Secured Debt Agreements
and any other documents executed and delivered in connection therewith may be
amended, waived, modified, supplemented or terminated, in whole or in part, in
accordance with their respective terms, as the Collateral Agent (or the
applicable Hedging Creditors solely with respect to Secured Hedging Agreements)
may deem advisable from time to time, and any collateral security, guaranty or
right of offset at any time held by the Collateral Agent or any other Secured
Creditor for the payment of any of the Secured Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for any of the Secured
Obligations or for the guaranty contained in this Article II or any property
subject thereto, except to the extent required by applicable law.

 

Section 2.03.  Guaranty Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Secured Obligations and
notice of or proof of reliance by the Collateral Agent or any other Secured
Creditor upon the guaranty contained in this Article II or acceptance of the
guaranty contained in this Article II; each of the Secured Obligations, and any
obligation contained therein, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Article II; and all dealings between the
Borrower and any of the other Credit Parties, on the one hand, and the
Collateral Agent and the other Secured Creditors, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guaranty contained in this Article II.  Each Guarantor waives, to the
maximum extent permitted by applicable law, diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any of the
Borrower or any of the other Credit Parties with respect to any of the Secured
Obligations.  Each Guarantor understands and agrees, to the extent permitted by
law, that the guaranty contained in this Article II shall be construed as a
continuing, absolute and unconditional guaranty of payment and not of
collection.  Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses that it may have arising out of or in
connection with any and all of the following:  (a) the validity or
enforceability of this Agreement, the Credit Agreement or any other Secured Debt
Agreements, any of the Secured Obligations or any other collateral security
therefor or guaranty or right of offset with respect thereto at any time or from
time to time held by the Collateral Agent or any other Secured Creditor, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
or any Subsidiary thereof against the Collateral Agent or any other Secured
Creditor, (c) any change in the time, manner or place of payment or any
amendment, waiver or increase in any of the Secured Obligations in accordance
with the terms of the documentation evidencing the same, (d) any exchange,
taking, or release of Collateral, (e) any change in the structure or existence
of any of the Borrower, any of the other Credit Parties or any other Subsidiary
of the Borrower (except in connection with any release permitted by Section 6.13
or any other liquidation, merger or dissolution permitted by the Credit
Agreement), (f) any application of Collateral to any of the Secured Obligations,
(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Secured Obligation or the rights of the Collateral
Agent or any other Secured Creditor with respect thereto, including, without
limitation:  (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly

 

8

--------------------------------------------------------------------------------


 

deprives the Borrower, any other Credit Party or any other Subsidiary of the
Borrower of any assets or their use, or of the ability to operate its business
or a material part thereof, or (iv) any war (whether or not declared),
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(i), (ii) or (iii) above (in each of the cases contemplated in clauses
(i) through (iv) above, to the extent occurring or existing on or at any time
after the date of this Agreement), or (h) any other circumstance whatsoever
(other than payment in full in cash or performance of the Secured Obligations
guaranteed it hereunder) (with or without notice to or knowledge of the
Borrower, any other Credit Party or any other Subsidiary of the Borrower) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower or any other Credit Party for its Secured Obligations,
or of such Guarantor under the guaranty contained in this Article II, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Guarantor or any other Person or against any collateral
security or guaranty for the Secured Obligations guaranteed by such Guarantor
hereunder or any right of offset with respect thereto, and any failure by the
Collateral Agent to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guaranty or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guaranty or right
of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
other Secured Creditor against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

Section 2.04.  Reinstatement.  The guaranty of any Guarantor contained in this
Article II shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Secured Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent or any other Secured Creditor upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any other Credit Party or any other Subsidiary of the Borrower, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower, any other Credit Party or
any other Subsidiary of the Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

Section 2.05.  Payments.  Each Guarantor hereby agrees that payments hereunder
will be paid to the Collateral Agent, for the benefit of the Secured Creditors,
without set-off, counterclaim or other defense and on the same basis as payments
are made by the Borrower under Sections 5.03 and 5.04 of the Credit Agreement.

 

Section 2.06.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s, each other Credit Party’s and
their respective Subsidiaries’ financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder and agrees that none of the Collateral Agent or the other Secured
Creditors will have any duty to advise such Guarantor of information known to it
or any of them regarding such circumstances or risks.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

Security Interests in Personal Property

 

Section 3.01.  Security Interest.  (a)  As (1) security for the payment and
performance in full of all Revolving Obligations, each Grantor hereby grants to
the Collateral Agent for the ratable benefit of the Revolving Secured Parties, a
security interest in all right, title and interest of such Grantor in the
Collateral and (2) security for the payment and performance in full of all
Non-Revolving Obligations, each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Non-Revolving Secured Parties, a security
interest in all right, title and interest of such Grantor in the Collateral.
“Collateral” shall mean, collectively (but excluding all Excluded Property), any
and all right, title and interest of the Grantors in and to the following:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper (including, without
limitation, all Tangible Chattel Paper and all Electronic Chattel Paper);

 

(iii)                               all cash and Deposit Accounts (and all
property deposited in or credited to such Deposit Accounts);

 

(iv)                              all Documents;

 

(v)                                 all Goods;

 

(vi)                              all Equipment;

 

(vii)                           all General Intangibles;

 

(viii)                        all Instruments;

 

(ix)                              all Inventory;

 

(x)                                 all Investment Property (including, without
limitation, all Securities Accounts and Commodities Accounts and all property
deposited in or credited to such Securities Accounts and Commodities Accounts);

 

(xi)                              all Letter of Credit Rights with a value equal
to or greater than $500,000;

 

(xii)                           all Intellectual Property, together with all
causes of action arising prior to or after the date hereof for infringement of
any of the Intellectual Property or unfair competition regarding the same;

 

(xiii)                        all Permits;

 

(xiv)                       all Contracts and all Contract Rights;

 

(xv)                          all commercial tort claims (including those set
forth on Schedule 3.02(f) hereto) with a value equal to or greater than
$500,000;

 

(xvi)                       all books and records;

 

(xvii)                    all Software; and

 

10

--------------------------------------------------------------------------------


 

(xviii)                 to the extent not otherwise included, all Proceeds and
products of any and all of the foregoing and all collateral security, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include (collectively,
“Excluded Property”):

 

(i)                                     any General Intangibles (including
Intellectual Property) or other rights arising under any leases, Licenses,
Contracts, agreements or other documents for so long as the grant of such
security interest could constitute or result in (A) the cancellation, voiding,
impairment, abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein, (B) a breach or termination pursuant to the
terms of, or a default under, any such General Intangible (including
Intellectual Property), lease, License, Contract, agreement, or other document
or (C) a violation of any law or regulation (including applicable Gaming
Regulations) which prohibits the creation of a security interest thereunder
(other than to the extent that any such term specified in clause (A), (B) or (C)
above is rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction, the Bankruptcy Code or any other then applicable law or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as the condition causing abandonment,
invalidation, unenforceability, breach or termination shall no longer be
effective and to the extent severable, shall attach immediately to any portion
of such General Intangible (including Intellectual Property), lease, License,
Contract, agreement or other document that does not result in any of the
consequences specified in clause (A), (B) or (C) above;

 

(ii)                                  Excluded Deposit Accounts and Excluded
Securities Accounts;

 

(iii)                               motor vehicles and other assets subject to
certificates of title (except to the extent that the perfection thereof can be
accomplished by the filing of a UCC-1 (or similar) financing statement);

 

(iv)                              any “intent-to-use” applications for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051 (or any successor provision), prior to the filing with, and
acceptance of, a verified “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act, to the extent that, and during the period in which, the assignment,
transfer, pledge or grant of a security interest in such intent-to-use
application would impair the validity or enforceability of any registration that
issues from that intent-to-use application under applicable federal law;

 

(v)                                 the “Collateral” under and as defined in the
Gaming Pledge Agreement and any asset that may not be encumbered or pledged as
collateral pursuant to applicable Gaming Regulations (including, to the extent
prohibited by applicable Gaming Regulations, Gaming Permits and slot machines of
the Missouri Guarantors, HGI-St. Jo, LLC and HGI-Mark Twain, LLC);

 

(vi)                              assets as to which the Collateral Agent and
the Borrower reasonably (and jointly) determine that the burden or cost of
obtaining a security interest in or pledge of any specifically identified assets
or category of assets (or perfecting the same) are excessive in relation to the
benefit to the Secured Creditors of the security afforded thereby;

 

(vii)                           assets owned by any Grantor on the date hereof
or hereafter acquired that are subject to a Lien securing a purchase money
obligation or Capitalized Lease Obligation permitted

 

11

--------------------------------------------------------------------------------


 

to be incurred pursuant to the Credit Agreement, for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease Obligation) validly
prohibits the creation of any other Lien on such asset, but only to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC, the Bankruptcy Code or any other
requirement of law;

 

(viii)                        any interest in Joint Ventures and Non-Wholly
Owned Subsidiaries which cannot be pledged without the consent of one or more
third parties or such pledge is otherwise prohibited by such Person’s
organizational documents or documents related thereto or other agreements
permitted by the Credit Documents relating to such Joint Ventures and Non-Wholly
Owned Subsidiaries, but only to the extent, and for so long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC, the Bankruptcy Code or any other requirement of law;

 

(ix)                              any Excess Exempted Foreign Subsidiary Voting
Equity Interests;

 

(x)                                 any real property leasehold interests; and

 

(xi)                              any direct Proceeds, substitutions or
replacements or any of the foregoing, but only to the extent such Proceeds,
substitutions or replacements would otherwise constitute Excluded Property
pursuant to the terms of the definition thereof.

 

Furthermore, any assets or property constituting “Excluded Property” pursuant to
the terms of the definition thereof are expressly excluded from each term used
in the definition of Collateral (and any component thereof).

 

provided, however, nothing in this paragraph shall exclude (except to the extent
prohibited by applicable Gaming Regulations) from the grant of Security
Interests pursuant to Section 3.1(a) any and all Proceeds (other than Proceeds
constituting Excluded Property pursuant to the terms of the definition thereof)
derived from, or in connection with, any disposition of all or any portion of
any assets owned by the Borrower or any other Grantor.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent (or its designee) at any time and from time to time to file
in any relevant jurisdiction any financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as “all assets, whether now owned or
hereafter acquired” of such Grantor, or words of similar meaning, or such other
description as the Collateral Agent may determine and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number, if any, issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing or covering
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Collateral
relates.  Each Grantor agrees to provide such information to the Collateral
Agent promptly upon request.

 

(c)                                  Each Grantor also ratifies its
authorization for the Collateral Agent (or its designee) to file on or after the
Effective Date, without the signature of any Grantor, in any relevant
jurisdiction any financing statements (including fixture filings, as applicable)
or other similar filings, recordings or registrations or amendments thereto.

 

12

--------------------------------------------------------------------------------


 

(d)                                 The Collateral Agent (or its designee) is
further authorized to file with the United States Patent and Trademark Office
and the United States Copyright Office (or any successor office) such documents
in substantially the form of Exhibits I, II or III, as the case may be, or
otherwise as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party; provided that
(except for filings to be made on the Initial Borrowing Date) such documents
shall be provided to the Borrower at least five (5) Business Days prior to
filing so that the Borrower can provide corrections or supplements to such
documents.

 

(e)                                  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Creditor to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

Section 3.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Creditors that:

 

(a)                                 Each Grantor has good and valid title,
license (or other rights of use) to the material Collateral and has full power
and authority to grant to the Collateral Agent, for the ratable benefit of the
Secured Creditors, the Security Interest in such Collateral pursuant hereto,
free and clear of all Liens other than Permitted Liens, and to execute, deliver
and perform its obligations in accordance with the terms in this Agreement.

 

(b)                                 Set forth in Schedule 3.02(b) hereto is, as
of the date hereof, (i) the exact legal name of each Grantor as such name
appears in its respective certificate or document of formation and (ii) each
other legal name such Grantor has had in the past year, including the date of
the relevant name change (if any).

 

(c)                                  Except as set forth on Schedule 3.02(c)
hereto, as of the date hereof, no Grantor has changed its identity within the
past year; it being understood that changes in identity include mergers,
acquisitions, consolidations, liquidations into, or transfers of all or
substantially all assets to, any Grantor by any other Person, as well as any
change in form, nature or jurisdiction of formation and if any such merger,
acquisition, consolidation, liquidation, or transfer, has occurred, Schedule
3.02(c) hereto sets forth the information required by Section 3.02(b) and (c) as
to each acquiree and each other constituent party to such merger, acquisition or
consolidation, liquidation, or transfer as of the date hereof.

 

(d)                                 Set forth in Schedule 3.02(d) hereto is, as
of the date hereof, the (i) type of organization of each Grantor, (ii)
jurisdiction of organization, (iii) organizational identification number, if
any, of such Grantor, (iv) address (including the county) of the chief executive
office of such Grantor and (v) the federal taxpayer identification number of
each Grantor.

 

(e)                                  Set forth in Schedule 3.02(e) hereto is, as
of the date hereof, the name and address of any Person other than a Grantor that
has possession of any Collateral consisting of Inventory, Equipment and/or
Fixtures (other than such Collateral which is (i) in transit, (ii) out for
repair or maintenance or (iii) in the possession of employees, officers or
directors of any Grantor) with a value in excess of $500,000.

 

(f)                                   Set forth in Schedule 3.02(f) hereto is,
as of the date hereof, a true and correct list of the commercial tort claims
held by any Grantor and of which such Grantor has knowledge, including a brief
description thereof, which could reasonably be expected to result in awarded
damages, in excess of $500,000.

 

13

--------------------------------------------------------------------------------


 

(g)                                  The Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Collateral Agent based upon the information provided to the Collateral Agent
by the Grantors pursuant to this Agreement for filing in each governmental,
municipal or other office specified in Schedule 3.02(g) hereto (or specified by
notice from the Borrower to the Collateral Agent after the Initial Borrowing
Date in the case of filings, recordings or registrations required by Section
9.12 of the Credit Agreement), are all the filings, recordings and registrations
(other than (i) filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office, in order to perfect the
Security Interest in Collateral consisting of issued Patents and applications
therefor, registered Trademarks and Trademark applications therefor (other than
intent-to-use applications), and registered Copyrights and applications
therefor, (ii) registrations required to be made with regard to any Collateral
which is the subject of any certificate of title or similar statute, (iii)
filings or notices required to be made under the Assignment of Claims Act of
1940, 31 U.S.C. § 3727, 41 U.S.C. § 15, in respect of any Governmental Authority
which is an Account Debtor and (iv) fixture filings pertaining to the perfection
of Fixtures) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Creditors, in respect
of all Collateral in which a security interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements or with respect to any changed
circumstances requiring an amendment to such filing under applicable law.  Each
Grantor represents and warrants that a fully executed agreement in the form
attached hereto as Exhibit I, II or III, as the case may be, and containing a
description of all Collateral consisting of United States issued Patents and
Patent applications, United States registered Trademarks and Trademark
applications (other than intent-to-use applications), United States registered
Copyrights and Copyright applications, in each case owned by any Grantor on the
date hereof, have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205
and the regulations thereunder, as applicable to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Creditors, in respect
of all Collateral consisting of United States issued Patents and applications
therefor, registered United States Trademarks and applications therefor (other
than intent-to-use applications), and United States registered Copyrights and
applications therefor, in each case owned by any Grantor on the date hereof, in
which a security interest may be perfected by filing, recording or registration
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable.

 

(h)                                 The Security Interest constitutes (i) a
legal and valid security interest in all the Collateral securing the payment and
performance of the Secured Obligations, (ii) subject to the filings described in
Section 3.02(g) (and the payment of any related fees), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) subject to the filings described in Section 3.02(g)
(and the payment of any related fees), a security interest that shall be
perfected in all Collateral in which a security interest may be perfected by and
upon the receipt and recording of a Grant of Security Interest in Trademarks,
Patents and Copyrights, as the case may be, in the form (appropriately
completed) attached hereto as Exhibits I, II and III respectively with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the three month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of issued Patents and applications therefor, registered
Trademarks and

 

14

--------------------------------------------------------------------------------


 

applications therefor (other than intent-to-use applications) and registered
Copyrights and applications therefor acquired or developed after the date hereof
or with respect to any changed circumstances requiring an amendment to such
filing under applicable law).   The Security Interest is and shall be prior to
any other Lien on any of the Collateral, other than Permitted Liens.

 

(i)                                     Each Grantor represents and warrants
that the Intellectual Property listed in Schedule 3.02(i) hereto (as amended
from time to time) for such Grantor includes all Intellectual Property that such
Grantor owns in connection with its business as of the date hereof which is
registered at the United States Patent and Trademark Office, the United States
Copyright Office, or an equivalent thereof in the United States.  Each Grantor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Intellectual Property that it uses in connection with its
present conduct of its business, the failure of which, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.  Except as set forth on Schedule 3.02(i) hereto, each Grantor further
warrants that it has not received any third party claim that any aspect of such
Grantor’s present or contemplated business operations may infringe, violate,
misuse, dilute, or misappropriate any Intellectual Property right of any other
third party that could reasonably be expected to have a Material Adverse
Effect.  Except as, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Grantor
represents and warrants that (a) it is the true and lawful owner of all the
registrations and applications for Intellectual Property listed in Schedule
3.02(i), (b) said registrations and applications are valid, subsisting and have
not been canceled, (c) such Grantor is not aware of any third party claim
(i) that any of said registrations and applications is invalid or unenforceable,
or (ii) challenging Grantor’s rights to such registrations and applications, and
(d) no Grantor is aware of any reasonable basis for such claims.

 

Section 3.03.  Covenants.  (a)                                 Each Grantor
agrees to give the Collateral Agent at least ten days’ advance written notice
(or such shorter notice as may be consented to in writing by the Collateral
Agent) of any change (i) in its legal name, (ii) in the location of its chief
executive office or its principal place of business, (iii) in its identity or
type of organization or corporate structure, (iv) in its Federal Taxpayer
Identification Number or organizational identification number or (v) in its
jurisdiction of organization. Each Grantor agrees to promptly provide the
Collateral Agent with (A) certified organizational documents reflecting any of
the changes described in clauses (i), (iii), (iv) or (v) of the first sentence
of this Section 3.03(a) and (B) a supplement to the applicable schedules which
shall correct all information contained therein for each Grantor reflecting any
changes described in this Section 3.03(a).  Each Grantor agrees not to effect or
permit any change referred to in the second preceding sentence unless all
filings have been made (or at the time of such change shall have been made)
under the Uniform Commercial Code or otherwise that are required, if any, in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in the
Collateral as required hereby.

 

(b)                                 Each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend title to the
Collateral ((i) other than Collateral that is deemed by such Grantor to be
immaterial to the conduct of the Grantors’ business, taken as a whole, and (ii)
with respect to Intellectual Property, as required pursuant to Section 3.05)
against all Persons claiming any interest adverse to the Collateral Agent or any
other Secured Creditor (other than the holders of Permitted Liens) and to defend
the security interests of the Collateral Agent in the Collateral and the
priority thereof against any Lien (other than Permitted Liens).  Nothing in this
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is
permitted by the Credit Agreement (including pursuant to Section 9.04).

 

(c)                                  Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the

 

15

--------------------------------------------------------------------------------


 

Collateral Agent may from time to time reasonably request to preserve, protect
and perfect the security interests and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the security interests
hereunder and the filing of any financing statements (including fixture filings)
or other documents (including execution of agreements in the form of Exhibits I,
II and III attached hereto and filing such agreements with the United States
Patent and Trademark Office or United States Copyright Office, as applicable,
and any filings or notices required to be made under any applicable Assignment
of Claims Act (or similar statute in respect of any Governmental Authority which
is an Account Debtor) in connection herewith or therewith.  If any amount
payable to any Grantor under or in connection with any of the  Collateral shall
be or become evidenced by any promissory note or other instrument issued to such
Grantor by any Person and the face amount of such promissory note or other
instrument is in excess of $500,000, in each such case such note or instrument
shall be promptly pledged and delivered to the Collateral Agent following
receipt, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.

 

(d)                                 The Collateral Agent and such Persons as the
Collateral Agent may reasonably designate shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the  Collateral, including (upon
the occurrence and during the continuation of an Event of Default or with the
consent of the applicable Grantor), in the case of Accounts or other  Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such  Collateral for the purpose of making such a
verification.  Subject to Section 13.16 of the Credit Agreement, the Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Creditor.

 

(e)                                  At its option, but only after five (5)
Business Days’ prior written notice to the Borrower of its intention to do so,
the Collateral Agent may discharge past due Taxes, assessments, charges, fees or
Liens at any time levied or placed on the Collateral and not permitted pursuant
to Section 10.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the  Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent in accordance with Section
13.01 of the Credit Agreement, for any payment made or any out-of-pocket expense
incurred and evidenced with reasonable supporting documentation by the
Collateral Agent pursuant to the foregoing authorization (and such amounts shall
constitute additional Secured Obligations secured hereby), provided that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Creditor to cure or perform, any covenants or other promises of any
Grantor with respect to Taxes, assessments, charges, fees, Liens and maintenance
as set forth in this Agreement or in the other Secured Debt Agreements.

 

(f)                                   If at any time any Grantor shall take a
security interest in any property of an Account Debtor or any other Person with
a value in excess of $500,000 to secure payment and performance of an Account
and such security interest does not constitute Excluded Property, such Grantor
shall promptly collateraly assign such security interest to the Collateral
Agent.  Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

 

(g)                                  Each Grantor shall remain liable to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof.  Neither the Collateral
Agent nor any other Secured Creditor shall have any obligation or liability
under any contract by reason of or arising out of this Agreement or the receipt
by the Collateral Agent or any other Secured Creditor of any payment

 

16

--------------------------------------------------------------------------------


 

relating to such contract pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any
performance by any party under any contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times, in each case, unless such contract is expressly assumed by
the Collateral Agent or such Secured Creditor.

 

(h)                                 None of the Grantors shall make or permit to
be made an assignment, pledge or hypothecation of the Collateral (or any part
thereof) or shall grant any other Lien in respect of the Collateral (or any part
thereof), except as permitted by the Credit Agreement.

 

(i)                                     None of the Grantors will, without the
Collateral Agent’s prior written consent, grant any extension of the time of
payment of any Accounts included in the  Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than compromises, compoundings, settlements
and collections made in the ordinary course of business or in accordance with
the reasonable business judgment of such Grantor.

 

(j)                                    The Grantors, at their own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
the Inventory and Equipment in accordance with the requirements set forth in
Section 9.03 of the Credit Agreement.  Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, upon the occurrence and during the
continuation of an Event of Default, of making, settling and adjusting claims in
respect of  Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
under the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable.  All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable and documented attorneys’ fees, court costs,
out-of-pocket expenses and other charges relating thereto, shall be payable,
upon demand, by the Grantors to the Collateral Agent and shall be additional
Secured Obligations secured hereby.

 

(k)                                 Each Grantor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 30 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been reasonably requested by the Collateral Agent, the value and location of
such Collateral, etc.) as may be reasonably requested by the Collateral Agent.

 

Section 3.04.  Other Actions.  In order to ensure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest in accordance with the terms hereof, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

 

(a)                                 Instruments and Tangible Chattel Paper. 
Each Grantor represents and warrants that each Instrument and each item of
Tangible Chattel Paper (i) with a value in excess of $500,000 and

 

17

--------------------------------------------------------------------------------


 

(ii) in existence on the date hereof, has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank.  If any Grantor shall at any time hold or
acquire any Instruments or Chattel Paper with a value in excess of $500,000,
such Grantor shall promptly endorse, assign and deliver the same to the
Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

 

(b)                                 Electronic Chattel Paper and Transferable
Records.  If any Grantor at any time holds or acquires an interest in any
Electronic Chattel Paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request of the Collateral Agent, shall take
such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as applicable, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction, of such
transferable record; provided that no Grantor shall be required to take any
action described above in this clause (b) unless the aggregate amount payable to
the Grantors evidenced by Electronic Chattel Paper or any transferable record in
which the Collateral Agent has not been vested control within the meaning of the
statutes described above in this clause (b) exceeds $500,000.  The Collateral
Agent agrees with such Grantor that the Collateral Agent will arrange, pursuant
to procedures reasonably satisfactory to the Collateral Agent and so long as
such procedures will not result in the Collateral Agent’s loss of control, for
the Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under New York UCC Section 9-105 or, as applicable, Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

 

(c)                                  Letter-of-Credit Rights.  If any Grantor is
at any time a beneficiary under a letter of credit now or hereafter issued in
favor of such Grantor in an amount in excess of $500,000, such Grantor shall
promptly notify the Collateral Agent thereof and promptly following the
reasonable request and option of the Collateral Agent, such Grantor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower, use commercially reasonable efforts to either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under such letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

 

(d)                                 Commercial Tort Claims.  If any Grantor
shall obtain knowledge that such Grantor holds or has acquired a commercial tort
claim which could reasonably be expected to result in awarded damages in an
amount exceeding $500,000, the Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Collateral Agent, for the ratable
benefit of the Secured Creditors, in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.

 

Section 3.05.  Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a) Except as otherwise permitted under Section 9.04 or Section 10.02 of the
Credit Agreement, each Grantor agrees that it will not do any act or omit to do
any act (and will exercise commercially reasonable efforts

 

18

--------------------------------------------------------------------------------


 

to prevent its licensees from doing any act or omitting to do any act) whereby
any issued Patent or application therefor which constitutes Collateral would
become invalidated or dedicated to the public (to the extent, where Grantor is a
licensee of such Patent, Grantor has the rights to do so), and agrees that it
shall continue to mark any products covered by an issued Patent with the
relevant patent number as necessary and sufficient in its reasonable judgment to
establish and preserve its material rights under applicable patent laws.

 

(b)                                 Except as otherwise permitted under Section
9.04 or Section 10.02 of the Credit Agreement, each Grantor (either itself or
through its licensees or its sublicensees) will, for each Trademark which
constitutes Collateral (to the extent, where Grantor is licensee of such
Trademark, Grantor has the rights to do so), (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use, (ii) use
commercially reasonable efforts to maintain substantially the same or higher
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration (or, if such
Trademark is unregistered, display such Trademark with notice as required for
unregistered Trademarks) to the extent necessary and sufficient in its
reasonable judgment to establish and preserve its material rights under
applicable law and (iv) not knowingly use or knowingly authorize the use of such
Trademark in any violation of any third party rights.

 

(c)                                  Except as is otherwise permitted under
Section 9.04 or Section 10.02 of the Credit Agreement, each Grantor (either
itself or through its licensees or sublicensees) will, for each work covered by
a Copyright which constitutes Collateral (to the extent, where Grantor is a
licensee of such Copyright, Grantor has the right to do so), continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient in its reasonable judgment to
establish and preserve its material rights under applicable copyright laws.

 

(d)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows that any Patent, Trademark or Copyright material to
the conduct of its business would reasonably be expected to become abandoned,
lost or dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

 

(e)                                  In the event any Grantor, either itself or
through any agent, employee, licensee or designee, files an application for any
Patent, or for the registration of any Trademark or Copyright with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in any Fiscal Quarter, such Grantor shall within 45 days, or 15 days
in the case of the United States Copyright Office, after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower (beginning with
the Fiscal Quarter beginning on or about June 30, 2012) and 90 days, or 15 days
in the case of the United States Copyright Office, after the end of each Fiscal
Year of the Borrower, inform the Collateral Agent thereof and execute and
deliver a grant of security interest in any such Patent, or Trademark or
Copyright registration (or application therefor) that constitutes Collateral in
the form of Exhibits I, II or III, as applicable, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings as are reasonably necessary for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable until the Termination Date.

 

(f)                                   Each Grantor will take all reasonable
steps in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to

 

19

--------------------------------------------------------------------------------


 

maintain and pursue each registration or application either owned by such
Grantor or where such Grantor has the rights to do so that is material to the
conduct of its business relating to the Patents, Trademarks and/or Copyrights
which constitute the Collateral (and to obtain the relevant grant or
registration) including (a) timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees; and (b) if consistent with reasonable business judgment initiating
opposition, interference and cancellation proceedings against third parties;
provided that nothing in this Agreement shall prevent such Grantor from not
pursuing or maintaining such an application or registration to the extent
permitted under Section 9.04 or Section 10.02 of the Credit Agreement.

 

(g)                                  In the event that any Grantor knows that
any  Collateral consisting of Intellectual Property material to the conduct of
its business is or has been infringed, misappropriated or diluted by a third
party, such Grantor promptly shall notify the Collateral Agent and shall, if
consistent with reasonable business judgment, prosecute its rights in such
Intellectual Property diligently, including promptly suing for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution (and taking any actions required by
applicable law prior to instituting such suit), and taking such other actions as
are appropriate under the circumstances to protect such  Collateral.  Nothing in
this Agreement shall prevent any Grantor from discontinuing the use or
maintenance of any  Collateral consisting of Intellectual Property or require
any Grantor to pursue any claim of infringement, misappropriation or dilution,
if (x) such Grantor so determines in its reasonable business judgment and (y) it
is not prohibited by the Credit Agreement.

 

Section 3.06.  Cash Management System and Securities Accounts.

 

(a)                                 Deposit Accounts.  As of the date hereof, no
Grantor has opened or maintains any Deposit Accounts other than the accounts
listed on Schedule 3.06(a) hereto.  As promptly as practicable, and in any event
within 75 days after the Initial Borrowing Date (or such longer period as may be
agreed by the Collateral Agent in its sole discretion), all of the Non-Excluded
Deposit Accounts of each Grantor shall be subject to the terms of a fully
executed Deposit Account Control Agreement.  No Grantor shall hereafter
establish or acquire any Non-Excluded Deposit Account unless (1) the applicable
Grantor shall have given the Collateral Agent 10 days’ prior written notice (or
such shorter period as is agreed by the Collateral Agent) of its intention to
establish such new Non-Excluded Deposit Account with a Bank, (2) such Bank and
such Grantor shall have duly executed and delivered to the Collateral Agent a
Deposit Account Control Agreement with respect to such Non-Excluded Deposit
Account, and (3) the respective Grantor shall furnish to the Collateral Agent a
supplement to Schedule 3.06(a) hereto containing the relevant information with
respect to the respective Deposit Account and the Bank with which same is
established.  The Collateral Agent agrees with each Grantor that the Collateral
Agent shall not give any instructions directing the disposition of funds from
time to time credited to any Deposit Account or withhold any withdrawal rights
from such Grantor with respect to funds from time to time credited to any
Non-Excluded Deposit Account or give any notice of sale or exclusive control
over any Non-Excluded Deposit Accounts except upon the occurrence and during the
continuation of an Event of Default.  No Grantor shall grant Control of any
Non-Excluded Deposit Account to any person other than the Collateral Agent.

 

(b)                                 Securities Accounts.  As of the date hereof
no Grantor has any Securities Accounts other than those listed in Schedule
3.06(b) hereto.  As promptly as practicable, and in any event within 75 days
after the Initial Borrowing Date (or such longer period as may be agreed by the
Collateral Agent in its sole discretion), all of the Non-Excluded Securities
Accounts of each Grantor shall be subject to the terms of a fully executed
Securities Account Control Agreement. No Grantor shall hereafter establish or
acquire any Non-Excluded Securities Account with any Securities Intermediary
unless (1) the applicable Grantor shall have given the Collateral Agent 10 days’
prior written notice (or such shorter period as is agreed by the Collateral
Agent in its sole discretion), (2) such Securities Intermediary and

 

20

--------------------------------------------------------------------------------


 

such Grantor shall have duly executed and delivered a Securities Account Control
Agreement with respect to such Non-Excluded Securities Account, and (3) the
respective Grantor shall furnish to the Collateral Agent a supplement to
Schedule 3.06(b) hereto containing the relevant information with respect to the
respective Securities Account and the Securities Intermediary with which same is
established.  Each Grantor shall (i) accept any cash and Investment Property
(other than Excess Exempted Foreign Subsidiary Voting Equity Interests) in trust
for the benefit of the Collateral Agent and (ii) deposit within ten
(10) Business Days of actual receipt thereof any and all cash and Investment
Property (other than (x) any cash or Investment Property deposited into any
Excluded Deposit Account or Excluded Securities Account, (y) any Investment
Property pledged and delivered to the Collateral Agent pursuant to the Gaming
Pledge Agreement and (z) any Excess Exempted Foreign Subsidiary Voting Equity
Interest) received by it into a Deposit Account or Securities Account subject to
Collateral Agent’s Control. The Collateral Agent agrees with each Grantor that
the Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of Uncertificated Securities or Securities
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Grantor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.  No Grantor shall grant Control over any
Collateral that is Investment Property to any Person other than the Collateral
Agent.

 

(c)           Commodities Accounts.  As of the date hereof, no Grantor has any
Commodities Accounts other than those listed in Schedule 3.06(c) hereto.  As
promptly as practicable, and in any event within 75 days after the Initial
Borrowing Date (or such longer period as may be agreed by the Collateral Agent
in its sole discretion), all of the Commodities Accounts of each Grantor shall
be subject to the terms of a fully executed Commodities Account Control
Agreement.  No Grantor shall hereafter establish or acquire any Commodities
Account with any Commodity Intermediary unless (1) the applicable Grantor shall
have given the Collateral Agent 10 days’ prior written notice (or such shorter
period as is agreed by the Collateral Agent in its sole discretion), (2) such
Commodity Intermediary and such Grantor shall have duly executed and delivered a
Commodities Account Control Agreement with respect to such Commodities Account,
and (3) the respective Grantor shall furnish to the Collateral Agent a
supplement to Schedule 3.06(c) hereto containing the relevant information with
respect to the respective Commodities Account and the Commodity Intermediary
with which same is established. The Collateral Agent agrees with each Grantor
that the Collateral Agent shall not give any instructions or directions to any
Commodities Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Grantor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.

 

ARTICLE IV

 

Remedies

 

Section 4.01.  Remedies upon Default.  Upon the occurrence and during the
continuation of an Event of Default, subject to applicable Gaming Regulations,
each Grantor agrees to deliver each item of Collateral to the Collateral Agent
on demand, and it is agreed that the Collateral Agent shall have the right to
take any of or all the following actions at the same or different times: 
(a) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantors to the
Collateral Agent, for the ratable benefit of the Secured Creditors, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises

 

21

--------------------------------------------------------------------------------


 

where the Collateral may be located for the purpose of taking possession of or
removing the Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law,
(c) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral,
(d) instruct all Banks, Securities Intermediaries and Commodity Intermediaries
which have entered into a Control Agreement with the Collateral Agent to
transfer all monies, securities and instruments held by such Person to an
account designated by the Collateral Agent, (e) sell, assign or otherwise
liquidate any or all of the Collateral or any part thereof in accordance with
this Section 4.01, or direct such Grantor to sell, assign or otherwise liquidate
any or all of the Collateral or any part thereof, and, in each case, take
possession of the proceeds of any such sale or liquidation, (f) apply any monies
constituting Collateral or proceeds thereof in accordance with the provisions of
Section 4.02, (g) take possession of the Collateral or any part thereof, by
directing such Grantor in writing to deliver the same to the Collateral Agent at
any reasonable place or places designated by the Collateral Agent and (h) take
any other action as specified in clauses (1) through (5), inclusive, of
Section 9-607(a) of the New York UCC.

 

Without limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, valuation, extension, moratorium,
stay and appraisal that such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine in its sole and
absolute discretion.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Creditors shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, the Collateral Agent or any
Secured Creditor may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, extension, moratorium, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and, in respect of a bid by

 

22

--------------------------------------------------------------------------------


 

any Secured Creditor, may make payment on account thereof by using any claim
then due and payable to such Secured Creditor from any Grantor as a credit
against the purchase price, and such Secured Creditor may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement, all Events
of Default shall have been remedied and the Secured Obligations paid in full. 
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 4.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

Section 4.02.  Application of Proceeds.  (a) After the exercise of remedies
provided for in the last paragraph of Section 11 of the Credit Agreement (or
after the Loans, accrued interest thereon and Commitment Commission have
automatically become immediately due and payable and the Total Commitments have
been terminated as set forth in the proviso contained in the last paragraph of
Section 11 to the Credit Agreement) and irrespective of any other provisions of
any Credit Document to the contrary, any amounts (including cash, equity
securities, debt securities or any other property; provided that if any such
amounts are not in the form of cash, then the amount of such securities or other
property applied to each of clause (i) through (vi) below shall be an amount
with a fair market value equal to the stated amount required to be applied
pursuant to each such clause) received on account of the Secured Obligations
(whether as a result of a payment under a Guaranty, any realization on the
Collateral, any set-off rights or any distribution in connection with any
Insolvency or Liquidation Proceeding (including, without limitation, payments
(I) in respect of “adequate protection” for the use of Collateral during such
proceeding, (II) in respect of post-petition interest, fees or expenses,
(III) in respect of any waiver of any rights to receive distributions in any
Insolvency or Liquidation Proceeding, (IV) under any Plan of Reorganization or
(V) on account of any liquidation of any Credit Party or otherwise)) shall be
turned over to the Collateral Agent (to the extent not received directly by the
Collateral Agent) and applied by the Collateral Agent in the following order:

 

(i) first, to the payment of all documented out-of-pocket costs and expenses
incurred by, and all documented indemnity and fee obligations owed to, the
Collateral Agent and the Administrative Agent in connection with such collection
or sale or otherwise in connection with, or pursuant to, this Agreement, any
other Credit Document or any of the Secured Obligations, in each case, to the
extent reimbursable under the Credit Agreement, including all court costs and
the reasonable and documented fees and documented out-of-pocket expenses of its
agents, advisors, consultants and White & Case LLP (including one local counsel
to the Administrative Agent in each relevant jurisdiction and one regulatory
counsel to the Administrative Agent in each relevant jurisdiction), the
repayment of all advances made by the Collateral Agent hereunder or under any
other Credit Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

 

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations
which are Revolving Obligations shall be paid to the Secured Creditors as
provided in Section 4.02(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Primary Obligations which

 

23

--------------------------------------------------------------------------------


 

are Revolving Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed;

 

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), inclusive, an amount equal to the outstanding
Secondary Obligations which are Revolving Obligations shall be paid to the
Secured Creditors as provided in Section 4.02(e) hereof, with each Secured
Creditor receiving an amount equal to its outstanding Secondary Obligations
which are Revolving Obligations or, if the proceeds are insufficient to pay in
full all such Secondary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Primary Obligations which are Non-Revolving Obligations shall be
paid to the Secured Creditors as provided in Section 4.02(e) hereof, with each
Secured Creditor receiving an amount equal to its outstanding Primary
Obligations which are Non-Revolving Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share of
the amount remaining to be distributed;

 

(v)  fifth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Secondary Obligations which are Non-Revolving Obligations shall be
paid to the Secured Creditors as provided in Section 4.02(e) hereof, with each
Secured Creditor receiving an amount equal to its outstanding Secondary
Obligations which are Non-Revolving Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

(vi) sixth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (v), inclusive, and following the termination of
the security interests created pursuant to this Agreement in accordance with the
express provisions of Section 6.13(a) hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.

 

(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of (I) such Secured Creditor’s Primary
Obligations which are Revolving Obligations or Secondary Obligations which are
Revolving Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations which are Revolving
Obligations or Secondary Obligations which are Revolving Obligations, as the
case may be, (II) with respect to Non-Revolving Obligations, such Secured
Creditor’s Primary Obligations which are Non-Revolving Obligations or Secondary
Obligations which are Non-Revolving Obligations, as the case may be, and the
denominator of which is the then outstanding amount of all Primary Obligations
which are Non-Revolving Obligations or Secondary Obligations which are
Non-Revolving Obligations, as the case may be, (y) “Primary Obligations” shall
mean (i) in the case of the Revolving Obligations, all principal of, premium,
fees and interest on, all Revolving Loans, all Swingline Loans, all Unpaid
Drawings, the Stated Amount of all outstanding Letters of Credit and all Fees
that are Revolving Obligations, (ii) in the case of the Non-Revolving
Obligations, all principal of, premium, fees and interest on, all Term Loans and
all Fees that are Non-Revolving Obligations and (iii) in the case of the Hedging
Obligations, all amounts due under each Secured Hedging Agreement (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities) and (z) “Secondary Obligations” shall mean all
Secured Obligations other than Primary Obligations.

 

24

--------------------------------------------------------------------------------


 

(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 4.02 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)           Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Revolving Loans and Swingline Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Secured Obligations owing to the Lender Creditors as such.  If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit under
the Credit Agreement, and after the application of all such cash security to the
repayment of all Secured Obligations owing to the Lender Creditors after giving
effect to the termination of all such Letters of Credit, if there remains any
excess cash, such excess cash shall be returned by the Administrative Agent to
the Collateral Agent for distribution in accordance with Section 4.02(a) hereof.

 

(e)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Hedging Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Hedging
Creditors or, in the absence of such a Representative, directly to the Hedging
Creditors.

 

(f)            For purposes of applying payments received in accordance with
this Section 4.02, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Hedging Creditors for a determination (which the
Administrative Agent, each Representative and the Hedging Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors and
the Hedging Creditors, as the case may be.  Unless it has received written
notice from a Lender Creditor or a Hedging Creditor to the contrary, the
Administrative Agent, each Representative and each Hedging Creditor, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding.  Unless it has written notice from a Hedging
Creditor to the contrary, the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secured Hedging Agreements are in existence.

 

(g)           It is understood that the Grantors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Secured Obligations.

 

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale

 

25

--------------------------------------------------------------------------------


 

shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

If any Secured Creditor collects or receives any amounts on account of the
Secured Obligations to which it is not entitled under this Section 4.02, such
Secured Creditor shall hold the same in trust for the Secured Creditors and
shall forthwith deliver the same to the Collateral Agent, for the account of the
Secured Creditors, to be applied in accordance with this Section 4.02.

 

Section 4.03.  Assignment of Intellectual Property Upon an Event of Default. 
For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement upon the occurrence and during the continuance of an Event
of Default and effective solely at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent an irrevocable absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
or similar registrar in order to effect an absolute assignment of all right,
title and interest in any registered Intellectual Property and each application
for such registration, and record the same.  If an Event of Default shall occur
and be continuing, the Collateral Agent may, by written notice to the relevant
Grantor, take any or all of the following actions:  (i) declare the entire
right, title and interest of such Grantor in and to the Intellectual Property,
vested in the Collateral Agent for the ratable benefit of the Secured Creditors,
in which event such right, title and interest shall immediately vest, in the
Collateral Agent for the ratable benefit of the Secured Creditors, and the
Collateral Agent shall be entitled to exercise the power of attorney referred to
in this Section 4.03 to execute, cause to be acknowledged and notarized and
record said absolute assignment with the applicable agency or registrar;
(ii) take and use or sell the Intellectual Property; (iii) take and use or sell
the goodwill of such Grantor’s business symbolized by the Trademarks and the
right to carry on the business and use the assets of such Grantor in connection
with which the Trademarks or Domain Names have been used; and (iv) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property in any manner whatsoever, directly or indirectly, and such
Grantor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Intellectual Property and registrations and any pending applications in the
United States Copyright Office, United States Patent and Trademark Office,
equivalent office in a state of the United States or a foreign jurisdiction or
applicable Domain Name registrar to the Collateral Agent and provide reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all Software used for the compilation or printout thereof. Upon and
during the continuation of an Event of Default, each Grantor shall, at the
reasonable request of the Collateral Agent, use its commercially reasonable
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License under which such Grantor
is a licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent or its designee.

 

ARTICLE V

 

Indemnity, Subrogation and Subordination

 

Section 5.01.  Indemnity and Subrogation.  In addition to all rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but in each case subject to Section 5.03), the Borrower agrees that (a) in
the event a payment of any Secured Obligation shall be made by any Subsidiary
Guarantor under this Agreement, the Borrower shall indemnify such Subsidiary
Guarantor for the full amount of such payment and such Subsidiary Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Grantor shall be sold pursuant to this Agreement or any other Security

 

26

--------------------------------------------------------------------------------


 

Document to satisfy in whole or in part any Secured Obligation owed to any
Secured Creditor, the Borrower shall indemnify such Grantor in an amount equal
to the fair value of the assets so sold.

 

Section 5.02.  Contribution and Subrogation.  Each Guarantor and Grantor (other
than the Borrower with respect to its own Secured Obligations) agrees (subject
to Section 5.03) that to the extent that a Guarantor shall have paid more than
its proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worth of the Guarantors on the date the respective
payment is made) of any payment made hereunder (whether as Guarantor and/or
Grantor hereunder, with proceeds of the Collateral of any Grantor applied
hereunder deemed for this purpose to be payments made by it), such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment. 
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5.03.  Notwithstanding anything to the contrary contained
above, any Guarantor that is released from this Agreement (and its guarantees
contained herein) in accordance with the express provisions of
Section 6.13(b) shall thereafter have no contribution obligations, or rights,
pursuant to this Section 5.02, and at the time of any such release, the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided herein)
based on the payments made hereunder by the remaining Guarantors.  The
provisions of this Section 5.02 shall in no respect limit the obligations and
liabilities of any Guarantor or Grantor to the Collateral Agent and the other
Secured Creditors, and each Guarantor shall remain liable to the Collateral
Agent and the other Secured Creditors for the full amount guaranteed by such
Guarantor hereunder.

 

Section 5.03.  Subordination.  Notwithstanding any provision in this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Secured Obligations (other than contingent obligations that are
not then due and payable), and no Credit Party shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any other Secured
Creditor against the Borrower or any other Credit Party or any collateral
security or guaranty or right of offset held by the Collateral Agent or any
other Secured Creditor for the payment of any of the Secured Obligations, nor
shall any Credit Party seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Credit Party in respect of payments
made by such Credit Party hereunder (or paid with proceeds of Collateral of such
Credit Party hereunder), until all the Loans, Unpaid Drawings, and all other
Secured Obligations (other than contingent obligations that are not then due and
payable) are paid in full in cash, the Total Commitment and all Letters of
Credit have been terminated (or, in the case of Letters of Credit, have been
cash collateralized or backstopped by another letter of credit, in either case
on terms and pursuant to arrangements reasonably satisfactory to the Collateral
Agent and the respective Issuing Lenders (which arrangements, in any event,
shall require such cash collateral or backstop letter of credit to be in stated
amount equal to at least 105% of the aggregate Stated Amount of all Letters of
Credit outstanding at such time)) and all Secured Hedging Agreements have been
terminated, cash collateralized or subject to other arrangements, in each case,
in a manner satisfactory to all parties thereto.  If any amount shall be paid to
any Credit Party on account of such contribution or subrogation rights at any
time when all of the Loans, Unpaid Drawings, and all other Secured Obligations
(other than contingent obligations that are not then due and payable) shall not
have been paid in full in cash, any Letter of Credit shall remain outstanding
(other than Letters of Credit that have been cash collateralized or backstopped
by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Collateral Agent and the respective
Issuing Lenders (which arrangements, in any event, shall require such cash
collateral or backstop letter of credit to be in stated amount equal to at least
105% of the aggregate Stated Amount of all Letters of Credit outstanding at such
time)) or any of the Commitments or any Secured Hedging Agreement shall remain
in effect (unless all such remaining Secured Hedging Agreements have been cash
collateralized or subject to other arrangements, in each case, in a manner
satisfactory to the respective parties thereto), such amount

 

27

--------------------------------------------------------------------------------


 

shall be held by such Credit Party in trust for the Collateral Agent and the
other Secured Creditors, segregated from other funds of such Credit Party, and
shall, forthwith upon receipt by such Credit Party, be turned over to the
Collateral Agent in the exact form received by such Credit Party (duly indorsed
by such Credit Party to the Collateral Agent, if required), to be held as
collateral security for all of the Secured Obligations (whether matured or
unmatured) of, or guaranteed by, such Credit Party and/or then or at any time
thereafter may be applied against any Secured Obligations, whether matured or
unmatured, in such order as the Collateral Agent may determine.

 

ARTICLE VI

 

Miscellaneous

 

Section 6.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 13.03(a) and (b) of the Credit Agreement.  All
communications and notices hereunder to any Subsidiary Guarantor shall be given
to it in care of the Borrower as provided in Section 13.03(a) and (b) of the
Credit Agreement.

 

Section 6.02.  Waivers; Amendment.  (a)  No failure or delay by any Secured
Creditor in exercising any right or power hereunder or under any other Secured
Debt Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Creditors hereunder and under the other
Secured Debt Agreements are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision in this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall have been effected in accordance with
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan, or the
issuance of a Letter of Credit, shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Secured Creditor may have
had notice or knowledge of such Default or Event of Default at the time.  No
notice or demand on any Credit Party in any case shall entitle any Credit Party
to any other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Credit Party or Credit Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 13.12 of the Credit Agreement.

 

Section 6.03.  Collateral Agent’s Fees and Expenses; Indemnification.  (a)  The
parties hereto agree that the Collateral Agent (and any of its sub-agents) shall
be entitled to reimbursement of its reasonable and documented out-of-pocket
expenses incurred hereunder as provided in Section 13.01 of the Credit
Agreement.

 

(b)           Without duplication or limitation of its indemnification
obligations under the other Secured Debt Agreements, each Grantor and each
Guarantor jointly and severally agrees to indemnify the Collateral Agent and the
other Indemnified Persons as provided in Section 13.01 of the Credit Agreement.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents.  The
provisions of this Section 6.03

 

28

--------------------------------------------------------------------------------


 

shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Secured Debt Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Secured Debt Agreement, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Creditor.  All amounts due under this Section 6.03 shall be payable within 15
Business Days after written demand therefor (including documentation reasonably
supporting such request).

 

Section 6.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Subsidiary Guarantor, Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective successors and permitted assigns and shall inure
to the benefit of the other Secured Creditors and their respective successors
and permitted assigns.

 

Section 6.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Credit Parties in the Credit
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of the Secured Debt Agreements and the making
of any Loans, the issuance of Letters of Credit and the entering into of any
Secured Hedging Agreements, regardless of any investigation made by any Secured
Creditor or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Secured Creditor may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Secured Debt Agreement is
outstanding and unpaid or any Letter of Credit is outstanding (other than
Letters of Credit that have been cash collateralized or backstopped by another
letter of credit, in either case on terms and pursuant to arrangements
reasonably satisfactory to the Collateral Agent and the respective Issuing
Lenders (which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in stated amount equal to at least 105% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time)) and
so long as the Total Commitments have not been terminated and the Secured
Hedging Agreements have not been terminated, cash collateralized or subject to
other arrangements, in each case, in a manner satisfactory to the respective
parties thereto.

 

Section 6.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which, when taken together, shall constitute a single contract.  Delivery
of an executed signature page to this Agreement by email or facsimile or other
electronic transmission expressly permitted as a method of delivery under the
Credit Agreement shall be as effective as delivery of a manually signed
counterpart of this Agreement.  This Agreement shall become effective as to any
Credit Party when a counterpart hereof executed on behalf of such Credit Party
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such Credit Party and the Collateral Agent and their respective
successors and permitted assigns, and shall inure to the benefit of such Credit
Party, the Administrative Agent, the Collateral Agent and the other Secured
Creditors and their respective successors and permitted assigns, except that no
Credit Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest in this Agreement (and any such assignment
or transfer shall be void) except in accordance with Section 13.04 of the Credit
Agreement.  This Agreement shall be construed as a separate agreement with
respect to each Credit Party and may be amended, modified, supplemented, waived
or released with respect to any Credit Party

 

29

--------------------------------------------------------------------------------


 

without the approval of any other Credit Party and without affecting the
obligations of any other Credit Party hereunder.

 

Section 6.07.  Severability.  Any provision in this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 6.08.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, the Collateral Agent and each Secured Creditor (with the prior
written consent of the Administrative Agent or the Required Lenders) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Secured Obligations at
any time owing by the Collateral Agent (other than Excluded Deposit Accounts,
Excluded Securities Accounts or other accounts used exclusively for payroll,
payroll taxes or fiduciary, escrow and trust purposes) or such Secured Creditor
to or for the credit or the account of any Credit Party against any of and all
the obligations of such Credit Party now or hereafter existing under any Secured
Debt Agreement owed to the Collateral Agent or such Secured Creditor,
irrespective of whether or not the Collateral Agent or such Secured Creditor
shall have made any demand under such Secured Debt Agreement and although such
Secured Obligations may be unmatured.  The applicable Secured Creditor shall
notify the Borrower, the Collateral Agent and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section 6.08.  The rights of the Collateral Agent and each Secured
Creditor under this Section 6.08 are in addition to other rights and remedies
(including other rights of set-off) which the Collateral Agent and each Secured
Creditor may have.

 

Section 6.09.  Governing Law; Jurisdiction; Consent to Service of
Process(a)        .  (a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL, SUBJECT TO GAMING REGULATIONS, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS AS PROVIDED IN
SECTION 13.03 OF THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO

 

30

--------------------------------------------------------------------------------


 

THE EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN, HOWEVER,
SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR ANY OTHER SECURED CREDITOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER OR ANY SUBSIDIARY
GUARANTOR IN ANY OTHER JURISDICTION.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 6.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

Section 6.11.  Headings.  Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 6.12.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of each Grantor and
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Secured
Debt Agreement, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Secured Debt
Agreement or any other agreement or instrument, in each case in accordance with
its terms, (c) any exchange, release or non-perfection of any Lien on other
Collateral, or any release or amendment or waiver of or consent under or
departure from any guaranty, securing or guaranteeing all or any of the Secured
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Secured Obligations or this Agreement (other than a release of any Grantor
or Guarantor in accordance with Section 6.13 or the defense of payment or
performance).

 

Section 6.13.  Termination or Release. (a)  After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 6.03 hereof, shall survive such
termination) and the Collateral Agent, at the request and expense of the
respective Grantor, will promptly execute and deliver to such Grantor, or
authorize such Grantor to file, a proper instrument or instruments (including
Uniform Commercial Code termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement and the termination of all
Control Agreements, and will duly assign, transfer and deliver to such Grantor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the

 

31

--------------------------------------------------------------------------------


 

Collateral Agent and as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement.  As used in this Agreement, “Termination
Date” shall mean the first date upon which (x) the Total Commitments under the
Credit Agreement have been terminated, no amounts payable under any Note (as
defined in the Credit Agreement) is outstanding, all Letters of Credit have been
terminated (other than Letters of Credit that have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Collateral Agent and the respective
Issuing Lenders (which arrangements, in any event, shall require such cash
collateral or backstop letter of credit to be in stated amount equal to at least
105% of the aggregate Stated Amount of all Letters of Credit outstanding at such
time)) and all Loans and other Obligations (other than contingent obligations
that are not then due and payable) have been paid in full and all Secured
Hedging Agreements shall have been terminated, cash collateralized or subject to
other arrangements, in each case, in a manner satisfactory to the respective
parties thereto.

 

(b)                                 Prior to the Termination Date, in the event
that any part of the Collateral is sold or otherwise disposed of (to a Person
other than a Credit Party) in connection with a sale or disposition permitted by
Section 10.02 of the Credit Agreement (in which case such collateral is
automatically released from the security interest under this Agreement) or is
otherwise released at the direction of the Required Lenders (or all Lenders or
such other group of Lenders as may be required by Section 13.12 of the Credit
Agreement), so long as the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement, to
the extent required to be so applied, the Collateral Agent, at the request and
expense of such Grantor, will execute and deliver evidence of such release from
the security interest created hereby (including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement.  Furthermore, in the event that all of the capital stock or other
Equity Interests of one or more Subsidiary Guarantors is sold or otherwise
disposed of (in each case to a Person other than a Credit Party) or liquidated
at any time prior to the Termination Date in compliance with the requirements of
Section 10.02 of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders or such other group of Lenders as may be required by Section 13.12 of
the Credit Agreement)), so long as the proceeds of such sale, disposition or
liquidation are applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, such Subsidiary Guarantor (and the
Collateral at such time assigned by such Subsidiary Guarantor pursuant hereto)
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or a Subsidiary thereof), be
automatically released from this Agreement and the guarantee and security
interest granted hereunder (it being understood and agreed that the sale of one
or more Persons that own, directly or indirectly, all of the capital stock or
other Equity Interests of any Subsidiary Guarantor shall be deemed to be a sale
of such Subsidiary Guarantor for the purposes of this Section 6.13(b)), and, at
the reasonable request and expense of such Subsidiary Guarantor, the Collateral
Agent will execute and deliver evidence of such release, including termination
or partial release statements and the like in connection therewith and assign,
transfer and deliver to such Subsidiary Guarantor (without recourse and without
any representation or warranty) such of the Subsidiary Guarantor’s Collateral
(and deliver to the applicable Grantor any certificates, agreements or
instruments representing the capital stock or Equity Interests of such
Subsidiary Guarantor) as is then being (or has been) released, and as may be in
the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.

 

(c)                                  At any time that a Grantor desires that the
Collateral Agent take any action to acknowledge or give effect to any release of
Collateral having a value in excess of $500,000 pursuant to the foregoing
Section 6.13(a) or (b), such Grantor shall deliver to the Collateral Agent a
certificate signed by an Authorized Officer of such Grantor stating that the
release of the respective Collateral is permitted

 

32

--------------------------------------------------------------------------------


 

pursuant to such Section 6.13(a) or (b).  At any time that the Borrower or the
respective Grantor desires that a Subsidiary of the Borrower which has been
released from its guaranty pursuant to Article II hereunder be released
hereunder as provided in the last sentence of Section 6.13(b), it shall deliver
to the Collateral Agent a certificate signed by an Authorized Officer of the
Borrower and the respective Grantor stating that the release of the respective
Grantor (and its Collateral) is permitted pursuant to such Section 6.13(b).

 

(d)                                 The Collateral Agent shall have no liability
whatsoever to any other Secured Creditor as the result of any release of
Collateral by it in accordance with (or which the Collateral Agent in good faith
believed to be in accordance with) this Section 6.13.

 

Section 6.14.  Additional Subsidiaries.  Pursuant to Section 9.12 of the Credit
Agreement, each Wholly-Owned Domestic Subsidiary of the Borrower (other than an
Excluded Subsidiary) that was not in existence or not a Wholly-Owned Domestic
Subsidiary as of the date hereof, is required to enter in this Agreement as a
Subsidiary Guarantor and Grantor upon becoming such a Wholly-Owned Domestic
Subsidiary.  Upon execution and delivery by the Collateral Agent and such
Subsidiary of a Joinder Agreement substantially in the form of Exhibit L to the
Credit Agreement, such Subsidiary shall become a Subsidiary Guarantor and
Grantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor and Grantor in this Agreement.  The execution and delivery
of any such instrument shall not require the consent of any other Credit Party
hereunder.  The rights and obligations of each Credit Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Credit
Party as a party to this Agreement.

 

Section 6.15.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof upon the
occurrence of and during the continuation of an Event of Default, which
appointment is irrevocable (until all Loans and Notes (in each case together
with interest thereon), Fees and all other Secured Obligations (other than
indemnities described in Section 6.03 and contingent obligations which are not
then due and payable) incurred hereunder and thereunder, are paid in full) and
coupled with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuation of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, subject to
applicable Gaming Regulations, (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement,
provided that nothing in this Agreement contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Creditors shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them in this

 

33

--------------------------------------------------------------------------------


 

Agreement, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, willful misconduct or the
material breach of their obligations (if any) under this Agreement (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

Section 6.16.  Further Assurances.  Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 9.12 of the Credit Agreement.

 

Section 6.17.  Collateral Agent.  The Collateral Agent shall act in accordance
with the provisions of Section 12 of the Credit Agreement, the provisions of
which shall be deemed incorporated by reference herein as fully as if set forth
in their entirety herein.  Each Secured Creditor, by accepting the benefits of
this Agreement, agrees to the provisions of Section 12 of the Credit Agreement,
including as same apply to the actions of the Collateral Agent hereunder.

 

Section 6.18.  Acknowledgement of Liens.  Each Grantor, the Collateral Agent,
each Revolving Secured Party, and each Non-Revolving Secured Party agrees and
acknowledges that (i) the grants of Liens pursuant to the Credit Documents
constitute two separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral or all other collateral,
the Revolving Obligations are fundamentally different from the Non-Revolving
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in any proceeding under any Debtor Relief Law. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Secured Parties and
Non-Revolving Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Revolving Secured Parties shall be entitled to receive, in
addition to amounts distributed to them from, or in respect of, the Collateral
in respect of principal, prepetition interest, and other claims, all amounts
owing in respect of post-petition interest, fees, costs, expenses, premiums, and
other charges, irrespective of whether a claim for such amounts is allowed or
allowable in such proceeding under any Debtor Relief Law, before any
distribution from, or in respect of, any Collateral is made in respect of the
claims held by the Non-Revolving Secured Parties), with the Non-Revolving
Secured Parties hereby acknowledging and agreeing to turn over to the Revolving
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Non-Revolving Secured
Parties.

 

Section 6.19.  Compliance with Gaming Regulations.  Notwithstanding anything to
the contrary herein or in any of the other Credit Documents, the Collateral
Agent, on behalf of the Secured Creditors, acknowledges and agrees that the
exercise of all rights and remedies under this Agreement is subject to
applicable Gaming Regulations and further acknowledges and agrees that:

 

(a)                                 The exercise of certain rights or remedies
set forth in this Agreement may require the prior approval or authorization of
the applicable Gaming Authorities pursuant to applicable Gaming Regulations
and/or the licensing of the Collateral Agent or other Secured Creditors or their
transferee(s), unless such licensing requirement is waived by the applicable
Gaming Authorities.

 

(b)                                 The sale, transfer, possession or
disposition of gaming devices, cashless wagering systems, mobile gaming systems,
interactive gaming systems, gambling games and implements of gambling (as those
terms are defined in the Gaming Regulations) may be subject to the requirements
of the Gaming Regulations, including the approval of the applicable Gaming
Authorities or the licensing of the Collateral Agent or other Secured Creditors
or their transferee(s) before any of them may sell or distribute such Collateral
for use or play in any State in which a Grantor is licensed or registered to own

 

34

--------------------------------------------------------------------------------


 

or conduct a Gaming Business or for distribution outside of any State in which a
Grantor is licensed or registered to own or conduct a Gaming Business to the
extent required by applicable Gaming Regulations.

 

(c)                                  The approval by the applicable Gaming
Authority of this Agreement shall not be, and shall not be construed as, the
approval, either express or implied, for the Secured Creditors to take any
actions or steps provided for in this Agreement for which approval by the Gaming
Authorities is required, without first obtaining such prior and separate
approval of such Gaming Authority, to the extent required by the applicable
Gaming Regulations.

 

(d)                                 In connection with the foregoing provisions
of this Section 6.19, it is acknowledged and agreed that neither the Collateral
Agent, nor any other Secured Creditor, shall have any liability to any Grantor
for any non-compliance or failure to meet obligations as otherwise provided
above in this Section 6.19, except to the extent of the gross negligence, bad
faith, willful misconduct of the Collateral Agent or the respective Secured
Creditor or the material breach of its obligations under this Agreement (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

[Signature pages to follow]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

AFFINITY GAMING, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AFFINITY GAMING BLACK HAWK, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

HGI-ST. JO, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

HGI-MARK TWAIN, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HGI-LAKESIDE, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

36

--------------------------------------------------------------------------------


 

 

THE SANDS REGENT, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

THE PRIMADONNA COMPANY, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

FLAMINGO PARADISE GAMING, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

PLANTATION INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

ZANTE, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

DAYTON GAMING, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

37

--------------------------------------------------------------------------------


 

 

LAST CHANCE, LLC

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

CALIFORNIA PROSPECTORS, LTD.

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

AFFINITY GAMING FINANCE CORP.

 

 

 

 

 

By:

/s/ David D. Ross

 

 

Name:

David D. Ross

 

 

Title:

President

 

38

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ MaryKay Coyle

 

 

Name:

MaryKay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

39

--------------------------------------------------------------------------------


 

Exhibit I to

the Guaranty and

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a [                            ] (the
“Grantor”) with principal offices at
[                                                        ], hereby grants to
Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, NY 10005 (the “Collateral Agent”), for the
ratable benefit of the Secured Creditors, a security interest in (i) all of the
Grantor’s right, title and interest in, to and under to the United States
trademark registrations and trademark applications (the “Trademarks”) set forth
on Schedule A attached hereto, (ii) all Proceeds (as such term is defined in the
Guaranty and Collateral Agreement referred to below) and products of the
Trademarks and (iii) the goodwill of the businesses associated with or
symbolized by the Trademarks.

 

This Grant is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Grantor, as such term is defined in the Guaranty and
Collateral Agreement among the Grantor, the other grantors from time to time
party thereto and the Collateral Agent, dated as of May 9, 2012 (as amended,
modified, restated and/or supplemented from time to time, the “Guaranty and
Collateral Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Collateral Agent under the Guaranty and Collateral Agreement.  The rights
and remedies of the Collateral Agent with respect to the security interest
granted herein are as set forth in the Guaranty and Collateral Agreement, all
terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with the Guaranty
and Collateral Agreement, the provisions of the Guaranty and Collateral
Agreement shall govern.

 

This Grant shall be construed in accordance with and governed by the laws of the
State of New York (without regard to conflicts of law principles) and shall
terminate in accordance with Section 6.13 of the Guaranty and Collateral
Agreement.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
[        ] day of [                        ], [        ].

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent and Grantee

 

 

 

 

 

By

 

   

 

Name:

 

 

Title:

   

 

 

 

 

By:

 

   

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MARK

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II to

the Guaranty and

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a [                                      ] (the
“Grantor”) with principal offices at
[                                                        ], hereby grants to
Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, NY 10005 (the “Collateral Agent”), for the
ratable benefit of the Secured Creditors, a security interest in (i) all of the
Grantor’s rights, title and interest in, to and under the United States patents
and patent applications (the “Patents”) set forth on Schedule A attached hereto,
in each case together with (ii) all Proceeds (as such term is defined in the
Guaranty and Collateral Agreement referred to below) and products of the
Patents.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Grantor, as such term is defined in the Guaranty and
Collateral Agreement among the Grantor, the other grantors from time to time
party thereto and the Collateral Agent, dated as of May 9, 2012 (as amended,
modified, restated and/or supplemented from time to time, the “Guaranty and
Collateral Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Collateral Agent under the Guaranty and Collateral Agreement.  The rights
and remedies of the Collateral Agent with respect to the security interest
granted herein are as set forth in the Guaranty and Collateral Agreement, all
terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with the Guaranty
and Collateral Agreement, the provisions of the Guaranty and Collateral
Agreement shall govern.

 

This Grant shall be construed in accordance with and governed by the laws of the
State of New York (without regard to conflicts of law principles) and shall
terminate in accordance with Section 6.13 of the Guaranty and Collateral
Agreement.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
[        ] day of [                        ], [        ].

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent and Grantee

 

 

 

 

 

By

 

   

 

Name:

 

 

Title:

   

 

 

 

 

By

 

   

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PATENT

 

PATENT NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit III to

the Guaranty and

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a [                                      ] (the
“Grantor”) with principal offices at
[                                                        ], hereby grants to
Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, NY 10005 (the “Collateral Agent”), for the
ratable benefit of the Secured Creditors, a security interest in (i) all of the
Grantor’s rights, title and interest in, to and under the United States
copyrights and copyright applications (the “Copyrights”) set forth on Schedule A
attached hereto, in each case together with (ii) all Proceeds (as such term is
defined in the Guaranty and Collateral Agreement referred to below) and products
of the Copyrights.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Grantor, as such term is defined in the Guaranty and
Collateral Agreement among the Grantor, the other grantors from time to time
party thereto and the Collateral Agent, dated as of May 9, 2012 (as amended,
modified, restated and/or supplemented from time to time, the “Guaranty and
Collateral Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Collateral Agent under the Guaranty and Collateral Agreement.  The rights
and remedies of the Collateral Agent with respect to the security interest
granted herein are as set forth in the Guaranty and Collateral Agreement, all
terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with the Guaranty
and Collateral Agreement, the provisions of the Guaranty and Collateral
Agreement shall govern.

 

This Grant shall be construed in accordance with and governed by the laws of the
State of New York (without regard to conflicts of law principles) and shall
terminate in accordance with Section 6.13 of the Guaranty and Collateral
Agreement.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
[        ] day of [                        ], [        ].

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
  as Collateral Agent and Grantee

 

 

 

 

 

By

 

   

 

Name:

 

 

Title:

   

 

 

 

 

By

 

   

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

COPYRIGHT

 

COPYRIGHT NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 